Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1, INCREMENTAL REVOLVING FACILITY AMENDMENT AND JOINDER AGREEMENT

 

AMENDMENT NO. 1, INCREMENTAL REVOLVING FACILITY AMENDMENT AND JOINDER AGREEMENT
(together with all exhibits and schedules attached hereto, this “Agreement”)
dated as of April 15, 2015 relating to the Second Amended and Restated Credit
Agreement dated as of November 8, 2013 (as heretofore amended or modified, the
“Existing Credit Agreement”) among VFH Parent LLC, a Delaware limited liability
company (the “Borrower”), Virtu Financial LLC, a Delaware limited liability
company (“Holdings”), the lenders from time to time party thereto and Credit
Suisse AG, Cayman Islands Branch (“CS”), as Administrative Agent.

 

RECITALS:

 

WHEREAS, the Borrower has, by notice to the Administrative Agent dated April 15,
2015 delivered pursuant to Section 2.18(a)(i) of the Existing Credit Agreement
(the “Notice”), a copy of which Notice has been delivered to the Lenders and is
attached as Annex A hereto, requested an Incremental Revolving Facility in an
aggregate principal amount of $100,000,000 (the “Revolving Facility”).

 

WHEREAS, each financial institution identified on the signature pages hereto as
an “Additional Lender”  (each,  an “Additional Lender”)  has agreed,  severally
but not jointly,  on the terms and conditions set forth herein and in the
Existing Credit Agreement (the Existing Credit Agreement as amended pursuant to
Section 8(a) below, the “Credit Agreement”), to provide a portion of such
Revolving Facility and to become, if not already, a Lender for all purposes
under the Credit Agreement.

 

WHEREAS, the Administrative Agent may, pursuant to Section 2.18(b)(ii) of the
Existing Credit Agreement, without the consent of any other Lender, effect such
amendments to the Existing Credit Agreement and the other Loan Documents as may
be necessary or appropriate, in its reasonable opinion, to effect an Incremental
Revolving Facility.

 

The parties hereto therefore agree as follows:

 

SECTION 1.   Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement and each reference herein
or in any other Loan Document to the Credit Agreement or any other Loan Document
refers to the Credit Agreement or such other Loan Document, in each case as
amended by this Agreement.  Each reference to “hereof”, “hereunder”, “herein”
and “hereby” and each other similar reference and each reference to “this
Agreement” and each other similar reference contained in the Credit Agreement, 
the Guarantee Agreement or the Collateral Agreement shall,  after  this
Agreement becomes effective, refer to the Credit Agreement, the Guarantee
Agreement or the Collateral Agreement, respectively, in each case as amended by
this Agreement.  For the avoidance of doubt, after the Incremental Facility
Closing Date (as defined below), any references to “date hereof” or “date of
this Agreement” in the Credit Agreement shall continue to refer to November 8,
2013 and any such references in the Guarantee Agreement or Collateral Agreement
shall continue to refer to July 8, 2011.

 

SECTION 2.  Revolving Facility.  Subject to the terms and conditions set forth
herein and in the Credit Agreement, each Additional Lender severally but not
jointly agrees to make, at any time and from time to time after the Incremental
Facility Closing Date and during the Revolving Availability Period, revolving
loans to the Borrower in dollars (each, a “Revolving Loan”) in an aggregate
principal amount that will not result in such Additional Lender’s Revolving
Exposure exceeding such Additional Lender’s

 

--------------------------------------------------------------------------------


 

Revolving Commitment. The Revolving Commitments of each Additional Lender as in
effect on the Incremental Facility Closing Date are set forth next to such
Additional Lender’s name in Schedule 1 hereto under the caption “Revolving
Commitment”. Notwithstanding anything in this Agreement or the Credit Agreement
to the contrary, each Additional Lender’s commitment in respect of the Revolving
Facility shall automatically terminate on the Revolving Commitment Termination
Date.

 

SECTION 3.  Use of Proceeds.  The Letters of Credit and the proceeds of the
Revolving Loans may  be  used  for  working  capital  and  other  general 
corporate  purposes  of  the  Borrower  and  its Subsidiaries, including the
financing of Permitted Acquisitions.

 

SECTION 4.  Applicable Rate and Fees.  (a) The “Applicable Rate” for the
Revolving Loans for any day shall be (a) 2.00% per annum, in the case of an ABR
Loan or (b) 3.00% per annum, in the case of a Eurodollar Loan.

 

(b) The Borrower shall pay the commitment fees, the letter of credit fees
(including any participation fees and fronting fees) and any other fees or other
amounts payable to or for the account of the Additional Lenders at the times and
in the manner set forth in the Credit Agreement. Notwithstanding the foregoing,
the Borrower hereby unconditionally promises to pay any fees and expenses owing
by the Borrower to the Agents and the Additional Lenders in connection herewith
(including fees and expenses of the Agents and the Additional Lenders referred
to in the Commitment Letter dated as of February 19, 2015, by and among the
Borrower and the Additional Lenders (the “Commitment Letter”) entered into in
connection herewith and of counsel thereto (to the extent required to be paid or
reimbursed in accordance with the terms of such Commitment Letter)) on the date
on which a Qualifying IPO is consummated.

 

SECTION 5.    Repayment  of  Revolving  Loans  and  Other  Amounts.    The 
Borrower  hereby unconditionally promises to pay the unpaid principal amount of
and interest on, and any other amounts payable with respect to, each Revolving
Loan at the times and in the manner set forth in the Credit Agreement.

 

SECTION 6.   Terms of the Revolving Loans Generally. Each reference to (a) a
“Lender” or “Lenders” in the Credit Agreement or the other Loan Documents shall
be deemed to include the “Additional Lenders” and (b) a “Loan” or “Loans” in the
Credit Agreement or the other Loan Documents shall be deemed to include the
Revolving Loans and all other related terms will have correlative meanings
mutatis mutandis.  For the avoidance of doubt, the commitments in respect of the
Revolving Facility shall be deemed to have utilized $100,000,000 of the
Incremental Cap referred to in Section 2.18(a)(iii)(y) of the Credit Agreement
unless such commitments terminate in accordance with the last sentence of
Section 2 hereof (other than on the Revolving Maturity Date).

 

SECTION 7.   Revolving Facility Administrative Agents. CS and JPMorgan Chase
Bank, N.A. hereby agree to act as co-administrative agents with respect to the
Revolving Facility (collectively, in such capacity, the “Revolving Facility
Administrative Agents” and together with the Administrative Agent, the “Agents”)
upon the terms set forth in the Credit Agreement.

 

SECTION 8.   Amendments to Existing Credit Agreement and certain other Loan
Documents. Effective on and as of the Incremental Facility Closing Date:

 

2

--------------------------------------------------------------------------------


 

(a)  the  Existing  Credit  Agreement  (excluding  the  exhibits  and,  except 
as  set  forth  below, schedules thereto) is hereby amended in its entirety as
set forth in the conformed copy of the Credit Agreement attached as Exhibit A
hereto;

 

(b) the Guarantee Agreement (excluding the schedules thereto) is hereby amended
in its entirety as set forth in the conformed copy of the Guarantee Agreement
attached as Exhibit B hereto;

 

(c) the Collateral Agreement (excluding the schedules thereto) is hereby amended
in its entirety as set forth in the conformed copy of the Collateral Agreement
attached as Exhibit C hereto; and

 

(d) Schedule 2.01 to the Existing Credit Agreement is hereby amended in its
entirety as set forth in Schedule 2.01 attached hereto.

 

(e) Schedule 9.01 to the Existing Credit Agreement is hereby amended in its
entirety as set forth in Schedule 9.01 attached hereto.

 

SECTION 9.      Representations  of  Holdings  and  the  Borrower.  Each  of 
Holdings  and  the Borrower represents and warrants to each of the Agents and
each of the Lenders that:

 

(a)      the  representations  and  warranties  of  each  Loan  Party  set 
forth  in  the  Loan Documents are true and correct in all material respects on
and as of the Incremental Facility Closing Date after giving effect hereto and
to the effectiveness of the Revolving Facility on the Incremental Facility
Closing Date as if made on and as of such date; provided that, to the extent
that such representations and warranties specifically refer to an earlier date,
they are true and correct in all material respects as of such earlier date;
provided further that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language is true and correct
in all respects on the Incremental Facility Closing Date or on such earlier
date, as the case may be (for purposes of this representation and warranty, each
reference to “Closing Date” and “Transactions” in Section 3.14 of the Credit
Agreement shall be deemed to refer to the Incremental Facility Closing Date and
the effectiveness of the Revolving Facility, respectively, and such
representation shall be made after giving effect to the effectiveness of the
Revolving Facility);

 

(b)      no Default or Event of Default was continuing on the date of the Notice
and no Default or Event of Default has occurred and is continuing on and as of
the Incremental Facility Closing Date after giving effect hereto and to the
effectiveness of the Revolving Facility on the Incremental Facility Closing
Date;

 

(c)      each Loan Party has the power and authority to execute, deliver and
perform its obligations under this Agreement and under each of the Loan
Documents as amended or supplemented hereby to which it is a party, and, in the
case of the Borrower, to borrow Revolving Loans, and has taken all necessary
action to authorize the execution, delivery and performance by it of this
Agreement and each Loan Document as amended or supplemented hereby.  Each Loan
Party has duly executed and delivered this Agreement, and this Agreement and
each Loan Document as amended or supplemented hereby constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except as
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether enforcement
is sought by proceeding in equity or at law);

 

3

--------------------------------------------------------------------------------


 

(d)          the effectiveness of the Revolving Facility and the making of any
borrowings thereunder (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or Regulatory Supervising Organization, except such as have been obtained or
made and are in full force and effect, (ii) will not violate (x) the
Organizational Documents of, or (y) any Requirements of Law applicable to,
Holdings, the Borrower or any Restricted Subsidiary, (iii) will not violate, or
result in a default under, any indenture or other agreement or instrument
binding upon Holdings, the Borrower or any Restricted Subsidiary or their
respective assets, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by Holdings, the Borrower or any Restricted
Subsidiary, or give rise to a right of, or result in, termination, cancellation
or acceleration of any obligation thereunder and (iv) will not result in the
creation or imposition of any Lien on any asset of Holdings, the Borrower or any
Restricted Subsidiary, except Liens created under the Loan Documents, except (in
the case of each of clauses (i), (ii)(y) and (iii)) to the extent that the
failure to obtain or make such consent, approval, registration, filing or
action, or such violation, as the case may be, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect;

 

(e)          at the time of the giving of the Notice and after giving effect to
the effectiveness of the Revolving Facility on the Incremental Facility Closing
Date (assuming the Revolving Facility is fully drawn on the Incremental Facility
Closing Date), the Borrower is in compliance on a Pro Forma Basis with the
covenants contained in Sections 6.12 and 6.13 of the Existing Credit Agreement 
recomputed as  of the last  day of the most-recently  ended Test  Period for 
which financial statements are available;

 

(f)               after giving effect to the Revolving Facility, (x) the sum of
(i) the aggregate principal amount of all Incremental Term Facilities incurred
after the Closing Date, (ii) the aggregate principal amount of all secured
Indebtedness incurred after the Closing Date pursuant to
Section 6.01(a)(viii) of the Existing Credit Agreement and (iii) the aggregate
principal amount of all Additional Notes issued after the Closing Date pursuant
to Section 6.01(a)(xxii) of the Existing Credit Agreement does not exceed
$100,000,000 and (y) the sum of (i) the aggregate amount of commitments in
respect of Incremental Revolving Facilities effected after the Closing Date
(including the commitments in respect of the Revolving Facility), (ii) the
aggregate principal amount of all Incremental Term Facilities incurred after the
Closing Date, (iii) the aggregate principal amount of all secured Indebtedness
incurred after the Closing Date pursuant to Section 6.01(a)(viii) of the
Existing Credit Agreement and (iv) the aggregate principal amount of all
Additional Notes issued after the Closing Date pursuant to
Section 6.01(a)(xxii) of the Existing Credit Agreement does not exceed
$200,000,000; and

 

(g)         the terms of this Agreement comply with the requirements of
Section 2.18 of the Existing Credit Agreement.

 

SECTION 10.   Conditions to the Incremental Facility Closing Date.   This
Agreement shall become effective as of the first date (the “Incremental Facility
Closing Date”) when each of the following conditions shall have been satisfied:

 

(a)      the Agents shall have received from Holdings and the Borrower, each
other Loan Party, each Additional Lender and each Agent an executed counterpart
hereof or other written confirmation (in form satisfactory to the Agents) that
such party has signed a counterpart hereof;

 

4

--------------------------------------------------------------------------------


 

(b)      the representations and warranties set forth in Section 9 above shall
be true and correct  on and as  of the date of the Notice and shall be true and
correct  on and as  of the Incremental Facility Closing Date after giving effect
hereto and to the effectiveness of the Revolving Facility on the Incremental
Facility Closing Date;

 

(c)      no Default or Event of Default shall have occurred as of the date of
the Notice and no Default or Event of Default shall have occurred and be
continuing or shall result from the effectiveness of the Revolving Facility on
the Incremental Facility Closing Date;

 

(d)          the  Agents  shall  have  received  a  certificate,  dated  the 
Incremental  Facility Closing Date and signed by a Financial Officer, to the
effect set forth in clauses (b) and (c) above, together with reasonably detailed
calculations demonstrating compliance with clause 9(e) above (which calculations
shall, if made as of the last day of any fiscal quarter of the Borrower for
which the Borrower has not delivered to the Administrative Agent the financial
statements and Compliance Certificate required to be delivered by
Section 5.01(a) or (b) and Section 5.01(d), respectively,  of  the  Existing 
Credit  Agreement  be  accompanied  by  a  reasonably  detailed calculation of
Consolidated EBITDA and Consolidated Interest Expense for the relevant period);

 

(e)          the Agents shall have received a closing certificate from a
Responsible Officer of each Loan Party substantially in the form of the
applicable closing certificate delivered on the Closing Date (together with all
applicable attachments) relating to (i) the organization, existence and good
standing of each Loan Party, (ii) the corporate or other authority for and
validity of this Agreement and (iii) the incumbency of the officers of each Loan
Party executing this Agreement;

 

(f)               the Agents shall have received a certificate from the chief
financial officer or chief operating officer of the Borrower substantially in
the form of the applicable certificate delivered on the Closing Date certifying
as to the solvency of the Borrower and its Subsidiaries on a consolidated basis
after giving effect to the effectiveness of the Revolving Facility;

 

(g)     the Agents shall have received a written opinion (addressed to the
Agents and Additional Lenders  and  dated the Incremental Facility Closing
Date)  of Simpson Thacher  & Bartlett LLP, New York counsel for the Loan Parties
and a written opinion (addressed to the Agents and the Additional Lenders and
dated the Incremental Facility Closing Date) of Bracewell & Giuliani LLP,
special counsel for the Loan Parties, each in form and substance consistent with
the opinions delivered by such counsel on the Closing Date; the Borrower hereby
requests such counsel to deliver such opinions; and

 

(h)      the Agents and the Additional Lenders shall have received at least
three Business Days prior to the Incremental Facility Closing Date, all
documentation and other information about the Loan Parties as shall have been
reasonably requested in writing at least five Business Days prior to the
Incremental Facility Closing Date by any Agent that such Agent shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti- money laundering rules and regulations, including
without limitation the USA Patriot Act.

 

SECTION 11. Acknowledgment of Additional Lenders and the Revolving Facility
Administrative Agents.   Each  Additional  Lender  expressly  acknowledges 
that  neither  any  Agent  nor  any  of  their respective Affiliates nor any of
their respective officers, directors, employees, agents or attorneys-in-fact
have made any representations or warranties to it and that no act by any such
Person hereafter taken, including any review of the affairs of a Loan Party or
any affiliate of a Loan Party, shall be deemed to

 

5

--------------------------------------------------------------------------------


 

constitute any representation or warranty by any such Person to any Additional
Lender.  Each Additional Lender represents to each Agent and their respective
Affiliates that it has, independently and without reliance upon any Agent or any
of their respective Affiliates or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to provide its commitment in respect of the Revolving Facility
hereunder and enter into this Agreement and become a Lender under the Credit
Agreement.  Each Additional Lender also represents that it will, independently
and without reliance upon any Agent or any of their respective Affiliates or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under the Credit Agreement and the
other Loan Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Each
Additional Lender hereby (a) confirms that it has received a copy of the Credit
Agreement and each other Loan Document and such other documents (including
financial statements) and information as it deems appropriate to make its
decision to enter into this Agreement, (b) agrees that it shall be bound by the
terms of the Credit Agreement as a Lender thereunder and that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, (c) irrevocably
designates and appoints each Agent as the agent of such Additional Lender under
the Credit Agreement and the other Loan Documents, and each Additional Lender
irrevocably authorizes  each Agent, in such capacity, to take such action on its
behalf under the provisions of the Credit Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are delegated to such
Agent by the terms of the Credit Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto and
(d) specifies as its lending office and address for notices the offices set
forth on the Administrative Questionnaire provided by it to the Administrative
Agent prior to the date hereof.  Each Revolving Facility Administrative Agent
hereby (x) expressly acknowledges that no other Agent nor any of their
respective Affiliates nor any of their respective officers, directors,
employees, agents or attorneys in fact have made any representations or
warranties to it and that no act by any such Person hereafter taken, including
any review of the affairs of a Loan Party or any affiliate of a Loan Party,
shall be deemed to constitute any representation or warranty by any such Person
to such Revolving  Facility  Administrative  Agent,  (y)    confirms  that  it 
has  received  a  copy  of  the  Credit Agreement and each other Loan Document
and such other documents (including financial statements) and information as it
deems appropriate to make its decision to enter into this Agreement and
(z) agrees that it shall be bound by the terms of the Credit Agreement as a
Revolving Facility Administrative Agent thereunder and that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Revolving Facility
Administrative Agent.

 

SECTION 12.    Governing Law.    This  Agreement  shall be governed by and
construed and interpreted in accordance with the laws of the State of New York.

 

SECTION 13.  Confirmation of Guarantees and Security Interests.  By signing this
Agreement, each Loan Party (i) hereby acknowledges receipt of a copy of this
Agreement and consents to the transactions contemplated hereby (including the
effectiveness of the Revolving Facility), (ii) without limiting  its 
obligations  under,  or  the provisions  of,  the  Guarantee  Agreement, 
hereby  confirms  its respective guarantees, as applicable, under the Guarantee
Agreement (including with respect to the Revolving Facility, any Revolving Loans
that may be made from time to time thereunder and any letters of credit that may
be issued from time to time thereunder), (iii) without limiting its obligations
under, or the provisions of, the Collateral Agreement, hereby confirms its
respective pledges and grants of security interests, as applicable, under the
Collateral Agreement and each of the other Loan Documents to which it

 

6

--------------------------------------------------------------------------------


 

is party (including with respect to the Revolving Facility, any Revolving Loans
that may be made from time to time thereunder and any letters of credit that may
be issued from time to time thereunder), (iv) without limiting its obligations
under, or the provisions of, any Loan Document, hereby confirms that the
obligations of the Borrower under the Credit Agreement (including with respect
to the Revolving Facility, any Revolving Loans that may be made from time to
time thereunder and any letters of credit that may be issued from time to time
thereunder) are entitled to the benefits of the guarantees and the security
interests set forth or created in the Guarantee Agreement, the Collateral
Agreement and the other Loan Documents and constitute “Obligations”, “Loan
Document Obligations”, “Guaranteed Obligations”, “Secured Obligations” or other
similar term for purposes thereof, (v) hereby agrees that, notwithstanding the
effectiveness of this Agreement and the Revolving Facility, such guarantees, and
pledges and grants of security interests, as applicable, shall continue to be in
full force and effect and shall continue to inure to the benefit of the Lenders
(including the Additional Lenders) and the other Secured Parties, (vi) hereby
agrees that each Additional Lender shall be a “Guaranteed Party”, a “Secured
Party”, a “Revolving Lender”  and  a  “Lender”  (including  without  limitation 
for  purposes  of  the  definition  of  “Required Lenders” contained in
Section 1.01 of the Credit Agreement) for all purposes of the Credit Agreement
and the other Loan Documents and (vii) hereby ratifies and confirms that all
Liens granted, conveyed, or assigned to the Administrative Agent by such Person
pursuant to any Loan Document to which it is a party remain in full force and
effect, are not released or reduced, and continue to secure full payment and
performance of the obligations under the Credit Agreement (including with
respect to the Revolving Facility, any Revolving Loans that may be made from
time to time thereunder and any letters of credit that may be issued from time
to time thereunder).

 

SECTION 14.  Credit Agreement Governs.  Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.   Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.

 

SECTION 15.   Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
electronic (i.e., “pdf” or “tif”) transmission shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

SECTION 16.    Miscellaneous.    This  Agreement  shall  constitute  an 
Incremental  Revolving Facility Amendment and Loan Document for all purposes of
the Credit Agreement and the other Loan Documents.   The Borrower shall pay all
reasonable fees, costs and expenses of the Agents incurred in connection with
the negotiation, preparation and execution of this Agreement and the
transactions contemplated hereby in accordance with Section 9.03 of the Credit
Agreement and subject to the limitations set forth in the Commitment Letter
entered into in connection herewith.  The provisions of this Agreement are
deemed incorporated into the Credit Agreement as if fully set forth therein.  To
the extent required by the Credit Agreement, each of the Borrower and each Agent
hereby consents to each Additional Lender  that  is  not  a  Lender  as  of the
date hereof becoming a  Lender  under  the Credit Agreement on the Incremental
Facility Closing Date.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Amendment as of the date first above written.

 

 

 

VFH PARENT LLC,

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

VIRTU FINANCIAL OPERATING LLC,

 

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

VIRTU TECHNOLOGIES LLC,

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

VIRTU FINANCIAL F/X LLC,

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

VIRTU FINANCIAL GLOBAL SERVICES, LLC

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title: Chief Executive Officer

 

Signature Page – Notice Requesting Incremental Revolving Loans

 

--------------------------------------------------------------------------------


 

 

VIRTU FINANCIAL ENERGY AND COMMODITIES LLC,

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

VIRTU FINANCIAL SERVICES LLC,

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

BLUELINE COMM LLC,

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title: Chief Executive Officer

 

Signature Page – Notice Requesting Incremental Revolving Loans

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENTS

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and a Revolving
Facility Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Doreen Barr

 

 

Name: Doreen Barr

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Remy Riester

 

 

Name: Remy Riester

 

 

Title: Authorized Signatory

 

Signature Page – Notice Requesting Incremental Revolving Loans

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Revolving Facility Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Evelyn Crisci

 

 

Name: Evelyn Crisci

 

 

Title: Vice President J.P. Morgan

 

Signature Page – Notice Requesting Incremental Revolving Loans

 

--------------------------------------------------------------------------------


 

 

ADDITIONAL LENDERS

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as an Additional Lender

 

 

 

 

 

 

 

By:

/s/ Doreen Barr

 

 

Name: Doreen Barr

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Remy Riester

 

 

Name: Remy Riester

 

 

Title: Authorized Signatory

 

Signature Page – Notice Requesting Incremental Revolving Loans

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as an Additional Lender

 

 

 

 

 

 

 

By:

/s/ Evelyn Crisci

 

 

Name: Evelyn Crisci

 

 

Title: Vice President J.P. Morgan

 

Signature Page – Notice Requesting Incremental Revolving Loans

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as an Additional Lender

 

 

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name: Rebecca Kratz

 

 

Title: Authorized Signatory

 

Signature Page – Notice Requesting Incremental Revolving Loans

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as an Additional Lender

 

 

 

 

 

 

By:

/s/ Adam J. Tarr

 

 

Name: Adam J. Tarr

 

 

Title: Vice President

 

Signature Page – Notice Requesting Incremental Revolving Loans

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as an Additional Lender

 

 

 

 

 

 

By:

/s/ Marina Donskaya

 

 

Name: Marina Donskaya

 

 

Title: Vice President

 

Signature Page – Notice Requesting Incremental Revolving Loans

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as an Additional Lender

 

 

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name: Darlene Arias

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Denise Bushee

 

 

Name: Denise Bushee

 

 

Title: Associate Director

 

Signature Page – Notice Requesting Incremental Revolving Loans

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Name of Additional Lender

 

Revolving Commitment

 

Credit Suisse AG, Cayman Islands Branch

 

$

10,000,000

 

JPMorgan Chase Bank, N.A.

 

$

30,000,000

 

Goldman Sachs Bank USA

 

$

30,000,000

 

Bank of Montreal

 

$

10,000,000

 

Citibank, N.A.

 

$

10,000,000

 

UBS AG, Stamford Branch

 

$

10,000,000

 

Total

 

$

100,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Incremental Revolving Facility Notice

 

[See attached]

 

--------------------------------------------------------------------------------


 

INCREMENTAL REVOLVING FACILITY NOTICE

 

April 15, 2015

 

Credit Suisse AG, as Administrative Agent (the “Administrative

Agent”) for the Lenders referred to below

Eleven Madison Avenue

New York, NY 10010

 

Ladies and Gentlemen:

 

The undersigned, VFH Parent LLC, a Delaware limited liability company (the
“Borrower”), refers to the Second Amended and Restated Credit Agreement, dated
as of November 8, 2013 (as amended by the Amendment No. 1, Incremental Revolving
Facility Amendment and Joinder Agreement (the “Incremental Amendment”), to be
dated on or about April 15, 2015 (the “Closing Date”), and as further amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”; the capitalized terms defined therein being used herein as therein
defined), among VFH LLC, the Borrower, the lenders from time to time party
thereto (each, a “Lender” and collectively, the “Lenders”), Credit Suisse AG,
(“CS”) as Administrative Agent, and CS and JPMorgan Chase Bank N.A., as
Revolving Facility Administrative Agents for such Lenders, and hereby gives you
notice, pursuant to Section 2.18(a) of the Credit Agreement, that it requests
Incremental Revolving Commitments in an aggregate amount of $100,000,000, as
follows:

 

(i)            The aggregate amount of the Incremental Revolving Commitments
requested is $100,000,000.

 

(ii)           The date on which the Incremental Revolving Commitments are
requested to become effective is the Closing Date.

 

The Incremental Revolving Commitments shall be governed by the terms of the
Credit Agreement and the Incremental Amendment.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

 

VFH PARENT LLC,

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Term Commitments

 

Lender

 

Term Loan Commitments

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

$

510,000,000.00

 

 

 

 

 

TOTAL

 

$

510,000,000.00

 

 

Revolving Commitments

 

Lender

 

Revolving Commitment

 

JPMorgan Chase Bank, N.A.

 

$

30,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

$

10,000,000

 

Goldman Sachs Bank USA

 

$

30,000,000

 

Bank of Montreal

 

$

10,000,000

 

Citibank, N.A.

 

$

10,000,000

 

UBS AG, Stamford Branch

 

$

10,000,000

 

Total

 

$

100,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 9.01

 

Notices

 

Borrower:

VFH Parent LLC

 

Attn:

Douglas A. Cifu

 

Chief Executive Officer

 

Tel: 212-418-0100

 

Fax: 212-418-0123

 

Email: DCifu@virtufinancial.com

 

 

With a copy to:

 

Jennifer Hobbs

 

Partner

 

Tel: (212) 455-3524

 

Fax: (212) 455-2502

 

Email: jhobbs@stblaw.com

 

 

Administrative Agent:

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

 

 

 

 

Attn:

Sean Portrait
Agency Manager
Tel: 919-994-6369

 

Fax: 212-322-2291

 

Email: agency.loanops@credit-suisse.com

 

 

Primary Revolving Facility Administrative Agent:
JPMorgan Chase Bank, N.A.

500 Stanton Christiana

Road, Floor 3, Ops 2, Newark, DE, 19713

 

 

Attn:

SUE COPLIN
Account Manager

 

Tel: +1 (302) 634-5545

 

Fax: 1+ (302)634-8459

 

Email: sue.a.coplin@jpmorgan.com

 

 

Issuing Bank:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana

Road, Floor 3, Ops 2, Newark, DE, 19713

 

 

Attn:

SUE COPLIN
Account Manager

 

Tel: +1 (302) 634-5545

 

Fax: 1+ (302)634-8459

 

Email: sue.a.coplin@jpmorgan.com

 

--------------------------------------------------------------------------------


 

Exhibit A Conformed Credit

 

Agreement

 

[See attached]

 

--------------------------------------------------------------------------------


 

CONFORMED COPY

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of November 8, 2013,

 

as amended by Amendment No. 1,

Incremental Revolving Facility Amendment

and Joinder Agreement,

 

dated as of April 15, 2015,

 

among

 

VIRTU FINANCIAL LLC,

as Holdings,

 

VFH PARENT LLC,
as Borrower,

 

The Lenders Party Hereto,

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent,

 

and

 

JPMORGAN CHASE BANK, N.A. and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Revolving Facility Administrative Agents

 

 

CREDIT SUISSE SECURITIES (USA) LLC,
Sole Lead Arranger and Bookrunner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE 1

DEFINITIONS

 

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Classification of Loans and Borrowings

57

Section 1.03.

Terms Generally

58

Section 1.04.

Accounting Terms; GAAP

58

Section 1.05.

Effectuation of Transactions

58

Section 1.06.

Currency Translation

59

 

 

 

ARTICLE 2

THE CREDITS

 

 

 

Section 2.01.

Commitments

59

Section 2.02.

Loans and Borrowings

59

Section 2.03.

Requests for Borrowings

60

Section 2.04.

Funding of Borrowings

61

Section 2.05.

Interest Elections

62

Section 2.06.

Termination and Reduction of Commitments

63

Section 2.07.

Repayment of Loans; Evidence of Debt

64

Section 2.08.

Amortization of Term Loans

64

Section 2.09.

Prepayment of Loans

65

Section 2.10.

Fees

76

Section 2.11.

Interest

78

Section 2.12.

Alternate Rate of Interest

78

Section 2.13.

Increased Costs

79

Section 2.14.

Break Funding Payments

80

Section 2.15.

Taxes

81

Section 2.16.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

84

Section 2.17.

Mitigation Obligations; Replacement of Lenders

86

Section 2.18.

Incremental Credit Extensions

87

Section 2.19.

Refinancing Amendments; Maturity Extension

91

Section 2.20.

Illegality

93

Section 2.21.

Defaulting Lenders

94

Section 2.22.

Letters of Credit

96

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.01.

Organization; Powers

101

Section 3.02.

Authorization; Enforceability

101

Section 3.03.

Governmental Approvals; No Conflicts

102

Section 3.04.

Financial Condition; No Material Adverse Effect

102

 

i

--------------------------------------------------------------------------------


 

Section 3.05.

Properties

102

Section 3.06.

Litigation and Environmental Matters

103

Section 3.07.

Compliance with Laws and Agreements

103

Section 3.08.

Investment Company Status

103

Section 3.09.

Taxes

103

Section 3.10.

ERISA

104

Section 3.11.

Disclosure

104

Section 3.12.

Subsidiaries

104

Section 3.13.

Intellectual Property; Licenses, Etc.

104

Section 3.14.

Solvency

105

Section 3.15.

Senior Indebtedness

105

Section 3.16.

Federal Reserve Regulations

105

Section 3.17.

Use of Proceeds

105

Section 3.18.

Regulatory Status and Memberships Held

105

 

 

 

ARTICLE 4

CONDITIONS

 

 

 

Section 4.01.

Closing Date

107

Section 4.02.

Each Credit Event

109

 

 

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

 

 

Section 5.01.

Financial Statements and Other Information

110

Section 5.02.

Notices of Material Events

114

Section 5.03.

Information Regarding Collateral

114

Section 5.04.

Existence; Conduct of Business

115

Section 5.05.

Payment of Taxes, Etc.

115

Section 5.06.

Maintenance of Properties

115

Section 5.07.

Insurance

115

Section 5.08.

Books and Records; Inspection and Audit Rights; Quarterly Teleconferences

116

Section 5.09.

Compliance with Laws

116

Section 5.10.

Use of Proceeds

116

Section 5.11.

Additional Subsidiaries

117

Section 5.12.

Further Assurances

117

Section 5.13.

Designation of Subsidiaries

118

Section 5.14.

[Reserved.]

118

Section 5.15.

Maintenance of Ratings

118

Section 5.16.

[Reserved.]

118

Section 5.17.

Regulatory Matters

118

 

 

 

ARTICLE 6

NEGATIVE COVENANTS

 

 

 

Section 6.01.

Indebtedness; Certain Equity Securities

119

Section 6.02.

Liens

125

Section 6.03.

Fundamental Changes

128

 

ii

--------------------------------------------------------------------------------


 

Section 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

131

Section 6.05.

Asset Sales

134

Section 6.06.

Sale and Leaseback Transactions

136

Section 6.07.

Swap Agreements

136

Section 6.08.

Restricted Payments; Certain Payments of Indebtedness

137

Section 6.09.

Transactions with Affiliates

141

Section 6.10.

Restrictive Agreements

142

Section 6.11.

Amendment of Junior Financing

143

Section 6.12.

Interest Coverage Ratio

143

Section 6.13.

Total Net Leverage Ratio

143

Section 6.14.

Equity Interests

143

Section 6.15.

Changes in Fiscal Periods

144

 

 

 

ARTICLE 7

EVENTS OF DEFAULT

 

 

 

Section 7.01.

Events of Default

144

Section 7.02.

Right to Cure

147

 

 

 

ARTICLE 8

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

 

 

ARTICLE 9

MISCELLANEOUS

 

 

 

Section 9.01.

Notices

154

Section 9.02.

Waivers; Amendments

156

Section 9.03.

Expenses; Indemnity; Damage Waiver

159

Section 9.04.

Successors and Assigns

161

Section 9.05.

Survival

167

Section 9.06.

Counterparts; Integration; Effectiveness

168

Section 9.07.

Severability

168

Section 9.08.

Right of Setoff

168

Section 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

169

Section 9.10.

Waiver of Jury Trial

170

Section 9.11.

Headings

170

Section 9.12.

Confidentiality

170

Section 9.13.

USA Patriot Act

172

Section 9.14.

Release of Liens and Guarantees

172

Section 9.15.

No Advisory or Fiduciary Responsibility

173

Section 9.16.

Interest Rate Limitation

173

Section 9.17.

Lender Action

174

Section 9.18.

Marshalling; Payments Set Aside

174

Section 9.19.

Margin Stock; Collateral

174

 

 

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

Schedule 1.01

—

Disqualified Lenders

Schedule 2.01

—

Commitments

Schedule 3.12

—

Subsidiaries

Schedule 3.18

—

Regulatory Status and Memberships Held

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04(e)

—

Existing Investments

Schedule 6.05

—

Dispositions

Schedule 6.09

—

Existing Affiliate Transactions

Schedule 6.10

—

Existing Restrictions

Schedule 9.01

—

Notices

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Reaffirmation Agreement

Exhibit C

—

Form of Perfection Certificate

Exhibit D

—

[Reserved]

Exhibit E

—

Form of Opinion of Simpson Thacher & Bartlett LLP

Exhibit F-1

—

Form of First Lien Intercreditor Agreement

Exhibit F-2

—

Form of Junior Lien Intercreditor Agreement

Exhibit G

—

Form of Closing Certificate

Exhibit H

—

Form of Intercompany Note

Exhibit I

—

Form of Specified Discount Prepayment Notice

Exhibit J

—

Form of Specified Discount Prepayment Response

Exhibit K

—

Form of Discount Range Prepayment Notice

Exhibit L

—

Form of Discount Range Prepayment Offer

Exhibit M

—

Form of Solicited Discounted Prepayment Notice

Exhibit N

—

Form of Solicited Discounted Prepayment Offer

Exhibit O

—

Form of Acceptance and Prepayment Notice

Exhibit P-1

—

Form of Tax Status Certificate 1

Exhibit P-2

—

Form of Tax Status Certificate 2

Exhibit P-3

—

Form of Tax Status Certificate 3

Exhibit P-4

—

Form of Tax Status Certificate 4

Exhibit Q

—

Form of Solvency Certificate

Exhibit R

—

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 8, 2013 (this
“Agreement”), among VIRTU FINANCIAL LLC, a Delaware limited liability company
(“Initial Holdings”), VFH PARENT LLC, a Delaware limited liability company (the
“Borrower”), the LENDERS party hereto, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as administrative agent and collateral agent (in such capacity, including any
successor thereto, the “Administrative Agent”) for the Lenders and JPMORGAN
CHASE BANK, N.A. and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as revolving
facility administrative agents (in such capacity, including any of their
respective successors thereto, the “Revolving Facility Administrative Agents”). 
This Agreement amends and restates the Existing Credit Agreement (as defined
below) in its entirety.

 

The parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.                          Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“2013 Third Quarter Financial Statements Delivery Date” means the date on which
the Borrower shall have delivered to the Administrative Agent the financial
statements required by Section 5.01(b) with respect to the fiscal quarter ended
September 30, 2013.

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Discount” has the meaning assigned to such term in
Section 2.09(a)(ii)(D).

 

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.09(a)(ii)(D).

 

“Acceptance and Prepayment Notice” means an irrevocable written notice from the
Borrower accepting a Solicited Discounted Prepayment Offer to make a Discounted
Term Loan Prepayment at the Acceptable Discount specified therein pursuant to
Section 2.09(a)(ii)(D) substantially in the form of Exhibit O.

 

“Acceptance Date” has the meaning specified in Section 2.09(a)(ii)(D).

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period, the amount for such period of Consolidated EBITDA of such Pro Forma
Entity (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” were references
to such Pro Forma Entity and its subsidiaries which will become Restricted
Subsidiaries), all as determined on a consolidated basis for such Pro Forma
Entity.

 

--------------------------------------------------------------------------------


 

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.

 

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

 

“Additional Notes” has the meaning assigned to such term in
Section 6.01(a)(xxii).

 

“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any Incremental Revolving
Facility pursuant to an Incremental Revolving Facility Amendment in accordance
with Section 2.18; provided that each Additional Revolving Lender (other than
any Person that is a Revolving Lender, an Affiliate of a Revolving Lender or an
Approved Fund of a Revolving Lender at such time) shall be subject to the
approval of the Administrative Agent and, if such Additional Revolving Lender
will provide loans under an Incremental Revolving Facility, a Revolving
Commitment Increase or any Other Revolving Commitment, each Issuing Bank (such
approval, in each case, not to be unreasonably withheld or delayed) and the
Borrower.

 

“Additional Term Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Incremental Term
Facility pursuant to an Incremental Term Facility Amendment in accordance with
Section 2.18 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.19; provided that each
Additional Term Lender (other than any Person that is a Lender, an Affiliate of
a Lender or an Approved Fund of a Lender at such time) shall be subject to the
approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed) and the Borrower.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate.

 

“Administrative Agent” means (i) in all cases other than with respect to the
Incremental Revolving Facility established pursuant to Amendment No. 1, the
Administrative Agent referred to in the introductory statement to this Agreement
and (ii) in all cases with respect to the Incremental Revolving Facility
established pursuant to Amendment No. 1, each of the Primary Revolving Facility
Administrative Agent and Credit Suisse AG, Cayman Islands Branch, as a revolving
facility administrative agent, and any successor thereto in such capacity.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

2

--------------------------------------------------------------------------------


 

“Affiliated Debt Funds” means Silver Lake Credit Fund, L.P. and any other
successor or similar debt investment fund managed by Silver Lake Financial
Management Company, L.L.C. or any other Affiliated Lender that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit or securities in the ordinary course and with
respect to which the Sponsor does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity.

 

“Affiliated Lender” means, at any time, any Lender that is the Sponsor or an
Affiliate of the Sponsor (other than Holdings, the Borrower or any of their
respective subsidiaries, any VV Holder, any Affiliate of Vincent Viola
(including any trust established for the benefit of his spouse or children) or
any natural person) at such time.

 

“Agent Parties” has the meaning given to such term in Section 9.01(c).

 

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a Eurodollar Borrowing with an Interest Period of one month plus 1%;
provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day
shall be based on the rate determined on such day at approximately 11 a.m.
(London time) by reference to the British Bankers’ Association Interest
Settlement Rates (or by reference to any successor or substitute entity or other
quotation service providing comparable quotations to such British Bankers’
Association Interest Settlement Rates) for deposits in dollars (as set forth by
any service selected by the Administrative Agent that has been nominated by the
British Bankers’ Association (or any successor or substitute agency) as an
authorized vendor for the purpose of displaying such rates). If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) above until the circumstances giving rise to such
inability no longer exist.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective on the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may
be. Notwithstanding the foregoing, (i) solely with respect to the Term Loans,
the Alternate Base Rate will be deemed to be 2.25% per annum if the Alternate
Base Rate calculated pursuant to the foregoing provisions would otherwise be
less than 2.25% per annum and (ii) solely with respect to Revolving Loans, the
Alternate Base Rate will be deemed to be zero if the Alternate Base Rate
calculated pursuant to the foregoing provisions would otherwise be less than
zero.

 

3

--------------------------------------------------------------------------------


 

“Amendment No. 1” means the Amendment No. 1, Incremental Revolving Facility
Amendment and Joinder Agreement dated as of April 15, 2015 by and among
Holdings, the Borrower, each Subsidiary Loan Party party thereto, the Revolving
Lenders party thereto and the Administrative Agent.

 

“Application” means an application, in such form as the Issuing Bank may specify
from time to time, requesting the Issuing Bank to open a Letter of Credit.

 

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

 

“Applicable Administrative Agent” means (i) in all cases other than with respect
to the Incremental Revolving Facility established pursuant to Amendment No. 1,
Credit Suisse AG, Cayman Islands Branch, as administrative agent and any
successor thereto in such capacity and (ii) in all cases with respect to the
Incremental Revolving Facility established pursuant to Amendment No. 1, the
Primary Revolving Facility Administrative Agent.

 

“Applicable Discount” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank at any time, the sum of (a) the aggregate amount of all Letters of
Credit issued by such Person in its capacity as an Issuing Bank (if applicable)
that remains available for drawing at such time and (b) the aggregate amount of
all LC Disbursements made by such Person in its capacity as an Issuing Bank (if
applicable) that have not yet been reimbursed by or on behalf of the Borrower at
such time.

 

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the Total Revolving Commitments represented by such Lender’s
Revolving Commitment at such time and, solely for purposes of any reallocations
made pursuant to Section 2.21(d), after giving effect to any Revolving Lender’s
status as a Defaulting Lender at the time of determination.  If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments pursuant to this Agreement and to any Revolving
Lender’s status as a Defaulting Lender at the time of determination.

 

“Applicable Rate” means, for any day, (A) with respect to any Term Loan,
(a) initially, (i) 3.50% per annum, in the case of an ABR Loan or (ii) 4.50% per
annum, in the case of a Eurodollar Loan and (b) on and after the later of
(x) February 5, 2014 and (y) the date on which a Qualifying IPO occurs and the
Borrower delivers notice thereof to the Administrative Agent, (i) 3.00% per
annum, in the case of an ABR Loan or (ii) 4.00% per annum, in the case of a
Eurodollar Loan and (B) with respect to any Revolving Loan, (i) 2.00% per annum
in the case of an ABR Loan or (ii) 3.00% per annum in the case of a Eurodollar
Loan.

 

4

--------------------------------------------------------------------------------


 

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

 

“Assumed Tax Rate” means the greater of (i) 45% and (ii) the maximum marginal
combined federal, state and local income tax rate applicable at such time to a
natural person residing in New York City, New York.

 

“Available Revolving Commitment” means as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Exposure then outstanding.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.09(a)(ii); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower for the fiscal year ended December 31, 2012 and the related
consolidated statements of income, changes in equity and cash flows of the
Borrower, including the notes thereto.

 

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Bankruptcy Event” means with respect to any Person, such Person becomes
insolvent or is otherwise the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided further that such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the

 

5

--------------------------------------------------------------------------------


 

enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers of such Person, (c) in the case of any
partnership, the board of directors or board of managers of the general partner
of such Person and (d) in any other case, the functional equivalent of the
foregoing.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” has the meaning assigned to such term in the preamble.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.09(a)(ii)(B).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.09(a)(ii)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.09(a)(ii)(D).

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Broker-Dealer Subsidiary” means any Restricted Subsidiary that is registered as
(a) a broker or a dealer pursuant to Section 15 of the Exchange Act or (b) a
broker or a dealer or an underwriter under any foreign securities law.

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close; provided, however,
that when used in connection with a Eurodollar Loan or an ABR Loan based on the
LIBO Rate, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in dollar deposits in the London interbank market.

 

6

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.  For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

“Capitalized Software Expenditures”  means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

 

“Cash Management Obligations” means obligations of Holdings, any Intermediate
Parent, the Borrower or any Restricted Subsidiary in respect of any overdraft
and related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds.

 

“Casualty Event” means any event that gives rise to the receipt by Holdings, any
Intermediate Parent, the Borrower or any Subsidiary of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.

 

“Change in Control” means (a) the failure of Holdings, directly or indirectly
through wholly owned subsidiaries, to own all of the Equity Interests of the
Borrower, (b) prior to an IPO, except as a result of or in connection with the
IPO Reorganization Transactions that are consummated during the Pre-IPO Period,
the failure by the VV Holders to own, directly or indirectly (including
indirectly through any Person organized and intended to be the IPO Entity),
beneficially and of record, Equity Interests representing a majority of the
Available Cash Flow Percentage (as defined in the Holdings LLC Agreement)
attributable to all issued and outstanding Equity Interests of Holdings,
(c) after an IPO (x) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof), other than the Permitted Holders, of Equity Interests representing 40%
or more of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in the IPO Entity and the percentage of the
aggregate ordinary voting power so held is greater than the percentage of the
aggregate ordinary voting power represented by the Equity Interests in the IPO
Entity held by the Permitted Holders or (y) if the IPO Entity is neither
Holdings nor an Intermediate Parent, the failure of the IPO Entity to hold,
directly

 

7

--------------------------------------------------------------------------------


 

or indirectly through wholly-owned subsidiaries, all of the voting power over
Holdings, (d) the occupation of a majority of the seats (other than vacant
seats) on the Board of Directors of Holdings or, after the consummation of the
IPO Reorganization Transactions, the IPO Entity, by Persons who were neither
(i) nominated, designated or approved by the Board of Directors of Holdings or,
after the consummation of the IPO Reorganization Transactions, the IPO Entity,
or the Permitted Holders nor (ii) appointed by directors so nominated,
designated or approved or (e) the occurrence of a “Change of Control” (or
similar event, however denominated), as defined in the documentation governing
any Material Indebtedness that is Permitted First Priority Refinancing Debt,
Permitted Junior Lien Refinancing Debt, Permitted Unsecured Refinancing Debt,
Additional Notes or Junior Financing.

 

“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority or Regulatory Supervising Organization
after the date of this Agreement or (c) the making or issuance of  any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority or Regulatory Supervising Organization made or issued
after the date of this Agreement.

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Other
Revolving Loans, Term Loans, Other Term Loans, Incremental Term Loans or loans
under an Incremental Revolving Facility, (b) any Commitment, refers to whether
such Commitment is a Revolving Commitment, Other Revolving Commitment, Term
Commitment, Other Term Commitment, Incremental Term Commitment or commitment in
respect of an Incremental Revolving Facility and (c) any Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular
Class of Loans or Commitments.  Other Term Commitments, Incremental Term
Commitments, commitment in respect of an Incremental Revolving Facility, Other
Term Loans, Incremental Term Loans, Other Revolving Commitments (and the Other
Revolving Loans made pursuant thereto), loans under an Incremental Revolving
Facility and Incremental Term Facilities that have different terms and
conditions shall be construed to be in different Classes.

 

“Closing Date” means the date on which the conditions specified in Section 4.01
and Section 4.02 are satisfied (or waived in accordance with Section 9.02).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

 

“Collateral Agreement” means the Collateral Agreement dated as of July 8, 2011
among the Borrower, each other Loan Party and the Administrative Agent.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

8

--------------------------------------------------------------------------------


 

(a)                                 the Administrative Agent shall have received
from (i) Holdings, any Intermediate Parent, the Borrower and each of its
Restricted Subsidiaries (other than any Foreign Subsidiary, any Regulated
Subsidiary, any Excluded Subsidiary or any Excluded Domestic Subsidiary) either
(x) a counterpart of the Guarantee Agreement duly executed and delivered on
behalf of such Person or (y) in the case of any Person that becomes a Loan Party
after the Closing Date (including by ceasing to be an Excluded Subsidiary, an
Immaterial Subsidiary, a Foreign Subsidiary, a Regulated Subsidiary or an
Excluded Domestic Subsidiary), a supplement to the Guarantee Agreement, in the
form specified therein, duly executed and delivered on behalf of such Person and
(ii) Holdings, any Intermediate Parent, the Borrower and each Subsidiary Loan
Party either (x) a counterpart of the Collateral Agreement duly executed and
delivered on behalf of such Person or (y) in the case of any Person that becomes
a Loan Party after the Closing Date (including by ceasing to be an Excluded
Subsidiary, an Immaterial Subsidiary, a Foreign Subsidiary, a Regulated
Subsidiary or an Excluded Domestic Subsidiary), a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Person, in each case under this clause (a) together with, in the case of
any such Loan Documents executed and delivered after the Closing Date, documents
and opinions of the type referred to in Sections 4.01(b) and 4.01(c));

 

(b)                                 all outstanding Equity Interests of any
Intermediate Parent, the Borrower and each Restricted Subsidiary (other than any
Equity Interests in any IPO Shell Company or otherwise constituting Excluded
Assets) owned by or on behalf of any Loan Party, shall have been pledged
pursuant to the Collateral Agreement, and the Administrative Agent shall have
received certificates or other instruments representing all such Equity
Interests (if any), together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank; provided, that with respect to
the Equity Interests of any Regulated Subsidiary, such instruments shall be
subject to customary enforcement limitations, including regulatory approvals at
the time of enforcement;

 

(c)                                  if any Indebtedness for borrowed money
(including in respect of cash management arrangements) of Holdings, any
Intermediate Parent, the Borrower or any Subsidiary in a principal amount of
$5,000,000 or more is owing by such obligor to any Loan Party, such Indebtedness
shall be evidenced by a promissory note that shall have been pledged pursuant to
the Collateral Agreement, and the Administrative Agent shall have received all
such promissory notes, together with undated instruments of transfer with
respect thereto endorsed in blank;

 

(d)                                 all certificates, agreements, documents and
instruments, including Uniform Commercial Code financing statements, required by
the Security Documents, Requirements of Law and reasonably requested by the
Administrative Agent to be filed, delivered, registered or recorded to create
the Liens intended to be created by the Security Documents and perfect such
Liens to the extent required by, and with the priority required by, the Security
Documents and the other provisions of the term “Collateral and Guarantee
Requirement,” shall have been filed, registered or recorded or delivered to the
Administrative Agent for filing, registration or recording; and

 

(e)                                  the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to each Mortgaged Property
duly executed and delivered by the record owner of such Mortgaged Property,
(ii) a policy or policies of title insurance

 

9

--------------------------------------------------------------------------------


 

issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a first priority Lien on the Mortgaged Property described
therein, free of any other Liens except as expressly permitted by Section 6.02,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request, (iii) if any Mortgaged Property is
located in an area determined by the Federal Emergency Management Agency to have
special flood hazards, evidence of such flood insurance as may be required under
applicable law, including Regulation H of the Board of Governors and (iv) such
legal opinions as the Administrative Agent may reasonably request with respect
to any such Mortgage or Mortgaged Property.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as the Administrative Agent and the Borrower reasonably agree in writing that
the cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to Holdings and its Affiliates (including the
imposition of withholding or other material taxes)), shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (b) Liens required to
be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents as in effect on the Closing Date, (c) in no event shall
control agreements or other control or similar arrangements be required with
respect to deposit accounts, securities accounts, commodities accounts, letter
of credit rights or other assets requiring perfection by control (but not, for
the avoidance of doubt, possession), (d) in no event shall any Loan Party be
required to complete any filings or other action with respect to the perfection
or creation of security interests in any jurisdiction outside of the United
States (or otherwise enter into any security agreements, mortgages or pledge
agreements governed by the laws of any jurisdiction outside of the United
States), (e) in no event shall the Collateral include any Excluded Assets and
(f) in no event shall landlord lien waivers, estoppels and collateral access
letters be required.  The Administrative Agent may grant extensions of time for
the creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Subsidiary (including extensions
beyond the Closing Date or in connection with assets acquired, or Subsidiaries
formed or acquired, after the Closing Date) where it determines that such action
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required to be accomplished by this Agreement or the
Security Documents.

 

“Commitment” means, with respect to any Lender, its Revolving Commitment, Other
Revolving Commitment, Term Commitment, Other Term Commitment or commitment in
respect of any Incremental Term Facility or Incremental Revolving Facility, in
each case of any Class, or any combination thereof (as the context requires).

 

“Company Income Amount” means, for a Tax Estimation Period, an amount, if
positive, equal to the estimated net taxable income of Holdings for such Tax
Estimation

 

10

--------------------------------------------------------------------------------


 

Period.  For purposes of calculating the Company Income Amount, items of income,
gain, loss and deduction resulting from adjustments to the tax basis of
Holdings’ assets pursuant to Code Section 743(b) and adjustments pursuant to
Code Section 704(c) shall not be taken into account.

 

“Competitor” means any Person (a) engaged in trading financial assets through
the use of an electronically automated trading system that generates order sets
(which, for purposes of clarity, can consist of a single order) with the
intention of (i) creating profit by providing two-sided liquidity to the market,
(ii) making a profit margin consistent with the business of making the bid-offer
spread or less per unit of the financial asset(s) being traded (including by
providing either one-sided or two sided liquidity to the market) or
(iii) creating simultaneous (within 500 milliseconds) order sets that are
generated with the intention of locking in an arbitrage profit and
(b) identified as a “Potential Competitor” on Part B of Schedule 1.01; provided,
that any such Person shall be deemed not to be a Competitor if the Loans or
commitments in respect thereof will be held by or booked to any division or
other identifiable unit or desk of such Person that, in the ordinary course of
its business, holds commitments or extends credit of the type contemplated by
this Agreement.

 

“Compliance Certificate” means a certificate in the form of Exhibit R required
to be delivered pursuant to Section 5.01(d).

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

 

(a)                                 without duplication and to the extent
already deducted (and not added back or excluded) in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

 

(i)                                     total interest expense and, to the
extent not reflected in such total interest expense, any losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk (other than in the ordinary course of the trading
business of the Borrower and its Restricted Subsidiaries), net of interest
income and gains on such hedging obligations or such derivative instruments, and
bank and letter of credit fees and costs of surety bonds in connection with
financing activities;

 

(ii)                                  without duplication among periods,
provision for taxes based on income, profits or capital, including federal,
foreign, state, franchise, excise and similar taxes paid or accrued during such
period (including in respect of repatriated funds);

 

(iii)                               depreciation and amortization (including
amortization of Capitalized Software Expenditures and amortization of deferred
financing fees or costs);

 

(iv)                              Non-Cash Charges;

 

(v)                                 extraordinary losses in accordance with
GAAP;

 

11

--------------------------------------------------------------------------------


 

(vi)                              non-recurring charges (including any unusual
or non-recurring operating expenses directly attributable to the implementation
of cost savings initiatives), severance, relocation costs, integration and
facilities’ opening costs, signing costs, retention or completion bonuses (other
than bonuses paid in the ordinary course of business of the Borrower and its
Restricted Subsidiaries), transition costs, costs related to
closure/consolidation of facilities and curtailments or modifications to pension
and post-retirement employee benefit plans (including any settlement of pension
liabilities);

 

(vii)                           restructuring charges, accruals or reserves
(including restructuring costs related to acquisitions after the Closing Date
and adjustments to existing reserves); provided that the aggregate amount
included in Consolidated EBITDA pursuant to this clause (vii) for any Test
Period shall not exceed 10% of Consolidated EBITDA for such Test Period
(calculated prior to giving effect to any adjustment pursuant to this clause
(vii));

 

(viii)                        the amount of any minority interest expense
consisting of subsidiary income attributable to minority equity interests of
third parties in any Non-Wholly Owned Subsidiary deducted (and not added back in
such period to Consolidated Net Income);

 

(ix)                              the amount of expenses relating to payments
made to option holders of Holdings or any of its direct or indirect parent
companies in connection with, or as a result of, any distribution being made to
shareholders of such Person or its direct or indirect parent companies, which
payments are being made to compensate such option holders as though they were
shareholders at the time of, and entitled to share in, such distribution, in
each case to the extent permitted by the Loan Documents;

 

(x)                                 losses on asset sales, disposals or
abandonments (other than asset sales, disposals or abandonments in the ordinary
course of business);

 

(xi)                              the amount of any net losses from discontinued
operations in accordance with GAAP;

 

(xii)                           any non-cash loss attributable to the mark to
market movement in the valuation of hedging obligations or other derivative
instruments (to the extent the cash impact resulting from such loss has not been
realized) (other than those entered into in the ordinary course of the trading
business of the Borrower and its Restricted Subsidiaries) pursuant to Financial
Accounting Standards Accounting Standards Codification No. 815—Derivatives and
Hedging;

 

(xiii)                        any loss relating to amounts paid in cash prior to
the stated settlement date of any hedging obligation (other than any hedging
obligation entered into in the ordinary course of the trading business of the
Borrower and its Restricted Subsidiaries) that has been reflected in
Consolidated Net Income for such period; and

 

12

--------------------------------------------------------------------------------


 

(xiv)                       any gain relating to hedging obligations (other than
any hedging obligations entered into in the ordinary course of the trading
business of the Borrower and its Restricted Subsidiaries) associated with
transactions realized in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated EBITDA
pursuant to clauses (b)(v) and (b)(vi) below;

 

less

 

(b)                                 without duplication and to the extent
included in arriving at such Consolidated Net Income, the sum of the following
amounts for such period:

 

(i)                                     extraordinary gains and unusual or
non-recurring gains;

 

(ii)                                  non-cash gains (excluding any non-cash
gain to the extent it represents the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated Net Income or Consolidated EBITDA
in any prior period);

 

(iii)                               gains on asset sales, disposals or
abandonments (other than asset sales, disposals or abandonments in the ordinary
course of business);

 

(iv)                              the amount of any net income from discontinued
operations in accordance with GAAP;

 

(v)                                 any non-cash gain attributable to the mark
to market movement in the valuation of hedging obligations or other derivative
instruments (to the extent the cash impact resulting from such gain has not been
realized) (other than any hedging obligations or other derivative instruments
entered into in the ordinary course of the trading business of the Borrower and
its Restricted Subsidiaries) pursuant to Financial Accounting Standards
Accounting Standards Codification No. 815-Derivatives and Hedging;

 

(vi)                              any gain relating to amounts received in cash
prior to the stated settlement date of any hedging obligation (other than any
hedging obligation entered into in the ordinary course of the trading business
of the Borrower and its Restricted Subsidiaries) that has been reflected in
Consolidated Net Income for such period;

 

(vii)                           any loss relating to hedging obligations (other
than any hedging obligations entered into in the ordinary course of the trading
business of the Borrower and its subsidiaries) associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (a)(xiii) and (a)(xiv) above; and

 

(viii) the amount of any minority interest income consisting of subsidiary loss
attributable to minority equity interests of third parties in any Non-Wholly
Owned Subsidiary added (and not deducted in such period in calculating
Consolidated Net Income);

 

13

--------------------------------------------------------------------------------


 

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that,

 

(I)                                   to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from hedging agreements for currency
exchange risk and revaluations of intercompany balances), other than any gains
or losses related to foreign currency trading and hedging in the ordinary course
of the trading business of the Borrower and its Restricted Subsidiaries,

 

(II)                              to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA for any
period any adjustments resulting from the application of Financial Accounting
Standards Accounting Standards Codification No. 815-Derivatives and Hedging
(other than with respect to any hedging obligations entered into in the ordinary
course of the trading business of the Borrower and its Restricted Subsidiaries),

 

(III)                         to the extent not included in Consolidated Net
Income, there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person, property,
business or asset acquired by the Borrower or any Restricted Subsidiary during
such period (other than any Unrestricted Subsidiary) to the extent not
subsequently sold, transferred or otherwise disposed of (but not including the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) (each such Person, property, business or asset acquired,
including pursuant to a transaction consummated prior to the Closing Date, and
not subsequently so disposed of, an “Acquired Entity or Business”), and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis and (B) an
adjustment in respect of each Pro Forma Entity equal to the amount of the Pro
Forma Adjustment with respect to such Pro Forma Entity for such period
(including the portion thereof occurring prior to such acquisition or
conversion) as specified in a certificate from a Financial Officer delivered to
the Administrative Agent (for further delivery to the Lenders); and

 

(IV)                          there shall be (A) to the extent included in
Consolidated Net Income, excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset (other
than any Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold, transferred or otherwise disposed of, closed or classified, a
“Sold Entity or Business”), and the Disposed EBITDA of any Restricted Subsidiary
that is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”), in each case based on the Disposed EBITDA
of such Sold Entity or Business or Converted Unrestricted Subsidiary

 

14

--------------------------------------------------------------------------------


 

for such period (including the portion thereof occurring prior to such sale,
transfer, disposition, closure, classification or conversion) determined on a
historical pro forma basis and (B) to the extent not included in Consolidated
Net Income, included in determining Consolidated EBITDA for any period in which
a Sold Entity or Business is disposed or Converted Unrestricted Subsidiary is
converted, an adjustment equal to the Pro Forma Disposal Adjustment with respect
to such Sold Entity or Business or Converted Unrestricted Subsidiary (including
the portion thereof occurring prior to such disposal or conversion) as specified
in a certificate from a Financial Officer delivered to the Administrative Agent
(for further delivery to the Lenders).

 

“Consolidated Interest Expense” means, for any period, the cash interest expense
(including that attributable to Capitalized Leases), net of cash interest income
(excluding cash interest income relating to any asset or property that secures
any Trading Debt), of the Borrower and the Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP, with respect to all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries (excluding Trading
Debt), including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under hedging agreements, but excluding, for the avoidance of doubt,
(i) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses, pay-in-kind interest expense and any other amounts of
non-cash interest (including as a result of the effects of acquisition method
accounting), (ii) the accretion or accrual of discounted liabilities during such
period, (iii) any interest in respect of items excluded from Indebtedness in the
proviso to the definition thereof, (iv) non-cash interest expense attributable
to the movement of the mark-to-market valuation of obligations under hedging
agreements or other derivative instruments pursuant to Financial Accounting
Standards Accounting Standards Codification No. 815-Derivatives and Hedging,
(v) any one-time cash costs associated with breakage in respect of hedging
agreements for interest rates, and (vi) all non-recurring cash interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations, all as calculated on a consolidated basis in accordance with
GAAP.  For any Test Period ending prior to the first anniversary of the Closing
Date, Consolidated Interest Expense shall be deemed to be Consolidated Interest
Expense for the period from the Closing Date to and including the date of
determination multiplied by a fraction equal to (x) 365 divided by (y) the
number of days actually elapsed from the Closing Date to such date of
determination.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
(a) extraordinary items for such period, (b) the cumulative effect of a change
in accounting principles during such period to the extent included in
Consolidated Net Income, (c) in the case of any period that includes a period
ending prior to the date that is one year after the Closing Date, Transaction
Costs, (d) any fees and expenses (including any transaction or retention bonus)
incurred during such period, or any amortization thereof for such period, in
connection with any acquisition, Investment, asset disposition, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not

 

15

--------------------------------------------------------------------------------


 

completed) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction, (e) any income (loss) for such
period attributable to the early extinguishment of Indebtedness, hedging
agreements or other derivative instruments (other than any income (loss)
attributable to Trading Debt or hedging agreements or other derivative
instruments entered into in the ordinary course of the trading business of the
Borrower and its Restricted Subsidiaries), (f) accruals and reserves that are
established or adjusted as a result of the Transactions in accordance with GAAP
(including any adjustment of estimated payouts on existing earn-outs) or changes
as a result of the adoption or modification of accounting policies during such
period, (g) non-cash stock-based award compensation expenses, (h) any income
(loss) attributable to deferred compensation plans or trusts and (i) any income
(loss) from Investments recorded using the equity method.  There shall be
excluded from Consolidated Net Income for any period the effects from applying
acquisition method accounting, including applying acquisition method accounting
to inventory, property and equipment, leases, software and other intangible
assets and deferred revenue (including deferred costs related thereto and
deferred rent) required or permitted by GAAP and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Borrower and the Restricted Subsidiaries), as a result of any acquisition
consummated prior to the Closing Date and any Permitted Acquisition or the
amortization or write-off of any amounts thereof.

 

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder.

 

“Consolidated Total Assets” means, as at any date of determination, the total
assets of the Borrower and its Restricted Subsidiaries on a consolidated basis
in accordance with GAAP.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of acquisition method accounting in connection with any
Permitted Acquisition or other Investment permitted hereunder) consisting only
of Indebtedness for borrowed money, unreimbursed obligations under letters of
credit, obligations in respect of Capitalized Leases and debt obligations
evidenced by promissory notes or similar instruments (and excluding, in any
event, all Trading Debt).

 

“Consolidated Total Net Debt” means, as of any date of determination (a) the
amount of Consolidated Total Debt as of such date, less (b) all cash and
Permitted Investments on the balance sheet of the Borrower and the Restricted
Subsidiaries to the extent not subject to any Liens (other than Liens permitted
under Section 6.02 but excluding any Liens permitted by Section 6.02(iii),
Section 6.02(xv) and Section 6.02(xx)) and the use thereof for application to
the payment of Indebtedness is not prohibited by law or contract binding on the
Borrower or the Restricted Subsidiaries (and excluding, in

 

16

--------------------------------------------------------------------------------


 

any event, the amount of regulatory capital required by applicable law to be
held at any Regulated Subsidiary).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Lien Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred or Other Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, outstanding Revolving Loans or
(in the case of Other Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments, outstanding loans under any Incremental
Revolving Facility or undrawn commitments under any Incremental Revolving
Facility (“Refinanced Debt”); provided that (i) such extending, renewing,
replacing or refinancing Indebtedness (including, if such Indebtedness includes
any Other Revolving Commitments, the unused portion of such Other Revolving
Commitments) is in an original aggregate principal amount not greater than the
sum of the aggregate principal amount of the Refinanced Debt (and, in the case
of Refinanced Debt consisting, in whole or in part, of unused commitments under
any Incremental Revolving Facility or Other Revolving Commitments, the amount
thereof) plus all accrued and unpaid interest and fees thereon and expenses
incurred in connection with such extension, renewal, replacement or refinancing,
(ii) such Indebtedness has a maturity that is equal to or later than and, except
in the case of Other Revolving Commitments, a Weighted Average Life to Maturity
equal to or greater than the Refinanced Debt, and (iii) such Refinanced Debt
shall be repaid, defeased or satisfied and discharged, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, on the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained;
provided that to the extent that such Refinanced Debt consists, in whole or in
part, of commitments under any Incremental Revolving Facility or Other Revolving
Commitments (or loans incurred pursuant to any Incremental Revolving Facility or
Other Revolving Loans), such commitments shall be terminated, and all accrued
fees in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

 

“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

 

17

--------------------------------------------------------------------------------


 

“Cumulative Excess Cash Flow” means the sum of (i) Excess Cash Flow (but not
less than zero in any period) for the period commencing on July 1, 2013 and
ending on September 30, 2013 and Excess Cash Flow for each succeeding completed
fiscal quarter plus (ii) the unused amount of Cumulative Excess Cash Flow under
the Existing Credit Agreement as of the date immediately preceding the Closing
Date; provided that Excess Cash Flow for any period shall not constitute
Cumulative Excess Cash Flow until the date that (a) the corresponding Excess
Cash Flow prepayment for such period is made pursuant to Section 2.09(c) or
(b) if no Excess Cash Flow prepayment is required for such period pursuant to
Section 2.09(c), the date that is five days after the date on which financial
statements are delivered pursuant to Section 5.01(b) with respect to such period
or, in the case of the fourth fiscal quarter in any fiscal year, pursuant to
Section 5.01(a) for such fiscal year.

 

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Defaulting Lender” means any Revolving Lender that (a) has failed, within one
Business Day of the date required to be funded or paid, to (i) fund any portion
of its Revolving Loans, (ii) fund any portion of its participations in Letters
of Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Primary Revolving Facility Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding a loan under this Agreement (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the Primary
Revolving Facility Administrative Agent or the Borrower, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Revolving Loans and participations in then
outstanding Letters of Credit under this Agreement; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Primary Revolving Facility Administrative Agent’s or the Borrower’s receipt, as
applicable, of such certification in form and substance satisfactory to it and
the Primary Revolving Facility Administrative Agent, or (d) has, or has a Lender
Parent that has, become the subject of a Bankruptcy Event. Any

 

18

--------------------------------------------------------------------------------


 

determination by the Primary Revolving Facility Administrative Agent made in
writing to the Borrower and each Lender that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Holdings, any Intermediate Parent, the Borrower or a
Subsidiary in connection with a Disposition pursuant to Section 6.05(k) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer of Holdings, setting forth the basis of such valuation
(which amount will be reduced by the fair market value of the portion of the
non-cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition).

 

“Designation Date” has the meaning assigned to such term in Section 5.13.

 

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.09(a)(ii)(B).

 

“Discount Range” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.09(a)(ii)(C) substantially in the form of Exhibit K.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit L, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.09(a)(ii)(C).

 

“Discount Range Proration” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.09(a)(ii)(D).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the receipt by each relevant Term Lender of notice
from the Auction Agent in accordance with Section 2.09(a)(ii)(B),
Section 2.09(a)(ii)(C) or Section 2.09(a)(ii)(D), as applicable unless a shorter
period is agreed to between the Borrower and the Auction Agent.

 

19

--------------------------------------------------------------------------------


 

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.09(a)(ii)(A).

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold
Entity or Business and its subsidiaries or to such Converted Unrestricted
Subsidiary and its subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business or Converted Unrestricted Subsidiary.

 

“Disposition” has the meaning assigned to such term in Section 6.05.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a)                                 matures or is mandatorily redeemable (other
than solely for Equity Interests in such Person or in the IPO Entity that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests), whether pursuant to a sinking fund obligation or
otherwise;

 

(b)                                 is convertible or exchangeable, either
mandatorily or at the option of the holder thereof, for Indebtedness or Equity
Interests (other than solely for Equity Interests in such Person or in the IPO
Entity that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests);

 

(c)                                  provides for the scheduled payments of
dividends in cash; or

 

(d)                                 is redeemable (other than solely for Equity
Interests in such Person or in the IPO Entity that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests) or is required to be repurchased by such Person or the IPO
Entity or any of its Affiliates, in whole or in part, at the option of the
holder thereof;

 

in each case, on or prior to the date 91 days after the Latest Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable, the cancellation or
expiration of all Letters of Credit and the termination of the Commitments and
(ii) if an Equity Interest in any Person is issued pursuant to any plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof) or
any of its subsidiaries or by any such

 

20

--------------------------------------------------------------------------------


 

plan to such employees, such Equity Interest shall not constitute a Disqualified
Equity Interest solely because it may be required to be repurchased by Holdings
(or any direct or indirect parent company thereof) or any of its subsidiaries in
order to satisfy applicable statutory or regulatory obligations of such Person.

 

“Disqualified Lender” means each Person identified as a “Disqualified Lender” on
Part A of Schedule 1.01.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“ECF Percentage” means, with respect to any prepayment required by
Section 2.09(c) with respect to any fiscal quarter (or other applicable period)
of the Borrower, if the Total Leverage Ratio (prior to giving effect to the
applicable prepayment pursuant to Section 2.09(c)) as of the end of such fiscal
quarter (or other applicable period) is (a) greater than 2.00 to 1.00, 50% of
Excess Cash Flow for such period and (b) equal to or less than 2:00 to 1.00, 0%
of Excess Cash Flow for such period.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than Holdings, any Intermediate
Parent, the Borrower or any of their subsidiaries, any VV Holder, any Affiliate
of Vincent Viola (including any trust established for the benefit of his spouse
or children) or any Disqualified Lender), other than, in each case, a natural
person.

 

“Employee Holding Vehicles” means, collectively, Virtu Employee Holdco LLC, a
Delaware limited liability company, Virtu East MIP LLC, a Delaware limited
liability company, and any other similar entity, the equityholders of which are
current and former officers, directors and employees of Holdings (or any direct
or indirect parent thereof), the Borrower and the Restricted Subsidiaries, or
their permitted transferees (or their respective estates, executors, trustees,
administrators, heirs, legatees or distributees), which entity is formed to hold
Equity Interests of Holdings (or any of Holdings’ direct or indirect parent
companies) on behalf of such officers, directors and employees.

 

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, decrees, Governmental Approvals and other
applicable Requirements of Law, and all applicable injunctions or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, in each instance relating to the protection of the environment, to
preservation or reclamation of natural resources, to Release or threatened
Release of any Hazardous Material or to the extent relating to exposure to
Hazardous Materials, to health or safety matters.

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of Holdings, any Intermediate Parent, the Borrower or any
Subsidiary directly or indirectly resulting from or based upon (a) any actual or
alleged violation of any Environmental Law or permit, license or approval issued
thereunder, (b) Environmental Laws and the generation, use,

 

21

--------------------------------------------------------------------------------


 

handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower or any Subsidiary, is treated as a single employer
under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by the Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (h) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status, within the meaning of Section 305 of ERISA.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a)           the sum, without duplication, of:

 

(i)                                     Consolidated Net Income for such period,

 

22

--------------------------------------------------------------------------------


 

(ii)                                  an amount equal to the amount of all
Non-Cash Charges (including in respect of depreciation and amortization) to the
extent deducted in arriving at such Consolidated Net Income,

 

(iii)                               an amount equal to the aggregate net
non-cash loss on dispositions by the Borrower and the Restricted Subsidiaries
during such period (other than dispositions in the ordinary course of business)
to the extent deducted in arriving at such Consolidated Net Income;

 

(iv)                              the amount of tax expenses deducted in
determining Consolidated Net Income for such period to the extent they exceed
the amount of cash taxes paid in such period; and

 

(v)                                 extraordinary cash gains during such period;

 

over

 

(b)                                 the sum, without duplication, of:

 

(i)                                     an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income (including
any amounts included in Consolidated Net Income pursuant to the last sentence of
the definition of Consolidated Net Income to the extent such amounts are due but
not received during such period) and cash charges included in clauses
(a) through (i) of the definition of Consolidated Net Income to the extent
financed with internally generated funds of the Borrower and the Restricted
Subsidiaries,

 

(ii)                                  without duplication of amounts deducted
pursuant to clause (x) below in prior fiscal periods, the amount of capital
expenditures made in cash during such period to the extent financed with
internally generated funds of the Borrower and the Restricted Subsidiaries
(other than asset sale proceeds, casualty proceeds, condemnation proceeds or
other funds that would not be included in Consolidated Net Income),

 

(iii)                               the aggregate amount of all principal
payments of Indebtedness (other than the payment prior to its stated maturity of
(x) any Indebtedness that is subordinated in right of payment to the Loan
Document Obligations, (y) any Indebtedness that is secured by a junior Lien on
the Collateral and (z) unsecured Indebtedness of the Borrower and its Restricted
Subsidiaries) of the Borrower and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Leases and (B) the
amount of any mandatory prepayment of Term Loans pursuant to
Section 2.09(b) with the Net Proceeds from an event of the type specified in
clause (a) of the definition of “Prepayment Event” to the extent required due to
a disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase but excluding (X) all other prepayments of
Term Loans, (Y) all prepayments of revolving loans (including any Revolving
Loans) and any Trading Debt unless accompanied by a permanent reduction of
commitments or termination of a credit line in respect of such revolving loans
or such Trading Debt and (Z) the

 

23

--------------------------------------------------------------------------------


 

Refinancing) made during such period, to the extent financed with internally
generated funds of the Borrower and the Restricted Subsidiaries (other than to
the extent such payments were made using any portion of the Cumulative Excess
Cash Flow) (it being agreed that any amount not permitted to be deducted
pursuant to this clause (b)(iii) may not be deducted pursuant to any other
provision of this clause (b)),

 

(iv)                              an amount equal to the aggregate net non-cash
gain on dispositions by the Borrower and the Restricted Subsidiaries during such
period (other than dispositions in the ordinary course of business) to the
extent included in arriving at such Consolidated Net Income,

 

(v)                                 cash payments by the Borrower and the
Restricted Subsidiaries during such period in respect of long-term liabilities
of the Borrower and the Restricted Subsidiaries other than Indebtedness and that
were made with internally generated funds of the Borrower and the Restricted
Subsidiaries, to the extent that such payments were not expensed in arriving at
such Consolidated Net Income,

 

(vi)                              without duplication of amounts deducted
pursuant to clause (x) below in prior fiscal periods, the amount of Investments
and acquisitions made in cash during such period pursuant to Section 6.04 (other
than (1) Section 6.04(a), (2) to the extent made with Cumulative Excess Cash
Flow and (3) any Investment by the Borrower or any Restricted Subsidiary in the
Borrower or any Restricted Subsidiary) to the extent that such Investments and
acquisitions were financed with internally generated funds of the Borrower and
the Restricted Subsidiaries and were not expensed in arriving at such
Consolidated Net Income,

 

(vii)                           the amount of dividends, distributions and other
restricted payments paid in cash during such period by the Borrower pursuant to
Section 6.08 (including any permitted quarterly tax distribution but excluding
any such payments pursuant to clause (z) of Section 6.08(a)(viii) and clause
(z) of Section 6.08(b)(iv)) to the extent such payments were financed with
internally generated funds of the Borrower and the Restricted Subsidiaries,

 

(viii)                        the aggregate amount of expenditures actually made
by the Borrower and the Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period and were financed with
internally generated funds of the Borrower and the Restricted Subsidiaries
(other than to the extent such expenditures were made using any portion of the
Cumulative Excess Cash Flow),

 

(ix)                              the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by the Borrower and the
Restricted Subsidiaries during such period that are required to be made in
connection with any prepayment of Indebtedness to the extent that such payments
are not expensed during such period or any previous period and were financed
with internally generated funds of the Borrower and the Restricted Subsidiaries
(other than to the

 

24

--------------------------------------------------------------------------------


 

extent such payments were made using any portion of the Cumulative Excess Cash
Flow),

 

(x)                                 without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by the Borrower or any of the Restricted Subsidiaries pursuant to
binding contracts (which may include, among other things, letters of intent or
purchase orders) (the “Contract Consideration”) entered into prior to or during
such period relating to Permitted Acquisitions, other Investments or capital
expenditures (including Capitalized Software Expenses or other purchases of
intellectual property but excluding any contracts where the counterparty is
Holdings, any Intermediate Parent, the Borrower or any of their subsidiaries) to
be consummated or made during the period of four consecutive fiscal quarters of
the Borrower following the end of such period, provided that to the extent the
aggregate amount of internally generated funds actually utilized to finance such
Permitted Acquisitions, Investments or capital expenditures during such period
of four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the earliest to occur of the (A) abandonment of such planned expenditure,
(B) making of such planned expenditure and (C)  end of such period of four
consecutive fiscal quarters,

 

(xi)                              the amount of cash taxes paid in such period
to the extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period, and

 

(xii)                           extraordinary cash losses for such period.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Excluded Assets” means (a) any fee-owned real property with a fair market value
of less than $5,000,000 and all leasehold interests in real property, (b) motor
vehicles and other assets subject to certificates of title or ownership (but
only to the extent that a security interest in any such asset cannot be
perfected by filing of a financing statement), (c) any commercial tort claims or
letter of credit rights having a value of less than $5,000,000 (but only to the
extent that a security interest in any such asset cannot be perfected by filing
of a financing statement), (d) Equity Interests in any Person (other than the
Borrower or any Wholly Owned Restricted Subsidiaries) to the extent not
permitted by the terms of such Person’s organizational or joint venture
documents, (e) voting Equity Interests constituting an amount greater than 65%
of the voting Equity Interests of any Foreign Subsidiary, (f) any lease, license
or other agreement with any Person if, to the extent and for so long as the
grant of a Lien thereon to secure the Secured Obligations constitutes a breach
of or a default under, or creates an enforceable right of termination in favor
of any party (other than Holdings, any Intermediate Parent, the Borrower or any
subsidiary of any of the foregoing) to, such lease, license or other agreement
(but only to the extent any of the foregoing is not rendered ineffective by, or
is otherwise unenforceable under, the Uniform Commercial Code or any
Requirements of Law), (g) any asset subject to a Lien of the type permitted

 

25

--------------------------------------------------------------------------------


 

by Section 6.02(iv) (whether or not incurred pursuant to such Section) or a Lien
permitted by Section 6.02(xi) or Section 6.02(xx), in each case if, to the
extent and for so long as the grant of a Lien thereon to secure the Secured
Obligations constitutes a breach of or a default under, or creates a right of
termination in favor of any party (other than Holdings, any Intermediate Parent,
the Borrower or any subsidiary of any of the foregoing) to, any agreement
pursuant to which such Lien has been created (but only to the extent any of the
foregoing is not rendered ineffective by, or is otherwise unenforceable under,
the Uniform Commercial Code or any Requirements of Law), (h) any intent-to-use
trademark applications filed in the United States Patent and Trademark Office,
(i) any asset with respect to which Holdings with the written consent of the
Administrative Agent (not to be unreasonably withheld or delayed) shall have
provided to the Administrative Agent a certificate of a Financial Officer to the
effect that, based on the advice of outside counsel or tax advisors of national
recognition, the grant of a Lien thereon to secure the Secured Obligations would
result in adverse tax consequences (including as a result of the operation of
Section 956 of the Code or any similar law or regulation in any applicable
jurisdiction) to Holdings, any Intermediate Parent, the Borrower and its
Restricted Subsidiaries (other than on account of any Taxes payable in
connection with filings, recordings, registrations, stampings and any similar
acts in connection with the creation or perfection of Liens) that shall have
been reasonably determined by Holdings to be material to Holdings, any
Intermediate Parent, the Borrower and its Restricted Subsidiaries and (j) any
asset if, to the extent and for so long as the grant of a Lien thereon to secure
the Secured Obligations is prohibited by any Requirements of Law (other than to
the extent that any such prohibition would be rendered ineffective pursuant to
the Uniform Commercial Code or any other applicable Requirements of Law).

 

“Excluded Domestic Subsidiary” means any direct or indirect Domestic Subsidiary
of a direct or indirect Foreign Subsidiary of the Borrower.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of Holdings on the Closing Date (or, if later, the date it first
becomes a Subsidiary), (b) any Subsidiary that is prohibited by any contractual
obligation existing on the Closing Date (or, if later, the date it first becomes
a Subsidiary, so long as such prohibition was not incurred in connection with or
in contemplation of the acquisition of such Subsidiary), from guaranteeing the
Secured Obligations, (c) any Subsidiary that is prohibited by any Requirement of
Law from guaranteeing the Secured Obligations or that would require the consent,
approval, license or authorization of any Governmental Authority or any
Regulatory Supervising Organization to guarantee the Secured Obligations (unless
such consent, approval, license or authorization has been received), (d) any
Subsidiary to the extent such Subsidiary guaranteeing the Secured Obligations
would result in a material adverse tax consequence to the Borrower and its
Subsidiaries (including as a result of the operation of Section 956 of the Code
or any similar law or regulation in any applicable jurisdiction) as reasonably
determined by the Borrower with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed), (e) each IPO Shell Company
and (f) any other Subsidiary excused from becoming a Loan Party pursuant to the
last paragraph of the definition of the term “Collateral and Guarantee
Requirement.”

 

26

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) its net income (however
denominated) and franchise Taxes imposed on it (in lieu of net income Taxes) by
(i) the United States of America, or the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, or
(ii) any other jurisdiction as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than a
connection arising solely from such recipient having executed, delivered, or
become a party to, performed its obligations or received payments under,
received or perfected a security interest under, sold or assigned an interest
in, engaged in any other transaction pursuant to, or enforced, any Loan
Documents), (b) any branch profits Tax imposed by the United States of America
or any similar Tax imposed by any other jurisdiction described in clause
(a) above, (c) any withholding Tax that is attributable to a Lender’s failure to
comply with Section 2.15(e) and (d) except in the case of an assignee pursuant
to a request by the Borrower under Section 2.17 hereto, any U.S. federal
withholding Taxes (including any deduction or withholding pursuant to FATCA)
imposed due to a Requirement of Law in effect at the time a Lender becomes a
party hereto (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts with
respect to such withholding Tax under Section 2.15(a).

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of February 5, 2013 among Holdings, the Borrower, the lenders party
thereto and Credit Suisse AG, Cayman Islands Branch, as administrative agent and
collateral agent, as in effect immediately prior to the Closing Date.

 

“Existing Lenders Agreement” means the cashless roll letter dated as of
November 8, 2013, among Holdings, the Borrower, certain of the lenders party to
the Existing Credit Agreement and Credit Suisse AG, Cayman Islands Branch, as
administrative agent under the Existing Credit Agreement.

 

“Extension Notice” has the meaning assigned to such term in Section 2.19(b).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of

 

27

--------------------------------------------------------------------------------


 

the quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, chief operating officer,
principal accounting officer, treasurer or controller of Holdings.

 

“Financial Performance Covenants” means the covenants set forth in Sections 6.12
and 6.13.

 

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans and the use of the proceeds thereof.

 

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement substantially in the form of Exhibit F-1 among the Administrative
Agent and one or more Senior Representatives for holders of Permitted First
Priority Refinancing Debt, any secured Indebtedness incurred pursuant to
Section 6.01(a)(viii) or any secured Additional Notes issued pursuant to
Section 6.01(a)(xxii), with such modifications thereto as the Administrative
Agent may reasonably agree.

 

“Flow-Through Entity” has the meaning assigned to such term in
Section 6.08(a)(vi).

 

“Foreign Subsidiary” means (a) any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America, any State thereof or
the District of Columbia and (b) any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia that is
disregarded for U.S. federal income tax purposes if substantially all of its
assets consist of the equity interests of one or more direct or indirect Foreign
Subsidiaries.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities or Regulatory Supervising Organizations.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or

 

28

--------------------------------------------------------------------------------


 

payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined in good faith by a Financial Officer.  The term “Guarantee” as a verb
has a corresponding meaning.

 

“Guarantee Agreement” means the Master Guarantee Agreement dated as of July 8,
2011 among the Loan Parties and the Administrative Agent.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic, or any other
term of similar import, pursuant to any Environmental Law.

 

“Holdings” means (a) prior to any IPO, Initial Holdings and (b) upon and after
an IPO, (i) if the IPO Entity is Initial Holdings or any Person of which Initial
Holdings is a Subsidiary, Initial Holdings or (ii) if the IPO Entity is an
Intermediate Parent, the IPO Entity.

 

“Holdings LLC Agreement” means the Limited Liability Company Agreement of
Holdings pursuant to which the members of Holdings hold limited liability
interests of Holdings, together with all exhibits and schedules thereto in a
form presented to the Administrative Agent prior to the Closing Date, as such
agreement may be amended and restated in connection with the IPO Reorganization
Transactions so long as such agreement, as so amended and restated, could not
reasonably be expected to have the effect of increasing Tax Distributions (as
defined in the Holdings LLC Agreement as of the date hereof) in any material
respect.

 

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.09(a)(ii)(D).

 

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

 

29

--------------------------------------------------------------------------------


 

“Incremental Cap” has the meaning assigned to such term in Section 2.18(a)(iii).

 

“Incremental Revolving Commitment” means the commitment of the Additional
Revolving Lenders to make loans pursuant to an Incremental Revolving Facility in
accordance with Section 2.18.

 

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.18(a)(i).

 

“Incremental Revolving Facility Amendment” has the meaning assigned to such term
in Section 2.18(b).

 

“Incremental Revolving Facility Closing Date” has the meaning assigned to such
term in Section 2.18(b).

 

“Incremental Term Commitment” means the commitment of the Additional Term
Lenders to make Incremental Term Loans pursuant to Section 2.18.

 

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.20(a)(ii).

 

“Incremental Term Facility Amendment” has the meaning assigned to such term in
Section 2.18(b).

 

“Incremental Term Facility Closing Date” has the meaning assigned to such term
in Section 2.18(b).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable in the ordinary
course of business and any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided that the term “Indebtedness” shall not include (x) deferred or prepaid
revenue and (y) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
seller.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms

 

30

--------------------------------------------------------------------------------


 

of such Indebtedness provide that such Person is not liable therefor.  The
amount of Indebtedness of any Person for purposes of clause (e) above shall
(unless such Indebtedness has been assumed by such Person) be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12(a).

 

“Information Materials” means the presentation to the Lenders titled “$405
million Senior Secured Credit Facility” and dated October 2013 and a subsequent
memorandum titled “Virtu Financial Revised Terms”, relating to the Loan Parties
and the Transactions.

 

“Initial Holdings” has the meaning given to such term in the preliminary
statements hereto.

 

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

 

“Interest Coverage Ratio” means, the ratio of (a) Consolidated EBITDA for any
Test Period to (b) Consolidated Interest Expense for such Test Period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a borrowing under an Incremental Revolving Facility, a Revolving
Borrowing or a Term Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing and ending on the date that is one, two, three or six
months thereafter as selected by the Borrower in its Borrowing Request (or, if
agreed to by each Lender participating therein, twelve months or such other
period less than one month thereafter as the Borrower may elect); provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last

 

31

--------------------------------------------------------------------------------


 

calendar month at the end of such Interest Period and (c) no Interest Period
shall extend beyond (i) in the case of Term Loans, the Term Maturity Date and
(ii) in the case of Revolving Loans, the Revolving Maturity Date (or other
applicable maturity date).  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Intermediate Parent” means any Subsidiary of Holdings and of which the Borrower
is a subsidiary.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person.  The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing interest in
respect of such Investment (to the extent any such payment to be deducted does
not exceed the remaining principal amount of such Investment), but without any
adjustment for write-downs or write-offs (including as a result of forgiveness
of any portion thereof) with respect to such loan or advance after the date
thereof, (b) any Investment in the form of a Guarantee shall be equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a Financial Officer, (c) any Investment in the
form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair market value (as determined in good faith by a
Financial Officer) of such Equity Interests or other property as of the time of
the transfer, minus any payments actually received by such investor representing
a return of capital of, or dividends or other distributions in respect of, such
Investment (to the extent such payments do not exceed, in the aggregate, the
original amount of such Investment), but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (d) any
Investment (other than any Investment referred to in clause (a), (b) or
(c) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
(i) the cost of all additions thereto and minus (ii) the amount of any portion
of such Investment that has been repaid to the investor in cash as a repayment
of principal or a return of capital, and of any cash payments actually received
by such investor representing interest, dividends or other distributions in
respect of such Investment (to the extent the amounts referred to in clause
(ii) do not, in the aggregate, exceed the original cost of such Investment plus
the costs of additions thereto), but without any other adjustment for increases
or decreases in value of, or write-ups, write-

 

32

--------------------------------------------------------------------------------


 

downs or write-offs with respect to, such Investment after the date of such
Investment.  For purposes of Section 6.04, if an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Financial
Officer.

 

“IPO” means the initial underwritten public offering on a national securities
exchange of common Equity Interests in the IPO Entity pursuant to an effective
registration statement (other than Form S-8) filed with the SEC in accordance
with the Securities Act of 1933, as amended.

 

“IPO Entity” means, at any time at and after an IPO, Initial Holdings, a parent
entity of Initial Holdings or an Intermediate Parent, as the case may be, the
Equity Interests of which were issued or otherwise sold pursuant to the IPO;
provided that, immediately following the IPO, either (a) the Borrower is a
Wholly Owned Subsidiary of such IPO Entity and such IPO Entity owns, directly or
through its subsidiaries, substantially all the businesses and assets owned or
conducted, directly or indirectly, by the Borrower immediately prior to the IPO
or (b) the Borrower is a Wholly Owned Subsidiary of Holdings, the IPO Entity
holds all of the voting power over Holdings and substantially all of the assets
of such IPO Entity consists of Equity Interests of Holdings.

 

“IPO Listco” means a Wholly Owned Subsidiary of Holdings organized under the
laws of the United States or a State thereof and formed in contemplation of an
IPO to become the IPO Entity. The Borrower shall, promptly following its
formation, notify the Administrative Agent of the formation of the IPO Listco.

 

“IPO Reorganization Transactions” means, collectively, the following
transactions, which (except for the transactions described in clause
(ii)(b) below) shall occur during the Pre-IPO Period (except for the
transactions described in clauses (i) and (iv) below which shall occur prior to
the Pre-IPO Period): (i) the formation and ownership of the IPO Shell Companies,
(ii) entry into, and performance of, (a) a reorganization agreement implementing
the IPO Reorganization Transactions and certain other reorganization
transactions in connection with an IPO so long as such agreement and the
transactions contemplated thereby would not reasonably be expected to have a
Material Adverse Effect and (b) customary underwriting agreements in connection
with an IPO and any future follow-on underwritten public offerings of common
Equity Interests in the IPO Entity, including the provision by IPO Listco and
Holdings of customary representations, warranties, covenants and indemnification
to the underwriters thereunder, (iii) the merger of IPO Subsidiary with one or
more direct or indirect holders of Equity Interests in Holdings with IPO
Subsidiary surviving and holding Equity Interests in Holdings; provided that,
excluding Equity Interests in Holdings, the IPO Subsidiary has only immaterial
assets immediately prior to such merger, (iv) the amendment and restatement of
the Holdings LLC Agreement as contemplated in the definition thereof, (v) the
making of Restricted Payments to (or Investments in) Holdings to permit Holdings
to make distributions, directly or indirectly, to IPO Listco, in each case
solely for the purpose of paying, and solely in the amounts necessary for IPO
Listco to pay, IPO-related expenses and the making of such distributions by
Holdings, (vi) the repurchase by IPO Listco of its Equity Interests from
Holdings, the Borrower or any

 

33

--------------------------------------------------------------------------------


 

Subsidiary; provided that, excluding Equity Interests in Holdings and IPO
Subsidiary, the IPO Shell Companies have only immaterial assets immediately
prior to such repurchase, (vii) the entry into an exchange agreement, pursuant
to which holders of Equity Interests in Holdings and certain non-economic/voting
Equity Interests in IPO Listco will be permitted to exchange such interests for
certain economic/voting Equity Interests in IPO Listco, (viii) any issuance,
dividend or distribution of the Equity Interests of the IPO Shell Companies or
other Disposition of ownership thereof to the IPO Shell Companies and/or the
direct or indirect holders of Equity Interests of Holdings; provided that,
excluding Equity Interests in Holdings and IPO Subsidiary, the IPO Shell
Companies have only immaterial assets immediately prior to such issuance,
dividend, distribution or other Disposition and (ix) all other transactions
reasonably incidental to, or necessary for the consummation of, the foregoing.

 

“IPO Shell Company” means each of IPO Listco and IPO Subsidiary.

 

“IPO Subsidiary” means a Wholly Owned Subsidiary of IPO Listco organized under
the laws of the United States or a State thereof and formed in contemplation of,
and to facilitate, the IPO Reorganization Transactions and an IPO. The Borrower
shall, promptly following its formation, notify the Administrative Agent of the
formation of the IPO Subsidiary.

 

“Issuing Bank” means each of (a) JPMorgan Chase Bank, N.A. and (b) each
Revolving Lender that shall have become an Issuing Bank hereunder as provided in
Section 2.22(i) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.22(j)), in each case in its capacity as an issuer
of Letters of Credit hereunder.  Each reference herein to the “Issuing Bank”
shall be deemed to be a reference to the relevant Issuing Bank.  Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“Junior Financing” means any Subordinated Indebtedness and any Permitted
Refinancing in respect thereof owing by the Borrower or a Restricted Subsidiary
(other than intercompany Indebtedness owing to the Borrower or a Restricted
Subsidiary).

 

“Junior Lien Intercreditor Agreement” means the Junior Lien Intercreditor
Agreement substantially in the form of Exhibit F-2 among the Administrative
Agent and one or more Senior Representatives for holders of Permitted Junior
Lien Refinancing Debt, any junior Lien secured Indebtedness incurred pursuant to
Section 6.01(a)(viii) or any junior Lien secured Additional Notes issued
pursuant to Section 6.01(a)(xxii), with such modifications thereto as the
Administrative Agent may reasonably agree.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

 

34

--------------------------------------------------------------------------------


 

“LC Cash Collateral Account” has the meaning assigned to such term in
Section 2.22.

 

“LC Commitment” means $5,000,000.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the total LC Obligations.  The LC Exposure of
any Revolving Lender at any time shall be its Applicable Percentage of the
aggregate LC Exposure at such time.

 

“LC Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 2.22.  For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the International Standby Practices (ISP98), such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.  Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

“LC Participants” means the collective reference to all the Revolving Lenders
other than the Issuing Bank.

 

“Lead Arranger” means Credit Suisse Securities (USA) LLC.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Revolving Facility Amendment, an Incremental Term Facility Amendment
or a Refinancing Amendment, in each case, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.

 

“Letters of Credit” has the meaning assigned to such term in Section 2.22(a).

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates (or by reference to any successor
or substitute entity or other

 

35

--------------------------------------------------------------------------------


 

quotation service providing comparable quotations to such British Bankers’
Association Interest Settlement Rates) for deposits in dollars (as set forth by
the Bloomberg Information Service or any successor thereto or any other service
selected by the Administrative Agent which has been nominated by the British
Bankers’ Association (or any successor or substitute agency) as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“LIBO Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.

 

Notwithstanding the foregoing, (i) solely with respect to the Term Loans, the
LIBO Rate with respect to any applicable Interest Period will be deemed to be
1.25% per annum if the LIBO Rate for such Interest Period determined pursuant to
this definition would otherwise be less than 1.25% per annum and (ii) solely
with respect to Revolving Loans, the LIBO Rate with respect to any applicable
Interest Period will be deemed to be zero if the LIBO Rate for such Interest
Period determined pursuant to this definition would otherwise be less than zero.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.

 

“Loan Documents” means this Agreement, Amendment No. 1, any Refinancing
Amendment, the Guarantee Agreement, the Collateral Agreement, the other Security
Documents, the Reaffirmation Agreement, the First Lien Intercreditor Agreement,
the Junior Lien Intercreditor Agreement and, except for purposes of
Section 9.02, any promissory notes delivered pursuant to Section 2.07(e).

 

“Loan Parties” means Holdings, any Intermediate Parent, the Borrower and the
Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the aggregate unused Revolving
Commitments at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of

 

36

--------------------------------------------------------------------------------


 

such Class outstanding at such time, provided that (a) the Loans, Revolving
Exposures and unused Commitments of the Borrower or any Affiliate thereof and
(b) whenever there are one or more Defaulting Lenders, the total outstanding
Revolving Exposures of, and the unused Revolving Commitments of, each Defaulting
Lender shall in each case be excluded for purposes of making a determination of
the Majority in Interest.

 

“Material Adverse Effect” means any event, circumstance or condition that has
had, or would reasonably be expected to have, a materially adverse effect on
(a) the business, financial condition or results of operations of Holdings, any
Intermediate Parent, the Borrower and its Subsidiaries, taken as a whole,
(b) the ability of the Borrower and the other Loan Parties, taken as a whole, to
perform their payment obligations under the Loan Documents or (c) the rights and
remedies of the Administrative Agent and the Lenders under the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or obligations in respect of one or more Swap Agreements, of any
one or more of Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries in an aggregate principal amount exceeding $15,000,000. 
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, any
Intermediate Parent, the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

“Material Subsidiary” means (i) each Wholly Owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of the Borrower most recently ended, had
revenues or total assets for such quarter in excess of 2.5% of the consolidated
revenues or total assets, as applicable, of the Borrower for such quarter and
(ii) any group comprising Wholly Owned Restricted Subsidiaries that each would
not have been a Material Subsidiary under clause (i) but that, taken together,
as of the last day of the fiscal quarter of the Borrower most recently ended,
had revenues or total assets for such quarter in excess of 5% of the
consolidated revenues or total assets, as applicable, of the Borrower for such
quarter; provided that solely for purposes of Sections 7.01(h) and (i) each such
Subsidiary forming part of such group is subject to an Event of Default under
one or more of such Sections.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Secured Obligations.  Each Mortgage shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.

 

“Mortgaged Property” means each parcel of real property and the improvements
thereto owned by a Loan Party with respect to which a Mortgage is granted
pursuant to Section 5.11 or Section 5.12.

 

37

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds, and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, minus (b) the sum of
(i) all fees and out-of-pocket expenses paid by Holdings, any Intermediate
Parent, the Borrower and its Restricted Subsidiaries in connection with such
event (including attorney’s fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, underwriting discounts and commissions, other
customary expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), (x) the amount of all payments that are
permitted hereunder and are made by Holdings, any Intermediate Parent, the
Borrower and its Restricted Subsidiaries as a result of such event to repay
Indebtedness (other than the Loans, any Permitted First Priority Refinancing
Debt, any Permitted Junior Lien Refinancing Debt, any secured Indebtedness
incurred pursuant to Section 6.01(a)(viii) or any secured Additional Notes
issued pursuant to Section 6.01(a)(xxii)) secured by such asset or otherwise
subject to mandatory prepayment as a result of such event, (y) the pro rata
portion of net cash proceeds thereof (calculated without regard to this clause
(y)) attributable to minority interests and not available for distribution to or
for the account of Holdings, any Intermediate Parent, the Borrower its
Restricted Subsidiaries as a result thereof and (z) the amount of any
liabilities directly associated with such asset and retained by the Borrower or
any Restricted Subsidiary and (iii) the amount of all taxes paid (or reasonably
estimated to be payable), and the amount of any reserves established by
Holdings, any Intermediate Parent, the Borrower and its Restricted Subsidiaries
to fund contingent liabilities reasonably estimated to be payable, that are
directly attributable to such event, provided that (x) if the amount of any such
estimated taxes exceeds the amount of taxes actually required to be paid in cash
in respect of such event, the aggregate amount of such excess shall constitute
Net Proceeds at the time such taxes are actually paid and (y) any reduction at
any time in the amount of any such reserves (other than as a result of payments
made in respect thereof) shall be deemed to constitute the receipt by the
Borrower at such time of Net Proceeds in the amount of such reduction.

 

“Non-Cash Charges” means (a) any non-cash impairment charge or asset write-off
or write-down related to intangible assets (including goodwill), long-lived
assets, and Investments in debt and equity securities pursuant to GAAP, (b) all
non-cash losses from Investments recorded using the equity method, (c) all
Non-Cash Compensation Expenses, (d) the non-cash impact of acquisition method
accounting, and (e) other non-cash charges (provided, in each case, that if any
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period).

 

38

--------------------------------------------------------------------------------


 

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

 

“Non-Loan Party Investment Amount” means, at any time, the sum of (a) the
greater of $100,000,000 and 40% of Consolidated EBITDA for the most recently
ended Test Period, (b) the Net Proceeds of any issuance of, or contribution of
cash in respect of existing, Qualified Equity Interests (other than any such
issuance or contribution made pursuant to Section 7.02 or any issuance to or
contribution from a Restricted Subsidiary) that are Not Otherwise Applied and
(c) Cumulative Excess Cash Flow that is Not Otherwise Applied; provided that
amounts under clause (b) or (c) may only be utilized to make an Investment or
acquisition if (i) no Default has occurred and is continuing at the time of the
applicable Investment or acquisition or would result therefrom and (ii) at the
time of the applicable Investment or acquisition and immediately after giving
effect thereto, the Borrower would be in compliance with the covenants set forth
in Sections 6.12 and 6.13 on a Pro Forma Basis as of the end of the most recent
Test Period for which financial statements are available.

 

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

 

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event or of Excess Cash Flow, that such amount (a) was not or
was not required to be applied to prepay the Loans pursuant to
Section 2.09(c) (provided that if such Excess Cash Flow was not required to be
applied to prepay the Loans pursuant to Section 2.09(f), such Excess Cash Flow
shall only be deemed “Not Otherwise Applied” to the extent the Borrower has made
a payment of Term Loans pursuant to clause (B) of Section 2.09(f) and such
amounts represent the amount of additional taxes that would have been payable or
reserved against if such Excess Cash Flow had been repatriated), and (b) was not
previously applied pursuant to any of Sections 6.04(c)(iii)(A), 6.04(h),
6.04(m), 6.08(a)(viii), 6.08(a)(ix) or 6.08(b)(iv).

 

“OFAC” has the meaning assigned to such term in Section 3.19(c).

 

“OID” has the meaning assigned to such term in Section 2.18(a)(ii).

 

“Offered Amount” has the meaning assigned to such term in
Section 2.09(a)(ii)(D).

 

“Offered Discount” has the meaning assigned to such term in
Section 2.09(a)(ii)(D).

 

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

 

39

--------------------------------------------------------------------------------


 

“Other Revolving Commitments” means one or more Classes of revolving credit
commitments hereunder or extended Revolving Commitments that result from a
Refinancing Amendment.

 

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

 

“Participating Lender” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Restricted Subsidiary of Equity Interests in,
or all or substantially all the assets of (or all or substantially all the
assets constituting a business unit, division, product line or line of business
of), any Person; provided that (a) in the case of any purchase or other
acquisition of Equity Interests in a Person, such Person, upon the consummation
of such acquisition, will be a Restricted Subsidiary (including as a result of a
merger or consolidation between any Restricted Subsidiary and such Person),
(b) all transactions related thereto are consummated in accordance with all
Requirements of Law, (c) the business of such Person, or such assets, as the
case may be, constitute a business permitted by Section 6.03(b), (d) with
respect to each such purchase or other acquisition, all actions required to be
taken with respect to such newly created or acquired Restricted Subsidiary
(including each subsidiary thereof) or assets in order to satisfy the
requirements set forth in clauses (a), (b), (c) and (d) of the definition of the
term “Collateral and Guarantee Requirement” to the extent applicable shall have
been taken (or arrangements for the taking of such actions reasonably
satisfactory to the Administrative Agent shall have been made), (e) after giving
effect to any such purchase or other acquisition and any incurrence or
assumption of Indebtedness in connection

 

40

--------------------------------------------------------------------------------


 

therewith, (A) no Event of Default shall have occurred and be continuing and
(B) the Borrower shall be in compliance with the covenants set forth in Sections
6.12 and 6.13 on a Pro Forma Basis as of the end of the most recent Test Period
for which financial statements are available and (f) the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer
certifying that all the requirements set forth in this definition have been
satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirement
set forth in clause (e) above.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens for taxes, assessments or governmental
charges that are not overdue for a period of more than 30 days or that are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(b)                                 Liens imposed by law, such as carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or construction
contractors’ Liens and other similar Liens, in each case arising in the ordinary
course of business that secure amounts not overdue for a period of more than 30
days or, if more than 30 days overdue, are unfiled and no other action has been
taken to enforce such Lien or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP, in each case so long as such Liens do not individually or in the aggregate
have a Material Adverse Effect;

 

(c)                                  Liens incurred or deposits made in the
ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance and other social security legislation and (ii) securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary;

 

(d)                                 Liens incurred or deposits made to secure
the performance of bids, trade contracts, governmental contracts and leases,
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations), in each case incurred in the ordinary course of
business;

 

(e)                                  easements, rights-of-way, restrictions,
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of Holdings, any
Intermediate Parent, the Borrower and its Restricted Subsidiaries, taken as a
whole;

 

(f)                                   Liens securing, or otherwise arising from,
judgments not constituting an Event of Default under Section 7.01(j);

 

41

--------------------------------------------------------------------------------


 

(g)                                  Liens on goods the purchase price of which
is financed by a documentary letter of credit issued for the account of the
Borrower or any of its Restricted Subsidiaries; provided that such Lien secures
only the obligations of the Borrower or such Restricted Subsidiaries in respect
of such letter of credit to the extent such obligations are permitted by
Section 6.01; and

 

(h)                                 Liens arising from precautionary Uniform
Commercial Code financing statements or similar filings made in respect of
operating leases entered into by the Borrower or any of its Subsidiaries;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clause (c) above securing
obligations under letters of credit or bank guarantees and in clause (g) above.

 

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes; provided that (i) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the Loan
Document Obligations and is not secured by any property or assets of Holdings,
any Intermediate Parent, the Borrower or any Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale or change of control provisions), in each case prior to the date that
is 91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (iv) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not at any time guaranteed by any Subsidiaries other than the Subsidiary Loan
Parties and (vi) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the First Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted First Priority
Refinancing Debt incurred by the Borrower, then the Borrower, the Subsidiary
Loan Parties, the Administrative Agent and the Senior Representative for such
Indebtedness shall have executed and delivered the First Lien Intercreditor
Agreement.  Permitted First Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Holders” means the Sponsor and the VV Holders.

 

“Permitted Holdings Debt” has the meaning specified in Section 6.01(a)(xix).

 

“Permitted Investments” means any of the following, to the extent owned by
Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary:

 

(a)                                 dollars, euro or such other currencies held
by it from time to time in the ordinary course of business;

 

(b)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the government or any agency or
instrumentality of (i) the United States or (ii)

 

42

--------------------------------------------------------------------------------


 

any member nation of the European Union, having average maturities of not more
than 12 months from the date of acquisition thereof; provided that the full
faith and credit of the United States or a member nation of the European Union
is pledged in support thereof;

 

(c)                                  time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) is a Lender
or (ii) has combined capital and surplus of at least $250,000,000 (any such bank
in the foregoing clauses (i) or (ii) being an “Approved Bank”), in each case
with average maturities of not more than 12 months from the date of acquisition
thereof;

 

(d)                                 commercial paper and variable or fixed rate
notes issued by an Approved Bank (or by the parent company thereof) or any
variable or fixed rate note issued by, or guaranteed by, a corporation rated A-2
(or the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof)
or better by Moody’s, in each case with average maturities of not more than 12
months from the date of acquisition thereof;

 

(e)                                  repurchase agreements entered into by any
Person with an Approved Bank, a bank or trust company (including any of the
Lenders) or recognized securities dealer, in each case, having capital and
surplus in excess of $250,000,000 for direct obligations issued by or fully
guaranteed or insured by the government or any agency or instrumentality of
(i) the United States or (ii) any member nation of the European Union (other
than Greece), in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;

 

(f)                                   marketable short-term money market and
similar highly liquid funds either (i) having assets in excess of $250,000,000
or (ii) having a rating of at least A-2 or P-2 from either S&P or Moody’s (or,
if at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized rating service);

 

(g)                                  securities with average maturities of 12
months or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States or by any political
subdivision or taxing authority of any such state, commonwealth or territory, in
each case having an investment grade rating from either S&P or Moody’s (or the
equivalent thereof);

 

(h)                                 investments with average maturities of 12
months or less from the date of acquisition in mutual funds rated AAA- (or the
equivalent thereof) or better by S&P or Aaa3 (or the equivalent thereof) or
better by Moody’s;

 

(i)                                     instruments equivalent to those referred
to in clauses (a) through (h) above denominated in euros or any other foreign
currency comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Restricted Subsidiary organized in
such jurisdiction; and

 

43

--------------------------------------------------------------------------------


 

(j)                                    investments, classified in accordance
with GAAP as current assets of Holdings, any Intermediate Parent, the Borrower
or any Restricted Subsidiary, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least $250,000,000, and, in either
case, the portfolios of which are limited such that substantially all of such
investments are of the character, quality and maturity described in clauses (a)
through (i) of this definition.

 

“Permitted Junior Lien Refinancing Debt” means secured Indebtedness incurred by
the Borrower in the form of one or more series of junior lien secured notes or
junior lien secured loans; provided that (i) such Indebtedness is secured by the
Collateral on a “silent” junior lien, subordinated basis to the Secured
Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt and is not secured by any property or assets of Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale or change of control provisions), in each case prior to the date that
is 91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (iv) the security agreements relating to such Indebtedness reflect the
“silent” junior lien nature of the security interests and are otherwise
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not at any time guaranteed by any Subsidiaries other than the Subsidiary Loan
Parties and (vi) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the Junior Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted Junior Lien
Refinancing Debt incurred by the Borrower, then the Borrower, the Subsidiary
Loan Parties, the Administrative Agent and the Senior Representatives for such
Indebtedness shall have executed and delivered the Junior Lien Intercreditor
Agreement.  Permitted Junior Lien Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 6.01(a)(v), Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) immediately after giving effect thereto, no Event of Default shall have
occurred and be continuing, (d) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment

 

44

--------------------------------------------------------------------------------


 

or lien priority to the Loan Document Obligations, Indebtedness resulting from
such modification, refinancing, refunding, renewal or extension is subordinated
in right of payment or lien priority, as applicable, to the Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed or extended and (e) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is permitted pursuant to
Section 6.01(a)(ii), (a)(xx) or (a)(xxi) or is otherwise a Junior Financing,
(i) the terms and conditions (including, if applicable, as to collateral but
excluding as to subordination, interest rate (including whether such interest is
payable in cash or in kind) and redemption premium) of Indebtedness resulting
from such modification, refinancing, refunding, renewal or extension are not,
taken as a whole, materially less favorable to the Loan Parties or the Lenders
than the terms and conditions of the Indebtedness being modified, refinanced,
refunded, renewed or extended; provided that a certificate of a Responsible
Officer shall be delivered to the Administrative Agent at least five Business
Days prior to such modification, refinancing, refunding, renewal or extension,
together with a reasonably detailed description of the material terms and
conditions of such resulting Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements and (ii) the
primary obligor in respect of, and the Persons (if any) that
Guarantee, Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension are the primary obligor in respect of, and
Persons (if any) that Guaranteed, respectively, the Indebtedness being modified,
refinanced, refunded, renewed or extended.  For the avoidance of doubt, it is
understood that a Permitted Refinancing may constitute a portion of an issuance
of Indebtedness in excess of the amount of such Permitted Refinancing; provided
that such excess amount is otherwise permitted to be incurred under
Section 6.01.

 

“Permitted Tax Distributions” means, collectively distributions to the members
of Holdings in cash in an amount up to (i) in the case of payments in respect of
a Tax Estimation Period, the excess of (A)(I) the Company Income Amount for the
Tax Estimation Period in question and for all preceding Tax Estimation Periods,
if any, within the Taxable Year containing such Tax Estimation Period multiplied
by (II) the Assumed Tax Rate over (B) the aggregate amount of any distributions
made with respect to any previous Tax Estimation Period falling in the Taxable
Year containing the applicable Tax Estimation Period referred to in (A)(I), and
(ii) after the end of a Taxable Year, the excess, if any, of (A)(I) the Taxable
Year Income Amount for the Taxable Year in question multiplied by (II) the
Assumed Tax Rate over (B) the aggregate amount of any Permitted Tax
Distributions under clause (i) made with respect to the Tax Estimation Periods
in such Taxable Year; provided that if the amount payable in connection with a
Tax Estimation Period under clause (i) is less than the aggregate required
annualized installment for all members of Holdings for the estimated payment
date for such Tax Estimation Period under Section 6655(e) of the Code
(calculated assuming (x) all such members are corporations (other than with
respect to the Assumed Tax Rate) and Section 6655(e)(2)(C)(ii) is in effect,
(y) such members’ only income is from Holdings (determined without regard to any
adjustments under Code Sections 743(b) or 704(c)) and (z) the Assumed Tax Rate
applies), Holdings shall be permitted to pay an additional amount with respect
to such estimated payment date equal to the excess of such aggregate required
annualized installment over the amount permitted under clause (i).

 

45

--------------------------------------------------------------------------------


 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any Subsidiary Loan Party in the form of one or more series of
senior unsecured notes or loans; provided that (i) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness, (ii) such Indebtedness does not
mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except customary asset sale or change of control provisions), in
each case prior to the date that is 91 days after the Latest Maturity Date at
the time such Indebtedness is incurred, (iii) such Indebtedness is not at any
time guaranteed by any Subsidiaries other than Loan Parties and (iv) such
Indebtedness (including any Guarantee thereof) is not secured by any Lien on any
property or assets of Holdings, Intermediate Parent, the Borrower or any
Restricted Subsidiary.  Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

 

“Pre-IPO Period” means the period beginning immediately prior to pricing of an
IPO and ending substantially concurrently with the consummation of an IPO.

 

“Prepayment Event” means:

 

(a)                                 any sale, transfer or other disposition
(including (x) pursuant to a sale and leaseback transaction, (y) by way of
merger or consolidation and (z) any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding)
of any property or asset of Holdings, any Intermediate Parent, the Borrower or
any of its Restricted Subsidiaries permitted by Section 6.05(f), (j), (k),
(m) or (n) other than dispositions resulting in aggregate Net Proceeds not
exceeding (A) $5,000,000 in the case of any single transaction or series of
related transactions and (B) $10,000,000 for all such transactions during any
fiscal year of the Borrower; or

 

(b)                                 the incurrence by the Borrower or any of its
Restricted Subsidiaries of any Indebtedness, other than Indebtedness permitted
under Section 6.01 (other than Permitted Unsecured Refinancing Debt, Permitted
First Priority Refinancing Debt, Permitted Junior Lien Refinancing Debt and
Other Term Loans which shall constitute a

 

46

--------------------------------------------------------------------------------


 

Prepayment Event to the extent required by the definition of “Credit Agreement
Refinancing Indebtedness”) or permitted by the Required Lenders pursuant to
Section 9.02.

 

“Primary Revolving Facility Administrative Agent” means JPMorgan Chase Bank,
N.A., as revolving facility administrative agent, and any successor thereto in
such capacity.

 

“Prime Rate” means (i) in all cases other than with respect to the Incremental
Revolving Facility established pursuant to Amendment No. 1, the rate of interest
per annum announced from time to time by Credit Suisse AG, Cayman Islands Branch
(or any successor to Credit Suisse AG, Cayman Islands Branch in its capacity as
Administrative Agent) as its prime commercial lending rate in effect at its
principal office in New York City and (ii) in all cases with respect to the
Incremental Revolving Facility established pursuant to Amendment No. 1, the rate
of interest per annum announced from time to time by JPMorgan Chase Bank, N.A.
(or any successor to JPMorgan Chase Bank, N.A. in its capacity as Primary
Revolving Facility Administrative Agent) as its prime commercial lending rate in
effect at its office located at 270 Park Avenue in New York City.  The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer.

 

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Transaction Period with respect to the
Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated EBITDA of
the Borrower, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of (a) actions taken, prior to or during such Post-Transaction
Period, for the purposes of realizing reasonably identifiable and quantifiable
cost savings, or (b) any additional costs incurred prior to or during such
Post-Transaction Period in connection with the combination of the operations of
such Pro Forma Entity with the operations of the Borrower and the Restricted
Subsidiaries; provided that (A) so long as such actions are taken prior to or
during such Post-Transaction Period or such costs are incurred prior to or
during such Post-Transaction Period, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs
will be incurred during the entirety of such Test Period, (B) not more than 15%
of Consolidated EBITDA shall be attributable to the Pro Forma Adjustment for any
Test Period and (C) any such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, shall be without
duplication for cost savings or additional costs already included in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such Test
Period.

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that (a) to the extent
applicable, the Pro Forma Adjustment shall have been made and (b) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income

 

47

--------------------------------------------------------------------------------


 

statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (A) in the case of a Disposition
of all or substantially all Equity Interests in any subsidiary of Holdings or
any division, product line, or facility used for operations of Holdings, the
Borrower or any of its Subsidiaries, shall be excluded and (B) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (ii) any retirement of Indebtedness, and
(iii) any Indebtedness incurred or assumed by Holdings, the Borrower or any of
its Subsidiaries in connection therewith and if such Indebtedness has a floating
or formula rate, shall have an implied rate of interest for the applicable
period for purposes of this definition determined by utilizing the rate that is
or would be in effect with respect to such Indebtedness as at the relevant date
of determination; provided that, without limiting the application of the Pro
Forma Adjustment pursuant to clause (a) above, the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent with the definition of Consolidated EBITDA
and give effect to operating expense reductions that are (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
Holdings, the Borrower or any of its Subsidiaries and (z) factually supportable
or (ii) otherwise consistent with the definition of Pro Forma Adjustment,
provided further that (1) any determination of Pro Forma Compliance required at
any time prior to December 31, 2013, shall be made assuming that compliance with
the minimum Interest Coverage Ratio and maximum Total Net Leverage Ratio set
forth in Sections 6.12 and 6.13, as applicable, for the Test Period ending on
December 31, 2013, is required with respect to the most recent Test Period prior
to such time and (2) all pro forma adjustments made pursuant to this definition
(including the Pro Forma Adjustment) with respect to the Transactions shall be
consistent in character and amount with the adjustments reflected in the Pro
Forma Financial Statements.

 

“Pro Forma Disposal Adjustment” means, for any Test Period that includes all or
a portion of a fiscal quarter included in any Post-Transaction Period with
respect to any Sold Entity or Business or Converted Unrestricted Subsidiary, the
pro forma increase or decrease in Consolidated EBITDA projected by the Borrower
in good faith as a result of contractual arrangements between the Borrower or
any Restricted Subsidiary entered into with such Sold Entity or Business or
Converted Unrestricted Subsidiary at the time of its disposal or conversion
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for the most recent four
quarter period prior to its disposal or conversion.

 

“Pro Forma Entity” has the meaning given to such term in the definition of
“Acquired EBITDA.”

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Qualified Equity Interests” means Equity Interests of a Person other than
Disqualified Equity Interests of such Person.

 

48

--------------------------------------------------------------------------------


 

“Qualifying IPO” means an IPO that results in at least $100,000,000 of gross
cash proceeds (whether on a primary or secondary basis).

 

“Qualifying Lender” has the meaning assigned to such term in
Section 2.09(a)(ii)(D)

 

“Reaffirmation Agreement” means a Reaffirmation Agreement executed by each Loan
Party on the Closing Date in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit B.

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

 

“Refinancing” means the repayment of all the existing Indebtedness outstanding
under the Existing Credit Agreement (after giving effect to the Existing Lenders
Agreement).

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.19.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Regulated Subsidiary” means any Broker-Dealer Subsidiary or other Subsidiary
subject to regulation of capital adequacy.

 

“Regulatory Supervising Organization” means any of (a) the SEC, (b) the
Financial Industry Regulatory Authority, (c) the Chicago Stock Exchange, (d) the
Commodity Futures Trading Commission, (e) state securities commissions, (f) the
Irish Financial Regulator and (g) any other U.S. or foreign governmental or
self-regulatory organization, exchange, clearing house or financial regulatory
authority of which any Subsidiary is a member or to whose rules it is subject.

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Bank pursuant to Section 2.22(d) for amounts drawn under Letters of
Credit.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.

 

49

--------------------------------------------------------------------------------


 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) and including the environment within any building,
or any occupied structure, facility or fixture.

 

“Released Subsidiary” has the meaning assigned to such term in Section 6.14(b).

 

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term Loans with the incurrence by any Loan Party of any long term bank
debt financing incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Term Loans and having an effective interest cost
or weighted average yield (as determined by the Administrative Agent consistent
with generally accepted financial practice and, in any event, excluding any
arrangement or commitment fees in connection therewith) that is less than the
interest rate for or weighted average yield (as determined by the Administrative
Agent on the same basis) of the Term Loans, including without limitation, as may
be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, the Term Loans.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the aggregate
Revolving Exposures, outstanding Term Loans and unused Commitments at such time;
provided that to the extent set forth in Section 9.02, (a) the Revolving
Exposures, Term Loans and unused Commitments of the Borrower or any Affiliate
thereof and (b) whenever there are one or more Defaulting Lenders, the total
outstanding Revolving Exposures of, and the unused Revolving Commitments of,
each Defaulting Lender shall in each case be excluded for purposes of making a
determination of Required Lenders.

 

“Requirements of Law” means, with respect to any Person, any statutes, laws
(common, statutory or otherwise), treaties, rules, regulations (including any
official interpretations thereof), orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority or
Regulatory Supervising Organization, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 

“Responsible Officer” means the chief executive officer, chief operating
officer, president, vice president, chief financial officer, treasurer or
assistant treasurer, or other similar officer, manager or a director of a Loan
Party and with respect to certain limited liability companies or partnerships
that do not have officers, any manager, sole member, managing member or general
partner thereof, and as to any document delivered on the Closing Date or
thereafter pursuant to paragraph (a)(i) of the definition of the term
“Collateral and Guarantee Requirement,” any secretary or assistant secretary of
a Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

50

--------------------------------------------------------------------------------


 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Restricted Subsidiary or any Intermediate Parent, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

 

“Revolving Availability Date” means the first date on which each of the
following conditions is satisfied: (a) the Administrative Agent and each of the
Revolving Lenders party to Amendment No. 1 shall have received all fees and
other amounts due and payable on or prior to the date thereof to (i) the
Administrative Agent and (ii) each such Revolving Lender pursuant to the
Revolving Commitment Letter, including in each case, to the extent invoiced at
least three Business Days prior to such date, reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under the Revolving
Commitment Letter and (b) a Qualifying IPO shall have been consummated and the
Borrower shall have provided written notice of such consummation to the
Administrative Agent.

 

“Revolving Availability Period” means the period from and including the
Revolving Availability Date to but excluding the earlier of (a) the Revolving
Maturity Date and (b) the date of the termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06 and
(b) reduced or increased from time to time pursuant to (i) assignments by or to
such Lender pursuant to an Assignment and Assumption or (ii) a Refinancing
Amendment.  The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01, in the Assignment and Assumption or in the Refinancing
Amendment pursuant to which such Lender shall have assumed its Revolving
Commitment, as the case may be.  The initial aggregate amount of the Lenders’
Revolving Commitments is $100,000,000.

 

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.18(c).

 

“Revolving Commitment Letter” means, with respect to the Revolving Lenders party
to Amendment No. 1, the Commitment Letter dated on or about February 19, 2015
among Holdings and the Revolving Lenders.

 

“Revolving Commitment Termination Date” means the earliest of (a) June 15, 2015,
unless (i) a Qualifying IPO shall have been consummated and the Borrower shall

 

51

--------------------------------------------------------------------------------


 

have provided written notice of such consummation to the Administrative Agent on
or prior to such date in accordance with Section 5.02(f) or (ii) in the case of
any Revolving Lender, such Revolving Lender agrees in writing, in its sole
discretion, to extend its commitment under the Revolving Commitment Letter,
(b) the date on which the Borrower shall have provided written notice to the
Revolving Lenders that the Borrower has determined not to proceed with an IPO
and (c) the Revolving Maturity Date.

 

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

“Revolving Maturity Date” means April 15, 2018 (or, with respect to any
Revolving Lender that has extended its Revolving Commitment pursuant to
Section 2.19(b), the extended maturity date set forth in the Extension Notice
delivered by the Borrower and such Revolving Lender to the Primary Revolving
Facility Administrative Agent pursuant to Section 2.19(b)).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

 

“Sanctions” means economic sanctions administered or enforced by the United
States Government (including without limitation, sanctions enforced by OFAC),
the United Nations Security Council, the European Union or Her Majesty’s
Treasury.

 

“SDN List” has the meaning assigned to such term in Section 3.19(d).

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Secured Obligations” has the meaning assigned to such term in the Collateral
Agreement.

 

“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.

 

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement, Section 5.11 or 5.12 to secure any of
the Secured Obligations.

 

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Junior Lien Refinancing Debt, secured
Indebtedness incurred pursuant to Section 6.01(a)(viii) or secured Additional
Notes issued pursuant to Section 6.01(a)(xxii), the trustee, administrative
agent, collateral agent, security agent or

 

52

--------------------------------------------------------------------------------


 

similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

 

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

 

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.09(a)(ii)(D).

 

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.09(a)(ii)(D).

 

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.09(a)(ii)(D) substantially in the form of Exhibit M.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit N, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.09(a)(ii)(D).

 

“Specified Discount” has the meaning assigned to such term in
Section 2.09(a)(ii)(B).

 

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.09(a)(ii)(B).

 

“Specified Discount Prepayment Notice” means an irrevocable written notice of a
Borrower Offer of Specified Discount Prepayment made pursuant to
Section 2.09(a)(ii)(B) substantially in the form of Exhibit I.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit J, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.09(a)(ii)(B).

 

“Specified Discount Proration” has the meaning assigned to such term in
Section 2.09(a)(ii)(B).

 

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation or other event that by
the terms of the Loan Documents requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a “Pro
Forma Basis”.

 

53

--------------------------------------------------------------------------------


 

“Sponsor” means SLP Virtu Investors, LLC and its Affiliates, other than any
portfolio company.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserve Rates shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Submitted Amount” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“Submitted Discount” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“Subordinated Indebtedness” means any Indebtedness that is subordinated in right
of payment to the Loan Document Obligations.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the Guarantee Agreement (other than VFGM).

 

“Successor Borrower” has the meaning assigned to such term in
Section 6.03(a)(iv).

 

“Successor Holdings” has the meaning assigned to such term in
Section 6.03(a)(v).

 

54

--------------------------------------------------------------------------------


 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, any Intermediate Parent, the Borrower or the other Subsidiaries shall
be a Swap Agreement.

 

“Tax Estimation Period” means each period (determined without regard to any
prior periods) for which an estimate of corporate federal income tax liability
is required to be made under the Code.

 

“Taxable Year” means Holdings’ taxable year ending on the last day of each
calendar year (or part thereof, in the case of Holdings’ last taxable year), or
such other year as is (i) required by Section 706 of the Code or (ii) determined
by the Board of Managers of Holdings.

 

“Taxable Year Income Amount” means, for a Taxable Year, an amount equal to the
net taxable income of Holdings for such Taxable Year.  For purposes of
calculating the Taxable Year Income Amount, items of income, gain, loss and
deduction resulting from adjustments to the tax basis of Holdings’ assets
pursuant to Code Section 743(b) and adjustments pursuant to Code Section
704(c) shall not be taken into account.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Closing Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to an Assignment and Assumption. 
The amount of each Lender’s Term Commitment as of the Closing Date is set forth
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Term Commitment, as the case may be.

 

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

“Term Loans” means Loans made pursuant to clause (a) of Section 2.01, Other Term
Loans and loans made pursuant to an Incremental Term Facility, as the context
requires.

 

“Term Maturity Date” means November 8, 2019 (or, with respect to any Term Lender
that has extended the maturity date of its Term Loans pursuant to
Section 2.19(b),

 

55

--------------------------------------------------------------------------------


 

the extended maturity date set forth in the Extension Notice delivered by the
Borrower and such Term Lender to the Administrative Agent pursuant to
Section 2.19(b)).

 

“Test Period” means, as of any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended.

 

“Total Net Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Total Net Debt as of such date to (b) Consolidated EBITDA for the Test Period
most recently ended.

 

“Total Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Debt as of such date to (b) Consolidated EBITDA for the Test Period most
recently ended.

 

“Total Revolving Commitments” means, at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Trading Debt” means any margin facility or other margin-related Indebtedness or
any other Indebtedness incurred exclusively to finance the securities,
derivatives, commodities or futures trading positions and related assets and
liabilities of the Borrower and its Restricted Subsidiaries, including, without
limitation, any collateralized loan, any obligations under any securities
lending and/or borrowing facility and any day loans and overnight loans with
settlement banks and prime brokers to finance securities, derivatives,
commodities or futures trading positions and margin loans.

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, the Borrower or any other Subsidiary in connection with the
Transactions.

 

“Transactions” means (a) the Financing Transactions, (b) the Refinancing and
(c) the payment of the Transaction Costs.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.`

 

“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 5.13 subsequent to the Closing Date.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

“Viola Members” means (i) Vincent Viola, (ii) Virtu Financial Holdings LLC,
(iii) Virtu Holdings LLC, (iv) VV Investment LLC, (v) any immediate family
member of Vincent Viola, a trust, family-partnership or estate-planning vehicle
solely for the benefit of Vincent Viola and/or any of his immediate family
members and (vi) any other Affiliate of Vincent Viola or any other VV Holder;
provided, in the case of the entities described in clauses (ii) through (vi) of
this definition, at least 90% of the economic and voting interest in the Equity
Interests of such entity at all relevant times are directly or indirectly

 

56

--------------------------------------------------------------------------------


 

beneficially owned and controlled by (x) Vincent Viola and/or immediate family
members of Vincent Viola (which for this purpose will include any sibling of
Teresa Viola) and/or (y) any trust, family partnership or other estate planning
vehicle established solely for the benefit of Vincent Viola’s immediate family
members (provided that (1) Vincent Viola and/or his immediate family members are
the sole beneficiaries thereof and (2) for as long as Vincent Viola has not died
or become permanently disabled (x) voting control over such entity (or over a
sufficient number of the members, partners and/or shareholders of such entity
who have the right, collectively, to remove the Persons controlling such entity)
must be directly or indirectly held by Vincent Viola and/or (y) Vincent Viola
directly or indirectly has the right to remove and replace the trustee, managing
member or other Person controlling such entity or controlling a sufficient
number of the members, partners and/or shareholders of such entity who have the
right, collectively, to remove the Persons controlling such entity).

 

“VFGM” means Virtu Financial Global Markets LLC, a Delaware limited liability
company.

 

“VV Holders” means Vincent Viola and the other Viola Members.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

 

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02.                          Classification of Loans and Borrowings. 
For purposes of this Agreement, Loans and Borrowings may be classified and
referred to by Class (e.g., a “Term Loan” or “Revolving Loan”) or by Type (e.g.,
a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Term Loan” or
“ABR Revolving Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Term Borrowing” or “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Term
Borrowing” or “ABR Revolving Borrowing”).

 

57

--------------------------------------------------------------------------------


 

Section 1.03.                          Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (a) any
definition of or reference to any agreement (including this Agreement and the
other Loan Documents), instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority or Regulatory
Supervising Organization, any other Governmental Authority or Regulatory
Supervising Organization that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Section 1.04.                          Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision (including any
definitions) hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Accounting Standards Codification No. 825, “Financial
Instruments”, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of Holdings, the Borrower or
any Subsidiary at “fair value”, as defined therein.

 

Section 1.05.                          Effectuation of Transactions.  All
references herein to Holdings, the Borrower and the other Subsidiaries shall be
deemed to be references to such Persons, and all the representations and
warranties of Holdings, the Borrower and the other Loan Parties contained in
this Agreement and the other Loan Documents shall be deemed made, in each case,
after giving effect to the Transactions to occur on the Closing Date, unless the
context otherwise requires.

 

58

--------------------------------------------------------------------------------


 

Section 1.06.                          Currency Translation.  Notwithstanding
the foregoing, for purposes of any determination under Article 5, Article 6
(other than Sections 6.12 and 6.13) or Article 7 or any determination under any
other provision of this Agreement expressly requiring the use of a current
exchange rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than dollars shall be translated into dollars at
currency exchange rates in effect on the date of such determination; provided,
however, that for purposes of determining compliance with Article 6 with respect
to the amount of any Indebtedness, Investment, Disposition or Restricted Payment
in a currency other than dollars, no Default or Event of Default shall be deemed
to have occurred solely as a result of changes in rates of exchange occurring
after the time such Indebtedness or Investment is incurred or Disposition or
Restricted Payment made; provided that, for the avoidance of doubt, the
foregoing provisions of this Section 1.06 shall otherwise apply to such
Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Disposition or Restricted Payment made at any time
under such Sections.  For purposes of Sections 6.12 and 6.13, amounts in
currencies other than dollars shall be translated into dollars at the currency
exchange rates used in preparing the most recently delivered financial
statements pursuant to Section 5.01(a) or (b).

 

ARTICLE 2
THE CREDITS

 

Section 2.01.                          Commitments.  Subject to the terms and
conditions set forth herein, (a) each Term Lender agrees to make a Term Loan to
the Borrower on the Closing Date in a principal amount not exceeding its Term
Commitment and (b) each Revolving Lender agrees to make Revolving Loans to the
Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount which will not result in such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.  Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.

 

Section 2.02.                          Loans and Borrowings.  (a)  Each Loan
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder,
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereby.

 

(b)          Subject to Section 2.12, each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith; provided that all Borrowings made on the Closing Date must be made as
ABR Borrowings unless the Borrower shall have given the notice required for a
Eurodollar Borrowing under Section 2.03 and provided an indemnity letter
extending the benefits of Section 2.14 to Lenders in respect of such
Borrowings.  Each Lender at its option may make any Loan by causing any domestic
or foreign branch or Affiliate of such Lender to

 

59

--------------------------------------------------------------------------------


 

make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that a Eurodollar
Borrowing that results from a continuation of an outstanding Eurodollar
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing.  At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000. Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of six Eurodollar Borrowings outstanding.  Notwithstanding anything to the
contrary herein, an ABR Revolving Borrowing may be in an aggregate amount which
is equal to the entire unused balance of the Total Revolving Commitments or that
is required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.22.

 

Section 2.03.                          Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 2:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing (or, in the case of any Eurodollar Borrowing to be made on the Closing
Date, such shorter period of time as may be agreed to by the Administrative
Agent) or (b) (i) in the case of an ABR Term Borrowing, not later than
2:00 p.m., New York City time, one Business Day before the date of the proposed
Borrowing and (ii) in the case of an ABR Revolving Borrowing, not later than
2:00 p.m., New York City time, on the date of the proposed Borrowing; provided
that, for the avoidance of doubt, any request for a Revolving Borrowing shall be
submitted to the Primary Revolving Facility Administrative Agent in accordance
with this Section 2.03.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request signed by the Borrower. 
Each such telephonic and written Borrowing Request shall specify the following
information:

 

(i)             the Class of such Borrowing;

 

(ii)          the aggregate amount of such Borrowing;

 

(iii)       the date of such Borrowing, which shall be a Business Day;

 

(iv)      whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(v)         in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

 

(vi)      the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.04, or,
in the case of any ABR Revolving Borrowing requested to finance the

 

60

--------------------------------------------------------------------------------


 

reimbursement of an LC Disbursement as provided in Section 2.22, the identity of
the Issuing Bank that made such LC Disbursement; and

 

(vii) that as of the date of such Borrowing, all applicable conditions set forth
in Section 4.02(a), Section 4.02(b) and, if applicable, Section 4.02(c) are
satisfied.

 

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

Section 2.04.         Funding of Borrowings.  (a)  Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in dollars by 12:00 p.m., New York City time or,
solely in the case of an ABR Revolving Borrowing with respect to which the
Borrowing Request is made on the date of the proposed Borrowing, 4:00 p.m., New
York City time, to the Applicable Account of the Applicable Administrative Agent
most recently designated by it for such purpose by notice to the Lenders.  The
Applicable Administrative Agent will make such Loans available to the Borrower
by promptly crediting the amounts so received, in like funds, to an account of
the Borrower maintained with the Applicable Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.22 shall be remitted by the Primary
Revolving Facility Administrative Agent to the applicable Issuing Bank or, to
the extent that Revolving Lenders have made payments pursuant to Section 2.22 to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.

 

(b)      Unless the Applicable Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Applicable Administrative Agent such Lender’s share of
such Borrowing, the Applicable Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance on such assumption and in its sole discretion,
make available to the Borrower a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Applicable Administrative Agent, then the applicable Lender agrees to pay to
the Applicable Administrative Agent an amount equal to such share on demand of
the Applicable Administrative Agent.  If such Lender does not pay such
corresponding amount forthwith upon demand of the Applicable Administrative
Agent therefor, the Applicable Administrative Agent shall promptly notify the
Borrower, and the Borrower agrees to pay such corresponding amount to the
Applicable Administrative Agent forthwith on demand.  The Applicable
Administrative Agent shall also be entitled to recover from such Lender or
Borrower interest on such corresponding amount, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Applicable Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds

 

61

--------------------------------------------------------------------------------


 

Effective Rate and a rate determined by the Applicable Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to such Borrowing in
accordance with Section 2.11.  If such Lender pays such amount to the Applicable
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

(c)       The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to
Section 9.03(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 9.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.03(c).

 

(d)      Notwithstanding any other provision contained herein, the obligations
of the Term Lenders to make Term Loans to the Borrower on the Closing Date and
the obligations of the Administrative Agent to make such Term Loans available to
the Borrower shall be subject to the terms and conditions set forth in the
Existing Lenders Agreement.

 

Section 2.05.         Interest Elections.  (a)  Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by
Section 2.03.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

(b)      To make an election pursuant to this Section, the Borrower shall notify
the Applicable Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Applicable Administrative
Agent of a written Interest Election Request signed by the Borrower.

 

(c)       Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.03:

 

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

62

--------------------------------------------------------------------------------


 

(ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv)  if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)      Promptly following receipt of an Interest Election Request in
accordance with this Section, the Applicable Administrative Agent shall advise
each Lender of the applicable Class of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)       If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.06.         Termination and Reduction of Commitments.  (a)  Unless
previously terminated, (i) the Term Commitments shall terminate at 5:00 p.m.,
New York City time, on the Closing Date and (ii) the Revolving Commitments shall
automatically terminate on the Revolving Commitment Termination Date.

 

(b)      The Borrower may at any time terminate, or from time to time reduce,
the Commitments of any Class, provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 and (ii) the Borrower shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.11, the aggregate
Revolving Exposures would exceed the Total Revolving Commitments.

 

(c)       The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a

 

63

--------------------------------------------------------------------------------


 

notice of termination of the Revolving Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or the occurrence of some other identifiable event or condition, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date of termination)
if such condition is not satisfied.  Any termination or reduction of the
Commitments of any Class shall be permanent.  Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

 

Section 2.07.         Repayment of Loans; Evidence of Debt.  (a)  The Borrower
hereby unconditionally promises to pay (i) to the Primary Revolving Facility
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date and
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.08.

 

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)        The Applicable Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Applicable Administrative Agent hereunder for the account of the Lenders and
each Lender’s share thereof.

 

(d)        The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to pay any
amounts due hereunder in accordance with the terms of this Agreement. In the
event of any inconsistency between the entries made pursuant to paragraphs
(b) and (c) of this Section, the accounts maintained by the Applicable
Administrative Agent pursuant to paragraph (c) of this Section shall control.

 

(e)        Any Lender may request through the Applicable Administrative Agent
that Loans of any Class made by it be evidenced by a promissory note.  In such
event, the Borrower shall execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form provided by the Applicable
Administrative Agent and approved by the Borrower.

 

Section 2.08.         Amortization of Term Loans.  (a)  Subject to adjustment
pursuant to paragraph (c) of this Section, the Borrower shall repay Term
Borrowings on the last day of each September, December, March and
June (commencing on March 31, 2014) in

 

64

--------------------------------------------------------------------------------


 

the principal amount of Term Loans equal to (i) the aggregate outstanding
principal amount of Term Loans immediately after closing on the Closing Date
multiplied by (ii) 0.25%; provided that if any such date is not a Business Day,
such payment shall be due on the next preceding Business Day.

 

(b)        To the extent not previously paid, all Term Loans shall be due and
payable on the Term Maturity Date.

 

(c)        Any prepayment of a Term Borrowing of any Class (i) pursuant to
Section 2.09(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Borrowing of such Class to be made pursuant
to this Section as directed by the Borrower (and absent such direction in direct
order of maturity), (ii) pursuant to Section 2.09(a)(ii) shall be applied as set
forth in Section 2.09(a)(ii)(F) and (iii) pursuant to Section 2.09(b) or
2.09(c) shall be applied to reduce the subsequent scheduled and outstanding
repayments of the Term Borrowings of such Class to be made pursuant to this
Section, or, except as otherwise provided in any Refinancing Amendment, pursuant
to the corresponding section of such Refinancing Amendment, in direct order of
maturity.

 

(d)        Prior to any repayment of any Term Borrowings of any Class hereunder,
the Borrower shall select the Borrowing or Borrowings of the applicable Class to
be repaid and shall notify the Administrative Agent by telephone (confirmed by
hand delivery or facsimile) of such election not later than 2:00 p.m., New York
City time, three Business Day before the scheduled date of such repayment.  In
the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall make such designation in its reasonable
discretion with a view, but no obligation, to minimize breakage costs owing
under Section 2.14.  Each repayment of a Borrowing shall be applied ratably to
the Loans included in the repaid Borrowing.  Repayments of Term Borrowings shall
be accompanied by accrued interest on the amount repaid.

 

Section 2.09.         Prepayment of Loans.  (a)  (i)  The Borrower shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, subject to the requirements of this Section; provided that in the event
that, on or prior to the first anniversary of the Closing Date, the Borrower
(x) makes any prepayment of Term Loans in connection with any Repricing
Transaction, or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Term Lenders, (I) in the case of
clause (x), a prepayment premium of 1% of the amount of the Term Loans being
prepaid and (II) in the case of clause (y), a payment equal to 1% of the
aggregate amount of the applicable Term Loans outstanding immediately prior to
such amendment.

 

(ii)   Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, the Borrower may
prepay the outstanding Term Loans on the following basis:

 

(A)  The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer

 

65

--------------------------------------------------------------------------------


 

of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers, in
each case made in accordance with this Section 2.09(a)(ii); provided that
(x) the Borrower shall not make any Borrowing of Revolving Loans or borrowing of
loans under any Incremental Revolving Facility to fund any Discounted Term Loan
Prepayment and (y) the Borrower shall not initiate any action under this
Section 2.09(a)(ii) in order to make a Discounted Term Loan Prepayment unless
(I) at least ten (10) Business Days shall have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Borrower on the applicable Discounted Prepayment Effective Date; or
(II) at least three (3) Business Days shall have passed since the date the
Borrower was notified that no Term Lender was willing to accept any prepayment
of any Term Loan and/or Other Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of the
Borrower’s election not to accept any Solicited Discounted Prepayment Offers.

 

(B)               (1)  Subject to the proviso to subsection (A) above, the
Borrower may from time to time offer to make a Discounted Term Loan Prepayment
by providing the Auction Agent with four (4) Business Days’ notice in the form
of a Specified Discount Prepayment Notice; provided that (I) any such offer
shall be made available, at the sole discretion of the Borrower, to each Term
Lender and/or each Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such an
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date.  The Auction Agent will promptly
provide each relevant Term Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to the relevant Term Lenders (the
“Specified Discount Prepayment Response Date”).

 

66

--------------------------------------------------------------------------------


 

(2)           Each relevant Term Lender receiving such offer shall notify the
Auction Agent (or its delegate) by the Specified Discount Prepayment Response
Date whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount.  Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable.  Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

 

(3)           If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection
(2); provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro-rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”). 
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
Borrower of the respective Term Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate principal amount of the Discounted
Term Loan Prepayment and the tranches to be prepaid, (II) each Term Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Term Loans to be prepaid at the Specified Discount on such date
and (III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date.  Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Lenders shall be

 

67

--------------------------------------------------------------------------------


 

conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

 

(C)               (1)  Subject to the proviso to subsection (A) above, the
Borrower may from time to time solicit Discount Range Prepayment Offers by
providing the Auction Agent with three (3) Business Days’ notice in the form of
a Discount Range Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of the Borrower, to each Term Lender
and/or each Lender with respect to any Class of Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate principal amount
of the relevant Term Loans (the “Discount Range Prepayment Amount”), the tranche
or tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant tranche of Term Loans willing to
be prepaid by the Borrower (it being understood that different Discount Ranges
and/or Discount Range Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Discount Range Prepayment Amount shall be in an aggregate amount not less than
$1,000,000 and whole increments of $500,000 in excess thereof and (IV) each such
solicitation by the Borrower shall remain outstanding through the Discount Range
Prepayment Response Date.  The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Discount Range Prepayment Notice and a form of
the Discount Range Prepayment Offer to be submitted by a responding relevant
Term Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m.,
New York time, on the third Business Day after the date of delivery of such
notice to the relevant Term Lenders (the “Discount Range Prepayment Response
Date”).  Each relevant Term Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Term Lender is willing to allow prepayment
of any or all of its then outstanding Term Loans of the applicable tranche or
tranches and the maximum aggregate principal amount and tranches of such
Lender’s Term Loans (the “Submitted Amount”) such Lender is willing to have
prepaid at the Submitted Discount.  Any Term Lender whose Discount Range
Prepayment Offer is not received by the Auction Agent by the Discount Range
Prepayment Response Date shall be deemed to have declined to accept a Discounted
Term Loan Prepayment of any of its Term Loans at any discount to their par value
within the Discount Range.

 

(2)           The Auction Agent shall review all Discount Range Prepayment
Offers received on or before the applicable

 

68

--------------------------------------------------------------------------------


 

Discount Range Prepayment Response Date and shall determine (in consultation
with the Borrower and subject to rounding requirements of the Auction Agent made
in its sole reasonable discretion) the Applicable Discount and Term Loans to be
prepaid at such Applicable Discount in accordance with this subsection (C).  The
Borrower agrees to accept on the Discount Range Prepayment Response Date all
Discount Range Prepayment Offers received by the Auction Agent by the Discount
Range Prepayment Response Date, in the order from the Submitted Discount that is
the largest discount to par to the Submitted Discount that is the smallest
discount to par, up to and including the Submitted Discount that is the smallest
discount to par within the Discount Range (such Submitted Discount that is the
smallest discount to par within the Discount Range being referred to as the
“Applicable Discount”) which yields a Discounted Term Loan Prepayment in an
aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts.  Each Lender that
has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
subsection (3)) at the Applicable Discount (each such Lender, a “Participating
Lender”).

 

(3)           If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discounted Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro-rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”).  The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the Borrower of the
respective Term Lenders’ responses to such solicitation, the Discounted

 

69

--------------------------------------------------------------------------------


 

Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error.  The payment amount specified in such
notice to the Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

(D)               (1)  Subject to the proviso to subsection (A) above, the
Borrower may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with three (3) Business Days’ notice in the form of
a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower, to each
Term Lender and/or each Lender with respect to any Class of Term Loans on an
individual  tranche basis, (II) any such notice shall specify the maximum
aggregate dollar amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discount
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Solicited Discounted
Prepayment Amount shall be in an aggregate amount not less than $1,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Solicited Discounted
Prepayment Response Date.  The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Solicited Discounted Prepayment Notice and a
form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Term Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York time on the third Business Day after the date of delivery of
such notice to the relevant Term Lenders (the “Solicited Discounted Prepayment
Response Date”).  Each Term Lender’s Solicited Discounted Prepayment Offer shall
(x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Term
Lender is willing to allow prepayment of its then outstanding Term Loan and the
maximum aggregate principal amount and tranches of such Term Loans (the

 

70

--------------------------------------------------------------------------------


 

“Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount.  Any Term Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Term Loans at any
discount.

 

(2)         The Auction Agent shall promptly provide the Borrower with a copy of
all Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date.  The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any.  If the Borrower elects to accept any Offered Discount as
the Acceptable Discount, then as soon as practicable after the determination of
the Acceptable Discount, but in no event later than the third Business Day after
the date of receipt by the Borrower from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
subsection (2) (the “Acceptance Date”), the Borrower shall submit an Acceptance
and Prepayment Notice to the Auction Agent setting forth the Acceptable
Discount.  If the Auction Agent shall fail to receive an Acceptance and
Prepayment Notice from the Borrower by the Acceptance Date, the Borrower shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.

 

(3)         Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at the
Acceptable Discount in accordance with this Section 2.09(a)(ii)(D).  If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by Auction Agent by
the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount.  Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to

 

71

--------------------------------------------------------------------------------


 

prepayment of Term Loans equal to its Offered Amount (subject to any required
pro-rata reduction pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”).  The Borrower will prepay
outstanding Term Loans pursuant to this subsection (D) to each Qualifying Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro-rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
Borrower of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the tranches to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the tranches of such
Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error.  The payment amount specified in such
notice to such Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

(E)       In connection with any Discounted Term Loan Prepayment, the Borrower
and the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Term Loan Prepayment, the payment of customary fees
and expenses from the Borrower in connection therewith.

 

72

--------------------------------------------------------------------------------


 

(F)        If any Term Loan is to be prepaid in accordance with paragraphs
(B) through (D) above, the Borrower shall prepay such Term Loans on the
Discounted Prepayment Effective Date.  The Borrower shall make such prepayment
to the Auction Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. (New York time) on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant tranche of Term Loans on a pro rata basis across such installments. 
The Term Loans so prepaid shall be accompanied by all accrued and unpaid
interest on the par principal amount so prepaid up to, but not including, the
Discounted Prepayment Effective Date.  Each prepayment of outstanding Term Loans
pursuant to this Section 2.09(a)(ii) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable. 
The aggregate principal amount of the tranches and installments of the relevant
Term Loans outstanding shall be deemed reduced by the full par value of the
aggregate principal amount of the tranches of Term Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Term Loan Prepayment.

 

(G)      To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.09(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

 

(H)     Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.09(a)(ii), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 

(I)          Each of the Borrower and the Lenders acknowledges and agrees that
the Auction Agent may perform any and all of its duties under this
Section 2.09(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.09(a)(ii) as well
as activities of the Auction Agent.

 

73

--------------------------------------------------------------------------------


 

(J)          The Borrower shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Borrower to make any prepayment to a Term
Lender, as applicable, pursuant to this Section 2.09(a)(ii) shall not constitute
a Default or Event of Default under Section 7.01 or otherwise).

 

(b)          In the event and on each occasion that any Net Proceeds are
received by or on behalf of Holdings, any Intermediate Parent, the Borrower or
any of its Restricted Subsidiaries in respect of any Prepayment Event, the
Borrower shall, within three Business Days after such Net Proceeds are received
(or, in the case of a Prepayment Event described in clause (b) of the definition
of the term “Prepayment Event,” on the date of such Prepayment Event), prepay
Term Borrowings in an aggregate amount equal to 100% of the amount of such Net
Proceeds; provided that, in the case of any event described in clause (a) of the
definition of the term “Prepayment Event”, if the Borrower and its Restricted
Subsidiaries invest (or commit with a Person that is not Holdings, an
Intermediate Parent, the Borrower or a Subsidiary to invest) the Net Proceeds
from such event (or a portion thereof) within 12 months after receipt of such
Net Proceeds in the business of the Borrower and its Restricted Subsidiaries
(including in any acquisitions permitted under Section 6.04 and in working
capital or trading activities), then no prepayment shall be required pursuant to
this paragraph in respect of such Net Proceeds in respect of such event (or the
applicable portion of such Net Proceeds, if applicable) except to the extent of
any such Net Proceeds therefrom that have not been so invested (or committed to
be invested) by the end of such 12-month period (or if committed to be so
invested within such 12-month period, have not been so invested within 18 months
after receipt thereof), at which time a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so invested (or committed
to be invested).

 

(c)           Commencing with the period from July 1, 2013 and ending on
September 30, 2013 and for each full fiscal quarter of the Borrower thereafter,
the Borrower shall prepay Term Borrowings in an aggregate amount equal to the
ECF Percentage of Excess Cash Flow for such period; provided that such amount
shall be reduced by the aggregate amount of prepayments of Term Loans made
pursuant to Section 2.09(a)(i) during such period (excluding all such
prepayments funded with the proceeds of other Indebtedness, the issuance of
Equity Interests or receipt of capital contributions or the proceeds of any sale
or other disposition of assets outside the ordinary course of business).  Each
prepayment pursuant to this paragraph shall be made on or before the date that
is five days after the date on which financial statements are required to be
delivered pursuant to Section 5.01(b) with respect to the fiscal quarter for
which Excess Cash Flow is being calculated (or, in the case of any prepayment
with respect to the fourth fiscal quarter of any fiscal year, the date that is
five days after the date on which financial statements are required to be
delivered pursuant to Section 5.01(a) with respect to the fiscal year of which
such quarter is the fourth fiscal quarter). For the avoidance of doubt, the
first such prepayment shall be with respect to the period commencing on July 1,
2013 and ending

 

74

--------------------------------------------------------------------------------


 

on September 30, 2013 and such prepayment shall be made on or before the date
that is five days after the date on which financial statements are required to
be delivered pursuant to Section 5.01(b) with respect to the fiscal quarter
ending September 30, 2013.

 

(d)          Prior to any optional prepayment of Borrowings pursuant to
Section 2.09(a)(i), the Borrower shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (e) of this Section.  In the event of any mandatory
prepayment of Term Borrowings made at a time when Term Borrowings of more than
one Class remain outstanding, the Borrower shall select Term Borrowings to be
prepaid so that the aggregate amount of such prepayment is allocated between
Term Borrowings (and, to the extent provided in the Refinancing Amendment for
any Class of Other Term Loans, the Borrowings of such Class) pro rata based on
the aggregate principal amount of outstanding Borrowings of each such Class;
provided that any Term Lender (and, to the extent provided in the Refinancing
Amendment for any Class of Other Term Loans, any Lender that holds Other Term
Loans of such Class) may elect, by notice to the Administrative Agent by
telephone (confirmed by facsimile) at least one Business Day prior to the
prepayment date, to decline all or any portion of any prepayment of its Term
Loans or Other Term Loans of any such Class pursuant to this Section (other than
an optional prepayment pursuant to paragraph (a)(i) of this Section, which may
not be declined), in which case the aggregate amount of the prepayment that
would have been applied to prepay Term Loans or Other Term Loans of any such
Class but was so declined shall be retained by the Borrower.  Optional
prepayments of Term Borrowings shall be allocated among the Classes of Term
Borrowings as directed by the Borrower.  In the absence of a designation by the
Borrower as described in the preceding provisions of this paragraph of the Type
of Borrowing of any Class, the Administrative Agent shall make such designation
in its reasonable discretion with a view, but no obligation, to minimize
breakage costs owing under Section 2.14.

 

(e)           The Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment and (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of optional prepayment may state that such notice is
conditional upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice of prepayment
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied. 
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid

 

75

--------------------------------------------------------------------------------


 

Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.11.

 

(f)            Notwithstanding any other provisions of Section 2.09(b) or (c),
(A) to the extent that any of or all the Net Proceeds of any Prepayment Event by
a Foreign Subsidiary giving rise to a prepayment pursuant to Section 2.09(b) (a
“Foreign Prepayment Event”) or Excess Cash Flow attributable to a Foreign
Subsidiary are prohibited or delayed by applicable local law from being
repatriated to the Borrower, the portion of such Net Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Term Loans at the
times provided in Section 2.09(b) or (c), as the case may be, and such amounts
may be retained by the applicable Foreign Subsidiary so long, but only so long,
as the applicable local law will not permit repatriation to the Borrower
(Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions reasonably required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds
or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be promptly effected and such repatriated Net Proceeds or
Excess Cash Flow will be promptly (and in any event not later than three
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof) to the repayment of the Term Loans
pursuant to Section 2.09(b) or (c), as applicable, and (B) to the extent that
the Borrower has determined in good faith that repatriation of any of or all the
Net Proceeds of any Foreign Prepayment Event or Foreign Subsidiary Excess Cash
Flow would have a material adverse tax consequence (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Proceeds or Excess Cash Flow, the Net
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary; provided that in the case of this clause (B), on or before
the date that is eighteen months after the date that such Net Proceeds are
received (or, in the case of Excess Cash Flow, a date on or before the date that
is eighteen months after the date such Excess Cash Flow would have so required
to be applied to prepayments pursuant to Section 2.09(c) unless previously
repatriated in which case such repatriated Excess Cash Flow shall have been
promptly applied to the repayment of the Term Loans pursuant to
Section 2.09(c)), (x) the Borrower applies an amount equal to such Net Proceeds
or Excess Cash Flow to such reinvestments or prepayments as if such Net Proceeds
or Excess Cash Flow had been received by the Borrower rather than such Foreign
Subsidiary, less the amount of additional taxes that would have been payable or
reserved against if such Net Proceeds or Excess Cash Flow had been repatriated
(or, if less, the Net Proceeds or Excess Cash Flow that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Proceeds or Excess Cash
Flow shall be applied to the repayment of Indebtedness of a Foreign Subsidiary.

 

(g)           In the event and on each occasion that the aggregate Revolving
Exposures exceed the Total Revolving Commitments, the Borrower shall prepay
Revolving Borrowings (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Primary Revolving Facility Administrative
Agent pursuant to Section 2.22) in an aggregate amount necessary to eliminate
such excess.

 

Section 2.10.                          Fees.  (a)  The Borrower agrees to pay to
each Administrative Agent, for its own account, fees payable in the amounts and
at the times separately agreed upon between the Borrower and such Administrative
Agent.

 

76

--------------------------------------------------------------------------------


 

(b)          The Borrower agrees to pay on the Closing Date to each Term Lender
party to this Agreement as a Term Lender on the Closing Date, as fee
compensation for the funding of such Term Lender’s Term Loan, a closing fee in
an amount equal to 0.50% of the stated principal amount of such Term Lender’s
Term Loan.  Such fees shall be payable to each Lender out of the proceeds of
such Term Lender’s Term Loan as and when funded on the Closing Date.  Such
closing fee will be in all respects fully earned, due and payable on the Closing
Date and non-refundable and non-creditable thereafter.

 

(c)           The Borrower agrees to pay to the Primary Revolving Facility
Administrative Agent for the account of each Revolving Lender a commitment fee,
which shall accrue at the rate of 0.50% per annum on the average daily unused
amount of the Revolving Commitment of such Lender during the period from and
including the Revolving Availability Date to but excluding the date on which the
Revolving Commitments terminate.  Accrued commitment fees shall be payable in
arrears on the third Business Day following the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Revolving Availability Date.  All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender.

 

(d)          The Borrower agrees to pay (i) to the Primary Revolving Facility
Administrative Agent for the account of each Revolving Lender (other than any
Defaulting Lender) a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate used to determine
the interest rate applicable to Eurodollar Revolving Loans on the daily amount
of such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Revolving Availability Date to and including the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.25% per annum on the daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Revolving Availability Date to and
including the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Revolving Availability Date; provided that all such fees shall
be payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  Any other fees payable to an Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand.  All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

77

--------------------------------------------------------------------------------


 

(e)           Notwithstanding the foregoing, and subject to Section 2.21, the
Borrower shall not be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section 2.10.

 

Section 2.11.                          Interest.  (a)  The Loans comprising each
ABR Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.

 

(b)          The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Term Loans as provided in
paragraph (a) of this Section; provided that no amount shall be payable pursuant
to this Section 2.11(c) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender; provided further that no amounts shall accrue pursuant to
this Section 2.11(c) on any overdue amount, reimbursement obligation in respect
of any LC Disbursement or other amount payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender.

 

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments, provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

Section 2.12.                          Alternate Rate of Interest.  If at least
two Business Days prior to the commencement of any Interest Period for a
Eurodollar Borrowing:

 

78

--------------------------------------------------------------------------------


 

(a)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, then such
Borrowing shall be made as an ABR Borrowing; provided, however, that, in each
case, the Borrower may revoke any Borrowing Request that is pending when such
notice is received.

 

Section 2.13.                          Increased Costs.  (a)  If any Change in
Law shall:

 

(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
Issuing Bank (except any such reserve requirement reflected in the Adjusted LIBO
Rate); or

 

(ii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan or to increase the cost of such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise), then,
from time to time upon request of such Lender or Issuing Bank, the Borrower will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such increased costs actually incurred or reduction actually suffered. 
Notwithstanding the foregoing, this paragraph will not apply to any such
increased costs or reductions resulting from Taxes, as to which Section 2.15
shall govern.

 

(b)          If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has the effect of reducing the rate of return on
such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or

 

79

--------------------------------------------------------------------------------


 

participations in Letters of Credit by such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy), then, from time to time upon request
of such Lender or Issuing Bank, the Borrower will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
for any such reduction actually suffered.

 

(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company in reasonable detail, as the case may be, as specified in
paragraph (a) or (b) of this Section delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
15 days after receipt thereof.

 

(d)          Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs incurred or reductions suffered
more than 180 days prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.14.                          Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(e) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17 or Section 9.02(c), then, in any such event, the Borrower shall,
after receipt of a written request by any Lender affected by any such event
(which request shall set forth in reasonable detail the basis for requesting
such amount), compensate each Lender for the loss, cost and expense attributable
to such event.  For purposes of calculating amounts payable by the Borrower to
the Lenders under this Section 2.14, each Lender shall be deemed to have funded
each Eurodollar Loan made by it at the Adjusted LIBO Rate for such Loan by a
matching deposit or other borrowing in the applicable interbank eurodollar
market for dollars for a comparable amount and for a comparable period, whether
or not such Eurodollar Loan was in fact so funded.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section delivered to the Borrower shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the

 

80

--------------------------------------------------------------------------------


 

amount shown as due on any such certificate within 15 days after receipt of such
demand.  Notwithstanding the foregoing, this Section 2.14 will not apply to
losses, costs or expenses resulting from Taxes, as to which Section 2.15 shall
govern.

 

Section 2.15.                          Taxes.  (a)  Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes, provided that if the applicable withholding agent shall be required by
applicable Requirements of Law (as determined in the good faith discretion of
the applicable withholding agent) to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the amount payable by the applicable Loan Party
shall be increased as necessary so that after all required deductions have been
made (including deductions applicable to additional amounts payable under this
Section) the Administrative Agent or Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.

 

(b)          Without limiting the provisions of paragraph (a) above, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with Requirements of Law.

 

(c)           The Borrower shall indemnify the Administrative Agent and each
Lender, within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes payable by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of any Loan Party under any Loan Document and any Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Each Lender shall, at such times as are reasonably requested by
Borrower or the Administrative Agent, provide Borrower and the Administrative
Agent with any properly completed and executed documentation prescribed by
applicable Requirements of Law, or reasonably requested by Borrower or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any withholding Tax with respect to any
payments to be made to such Lender under the Loan Documents (including, in the
case of a Lender seeking exemption from the withholding imposed

 

81

--------------------------------------------------------------------------------


 

under FATCA, any documentation necessary to prevent such withholding).  Each
such Lender shall, whenever a lapse in time or change in circumstances renders
such documentation expired, obsolete or inaccurate in any material respect,
deliver promptly to Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the applicable withholding agent) or promptly notify Borrower and the
Administrative Agent of its inability to do so.  Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
Requirements of Law from such payments at the applicable statutory rate.

 

Without limiting the generality of the foregoing:

 

(i)             Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

 

(ii)          Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by any Requirements of
Law or upon the reasonable request of Borrower or the Administrative Agent)
whichever of the following is applicable:

 

(A)      two duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for benefits of an income
tax treaty to which the United States of America is a party,

 

(B)      two duly completed copies of Internal Revenue Service Form W-8ECI (or
any successor forms),

 

(C)      in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit P (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y)

 

82

--------------------------------------------------------------------------------


 

two duly completed copies of Internal Revenue Service Form W-8BEN-E (or any
successor forms),

 

(D)      to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Participant holding a participation granted
by a participating Lender), Internal Revenue Service Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, United States Tax Compliance Certificate, Form W-9, Form W-8IMY (or
other successor forms) or any other required information from each beneficial
owner, as applicable (provided that, if the Lender is a partnership (and not a
participating Lender) and one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate shall
be provided by such Lender on behalf of such beneficial owner(s)), or

 

(E)       any other form prescribed by applicable Requirements of Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit Borrower and the Administrative Agent
to determine the withholding or deduction required to be made.

 

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
Borrower of its inability to deliver any such forms, certificates or other
evidence.

 

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

 

(f)            If the Borrower determines in good faith that a reasonable basis
exists for contesting any taxes for which indemnification has been demanded
hereunder, the Administrative Agent or the relevant Lender, as applicable, shall
cooperate with the Borrower in a reasonable challenge of such taxes if so
requested by the Borrower, provided that (a) the Administrative Agent or such
Lender determines in its reasonable discretion that it would not be prejudiced
by cooperating in such challenge, (b) the Borrower pays all related expenses of
the Administrative Agent or such Lender, as applicable and (c) the Borrower
indemnifies the Administrative Agent or such Lender, as applicable, for any
liabilities or other costs incurred by such party in connection with such
challenge.  The Administrative Agent or a Lender shall claim any refund that it
determines is reasonably available to it, unless it concludes in its reasonable
discretion

 

83

--------------------------------------------------------------------------------


 

that it would be adversely affected by making such a claim.  If the
Administrative Agent or a Lender determines, in its reasonable discretion, that
it has received a refund of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees promptly to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
 The Administrative Agent or such Lender, as the case may be, shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant taxing authority (provided that the Administrative Agent or such Lender
may delete any information therein that the Administrative Agent or such Lender
deems confidential).  Notwithstanding anything to the contrary, this
Section shall not be construed to require the Administrative Agent or any Lender
to make available its tax returns (or any other information relating to taxes
which it deems confidential).

 

(g)           The agreements in this Section 2.15 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

(h)          For purposes of this Section 2.15, the term “Lender” shall include
any Issuing Bank.

 

(i)              Solely for purposes of determining withholding Taxes imposed
under FATCA, from and after the effective date of Amendment No. 1, (i) the
Borrower and the Administrative Agent shall treat (and the Revolving Lenders
hereby authorize the Administrative Agent to treat) the Incremental Revolving
Facility implemented pursuant to Amendment No. 1 as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i) and (ii) the Borrower agrees that the Administrative
Agent shall treat any existing Term Loans as qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

Section 2.16.                          Payments Generally; Pro Rata Treatment;
Sharing of Setoffs.  (a) The Borrower shall make each payment required to be
made by it under any Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.13,
2.14 or 2.15, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without condition or deduction for any
counterclaim, recoupment or setoff.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such

 

84

--------------------------------------------------------------------------------


 

payments shall be made to such account as may be specified by the Administrative
Agent, except payments to be made directly to any Issuing Bank shall be made as
expressly provided herein and except that payments pursuant to Sections 2.13,
2.14, 2.15 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment (other than payments on the
Eurodollar Loans) under any Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
payment of principal pursuant to the preceding two sentences, interest thereon
shall be payable at the then applicable rate for the period of such extension. 
All payments under each Loan Document shall be made in dollars.

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
first, towards payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any Class of its Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans of such Class and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans of such Class and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans of such Class and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest and (ii) the provisions of this paragraph shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant or (C) any disproportionate payment obtained by a Lender
of any Class as a result of the extension by Lenders of the maturity date or
expiration date of some but not all Loans or Revolving Commitments of that
Class or any increase in the Applicable Rate in respect of Loans of

 

85

--------------------------------------------------------------------------------


 

Lenders that have consented to any such extension.  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

 

(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or Issuing Banks, as the case may be, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

Section 2.17.                          Mitigation Obligations; Replacement of
Lenders.  (a)  If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15 or
any event gives rise to the operation of Section 2.20, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15 or mitigate
the applicability of Section 2.20, as the case may be, and (ii) would not
subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.

 

(b)          If (i) any Lender requests compensation under Section 2.13 or gives
notice under Section 2.20, (ii) the Borrower is required to pay any additional
amount to any Lender or to any Governmental Authority for the account of any
Lender pursuant to Section 2.15 or (iii) any Lender is a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and if

 

86

--------------------------------------------------------------------------------


 

a Revolving Commitment is being assigned and delegated, each Issuing Bank, which
consents, in each case, shall not unreasonably be withheld or delayed, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and unreimbursed participations in LC Disbursements,
accrued but unpaid interest thereon, accrued but unpaid fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (C) the Borrower or such assignee shall have paid
(unless waived) to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b)(ii) and (D) in the case of any such assignment
resulting from a claim for compensation under Section 2.13, or payments required
to be made pursuant to Section 2.15 or a notice given under Section 2.20, such
assignment will result in a material reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise (including as a result of any action taken by such Lender under
paragraph (a) above), the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.  Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.

 

Section 2.18.                          Incremental Credit Extensions.  (a)  (i) 
At any time and from time to time after the Closing Date, subject to the terms
and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
available such notice to each of the Lenders), request to effect one or more
additional revolving credit facility tranches hereunder (or an increase of the
Revolving Commitments hereunder) (“Incremental Revolving Facilities”) from
Additional Revolving Lenders; provided that at the time of each such request and
upon the effectiveness of each Incremental Revolving Facility Amendment, (A) no
Default shall have occurred and be continuing or shall result therefrom, (B) the
Borrower shall be in compliance on a Pro Forma Basis with the covenants
contained in Sections 6.12 and 6.13 recomputed as of the last day of the
most-recently ended Test Period for which financial statements are available
(calculated assuming that such Incremental Revolving Facility is fully drawn),
(C) the Borrower shall have delivered a certificate of a Financial Officer to
the effect set forth in clauses (A) and (B) above, together with reasonably
detailed calculations demonstrating compliance with clause (B) above (which
calculations shall, if made as of the last day of any fiscal quarter of the
Borrower for which the Borrower has not delivered to the Administrative Agent
the financial statements and Compliance Certificate required to be delivered by
Section 5.01(a) or (b) and Section 5.01(d), respectively, be accompanied by a
reasonably detailed calculation of Consolidated EBITDA and Consolidated Interest
Expense for the relevant period), (D) such Incremental Revolving Facility may be
secured on a pari passu basis with the Loans, (E) the interest rate margins,
rate floors, fees, premiums and maturity applicable to any Incremental Revolving
Facility shall be determined by the Borrower and the lenders thereunder, (F) any
Incremental Revolving Facility Amendment shall be on the terms and pursuant to
documentation to be determined by the Borrower and the Additional Revolving
Lenders providing the applicable Incremental Revolving Facilities, (G) any
Incremental Revolving Facility may be provided in any currency as mutually
agreed among the Administrative Agent, the Borrower and the Additional Revolving
Lenders and (H) in the case of an increase in the Revolving Commitments
hereunder, the maturity

 

87

--------------------------------------------------------------------------------


 

date of such increase in the Revolving Commitment shall be the Revolving
Maturity Date, such increase in the Revolving Commitment shall require no
scheduled amortization or mandatory commitment reduction prior to the Revolving
Maturity Date and shall be on the same terms governing the Revolving Commitments
pursuant to this Agreement; provided that to the extent such terms and
documentation are not consistent with this Agreement (except to the extent
permitted by clause (E) or (G)  above), they shall be reasonably satisfactory to
the Administrative Agent; provided, further, that no Issuing Bank shall be
required to act as “issuing bank” under any such Incremental Revolving Facility
without its written consent.  Each Incremental Revolving Facility shall be in a
minimum principal amount of $10,000,000 and integral multiples of $1,000,000 in
excess thereof; provided that such amount may be less than $10,000,000 if such
amount represents all the remaining availability under the Incremental Cap.

 

(ii)          At any time and from time to time after the Closing Date, subject
to the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
available such notice to each of the Lenders), request to effect one or more
additional tranches of term loans hereunder (“Incremental Term Facilities”) from
one or more Additional Term Lenders; provided that at the time of each such
request and upon the effectiveness of each Incremental Term Facility Amendment,
(A) no Default shall have occurred and be continuing or shall result therefrom,
(B) the Borrower shall be in compliance on a Pro Forma Basis with the covenants
contained in Sections 6.12 and 6.13 recomputed as of the last day of the
most-recently ended Test Period for which financial statements are available,
(C) the Borrower shall have delivered a certificate of a Financial Officer to
the effect set forth in clauses (A) and (B) above, together with reasonably
detailed calculations demonstrating compliance with clause (B) above (which
calculations shall, if made as of the last day of any fiscal quarter of the
Borrower for which the Borrower has not delivered to the Administrative Agent
the financial statements and Compliance Certificate required to be delivered by
Section 5.01(a) or (b) and Section 5.01(d), respectively, be accompanied by a
reasonably detailed calculation of Consolidated EBITDA and Consolidated Interest
Expense for the relevant period), (D) the maturity date of any term loans
incurred pursuant to any Incremental Term Facility shall not be earlier than the
Term Maturity Date and such Incremental Term Facility shall not have a Weighted
Average Life to Maturity shorter than the Weighted Average Life to Maturity of
the Term Loans, (E) the interest rate margins, rate floors, fees, premiums,
funding discounts and, subject to clause (D), the maturity and amortization
schedule for any term loans incurred pursuant to any Incremental Term Facility
shall be determined by the Borrower and the Additional Term Lenders; provided
that in the event that the interest rate margins for any term loans incurred
pursuant to any Incremental Term Facility are higher than the interest rate
margins for the Term Loans by more than 50 basis points, then the interest rate
margins for the Term Loans shall be increased to the extent necessary so that
such interest rate margins are equal to the interest rate margins for such term
loans incurred pursuant to such Incremental Term Facility minus 50 basis points;
provided, further that, in determining the interest rate margins applicable to
the term loans incurred pursuant to such Incremental Term Facility and the Term
Loans (x) original issue discount (“OID”) or upfront fees (which

 

88

--------------------------------------------------------------------------------


 

shall be deemed to constitute like amounts of OID) payable by Borrower to the
Term Lenders or any Additional Term Lenders in the initial primary syndication
thereof shall be included (with OID being equated to interest based on assumed
four-year life to maturity), (y) customary arrangement or commitment fees
payable to the Lead Arranger (or its affiliates) in connection with this
Agreement or to one or more arrangers (or their affiliates) of any Incremental
Term Facility shall be excluded and (z) if the Incremental Term Facility
includes an interest rate floor greater than the interest rate floor applicable
to the Term Loans, such increased amount shall be equated to interest margin for
purposes of determining whether an increase to the applicable interest margin
for the Term Loans shall be required, to the extent an increase in the interest
rate floor in the Term Loans would cause an increase in the interest rate then
in effect, and in such case the interest rate floor (but not the interest rate
margin) applicable to the Term Loans shall be increased by such increased
amount, (F) the term loans incurred pursuant to any Incremental Term Facility
may rank pari passu or junior in right of payment and of security with the other
Loans and Commitments hereunder (provided that to the extent such term loans are
junior the applicable parties shall have entered into  a Junior Lien
Intercreditor Agreement), (G) any Incremental Term Facility Amendment shall be
on the terms and pursuant to documentation to be determined by the Borrower and
the Additional Term Lenders providing the applicable Incremental Term Facilities
and (H) any Incremental Term Facility may be provided in any currency as
mutually agreed among the Administrative Agent, the Borrower and the Additional
Term Lenders; provided that to the extent such terms and documentation are not
consistent with this Agreement (except to the extent permitted by clauses (D),
(E), (F) or (H) above), they shall be reasonably satisfactory to the
Administrative Agent.  Each Incremental Term Facility shall be in a minimum
principal amount of $25,000,000 and integral multiples of $1,000,000 in excess
thereof; provided that such amount may be less than $25,000,000 if such amount
represents all the remaining availability under the Incremental Cap.

 

(iii)       Notwithstanding anything to the contrary herein, (x) the sum of
(i) the aggregate principal amount of all Incremental Term Facilities incurred
after the Closing Date, (ii) the aggregate principal amount of all secured
Indebtedness incurred after the Closing Date pursuant to
Section 6.01(a)(viii) and (iii) the aggregate principal amount of all Additional
Notes issued after the Closing Date pursuant to Section 6.01(a)(xxii) shall not
exceed $100,000,000 and (y) the sum of (i) the aggregate amount of commitments
in respect of the Incremental Revolving Facilities effected after the Closing
Date (including the aggregate amount of Revolving Commitments effected pursuant
to Amendment No. 1), (ii) the aggregate principal amount of all Incremental Term
Facilities incurred after the Closing Date, (iii) the aggregate principal amount
of all secured Indebtedness incurred after the Closing Date pursuant to
Section 6.01(a)(viii) and (iv) the aggregate principal amount of all Additional
Notes issued after the Closing Date pursuant to Section 6.01(a)(xxii) shall not
exceed $200,000,000 (each maximum amount referred to in clause (x) and (y), an
“Incremental Cap”).

 

89

--------------------------------------------------------------------------------


 

(b)          (i)  Each notice from the Borrower pursuant to this Section shall
set forth the requested amount of the relevant Incremental Revolving Facility or
Incremental Term Facility.

 

(ii)          Commitments in respect of any Incremental Revolving Facility shall
become Commitments under this Agreement pursuant to an amendment (an
“Incremental Revolving Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, the applicable
Additional Revolving Lenders and the Administrative Agent.  Incremental
Revolving Facilities may be provided, subject to the prior written consent of
the Borrower (not to be unreasonably withheld), by any existing Lender (it being
understood that no existing Lender shall have the right to participate in any
Incremental Revolving Facility or, unless it agrees, be obligated to participate
in any Incremental Revolving Facility) or by any Additional Revolving Lender. 
An Incremental Revolving Facility Amendment may, without the consent of any
other Lenders, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section (including to provide for the issuance of letters
of credit and swingline loans thereunder and to provide for the treatment of
defaulting lenders).  The effectiveness of any Incremental Revolving Facility
Amendment shall, unless otherwise agreed to by the Administrative Agent and the
Additional Revolving Lenders, be subject to the satisfaction on the date thereof
(each, an “Incremental Revolving Facility Closing Date”) of each of the
conditions set forth in Section 4.02 (it being understood that all references to
“the date of such Borrowing” (or other similar reference) in Section 4.02 shall
be deemed to refer to the Incremental Revolving Facility Closing Date) and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent).

 

(iii)       Commitments in respect of any Incremental Term Facility shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental Term
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents executed by the Borrower, the applicable Additional Term Lenders and
the Administrative Agent.  Incremental Term Facilities may be provided, subject
to the prior written consent of the Borrower (not to be unreasonably withheld),
by any existing Lender (it being understood that no existing Lender shall have
any right to participate in any Incremental Term Facility or, unless it agrees,
be obligated to provide any Incremental Term Facilities) or by any Additional
Term Lender.  An Incremental Term Facility Amendment may, without the consent of
any other Lenders, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section.  The effectiveness of any Incremental
Term Facility Amendment shall, unless otherwise agreed to by the Administrative
Agent and the Additional Term Lenders, be subject to the satisfaction on the
date thereof (each, an “Incremental

 

90

--------------------------------------------------------------------------------


 

Term Facility Closing Date”) of each of the conditions set forth in Section 4.02
(it being understood that all references to “the date of such Borrowing” (or
other similar reference) in Section 4.02 shall be deemed to refer to the
Incremental Term Facility Closing Date) and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Closing Date under
Section 4.01 (other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).

 

(c)           (i)  Upon each increase in the Revolving Commitments pursuant to
this Section, each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
Additional Revolving Lender providing a portion of such increase (each a
“Revolving Commitment Increase Lender”), and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to such increase
and each such deemed assignment and assumption of participations, the percentage
of the aggregate outstanding participations hereunder in Letters of Credit held
by each Revolving Lender (including each such Revolving Commitment Increase
Lender) will equal such Revolving Lender’s Applicable Percentage.  If, on the
date of such increase, there are any Revolving Loans outstanding, such Revolving
Loans shall, upon the effectiveness of the applicable Incremental Revolving
Facility, be prepaid from the proceeds of Revolving Loans made under such
Incremental Revolving Facility so that Revolving Loans are thereafter held by
the Revolving Lenders according to their Applicable Percentage (after giving
effect to the increase in Revolving Commitments), which prepayment shall be
accompanied by accrued interest on the Revolving Loans being prepaid and any
costs incurred by any Revolving Lender in accordance with Section 2.13. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing, pro rata payment requirements and notice requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(d)          Upon each Incremental Term Facility Closing Date pursuant to this
Section, each Additional Term Lender participating in the applicable Incremental
Term Facility shall make an additional term loan to the Borrower in a principal
amount equal to such Additional Term Lender’s commitment in respect of such
Incremental Term Facility.  Any such term loan shall be a “Term Loan” for all
purposes of this Agreement and the other Loan Documents.

 

(e)           This Section 2.18 shall supersede any provisions in Section 2.16
or Section 9.02 to the contrary.

 

Section 2.19.                          Refinancing Amendments; Maturity
Extension.  (a)  At any time after the Closing Date, the Borrower may obtain,
from any Lender or any Additional Lender, Credit Agreement Refinancing
Indebtedness in respect of (a) all or any portion of the Term Loans (which for
purposes of this sentence will be deemed to include any Other Term Loans) or
(b) all or any portion of the Revolving Loans (or unused Revolving

 

91

--------------------------------------------------------------------------------


 

Commitments) then outstanding under this Agreement (which for purposes of this
clause (b) will be deemed to include any then outstanding Other Revolving Loans
and Other Revolving Commitments), in the form of (x) Other Term Loans or Other
Term Commitments or (y) Other Revolving Loans or Other Revolving Commitments, as
the case may be, in each case pursuant to a Refinancing Amendment; provided that
such Credit Agreement Refinancing Indebtedness (i) may rank pari passu in right
of payment and of security with the other Loans and Commitments hereunder,
(ii) will have such pricing and optional prepayment terms as may be agreed by
the Borrower and the Lenders thereof (provided, that such Credit Agreement
Refinancing Indebtedness may participate on a pro rata basis or on a less than
pro rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments hereunder, as specified in the applicable Refinancing
Amendment), (iii) (x) with respect to any Other Revolving Loans or Other
Revolving Commitments, will have a maturity date that is not prior to the
maturity date of the Revolving Loans (or unused Revolving Commitments) being
refinanced and (y) with respect to any Other Term Loans or Other Term
Commitments, will have a maturity date that is not prior to the maturity date
of, and will have a Weighted Average Life to Maturity that is not shorter than,
the Term Loans being refinanced, (iv) the proceeds of such Credit Agreement
Refinancing Indebtedness shall be applied, substantially concurrently with the
incurrence thereof, to the prepayment of outstanding Term Loans or reduction of
the Revolving Commitments, the Other Revolving Commitments or the commitments
under the Incremental Revolving Facility being so refinanced and (v) subject to
clause (ii) above, will have terms and conditions  that are substantially
identical to, or less favorable (taken as a whole) to the investors providing
such Credit Agreement Refinancing Indebtedness than, the Refinanced Debt;
provided further that the terms and conditions applicable to such Credit
Agreement Refinancing Indebtedness may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the Lenders thereof and applicable only during periods after the
Latest Maturity Date that is in effect on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.  The effectiveness of
any Refinancing Amendment shall be subject to the satisfaction on the date
thereof of each of the conditions set forth in Section 4.02 and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Closing Date
under Section 4.01 (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).  Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.19 shall be in an
aggregate principal amount that is (x) not less than $25,000,000 in the case of
Other Term Loans or $10,000,000 in the case of Other Revolving Loans and (y) an
integral multiple of $1,000,000 in excess thereof in each case. Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrower pursuant to any Other Revolving Commitments established thereby, on
terms substantially equivalent to the terms applicable to Letters of Credit
under the Revolving Commitments. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment.  Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness

 

92

--------------------------------------------------------------------------------


 

incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Revolving Loans, Other Term Loans,
Other Revolving Commitments and/or Other Term Commitments).  Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section. In addition, if so provided
in the relevant Refinancing Amendment and with the consent of each Issuing Bank,
participations in Letters of Credit expiring on or after the Revolving Maturity
Date shall be reallocated from Lenders holding Revolving Commitments to Lenders
holding extended revolving commitments in accordance with the terms of such
Refinancing Amendment; provided, however, that such participation interests
shall, upon receipt thereof by the relevant Lenders holding Revolving
Commitments, be deemed to be participation interests in respect of such
Revolving Commitments and the terms of such participation interests (including,
without limitation, the commission applicable thereto) shall be adjusted
accordingly.

 

(b)          At any time after the Closing Date, the Borrower and any Lender may
agree, by notice to the Administrative Agent (each such notice, an “Extension
Notice”), to extend the maturity date of such Lender’s Revolving Commitments
and/or Term Loans to the extended maturity date specified in such Extension
Notice.

 

(c)           This Section 2.19 shall supersede any provisions in Section 2.16
or Section 9.02 to the contrary.

 

Section 2.20.                          Illegality.  If any Lender determines
that any law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender to make, maintain or fund Loans
whose interest is determined by reference to the Adjusted LIBO Rate, or to
determine or charge interest rates based upon the Adjusted LIBO Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurodollar Loans or to
convert ABR Loans to Eurodollar Loans shall be suspended, and (b) if such notice
asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Adjusted LIBO Rate
component of the Alternate Base Rate, the interest rate on such ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted LIBO Rate component of
the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon three Business Days’ notice from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to ABR Loans (the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted LIBO Rate component of
the Alternate Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans, and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Adjusted LIBO
Rate, the Administrative Agent shall during the period of such suspension
compute the Alternate Base Rate applicable to such Lender without reference

 

93

--------------------------------------------------------------------------------


 

to the Adjusted LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Adjusted LIBO Rate.  Each
Lender agrees to notify the Administrative Agent and the Borrower in writing
promptly upon becoming aware that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Adjusted LIBO Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

Section 2.21.                          Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)          fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.10(c) (it being
understood, for the avoidance of doubt, that the Borrower shall have no
obligation to retroactively pay such fees after such Lender ceases to be a
Defaulting Lender);

 

(b)          the Revolving Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or the
Majority in Interest have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;

 

(c)           any payment of principal, interest, fees or other amounts received
by the Primary Revolving Facility Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise) or received by the Primary Revolving Facility
Administrative Agent from a Defaulting Lender pursuant to Article 8 shall be
applied at such time or times as may be determined by the Primary Revolving
Facility Administrative Agent as follows: first, to the payment of any amounts
owing by such Defaulting Lender to the Primary Revolving Facility Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement as determined by the Primary Revolving Facility Administrative Agent;
third, if so determined by the Primary Revolving Facility Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its

 

94

--------------------------------------------------------------------------------


 

appropriate share, such payment shall be applied solely to pay the Loans of, and
LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or LC Disbursements owed to,
such Defaulting Lender until such time as all Loans are held by the Lenders pro
rata in accordance with the Revolving Commitments.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.21(c) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto;

 

(d)          if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

 

(i)             all or any part of the LC Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentage but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Exposure plus such Defaulting Lender’s LC
Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments; provided that each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists;

 

(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Primary Revolving Facility Administrative Agent cash
collateralize for the benefit of the Issuing Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.22 for so long as such LC Exposure is
outstanding;

 

(iii)       if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.10(d) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)      if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.10(c) and Section 2.10(d) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentage; and

 

(v)         if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all fees payable under Section 2.10(d) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

95

--------------------------------------------------------------------------------


 

(e)           so long as such Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(d), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.21(d)(i) (and such Defaulting
Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Bank to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Primary Revolving Facility Administrative Agent, the
Borrower and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders as the
Primary Revolving Facility Administrative Agent shall determine may be necessary
in order for such Lender to hold such Revolving Loans in accordance with its
Applicable Percentage.

 

Section 2.22.                          Letters of Credit.

 

(a)          LC Commitment.  (i) Subject to the terms and conditions hereof, the
Issuing Bank, in reliance on the agreements of the other Revolving Lenders set
forth in Section 2.22(c), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower (or for the account of any Subsidiary
so long as the Borrower and such Subsidiary are co-applicants in respect of such
Letter of Credit) on any Business Day during the Revolving Availability Period
in such form as may be approved from time to time by the Issuing Bank; provided
that the Issuing Bank shall have no obligation to issue any Letter of Credit if,
after giving effect to such issuance, (x) the LC Obligations would exceed the LC
Commitment, (y) the aggregate amount of the Available Revolving Commitments
would be less than zero or (z) subject to Section 9.04(b)(ii)(E), the Applicable
Fronting Exposure of such Issuing Bank would exceed its Revolving Commitment. 
Each Letter of Credit shall, except as provided in Section 2.22(a)(ii) below,
expire no later than the earlier of (A) the first anniversary of its date of
issuance and (B) the date that is five Business Days prior to the Revolving
Maturity Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (B) above).

 

(ii)          If requested by the Borrower and if the Issuing Bank agrees, the
Issuing Bank may issue one or more Letters of Credit hereunder, with expiry

 

96

--------------------------------------------------------------------------------


 

dates that would occur after the fifth (5th) Business Day prior to the Revolving
Maturity Date, based upon the Borrower’s agreement to cash collateralize the LC
Obligations in accordance with Section 2.22(h).  If the Borrower fails to cash
collateralize the outstanding LC Obligations in accordance with the requirements
of Section 2.22(h), each outstanding Letter of Credit shall automatically be
deemed to be drawn in full on such date and the reimbursement obligations of the
Borrower set forth in Section 2.22(d) shall be deemed to apply and shall be
construed such that the reimbursement obligation is to provide cash collateral
in accordance with the requirements of Section 2.22(h).

 

(iii)       The Borrower shall grant to the Primary Revolving Facility
Administrative Agent for the benefit of the Issuing Bank and the Lenders,
pursuant to a collateral agreement, a security interest in all cash, deposit
accounts and all balances therein and all proceeds of the foregoing as required
to be deposited pursuant to Section 2.22(a)(ii) or Section 2.22(h).  Cash
collateral shall be maintained in blocked, interest bearing deposit accounts at
JPMorgan Chase Bank, N.A. (or any affiliate thereof) (the “LC Cash Collateral
Account”).  All interest on such cash collateral shall be paid to the Borrower
upon the Borrower’s request, provided that such interest shall first be applied
to all outstanding Obligations at such time and the balance shall be distributed
to the Borrower.

 

(iv)      The Issuing Bank shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing Bank
or any LC Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

(b)          Procedure for Issuance of Letter of Credit.  The Borrower may from
time to time request that the Issuing Bank issue a Letter of Credit by
delivering to the Issuing Bank at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Bank, and
such other certificates, documents and other papers and information as the
Issuing Bank may reasonably request.  Upon receipt of any Application, the
Issuing Bank will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Bank be required to
issue any Letter of Credit earlier than three Business Days after its receipt of
the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Bank and the Borrower.  The Issuing Bank shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof.  The
Issuing Bank shall promptly furnish to the Primary Revolving Facility
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

 

(c)           LC Participation.  (i)  The Issuing Bank irrevocably agrees to
grant and hereby grants to each LC Participant, and, to induce the Issuing Bank
to issue Letters of Credit, each LC Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Bank, on the terms
and conditions set forth below, for such LC Participant’s own account and risk
an undivided interest equal to such LC

 

97

--------------------------------------------------------------------------------


 

Participant’s Applicable Percentage in the Issuing Bank’s obligations and rights
under and in respect of each Letter of Credit and the amount of each draft paid
by the Issuing Bank thereunder.  Each LC Participant agrees with the Issuing
Bank that, if a draft is paid under any Letter of Credit for which the Issuing
Bank is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement (or in the event that any reimbursement received by the Issuing
Bank shall be required to be returned by it at any time), such LC Participant
shall pay to the Issuing Bank upon demand at the Issuing Bank’s address for
notices specified herein an amount equal to such LC Participant’s Applicable
Percentage of the amount that is not so reimbursed (or is so returned).  Each LC
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such LC Participant may
have against the Issuing Bank, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 4.02, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other LC Participant or (E) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

(ii)          If any amount required to be paid by any LC Participant to the
Issuing Bank pursuant to Section 2.22(c) in respect of any unreimbursed portion
of any payment made by the Issuing Bank under any Letter of Credit is paid to
the Issuing Bank within three Business Days after the date such payment is due,
such LC Participant shall pay to the Issuing Bank on demand an amount equal to
the product of (A) such amount, times (B) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Bank, times (C) a fraction the numerator of which is the number of days
that elapse during such period and the denominator of which is 360.  If any such
amount required to be paid by any LC Participant pursuant to Section 2.22(c) is
not made available to the Issuing Bank by such LC Participant within three
Business Days after the date such payment is due, the Issuing Bank shall be
entitled to recover from such LC Participant, on demand, such amount with
interest thereon calculated from such due date at the Applicable Rate to ABR
Revolving Loans.  A certificate of the Issuing Bank submitted to any LC
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

 

(iii)       Whenever, at any time after the Issuing Bank has made payment under
any Letter of Credit and has received from any LC Participant its pro rata share
of such payment in accordance with Section 2.22(c), the Issuing Bank receives
any payment related to such Letter of Credit (whether directly from the Borrower
or otherwise, including proceeds of collateral applied thereto by the Issuing
Bank), or any payment of interest on account thereof, the Issuing Bank will
distribute to such LC Participant its pro rata share thereof; provided, however,
that in the event that any such payment received by the Issuing Bank shall be
required to be returned by the Issuing Bank, such LC Participant shall

 

98

--------------------------------------------------------------------------------


 

return to the Issuing Bank the portion thereof previously distributed by the
Issuing Bank to it.

 

(d)          Reimbursement Obligations of the Borrower. If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Bank for
the amount of (x) the draft so paid and (y) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Bank in connection with such payment,
not later than 12:00 Noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice from the relevant
Issuing Bank.  Each such payment shall be made to the Issuing Bank at its
address for notices referred to herein in Dollars and in immediately available
funds.  Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice,
Section 2.11(b) and (y) thereafter, Section 2.11(c).

 

(e)           Obligations Absolute.  The Borrower’s obligations under this
Section 2.22 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Bank, any beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees with the Issuing
Bank that the Issuing Bank shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 2.22(e) shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee.  The Issuing Bank
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Bank.  The Borrower agrees that any action taken or omitted by the
Issuing Bank under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Bank to the Borrower.

 

(f)            Letters of Credit Payment.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Bank shall promptly notify the
Borrower of the date and amount thereof.  The responsibility of the Issuing Bank
to the Borrower in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.

 

(g)           Applications.  To the extent that any provision of any Application
or other agreement submitted by the Borrower to, or entered into by the Borrower
with, the applicable Issuing Bank related to any Letter of Credit is
inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall apply.

 

99

--------------------------------------------------------------------------------


 

(h)          Action in Respect of Letters of Credit.  (i) Not later than the
date that is ten (10) Business Days prior to the Revolving Maturity Date, or at
any time after the Revolving Maturity Date when the aggregate funds on deposit
in the LC Cash Collateral Account shall be less than the amounts required
herein, the Borrower shall pay to the Primary Revolving Facility Administrative
Agent in immediately available funds, at the Primary Revolving Facility
Administrative Agent’s office referred to in Section 9.01, for deposit in the LC
Cash Collateral Account described in Section 2.22(a)(iii), the amount required
so that, after such payment, the aggregate funds on deposit in the LC Cash
Collateral Account are not less than 105% of the sum of all outstanding LC
Obligations with an expiration date beyond the Revolving Maturity Date.

 

(ii)          The Primary Revolving Facility Administrative Agent may, from time
to time after funds are deposited in any LC Cash Collateral Account, apply funds
then held in such LC Cash Collateral Account to the payment of any amounts, in
accordance with the terms herein, as shall have become or shall become due and
payable by the Borrower to the Issuing Bank or Lenders in respect of the LC
Obligations.  The Primary Revolving Facility Administrative Agent shall promptly
give written notice of any such application; provided, however, that the failure
to give such written notice shall not invalidate any such application.

 

(i)              Designation of Additional Issuing Banks.  The Borrower may, at
any time and from time to time, designate as additional Issuing Banks one or
more Revolving Lenders that agree, in their sole discretion, to serve in such
capacity as provided below.  The acceptance by a Revolving Lender of an
appointment as an Issuing Bank hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the Primary
Revolving Facility Administrative Agent and the Borrower, executed by the
Borrower, the Primary Revolving Facility Administrative Agent and such
designated Revolving Lender and, from and after the effective date of such
agreement, (i) such Revolving Lender shall have all the rights and obligations
of an Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such Revolving Lender in its capacity
as an issuer of Letters of Credit hereunder.

 

(j)             Termination of an Issuing Bank.  The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Primary
Revolving Facility Administrative Agent.  Any such termination shall become
effective upon the earlier of (i) such Issuing Bank’s acknowledging receipt of
such notice and (ii) the fifth Business Day following the date of delivery
thereof; provided that no such termination shall become effective unless and
until the LC Exposure attributable to Letters of Credit issued by such Issuing
Bank (or its Affiliates) shall have been reduced to zero.  At the time any such
termination shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the terminated Issuing Bank pursuant to
Section 2.10(d).  Notwithstanding the effectiveness of any such termination, the
terminated Issuing Bank shall remain a party hereto and shall continue to have
all the rights of an Issuing Bank under this Agreement with respect to Letters
of Credit issued by it prior to such termination, but shall not issue any
additional Letters of Credit.

 

100

--------------------------------------------------------------------------------


 

(k)          Issuing Bank Reports to the Primary Revolving Facility
Administrative Agent.  Unless otherwise agreed by the Primary Revolving Facility
Administrative Agent, each Issuing Bank shall, in addition to its notification
obligations set forth elsewhere in this Section, report in writing to the
Primary Revolving Facility Administrative Agent (i) periodic activity (for such
period or recurrent periods as shall be requested by the Primary Revolving
Facility Administrative Agent) in respect of Letters of Credit issued by such
Issuing Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancellations and all disbursements and reimbursements,
(ii) within five Business Days following the time that such Issuing Bank issues,
amends, renews or extends any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the currency and face amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date, currency and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the currency and amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Primary Revolving
Facility Administrative Agent shall reasonably request as to the Letters of
Credit issued by such Issuing Bank.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that:

 

Section 3.01.                          Organization; Powers.  Each of Holdings,
the Borrower and the Restricted Subsidiaries is duly organized, validly existing
and in good standing (to the extent such concept exists in the relevant
jurisdictions) under the laws of the jurisdiction of its organization, has the
corporate or other organizational power and authority to carry on its business
as now conducted and as proposed to be conducted and to execute, deliver and
perform its obligations under each Loan Document to which it is a party and to
effect the Transactions and, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

 

Section 3.02.                          Authorization; Enforceability.  The
Transactions to be entered into by each Loan Party have been duly authorized by
all necessary corporate or other action and, if required, action by the holders
of such Loan Party’s Equity Interests.  This Agreement has been duly executed
and delivered by each of Holdings and the Borrower and constitutes, and each
other Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdings, the Borrower or such Loan Party, as the case may be,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally

 

101

--------------------------------------------------------------------------------


 

and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

Section 3.03.                          Governmental Approvals; No Conflicts. 
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or Regulatory
Supervising Organization, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate (i) the Organizational Documents
of, or (ii) any Requirements of Law applicable to, Holdings, the Borrower or any
Restricted Subsidiary, (c) will not violate or result in a default under any
indenture or other agreement or instrument binding upon Holdings, the Borrower
or any Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by
Holdings, the Borrower or any Restricted Subsidiary, or give rise to a right of,
or result in, termination, cancellation or acceleration of any obligation
thereunder and (d) will not result in the creation or imposition of any Lien on
any asset of Holdings, the Borrower or any Restricted Subsidiary, except Liens
created under the Loan Documents, except (in the case of each of clauses (a),
(b)(ii) and (c)) to the extent that the failure to obtain or make such consent,
approval, registration, filing or action, or such violation, as the case may be,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.04.                          Financial Condition; No Material Adverse
Effect.  (a)  The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein and (ii) fairly present the financial
condition of the Borrower and its consolidated Subsidiaries as of the date
thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

 

(b)          The unaudited consolidated balance sheet dated June 30, 2013 of the
Borrower and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein and
(ii) fairly present the financial condition of the Borrower and its consolidated
Subsidiaries as of the date thereof and their results of operations for the
periods covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)           [Reserved.]

 

(d)          Since December 31, 2012, there has been no Material Adverse Effect.

 

Section 3.05.                          Properties.  (a)  Each of Holdings, the
Borrower and the Restricted Subsidiaries has good title to, or valid leasehold
interests in, all its real and personal property material to its business, if
any (including the Mortgaged Properties), (i) free and clear of all Liens except
for Liens permitted by Section 6.02 and (ii) except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or as proposed to be conducted or to utilize such properties for their

 

102

--------------------------------------------------------------------------------


 

intended purposes, in each case, except where the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b)          As of the Closing Date after giving effect to the Transactions,
none of Holdings, the Borrower or any Restricted Subsidiary owns any real
property.

 

Section 3.06.                          Litigation and Environmental Matters. 
(a)  Except for routine examinations conducted by a Regulatory Supervising
Organization or Governmental Authority in the ordinary course of the business of
the Borrower and its Subsidiaries, there is no claim, action, suit,
investigation or proceeding pending against, or, to the knowledge of Holdings or
the Borrower, threatened in writing against or affecting (i) Holdings, the
Borrower or any Restricted Subsidiary or (ii) any officer, director or key
employee of Holdings, the Borrower or any Restricted Subsidiary in their
respective capacities in such positions, before (or, in the case of material
threatened claims, actions, suits, investigations or proceedings, would be
before) or by any Governmental Authority, Regulatory Supervising Organization or
arbitrator that could reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect.

 

(b)          Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any Restricted Subsidiary (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has, to the knowledge of Holdings or the Borrower, become subject to any
Environmental Liability, (iii)  has received written notice of any claim,
allegation, investigation or order with respect to any Environmental Liability
or (iv) has, to the knowledge of Holdings or the Borrower, any basis to
reasonably expect that Holdings, the Borrower or any Restricted Subsidiary will
become subject to any Environmental Liability.

 

Section 3.07.                          Compliance with Laws and Agreements. 
(a)  Each of Holdings, the Borrower and its Restricted Subsidiaries is in
compliance with (i) its Organizational Documents, (ii) all Requirements of Law
applicable to it or its property and (iii) all indentures and other agreements
and instruments binding upon it or its property, except, in the case of clauses
(ii) and (iii) of this Section, where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.08.                          Investment Company Status.  None of
Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended from time to time.

 

Section 3.09.                          Taxes.  Except as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
Holdings, the Borrower and each Restricted Subsidiary (a) have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
(b) have paid or caused to be paid all Taxes required to have been paid (whether
or not shown on a Tax return) including in their capacity as tax withholding
agents, except any Taxes (i) that are not overdue by more than 30 days or
(ii) that are being contested in good faith by appropriate proceedings,

 

103

--------------------------------------------------------------------------------


 

provided that Holdings, the Borrower or such Subsidiary, as the case may be, has
set aside on its books adequate reserves therefor in accordance with GAAP. 
There are no audits, assessments, claims or other Tax proceedings against
Holdings, the Borrower or any Restricted Subsidiary that could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 3.10.                          ERISA.  (a)  Except as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance with the applicable provisions of
ERISA, the Code and other federal or state laws.

 

(b)          Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA), (iii) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan and (iv) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

 

Section 3.11.                          Disclosure.  Neither (a) the Information
Materials as of the Closing Date nor (b) any of the other reports, financial
statements, certificates or other written information furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the negotiation of any Loan Document or delivered thereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, Holdings and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed by
them to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Closing Date, as of the Closing Date, it
being understood that any such projected financial information may vary from
actual results and such variations could be material.

 

Section 3.12.                          Subsidiaries.  As of the Closing Date,
Schedule 3.12 sets forth the name of, and the ownership interest of Holdings,
the Borrower and each Subsidiary in, each Subsidiary.

 

Section 3.13.                          Intellectual Property; Licenses, Etc. 
Each of Holdings, the Borrower and the Restricted Subsidiaries owns, licenses or
possesses the right to use all Intellectual Property that is reasonably
necessary for the operation of its business as currently conducted, and, without
conflict with the rights of any Person, except to the extent such conflicts,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  None of Holdings, the Borrower or any Restricted
Subsidiary, in the operation of its business as currently conducted, infringes
upon any Intellectual Property rights held by any Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a

 

104

--------------------------------------------------------------------------------


 

Material Adverse Effect.  No claim or litigation regarding any Intellectual
Property is pending or, to the knowledge of Holdings and the Borrower,
threatened against Holdings, the Borrower or any Restricted Subsidiary, which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.14.                          Solvency.  Immediately after the
consummation of the Transactions to occur on the Closing Date, after taking into
account all applicable rights of indemnity and contribution, (a) the fair value
of the assets of Holdings, the Borrower and its Restricted Subsidiaries, taken
as a whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of Holdings, the Borrower and its Restricted Subsidiaries, taken as
a whole, will be greater than the amount that will be required to pay the
probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) Holdings, the Borrower and its Restricted Subsidiaries, taken as a
whole, will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured, and
(d) Holdings, the Borrower and its Restricted Subsidiaries, taken as a whole,
will not have unreasonably small capital with which to conduct the business in
which they are engaged as such business is now conducted and is proposed to be
conducted following the Closing Date.  For purposes of this Section 3.14, the
amount of any contingent liability at any time shall be computed as the amount
that, in the light of all of the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual or
matured liability.

 

Section 3.15.                          Senior Indebtedness.  The Loan Document
Obligations constitute “Senior Indebtedness” (or any comparable term) under and
as defined in the documentation governing any Junior Financing.

 

Section 3.16.                          Federal Reserve Regulations.  No part of
the proceeds of the Loans will be used, directly or indirectly, to purchase or
carry any margin stock or to refinance any Indebtedness originally incurred for
such purpose, or for any other purpose that entails a violation (including on
the part of any Lender) of the provisions of Regulations U or X of the Board of
Governors.

 

Section 3.17.                          Use of Proceeds.  (a)  The Borrower will
use the proceeds of the Term Loans on the Closing Date solely to repay all of
the existing Indebtedness outstanding under the Existing Credit Agreement, to
pay a special distribution to Holdings’ equity holders on the Closing Date and
to pay Transaction Costs.

 

(b)          The Borrower and its Restricted Subsidiaries will use the proceeds
of borrowings under the Revolving Facility and the Letters of Credit issued
hereunder for working capital and other general corporate purposes, including
the financing of Permitted Acquisitions.

 

Section 3.18.                          Regulatory Status and Memberships Held. 
(a)  Except as set forth on Schedule 3.18(a), each Broker-Dealer Subsidiary is
duly (i) registered, licensed or qualified as a broker-dealer and is in
compliance in all material respects with all Requirements of Law of all material
jurisdictions in which it is required to be so registered, licensed or qualified
and each such registration, license or qualification is in

 

105

--------------------------------------------------------------------------------


 

full force and effect and (ii) registered as a broker-dealer with the SEC under
the Exchange Act and is in compliance in all material respects with the
applicable provisions of the Exchange Act and all rules and regulations
thereunder and applicable state securities laws, including the net capital
requirements and customer protection requirements thereof.

 

(b)          Each Subsidiary of the Borrower listed on Schedule 3.18(b) is duly
registered with, or a member of, the Regulatory Supervising
Organization(s) indicated for such Subsidiary and is in compliance in all
material respects with all applicable rules and regulations of such Regulatory
Supervising Organization(s).

 

Section 3.19.                          PATRIOT Act, OFAC and FCPA.

 

(a)          Holdings, the Borrower and the Subsidiaries will not, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, for the purpose of funding (i) any activities of or business with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions, or (ii) any other transaction that will result in a
violation by any Person (including any Person participating in the transaction,
whether as underwriter, advisor, investor, lender or otherwise) of Sanctions.

 

(b)          Holdings, the Borrower and the Restricted Subsidiaries will not use
the proceeds of the Loans directly, or, to the knowledge of Holdings,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”).

 

(c)           Except as could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, none of Holdings, the
Borrower or any Subsidiary has, in the past three years, committed a violation
of applicable regulations of the United States Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), Title III of the USA Patriot Act or
the FCPA.

 

(d)          (i) None of the Loan Parties is an individual or entity currently
on OFAC’s list of Specially Designated Nationals and Blocked Persons (the “SDN
List”) or is owned 50% or more, directly or indirectly, by one or more parties
on the SDN List and (ii) except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, none of the
Restricted Subsidiaries that are not Loan Parties or, to the knowledge of
Holdings, any director, officer, employee or agent of any Loan Party or other
Restricted Subsidiary, in each case, is an individual or entity currently on the
SDN List or is owned 50% or more, directly or indirectly, by one or more parties
on the SDN List, nor is Holdings, the Borrower or any Restricted Subsidiary
located, organized or resident in a country or territory that is the subject of
Sanctions.

 

106

--------------------------------------------------------------------------------


 

ARTICLE 4
CONDITIONS

 

Section 4.01.                          Closing Date.  The obligations of the
Lenders to make Loans hereunder on the Closing Date shall not become effective
until the date on which each of the following conditions shall be satisfied (or
waived in accordance with Section 9.02):

 

(a)          The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmission of a signed
counterpart of this Agreement) that such party has signed a counterpart of this
Agreement.

 

(b)          The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of Simpson Thacher & Bartlett LLP, New York counsel for the Loan Parties,
substantially in the form of Exhibit E, and a written opinion (addressed to the
Administrative Agent and the Lenders and dated the Closing Date) of Bracewell &
Giuliani LLP, special counsel for the Loan Parties.  Each of Holdings and the
Borrower hereby requests such counsels to deliver such opinions.

 

(c)           The Administrative Agent shall have received a certificate of each
Loan Party, dated the Closing Date, substantially in the form of Exhibit G with
appropriate insertions, executed by any Responsible Officer of such Loan Party,
and including or attaching the documents referred to in paragraph (d) of this
Section.

 

(d)          The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the board of
directors and/or similar governing bodies of each Loan Party approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, certified as of the Closing Date by its secretary, an
assistant secretary or a Responsible Officer as being in full force and effect
without modification or amendment, and (iv) a good standing certificate (to the
extent such concept exists) from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation.

 

(e)           The Administrative Agent shall have received all fees and other
amounts previously agreed in writing by the Lead Arranger and the Borrower to be
due and payable on or prior to the Closing Date, including, to the extent
invoiced at least three Business Days prior to the Closing Date (or such later
day as the Borrower may reasonably agree), reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document.

 

(f)             The Collateral and Guarantee Requirement shall have been
satisfied and the Administrative Agent shall have received a completed
Perfection Certificate dated the

 

107

--------------------------------------------------------------------------------


 

Closing Date and signed by a Responsible Officer of the Borrower, together with
all attachments contemplated thereby.

 

(g)           The Administrative Agent (or its counsel) shall have received from
each Loan Party either (i) a counterpart of the Reaffirmation Agreement signed
on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed counterpart of the Reaffirmation Agreement) that such
party has signed a counterpart of the Reaffirmation Agreement.

 

(h)          Certificates of insurance shall be delivered to the Administrative
Agent evidencing the existence of insurance to be maintained by Holdings, the
Borrower and its Subsidiaries pursuant to Section 5.07 and, if applicable, the
Administrative Agent shall be designated as an additional insured and loss payee
as its interest may appear thereunder, or solely as the additional insured, as
the case may be, thereunder (provided that if such endorsement as additional
insured cannot be delivered by the Closing Date, the Administrative Agent may
consent to such endorsement being delivered at such later date as it deems
appropriate in the circumstances).

 

(i)              The Lead Arranger shall have received, as described in
Section 3.04, (i) the Audited Financial Statements, which financial statements
shall be prepared in accordance with GAAP and accompanied by audit reports
thereon (and such audit reports shall not be subject to any qualification or
“going concern” disclosures) and (ii) unaudited consolidated financial
statements of the Borrower comprising a balance sheet, a statement of income, a
statement of changes in equity and a statement of cash flows for each fiscal
quarter ending after December 31, 2012 and at least 45 days prior to the Closing
Date (excluding footnotes), which financial statements shall be prepared in
accordance with GAAP on a basis consistent with the applicable Audited Financial
Statements referred to in clause (i) above and shall be certified by a Financial
Officer as presenting fairly, in all material respects, the consolidated
financial position, results of operations and cash flows of the Borrower as of
the dates or for the periods covered.

 

(j)             [Reserved.]

 

(k)          [Reserved.]

 

(l)              All principal, premium, if any, interest, fees and other
amounts due or outstanding under the Existing Credit Agreement shall have been
(or substantially simultaneously with the funding of Loans on the Closing Date
shall be) paid in full (after giving effect to the Existing Lenders Agreement),
and the Administrative Agent shall have received reasonably satisfactory
evidence thereof.  Immediately after giving effect to the Transactions and the
other transactions contemplated hereby, Holdings, the Borrower and the
Restricted Subsidiaries shall have outstanding no Indebtedness for borrowed
money other than Indebtedness outstanding under this Agreement and indebtedness
permitted under Section 6.01.

 

(m)      The Administrative Agent shall have received a certificate from the
chief financial officer or chief operating officer of the Borrower (x) in the
form of Exhibit Q certifying as to the solvency of the Borrower and its
Subsidiaries on a consolidated basis

 

108

--------------------------------------------------------------------------------


 

after giving effect to the Transactions and (y) as to the satisfaction of the
conditions set forth in Section 4.02.

 

(n)          The Administrative Agent and the Lead Arranger shall have received,
at least three Business Days prior to the Closing Date, all documentation and
other information about the Loan Parties as shall have been reasonably requested
in writing at least 5 days prior to the Closing Date by the Administrative Agent
or the Lead Arranger that they shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA Patriot
Act.

 

(o)          The Administrative Agent shall have received a Borrowing Request
requesting the borrowing of such Loans.

 

The Administrative Agent shall notify Holdings, the Borrower and the Lenders of
the Closing Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions
shall have been satisfied (or waived pursuant to Section 9.02) at or prior to
5:00 p.m., New York City time, on November 8, 2013 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

 

Section 4.02.                          Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing (including any
Borrowing on the Closing Date or the Revolving Availability Date), and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:

 

(a)          The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as the case may be; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided further that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the date of such credit extension or on such
earlier date, as the case may be.

 

(b)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as the case may be, no Default or Event of Default shall have occurred
and be continuing.

 

(c)            Solely with respect to the obligations of each Revolving Lender
to make a Revolving Loan on the occasion of any Borrowing and of each Issuing
Bank to issue, amend, renew or extend any Letter of Credit, the Revolving
Availability Date shall have occurred.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance,

 

109

--------------------------------------------------------------------------------


 

amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a),(b) and, if
applicable, (c) of this Section.

 

ARTICLE 5
AFFIRMATIVE COVENANTS

 

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under any Loan Document shall have been
paid in full and all Letters of Credit shall have expired or been terminated and
all LC Disbursements shall have been reimbursed, each of Holdings and the
Borrower covenants and agrees with the Administrative Agent and each of the
Lenders that:

 

Section 5.01.                          Financial Statements and Other
Information.  Holdings or the Borrower will furnish to the Administrative Agent,
which will furnish to each Lender:

 

(a)          on or before the date on which such financial statements are
required or permitted to be filed with the SEC (or, if such financial statements
are not required to be filed with the SEC, on or before the date that is 90 days
after the end of each fiscal year of the Borrower), audited consolidated balance
sheet and audited consolidated statements of operations and comprehensive
income, stockholders’ equity and cash flows of the Borrower as of the end of and
for such year (commencing with financial statements as of the end of and for the
fiscal year ending December 31, 2013), and related notes thereto, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by KPMG LLP or any other independent registered public accounting
firm of nationally recognized standing (without a “going concern” or like
qualification or exception (other than with respect to, or resulting from, any
potential inability to satisfy the covenants in Sections 6.12 and 6.13 of this
Agreement in a future date or period) and without any qualification or exception
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition as of
the end of and for such year and results of operations and cash flows of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, and which statements shall include an accompanying
customary management discussion and analysis (which, for the avoidance of doubt,
shall not be required to include strategy level detail with respect to
operational performance, trading algorithms, “ticker-level” information or
information that the Borrower otherwise reasonably considers to be proprietary
or highly sensitive);

 

(b)          commencing with the financial statements for the fiscal quarter
ending September 30, 2013, on or before the date on which such financial
statements are required or permitted to be filed with the SEC with respect to
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
if such financial statements are not required to be filed with the SEC, on or
before the date that is 30 days after the end of each such fiscal quarter),
unaudited consolidated balance sheet and unaudited consolidated statements of
operations and comprehensive income, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the

 

110

--------------------------------------------------------------------------------


 

corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition as of the end
of and for such fiscal quarter and such portion of the fiscal year and results
of operations and cash flows of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes and which
statements shall include an accompanying customary management discussion and
analysis (which, for the avoidance of doubt, shall not be required to include
strategy level detail with respect to operational performance, trading
algorithms, “ticker-level” information or information that the Borrower
otherwise reasonably considers to be proprietary or highly sensitive);

 

(c)                    simultaneously with the delivery of each set of
consolidated financial statements referred to in clauses (a) and (b) above, the
related consolidating financial statements reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements;

 

(d)                   not later than five days after any delivery of financial
statements under paragraph (a) or (b) above (and, in any event, not later than
five days after the date on which such financial statements were required to
have been delivered), a certificate of a Financial Officer (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations (A) demonstrating
compliance with the covenants contained in Sections 6.12 and 6.13 and
(B) beginning with the financial statements for the fiscal quarter ended
September 30, 2013, of Excess Cash Flow for the fiscal quarter ended
September 30, 2013 and, in the case of financial statements delivered with
respect to any subsequent fiscal quarter, of Excess Cash Flow for such fiscal
quarter (or in the case of financial statements delivered under paragraph
(a) above, for the fourth fiscal quarter of such fiscal year) and (iii) in the
case of financial statements delivered under paragraph (a) or (b) above, setting
forth a reasonably detailed calculation of the Net Proceeds received during the
applicable period by or on behalf of the Borrower or any of its Restricted
Subsidiary in respect of any event described in clause (a) of the definition of
the term “Prepayment Event” and the portion of such Net Proceeds that has been
invested or are intended to be reinvested in accordance with the proviso in
Section 2.09(b);

 

(e)                    not later than five days after any delivery of financial
statements under paragraph (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether it obtained knowledge
during the course of its examination of such financial statements of any Default
relating to Sections 6.12 and 6.13 and, if such knowledge has been obtained,
describing such Default (which certificate may be limited to the extent required
by accounting rules or guidelines);

 

(f)                     not later than 90 days after the commencement of each
fiscal year of the Borrower, a detailed consolidated budget for the Borrower and
its Subsidiaries for such fiscal year (consisting of projected net revenue by
asset class and geography, projected expenses, projected GAAP EBITDA (i.e.,
earnings before interest, taxes, depreciation and amortization) and projected
capital expenditures for such fiscal year and setting forth the material
assumptions used for purposes of preparing such budget);

 

111

--------------------------------------------------------------------------------


 

(g)                    promptly after the same become publicly available, copies
of all proxy statements and registration statements (other than amendments to
any registration statement (to the extent such registration statement, in the
form it became effective, is delivered to the Administrative Agent), exhibits to
any registration statement and, if applicable, any registration statement on
Form S-8) filed by Holdings, any Intermediate Parent, the Borrower or any of its
Restricted Subsidiaries with the SEC or with any national securities exchange,
or distributed by Holdings, any Intermediate Parent, the Borrower or any of its
Restricted Subsidiaries to the holders of its Equity Interests generally, as the
case may be;

 

(h)                   promptly upon filing with any applicable Regulatory
Supervising Organization, a copy of each FOCUS report or similar report relating
to the regulatory capital or similar requirements applicable to the Subsidiary
filing such report;

 

(i)                       promptly after the request by the Administrative Agent
on the behalf of any Lender, all documentation and other information that such
Lender reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act;

 

(j)                      promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of Holdings, any Intermediate Parent, the Borrower or any of its Restricted
Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent on its own behalf or on behalf of any Lender may reasonably
request in writing; and

 

(k)                   within 15 days after the end of each calendar month, a
statement of the consolidated net trading revenue of the Borrower and its
Restricted Subsidiaries for such calendar month and for the then elapsed portion
of the fiscal year, all certified by one of the Borrower’s Financial Officers as
fairly presenting the net trading revenue of the Borrower and its Restricted
Subsidiaries as described in the Borrower’s internal books and records (which
statement need not be prepared in accordance with GAAP).

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower (or a parent company thereof) filed
with the SEC or any national securities exchange or (B) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings); provided
that (i) to the extent such information relates to a parent of the Borrower,
such information is accompanied by consolidating information, which may be
unaudited, that explains in reasonable detail the differences between the
information relating to such parent, on the one hand, and the information
relating to the Borrower and its Subsidiaries on a standalone basis, on the
other hand, and (ii) to the extent such information is in lieu of information
required to be provided under Section 5.01(a), such materials are accompanied by
a report and opinion of KPMG LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
(other than with respect to, or resulting from, any potential

 

112

--------------------------------------------------------------------------------


 

inability to satisfy the covenants in Sections 6.12 and 6.13 of this Agreement
in a future date or period) or any qualification or exception as to the scope of
such audit.

 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto, on the Borrower’s website on the Internet at the
website address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(e)); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its reasonable request until a written notice to cease delivering paper copies
is given by the Administrative Agent and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and, upon its reasonable request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arranger and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Lead Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.” 
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”; provided, that the following Borrower Materials
may be marked “PUBLIC” unless the Borrower, after receiving notice from the
Administrative Agent within a reasonable

 

113

--------------------------------------------------------------------------------


 

period of time prior to the intended distribution of such Borrower Materials,
notifies the Administrative Agent that such Borrower Materials contain material
non-public information: (1) the Loan Documents and (2) any notification of
changes in the terms of the facilities provided hereunder.

 

Section 5.02.                          Notices of Material Events.  Promptly
after any Responsible Officer of Holdings or the Borrower obtains actual
knowledge thereof, Holdings or the Borrower will furnish to the Administrative
Agent (for distribution to each Lender through the Administrative Agent) written
notice of the following:

 

(a)                   the occurrence of any Default;

 

(b)                   the filing or commencement of any action, suit or
proceeding by or before any arbitrator, Governmental Authority or Regulatory
Supervising Organization against or, to the knowledge of a Financial Officer or
another executive officer of Holdings, any Intermediate Parent, the Borrower or
any Subsidiary, affecting Holdings, any Intermediate Parent, the Borrower or any
Subsidiary or the receipt of a notice of an Environmental Liability that could
reasonably be expected to result in a Material Adverse Effect;

 

(c)                    the commencement of any investigation by any Governmental
Authority of or affecting Holdings, the Borrower or any Subsidiary that could
reasonably be expected to result in a Material Adverse Effect;

 

(d)                   the occurrence of any ERISA Event that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect;

 

(e)                    the appearance of Holdings, the Borrower or any
Subsidiary or Vincent Viola on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by OFAC and/or the United States
Department of Treasury, or identified in any related executive orders issued by
the President of the United States; and

 

(f)                     the occurrence of any IPO or any Qualifying IPO.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03.                          Information Regarding Collateral.  (a) 
Holdings or the Borrower will furnish to the Administrative Agent prompt (and in
any event within 30 days or such longer period as reasonably agreed to by the
Administrative Agent) written notice of any change (i) in any Loan Party’s legal
name (as set forth in its certificate of organization or like document), (ii) in
the jurisdiction of incorporation or organization of any Loan Party or in the
form of its organization or (iii) in any Loan Party’s organizational
identification number.

 

(b)                    Not later than five days after delivery of financial
statements pursuant to Section 5.01(a) or (b) (and, in any event, not later than
five days after the date on which

 

114

--------------------------------------------------------------------------------


 

such financial statements were required to have been delivered), Holdings or the
Borrower shall deliver to the Administrative Agent a certificate executed by a
Responsible Officer of Holdings or the Borrower (i) setting forth the
information required pursuant to Sections 1(a)(i), 1(b), 2, 5, 6 and 8 (other
than 8(f)) of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section, (ii) identifying any Wholly Owned Subsidiary
that has become, or ceased to be, a Material Subsidiary during the most recently
ended fiscal quarter and (iii) certifying that all notices required to be given
prior to the date of such certificate by Section 5.03 have been given.

 

Section 5.04.                          Existence; Conduct of Business.  Each of
Holdings and the Borrower will, and will cause each Intermediate Parent and
Restricted Subsidiary to, do or cause to be done all things necessary to obtain,
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises (including exchange
memberships), patents, copyrights, trademarks, trade names and Governmental
Approvals material to the conduct of its business, except to the extent (other
than with respect to the preservation of the existence of Holdings and the
Borrower) that the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any Disposition permitted by
Section 6.05.

 

Section 5.05.                          Payment of Taxes, Etc.  Each of Holdings
and the Borrower will, and will cause each Intermediate Parent and Restricted
Subsidiary to, pay its obligations in respect of Tax liabilities, assessments
and governmental charges, before the same shall become delinquent or in default,
except where the failure to make such payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

Section 5.06.                          Maintenance of Properties.  Each of
Holdings and the Borrower will, and will cause each Restricted Subsidiary to,
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

Section 5.07.                          Insurance.  Each of Holdings and the
Borrower will, and will cause each Restricted Subsidiary to, maintain, with
insurance companies that Holdings believes (in the good faith judgment of the
management of Holdings) are financially sound and responsible at the time the
relevant coverage is placed or renewed, insurance in at least such amounts
(after giving effect to any self-insurance which Holdings believes (in the good
faith judgment of management of Holdings) is reasonable and prudent in light of
the size and nature of its business) and against at least such risks (and with
such risk retentions) as Holdings believes (in the good faith judgment of the
management of Holdings) are reasonable and prudent in light of the size and
nature of its business, and will furnish to the Lenders, upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried.  Each such policy of insurance shall (a) name the
Administrative Agent, on behalf of the Lenders, as an additional insured
thereunder as its interests may appear and (b) in the

 

115

--------------------------------------------------------------------------------


 

case of each casualty insurance policy, contain a loss payable clause or
endorsement that names the Administrative Agent, on behalf of the Lenders, as
the loss payee thereunder.

 

Section 5.08.                          Books and Records; Inspection and Audit
Rights; Quarterly Teleconferences.  (a)  Each of Holdings and the Borrower will,
and will cause each Intermediate Parent and Restricted Subsidiary to, maintain
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of Holdings, the Borrower, such Intermediate
Parent or such Restricted Subsidiary, as the case may be. Each of Holdings and
the Borrower will, and will cause each Intermediate Parent and Restricted
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise visitation and inspection rights of the Administrative Agent and
the Lenders under this Section 5.08 and the Administrative Agent shall not
exercise such rights more often than two times during any calendar year absent
the existence of an Event of Default and only one such time shall be at the
Borrower’s expense; provided further that (i) when an Event of Default exists,
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice and (ii) the Administrative Agent and the Lenders
shall give Holdings and the Borrower the opportunity to participate in any
discussions with Holdings’ or the Borrower’s independent public accountants.

 

(b)                   Within 10 Business Days of the earlier of (x) the delivery
of any financial statements required to be delivered under Section 5.01(a) or
(b) and (y) the date on which such financial statements were required to have
been delivered, the Borrower shall host a teleconference meeting with the
Lenders to discuss the results presented therein or for the applicable period,
as applicable, and such other matters reasonably related thereto.

 

Section 5.09.                          Compliance with Laws.  Each of Holdings
and the Borrower will, and will cause each Intermediate Parent and Restricted
Subsidiary to, comply with its Organizational Documents and all Requirements of
Law (including Environmental Laws, ERISA and the USA Patriot Act) with respect
to it, its property and operations, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 5.10.                          Use of Proceeds.  (a)  The Borrower will
use the proceeds of the Term Loans on the Closing Date solely to (i) repay all
of the existing Indebtedness outstanding under the Existing Credit Agreement,
(ii) pay a special distribution to Holdings’ equity holders on the Closing Date
and (iii)  pay Transaction Costs.

 

(b)                   The Borrower and its Restricted Subsidiaries will use the
proceeds of borrowings under the Revolving Facility and any Incremental
Revolving Facility or

 

116

--------------------------------------------------------------------------------


 

pursuant to any Incremental Term Facility for working capital and other general
corporate purposes, including the financing of Permitted Acquisitions.

 

Section 5.11.                          Additional Subsidiaries.  (a)  If (i) any
additional Restricted Subsidiary or Intermediate Parent is formed or acquired
after the Closing Date or (ii) if any Restricted Subsidiary ceases to be an
Excluded Subsidiary, an Immaterial Subsidiary, a Foreign Subsidiary, a Regulated
Subsidiary or an Excluded Domestic Subsidiary, Holdings or the Borrower will,
within 30 days after such formation, acquisition or cessation, notify the
Administrative Agent thereof, and will cause (x) such Restricted Subsidiary
(unless such Restricted Subsidiary is an Excluded Subsidiary, a Foreign
Subsidiary, a Regulated Subsidiary or an Excluded Domestic Subsidiary) or
Intermediate Parent to satisfy the Collateral and Guarantee Requirement with
respect to such Restricted Subsidiary or Intermediate Parent and (y) any Loan
Party that owns any Equity Interests in or Indebtedness of any such Restricted
Subsidiary (other than an IPO Shell Company) or Intermediate Parent to satisfy
the Collateral and Guarantee Requirement with respect to such Equity Interests
and Indebtedness, in each case within 30 days after such notice (or such longer
period as the Administrative Agent shall reasonably agree and the Administrative
Agent shall have received a completed Perfection Certificate with respect to
such Restricted Subsidiary or Intermediate Parent signed by a Responsible
Officer, together with all attachments contemplated thereby).

 

(b)                   Within 30 days (or such longer period as the
Administrative Agent may reasonably agree) after Holdings or the Borrower
identifies any new Material Subsidiary pursuant to Section 5.03(b), all actions
(if any) required to be taken with respect to such Subsidiary in order to
satisfy the Collateral and Guarantee Requirement shall have been taken with
respect to such Subsidiary.

 

Section 5.12.                          Further Assurances.  (a)  Each of
Holdings and the Borrower will, and will cause each Loan Party to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any applicable law or that the Administrative Agent
or the Required Lenders may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties.

 

(b)                   If, after the Closing Date, any material assets (including
any owned (but not leased) real property or improvements thereto or any interest
therein with a fair market value in excess of $5,000,000) are acquired by the
Borrower or any other Loan Party or are held by any Subsidiary on or after the
time it becomes a Loan Party pursuant to Section 5.11 (other than assets
constituting Collateral under a Security Document that become subject to the
Lien created by such Security Document upon acquisition thereof or constituting
Excluded Assets), the Borrower will notify the Administrative Agent thereof,
and, if requested by the Administrative Agent, the Borrower will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause the other Loan Parties to take, such actions as shall be necessary and
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties and

 

117

--------------------------------------------------------------------------------


 

subject to the last paragraph of the definition of the term “Collateral and
Guarantee Requirement.”

 

Section 5.13.                          Designation of Subsidiaries.  The
Borrower may at any time after the Closing Date designate any Restricted
Subsidiary of the Borrower as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation on a Pro Forma Basis, no Event of Default shall have
occurred and be continuing, (b) immediately after giving effect to such
designation, the Borrower shall be in compliance, on a Pro Forma Basis, with the
covenants set forth in Sections 6.12 and 6.13 recomputed as of the last day of
the most recent Test Period for which financial statements are available, (c) no
Subsidiary may be designated as an Unrestricted Subsidiary or continue as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
any other Indebtedness of Holdings or the Borrower and (d) if a Restricted
Subsidiary is being designated as an Unrestricted Subsidiary hereunder, the sum
of (A) the fair market value of assets of such Restricted Subsidiary as of such
date of designation (the “Designation Date”), plus (B) the aggregate fair market
value of assets of all Unrestricted Subsidiaries (in each case measured as of
the date of each such Unrestricted Subsidiary’s designation as an Unrestricted
Subsidiary) shall not exceed 3.0% of the Consolidated Total Assets of the
Borrower and its Subsidiaries as of such Designation Date pro forma for such
designation.  The designation of any Subsidiary as an Unrestricted Subsidiary
after the Closing Date shall constitute an Investment by the Borrower therein at
the date of designation in an amount equal to the fair market value of the
Borrower’s or its Subsidiary’s (as applicable) investment therein.  The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Borrower in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of the Borrower’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary.

 

Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary.

 

Section 5.14.                          [Reserved.]

 

Section 5.15.                          Maintenance of Ratings.  The Borrower
will use commercially reasonable efforts to maintain a corporate credit rating
from S&P and a corporate family rating from Moody’s, in each case with respect
to the Borrower, and a rating of the Term Loans and the Revolving Facility by
each of S&P and Moody’s.

 

Section 5.16.                          [Reserved.]

 

Section 5.17.                          Regulatory Matters.  The Borrower will,
and will cause each of its Regulated Subsidiaries to, comply in all material
respects with all material rules and regulations, as applicable, of the SEC,
FINRA or any other applicable domestic or foreign Governmental Authority or
Regulatory Supervising Organization (including such rules and regulations
dealing with net capital or other applicable requirements), except, with respect
to all such matters, other than noncompliance by such Regulated

 

118

--------------------------------------------------------------------------------


 

Subsidiaries with minimum capital requirements, to the extent that failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

ARTICLE 6
NEGATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent amounts not yet due) under any Loan Document have been paid in
full and all Letters of Credit have expired or been terminated and all LC
Disbursements shall have been reimbursed, each of Holdings and the Borrower
covenants and agrees with the Administrative Agent and each of the Lenders that:

 

Section 6.01.                          Indebtedness; Certain Equity Securities. 
(a)  Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary or Intermediate Parent to, create, incur, assume or permit to exist
any Indebtedness, except:

 

(i)                                     Indebtedness of Holdings, any
Intermediate Parent, the Borrower and any of the Restricted Subsidiaries under
the Loan Documents (including any Indebtedness incurred pursuant to Section 2.18
or 2.19);

 

(ii)                                  Indebtedness (A) outstanding on the date
hereof and listed on Schedule 6.01 and any Permitted Refinancing thereof and
(B) intercompany Indebtedness outstanding on the date hereof and listed on
Schedule 6.01;

 

(iii)                               Guarantees by Holdings, any Intermediate
Parent, the Borrower and the Restricted Subsidiaries in respect of Indebtedness
of the Borrower or any Restricted Subsidiary otherwise permitted hereunder;
provided that such Guarantee is otherwise permitted by Section 6.04; provided
further that (A) no Guarantee by any Restricted Subsidiary of any Junior
Financing shall be permitted unless such Restricted Subsidiary shall have also
provided a Guarantee of the Loan Document Obligations pursuant to the Guarantee
Agreement, (B) if the Indebtedness being Guaranteed is subordinated to the Loan
Document Obligations, such Guarantee shall be subordinated to the Guarantee of
the Loan Document Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness, (C) no Guarantee by a
Regulated Subsidiary of any Trading Debt of a non-Regulated Subsidiary shall be
permitted unless such non-Regulated Subsidiary is consolidated with such
Regulated Subsidiary for regulatory capital purposes, (D) no Guarantee by a
Domestic Subsidiary that is not a Regulated Subsidiary of any Trading Debt shall
be permitted unless such Domestic Subsidiary is a Subsidiary Loan Party and
(E) any such Guarantee of Trading Debt shall be unsecured;

 

(iv)                              Indebtedness of the Borrower owing to any
Restricted Subsidiary or of any Restricted Subsidiary owing to any other
Restricted Subsidiary or the Borrower, Holdings or any Intermediate Parent to
the extent permitted by Section 6.04; provided that all such Indebtedness of any
Loan Party owing to any

 

119

--------------------------------------------------------------------------------


 

Restricted Subsidiary that is not a Loan Party shall be subordinated to the Loan
Document Obligations (to the extent any such Indebtedness is outstanding at any
time after the date that is 30 days after the Closing Date or such later date as
the Administrative Agent may reasonably agree) (but only to the extent permitted
by applicable law and not giving rise to adverse tax consequences) on terms
(i) at least as favorable to the Lenders as those set forth in the form of
intercompany note attached as Exhibit H or (ii) otherwise reasonably
satisfactory to the Administrative Agent;

 

(v)                                 (A) Indebtedness (including Capital Lease
Obligations) of the Borrower or any Restricted Subsidiaries financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets, other than software; provided that such Indebtedness is incurred
concurrently with or within 270 days after the applicable acquisition,
construction, repair, replacement or improvement, and (B) any Permitted
Refinancing of any Indebtedness set forth in the immediately preceding clause
(A); provided further that, at the time of any such incurrence of Indebtedness
and after giving Pro Forma Effect thereto and the use of the proceeds thereof,
the aggregate principal amount of Indebtedness that is outstanding in reliance
on this clause (v) shall not exceed the greater of $50,000,000 and 15% of
Consolidated EBITDA for the most recently ended Test Period for which financial
statements are available as of such time;

 

(vi)                              Indebtedness in respect of Swap Agreements
permitted by Section 6.07;

 

(vii)                           Indebtedness of any Person that becomes a
Restricted Subsidiary (or of any Person not previously a Restricted Subsidiary
that is merged or consolidated with or into the Borrower or a Restricted
Subsidiary) after the date hereof as a result of a Permitted Acquisition, or
Indebtedness of any Person that is assumed by the Borrower or any Restricted
Subsidiary in connection with an acquisition of assets by the Borrower or such
Restricted Subsidiary in a Permitted Acquisition, and Permitted Refinancings
thereof; provided that (A) such Indebtedness is not incurred in contemplation of
or in connection with such Permitted Acquisition, (B) the Borrower and its
Restricted Subsidiaries will be in Pro Forma Compliance with the covenants set
forth in Sections 6.12 and 6.13 for, or as of the last day of, the most recently
ended Test Period for which financial statements are available and (C) no
Default or Event of Default shall exist or result therefrom;

 

(viii)                        Indebtedness of the Borrower and the Subsidiary
Loan Parties incurred to finance a Permitted Acquisition and any Permitted
Refinancing thereof; provided that (A) the primary obligor in respect of, and
any Person that Guarantees, such Indebtedness shall be the Borrower or a
Subsidiary Loan Party and no other Person shall be an obligor in respect of such
Indebtedness, (B) such Indebtedness is (x) unsecured and has terms and
conditions (other than pricing, optional prepayment, redemption premiums and
subordination terms), taken as a whole, that are not materially less favorable
to the Borrower and its Restricted Subsidiaries as the terms and conditions of
this Agreement or (y) so long as there is availability under the Incremental
Cap, secured by the Collateral (and no other

 

120

--------------------------------------------------------------------------------


 

assets) on a pari passu or junior basis with the Secured Obligations; provided
that (1) such secured debt shall reduce availability under the Incremental Cap
on a dollar-for-dollar basis, (2) such secured debt shall not have a Weighted
Average Life to Maturity shorter than the Weighted Average Life to Maturity of
the Term Loans, (3) such secured debt shall not have any mandatory prepayment
provisions (other than provisions related to customary asset sale and change of
control offers) that could result in prepayments of such Indebtedness prior to
the Term Loans, (4) such secured debt has terms and conditions (other than
pricing, optional prepayment, redemption premiums and subordination terms),
taken as a whole, that are substantially identical to or no more favorable to
the investors providing such debt than the terms and conditions of this
Agreement (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date), (5) the security agreements relating to such
Indebtedness shall be substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent) and
(6) such Indebtedness and any agent or trustee under the agreements or indenture
governing such Indebtedness shall be subject to the First Lien Intercreditor
Agreement or Junior Lien Intercreditor Agreement, as applicable; provided that
if such Indebtedness is issued pursuant to an agreement or indenture that has
not previously been made subject thereto, then Holdings, the Borrower, the
Subsidiary Loan Parties, the Administrative Agent and the agent or trustee for
such Indebtedness shall have executed and delivered the First Lien Intercreditor
Agreement or the Junior Lien Intercreditor Agreement, as applicable, (C) such
Indebtedness does not mature prior to the date that is 180 days after the Latest
Maturity Date, (D) such Indebtedness has no scheduled amortization or payments,
repurchases or redemptions of principal prior to the date that is 180 days after
the Latest Maturity Date and (E) immediately after giving effect thereto and the
use of the proceeds thereof, (x) no Default or Event of Default shall exist or
result therefrom and (y) the Borrower and its Restricted Subsidiaries will be in
Pro Forma Compliance with the covenants set forth in Sections 6.12 and 6.13 for,
or as of the last day of, the most recently ended Test Period for which
financial statements are available; provided that the Borrower shall have
delivered a certificate of a Responsible Officer to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirements;

 

(ix)                              Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party to finance a Permitted Acquisition and any
Permitted Refinancing thereof; provided that (A) immediately after giving effect
thereto and the use of the proceeds thereof, (x) no Default or Event of Default
shall exist or result therefrom and (y) the Borrower and its Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Sections 6.12 and 6.13 for, or as of the last day of, the most recently ended
Test Period for which financial statements are available and (B) the aggregate
principal amount of outstanding Indebtedness incurred in reliance on this clause
(ix) shall not exceed $10,000,000 at any time;

 

121

--------------------------------------------------------------------------------


 

(x)                                 Indebtedness representing deferred
compensation to employees of Holdings, any Intermediate Parent, the Borrower and
its Restricted Subsidiaries incurred in the ordinary course of business;

 

(xi)                              Indebtedness consisting of unsecured
promissory notes issued by any Loan Party to current or former officers,
directors and employees, their permitted transferees, or their respective
estates, executors, trustees, administrators, heirs, legatees or distributees to
finance the purchase or redemption of Equity Interests of Holdings (or any
direct or indirect parent thereof or any Employee Holding Vehicle) permitted by
Section 6.08(a);

 

(xii)                           Indebtedness constituting indemnification
obligations or obligations in respect of purchase price or other similar
adjustments incurred in a Permitted Acquisition, any other Investment or any
Disposition, in each case permitted under this Agreement;

 

(xiii)                        Indebtedness consisting of obligations under
deferred compensation or other similar arrangements incurred in connection with
any Permitted Acquisition or other Investment permitted hereunder;

 

(xiv)                       Cash Management Obligations and other Indebtedness
in respect of netting services, overdraft protections and similar arrangements,
in each case, incurred in the ordinary course of business in connection with
deposit accounts;

 

(xv)                          Indebtedness of the Borrower and its Restricted
Subsidiaries; provided that at the time of the incurrence thereof and after
giving Pro Forma Effect thereto and the use of the proceeds thereof, (A) the
aggregate principal amount of Indebtedness outstanding in reliance on this
clause (xv) shall not exceed $50,000,000 and (B) the aggregate principal amount
of Indebtedness outstanding in reliance on this clause (xv) in respect of which
the primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party shall not exceed $20,000,000;

 

(xvi)                       Indebtedness consisting of (A) the financing of
insurance premiums or (B) take-or-pay obligations contained in supply
arrangements, in each case in the ordinary course of business;

 

(xvii)                    Indebtedness incurred by the Borrower or any of the
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created in the ordinary
course of business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other reimbursement-type obligations regarding
workers compensation claims;

 

(xviii)                 obligations in respect of performance, bid, appeal and
surety bonds and performance and completion guarantees and similar obligations
provided by the Borrower or any of its Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;

 

122

--------------------------------------------------------------------------------


 

(xix)                       unsecured Indebtedness of Holdings or any
Intermediate Parent (“Permitted Holdings Debt”) (A) that is not subject to any
Guarantee by the Borrower or any Subsidiary, (B) that will not mature prior to
the date that is 91 days after the Latest Maturity Date in effect on the date of
issuance or incurrence thereof, (C) that has no scheduled amortization or
payments, repurchases or redemptions of principal (it being understood that such
Indebtedness may have mandatory prepayment, repurchase or redemption provisions
satisfying the requirements of clause (E) below), (D) that does not require any
payments in cash of interest or other amounts in respect of the principal
thereof prior to the earlier to occur of (x) the date that is five years from
the date of the issuance or incurrence thereof and (y) the date that is 91 days
after the Latest Maturity Date in effect on the date of such issuance or
incurrence, and (E) that has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior discount notes of
an issuer that is the parent of a borrower under senior secured credit
facilities, and in any event, with respect to covenant, default and remedy
provisions, no more restrictive (taken as a whole) than those set forth in this
Agreement (other than provisions customary for senior discount notes of a
holding company); provided that the Borrower shall have delivered a certificate
of a Responsible Officer to the Administrative Agent at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements; provided further that any such Indebtedness shall constitute
Permitted Holdings Debt only if immediately after giving effect to the issuance
or incurrence thereof and the use of proceeds thereof, (x) no Event of Default
shall have occurred and be continuing and (y) the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Sections 6.12 and 6.13 for, or as of the last day of, the most recently ended
Test Period for which financial statements are available (it being understood
that any future capitalized or paid-in-kind interest or accreted principal on
such Indebtedness is not subject to this proviso);

 

(xx)                          Permitted Unsecured Refinancing Debt, and any
Permitted Refinancing thereof;

 

(xxi)                       Permitted First Priority Refinancing Debt and
Permitted Junior Lien Refinancing Debt, and any Permitted Refinancing thereof;

 

(xxii)                    Indebtedness of the Borrower in respect of one or more
series of senior unsecured notes or senior secured notes that will be secured by
the Collateral on a pari passu or junior basis with the Secured Obligations,
that are issued or made in lieu of Incremental Revolving Facilities and/or
Incremental Term Facilities pursuant to an indenture or a note purchase
agreement or otherwise and any extensions, renewals, refinancings and
replacements thereof (the “Additional Notes”); provided that (i) such Additional
Notes are not scheduled to mature prior to the date that is 91 days after the
Latest Maturity Date then in effect and such Additional Notes shall not have a
Weighted Average Life to Maturity shorter than the Weighted Average Life to
Maturity of the Term

 

123

--------------------------------------------------------------------------------


 

Loans then in effect, (ii) such Additional Notes shall not have any mandatory
prepayment provisions (other than provisions related to customary asset sale and
change of control offers) that could result in prepayments of such Additional
Notes prior to the Term Loans then in effect, (iii) such Additional Notes have
terms and conditions (other than pricing, optional prepayment, redemption
premiums and subordination terms), taken as a whole, that are substantially
identical to or no more favorable to the investors providing such Additional
Notes than the terms and conditions of this Agreement (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date),
(iv) the aggregate principal amount of all Additional Notes issued pursuant to
this paragraph (xxii) shall not exceed (x) the Incremental Cap less (y) the
amount of all Incremental Revolving Facilities and Incremental Term Facilities
and the aggregate principal amount of all secured Indebtedness incurred after
the Closing Date pursuant to Section 6.01(a)(viii), and such Additional Notes
shall reduce availability under the Incremental Cap on a dollar-for-dollar
basis, (v) such Additional Notes shall not be Guaranteed by any Person other
than a Loan Party, (vi) in the case of Additional Notes that are secured, the
obligations in respect thereof shall not be secured by any Lien on any asset of
the Borrower or any Restricted Subsidiary other than any asset constituting
Collateral, (vii) at the time of such incurrence (except in the case of any
extension, renewal, refinancing or replacement thereof that does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
extended, renewed, refinanced or replaced) and immediately after giving effect
thereto, the Borrower shall be in compliance with the covenants set forth in
Sections 6.12 and 6.13 on a Pro Forma Basis as of the end of the most recent
Test Period for which financial statements are available, (viii) no Default or
Event of Default shall have occurred and be continuing or would exist
immediately after giving effect to such incurrence, (ix) if such Additional
Notes are secured, the security agreements relating to such Additional Notes
shall be substantially the same as the Security Documents (with such differences
as are reasonably satisfactory to the Administrative Agent) and (x) if such
Additional Notes are secured, such Additional Notes and the trustee or other
representative under the indenture or other agreement governing such Additional
Notes shall be subject to the First Lien Intercreditor Agreement or Junior Lien
Intercreditor Agreement, as applicable; provided that if such Additional Notes
are issued pursuant to an indenture or other agreement that has not previously
been made subject thereto, then Holdings, the Borrower, the Subsidiary Loan
Parties, the Administrative Agent and the trustee or other representative for
such Additional Notes shall have executed and delivered the First Lien
Intercreditor Agreement or the Junior Lien Intercreditor Agreement, as
applicable;

 

(xxiii)                 Trading Debt incurred in the ordinary course of business
or in a manner consistent with past practices; and

 

(xxiv)                all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (i) through (xxiii) above.

 

124

--------------------------------------------------------------------------------


 

(b)                   Holdings and any Intermediate Parent will not create,
incur, assume or permit to exist any Indebtedness except Indebtedness created
under Sections 6.01(a)(i), (iii), (iv), (vi), (x), (xi), (xii), (xiii), (xiv),
(xvi)(A), (xix) and all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in the foregoing clauses.

 

(c)                    Neither Holdings nor the Borrower will, nor will they
permit any Restricted Subsidiary or Intermediate Parent to, issue any preferred
Equity Interests or any Disqualified Equity Interests, except (A) in the case of
Holdings, preferred Equity Interests that are Qualified Equity Interests and
(B) in the case of the Borrower or any Restricted Subsidiary or Intermediate
Parent, preferred Equity Interests issued to and held by Holdings, the Borrower
or any Restricted Subsidiary or Intermediate Parent.

 

Section 6.02.                          Liens.  Neither Holdings nor the Borrower
will, nor will they permit any Restricted Subsidiary or Intermediate Parent to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:

 

(i)                                     Liens created under the Loan Documents;

 

(ii)                                  Permitted Encumbrances;

 

(iii)                               Liens existing on the date hereof and set
forth on Schedule 6.02 and any modifications, replacements, renewals or
extensions thereof; provided that (A) such modified, replacement, renewal or
extension Lien does not extend to any additional property other than
(x) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (y) proceeds and products thereof, and (B) the
obligations secured or benefited by such modified, replacement, renewal or
extension Lien are permitted by Section 6.01;

 

(iv)                              Liens securing Indebtedness permitted under
Section 6.01(a)(v); provided that (A) such Liens attach concurrently with or
within 270 days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (B) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness except for accessions to such property and the proceeds and
the products thereof and (C) with respect to Capital Lease Obligations, such
Liens do not at any time extend to or cover any assets (except for accessions to
or proceeds of such assets) other than the assets subject to such Capital Lease
Obligations; provided further that individual financings of equipment provided
by one lender may be cross collateralized to other financings of equipment
provided by such lender;

 

(v)                                 leases, licenses, subleases or sublicenses
granted to others that do not (A) interfere in any material respect with the
business of Holdings, the Borrower and its Restricted Subsidiaries, taken as a
whole, or (B) secure any Indebtedness;

 

125

--------------------------------------------------------------------------------


 

(vi)                              Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(vii)                           Liens (A) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection and (B) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of setoff) and that are within the
general parameters customary in the banking industry;

 

(viii)                        Liens (A) on cash advances or escrow deposits in
favor of the seller of any property to be acquired in an Investment permitted
pursuant to Section 6.04 to be applied against the purchase price for such
Investment or otherwise in connection with any escrow arrangements with respect
to any such Investment or any Disposition permitted under Section 6.05
(including any letter of intent or purchase agreement with respect to such
Investment or Disposition), or (B) consisting of an agreement to dispose of any
property in a Disposition permitted under Section 6.05, in each case, solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

 

(ix)                              Liens on property of any Restricted Subsidiary
that is not a Loan Party or a Regulated Subsidiary, which Liens secure
Indebtedness of such Restricted Subsidiary permitted under Section 6.01;

 

(x)                                 Liens granted by a Restricted Subsidiary
that is not a Loan Party in favor of any Loan Party and Liens granted by a Loan
Party in favor of any other Loan Party;

 

(xi)                              Liens existing on property at the time of its
acquisition or existing on the property of any Person at the time such Person
becomes a Restricted Subsidiary, in each case after the date hereof (other than
Liens on the Equity Interests of any Person that becomes a Restricted
Subsidiary); provided that (A) such Lien was not created in contemplation of or
in connection with such acquisition or such Person becoming a Restricted
Subsidiary, (B) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subject to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require or include, pursuant to their
terms at such time, a pledge of after-acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), and (C) the
Indebtedness secured thereby is permitted under Section 6.01(a)(v) or (vii);

 

(xii)                           any interest or title of a lessor under leases
(other than leases constituting Capital Lease Obligations) entered into by any
of the Borrower or any Restricted Subsidiaries in the ordinary course of
business;

 

126

--------------------------------------------------------------------------------


 

(xiii)                        Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods by any of the
Borrower or any Restricted Subsidiaries in the ordinary course of business;

 

(xiv)                       Liens deemed to exist in connection with Investments
in repurchase agreements under clause (e) of the definition of the term
“Permitted Investments”;

 

(xv)                          Liens incurred in the ordinary course of business
(A) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts, in each case not for speculative purposes or (B) in favor of clearing
agencies, clearing firms, settlement banks and similar entities (acting in their
capacities as such) involved in the clearance and settlement of transactions in,
and custody of, financial assets;

 

(xvi)                       Liens that are contractual rights of setoff
(A) relating to the establishment of depository relations with banks not given
in connection with the incurrence of Indebtedness, (B) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Holdings, any
Intermediate Parent, the Borrower and its Restricted Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of the Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(xvii)                    ground leases in respect of real property on which
facilities owned or leased by the Borrower or any of the Restricted Subsidiaries
are located;

 

(xviii)                 Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto;

 

(xix)                       Liens on the Collateral securing Permitted First
Priority Refinancing Debt, Permitted Junior Lien Refinancing Debt, Additional
Notes and Indebtedness incurred to finance a Permitted Acquisition to the extent
permitted to be secured pursuant to Section 6.01(a)(viii);

 

(xx)                          Liens securing Trading Debt; provided that any
Liens securing Trading Debt shall be limited to the commodity, futures and other
accounts (including deposit accounts and securities accounts) maintained by the
relevant debtor with the financial institution providing such Trading Debt (or
with any of its Affiliates or third parties acting as a securities, commodities,
futures or other financial intermediary or performing a similar role on behalf
of such financial institutions in connection with such Trading Debt) and all
cash, securities, investment property (excluding any Equity Interests of the
Borrower or its Subsidiaries), instruments, payment intangibles and other assets
in or credited to such accounts or otherwise relating to, arising out of or
evidencing such accounts or assets or held in the possession of, to the order or
under the direction or control of, such financial institution (or any of its
Affiliates acting on its behalf) or any exchange or clearing organization
through which transactions on behalf of

 

127

--------------------------------------------------------------------------------


 

the relevant debtor are executed or cleared and all proceeds of any of the
foregoing); and

 

(xxi)                       other Liens; provided that at the time of the
granting of and after giving Pro Forma Effect to any such Lien and the
obligations secured thereby (including the use of proceeds thereof) the
aggregate face amount of obligations secured by Liens existing in reliance on
this clause (xxi) shall not exceed the greater of $20,000,000 and 7.5% of
Consolidated EBITDA for the most recently ended Test Period for which financial
statements are available.

 

Section 6.03.                          Fundamental Changes.  (a)  Neither
Holdings nor the Borrower will, nor will they permit any other Restricted
Subsidiary or Intermediate Parent to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that:

 

(i)                                     any Restricted Subsidiary or
Intermediate Parent may merge with (A) the Borrower; provided that the Borrower
shall be the continuing or surviving Person, or (B) in the case of any
Restricted Subsidiary, any one or more other Restricted Subsidiaries; provided
that when any Restricted Subsidiary Loan Party is merging with another
Restricted Subsidiary (x) the continuing or surviving Person shall be a
Subsidiary Loan Party or (y) if the continuing or surviving Person is not a
Subsidiary Loan Party, the acquisition of such Subsidiary Loan Party by such
surviving Restricted Subsidiary is otherwise permitted under Section 6.04;

 

(ii)                                  (A) any Restricted Subsidiary that is not
a Loan Party may merge or consolidate with or into any other Restricted
Subsidiary that is not a Loan Party and (B) any Restricted Subsidiary may
liquidate or dissolve or change its legal form if Holdings determines in good
faith that such action is in the best interests of Holdings, the Borrower and
its Restricted Subsidiaries and is not materially disadvantageous to the
Lenders;

 

(iii)                               any Restricted Subsidiary may make a
Disposition of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then (A) the transferee must
be a Loan Party, (B) to the extent constituting an Investment, such Investment
must be a permitted Investment in a Restricted Subsidiary that is not a Loan
Party in accordance with Section 6.04 or (C) to the extent constituting a
Disposition to a Restricted Subsidiary that is not a Loan Party, such
Disposition is for fair value and any promissory note or other non-cash
consideration received in respect thereof is a permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.04;

 

(iv)                              the Borrower may merge or consolidate with any
other Person; provided that (A) the Borrower shall be the continuing or
surviving Person or (B) if the Person formed by or surviving any such merger or
consolidation is not the Borrower (any such Person, the “Successor Borrower”),
(w) the Successor Borrower shall be an entity organized or existing under the
laws of the United States, any State thereof or the District of Columbia,
(x) the Successor Borrower

 

128

--------------------------------------------------------------------------------


 

shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form and substance reasonably satisfactory to
the Administrative Agent, (y) each Loan Party other than the Borrower, unless it
is the other party to such merger or consolidation, shall have reaffirmed,
pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, that its Guarantee of, and grant of any Liens as security
for, the Secured Obligations shall apply to the Successor Borrower’s obligations
under this Agreement and (z) the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer and an opinion of
counsel, each stating that such merger or consolidation complies with this
Agreement; provided further that (1) if such Person is not a Loan Party, no
Default exists after giving effect to such merger or consolidation and (2) if
the foregoing requirements are satisfied, the Successor Borrower will succeed
to, and be substituted for, the Borrower under this Agreement and the other Loan
Documents; provided further that the Borrower agrees to use commercially
reasonable efforts to provide any documentation and other information about the
Successor Borrower as shall have been reasonably requested in writing by any
Lender through the Administrative Agent that such Lender shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act;

 

(v)                                 Holdings may merge or consolidate with any
other Person, so long as no Event of Default exists after giving effect to such
merger or consolidation; provided that (A) Holdings shall be the continuing or
surviving Person or (B) if the Person formed by or surviving any such merger or
consolidation is not Holdings or is a Person into which Holdings has been
liquidated (any such Person, the “Successor Holdings”), (w) the Successor
Holdings shall expressly assume all the obligations of Holdings under this
Agreement and the other Loan Documents to which Holdings is a party pursuant to
a supplement hereto or thereto in form and substance reasonably satisfactory to
the Administrative Agent, (x) each Loan Party other than Holdings, unless it is
the other party to such merger or consolidation, shall have reaffirmed, pursuant
to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, that its Guarantee of and grant of any Liens as security
for the Secured Obligations shall apply to the Successor Holdings’ obligations
under this Agreement, (y) the Successor Holdings shall, immediately following
such merger or consolidation, directly or indirectly own all Subsidiaries owned
by Holdings immediately prior to such merger and (z) Holdings shall have
delivered to the Administrative Agent a certificate of a Responsible Officer and
an opinion of counsel, each stating that such merger or consolidation complies
with this Agreement; provided further that if the foregoing requirements are
satisfied, the Successor Holdings will succeed to, and be substituted for,
Holdings under this Agreement and the other Loan Documents; provided further
that the Borrower agrees to use commercially reasonable efforts to provide any
documentation and other information about the Successor Holdings as shall have
been reasonably requested in writing by any Lender through the Administrative
Agent that such Lender shall have reasonably determined is required by
regulatory authorities

 

129

--------------------------------------------------------------------------------


 

under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA Patriot Act

 

(vi)                              any Restricted Subsidiary may merge,
consolidate or amalgamate with any other Person in order to effect an Investment
permitted pursuant to Section 6.04; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of Sections
5.11 and 5.12 and if the other party to such transaction is not a Loan Party, no
Default exists after giving effect to such transaction;

 

(vii)                           Holdings, the Borrower or any Restricted
Subsidiary may effect the IPO Reorganization Transactions; and

 

(viii)                        any Restricted Subsidiary may effect a merger,
dissolution, liquidation, consolidation or amalgamation to effect a Disposition
permitted pursuant to Section 6.05; provided that if the other party to such
transaction is not a Loan Party, no Default exists after giving effect to the
transaction.

 

(b)          The Borrower will not, and Holdings and the Borrower will not
permit any Restricted Subsidiary or Intermediate Parent to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the Restricted Subsidiaries on the Closing Date and businesses
reasonably related or ancillary thereto.

 

(c)           Holdings and any Intermediate Parent will not conduct, transact or
otherwise engage in any business or operations other than (i) (x) the ownership
and/or acquisition of the Equity Interests of the Borrower and any Intermediate
Parent and (y) in the case of Holdings, prior to an IPO, the Equity Interests of
IPO Listco directly or indirectly and the Equity Interests of IPO Subsidiary
indirectly through IPO Listco, (ii) the maintenance of its legal existence,
including the ability to incur fees, costs and expenses relating to such
maintenance, (iii) participating in tax, accounting and other administrative
matters, (iv) the performance of its obligations under and in connection with
the Loan Documents, any documentation governing any Indebtedness or Guarantee
permitted to be incurred or made by it under Article 6, the Holdings LLC
Agreement, and the other agreements contemplated hereby, (v) any public offering
of its common stock or any other issuance or registration of its Equity
Interests for sale or resale not prohibited by this Agreement, including the
costs, fees and expenses related thereto, (vi) any transaction that Holdings or
any Intermediate Parent is permitted to enter into or consummate under Article 6
(including, but not limited to, the making of any Restricted Payment permitted
by Section 6.08 or holding of any cash or Permitted Investments received in
connection with Restricted Payments made in accordance with Section 6.08 pending
application thereof in the manner contemplated by Section 6.04, the incurrence
of any Indebtedness permitted to be incurred by it under Section 6.01 and the
making of any Investment permitted to be made by it under Section 6.04),
(vii) incurring fees, costs and expenses relating to overhead and general
operating including professional fees for legal, tax and accounting issues and
paying taxes, (viii) providing indemnification to officers and directors and as
otherwise permitted in Section 6.09, (ix) activities incidental to the
consummation of the Transactions, (x) activities reasonably incidental to the
consummation of an IPO, including the IPO Reorganization Transactions and (xi)

 

130

--------------------------------------------------------------------------------


 

activities incidental to the businesses or activities described in clauses
(i) to (x) of this paragraph.

 

(d)          Holdings and any Intermediate Parent will not own or acquire any
assets (other than Equity Interests as referred to in paragraph (c)(i) above,
cash, Permitted Investments, loans and advances made by Holdings or any
Intermediate Parent under Section 6.04(b) and intercompany Investments
consisting of Indebtedness permitted to be made by it under Section 6.04) or
incur any liabilities (other than liabilities as referred to in paragraph
(c) above, liabilities imposed by law, including tax liabilities, and other
liabilities incidental to its existence and business and activities permitted by
this Agreement).

 

(e)           Prior to the consummation of an IPO, neither IPO Shell Company
will conduct, transact or otherwise engage in any business or operations other
than (i) the maintenance of its legal existence, including the ability to incur
fees, costs and expenses relating to such maintenance, (ii) participating in
tax, accounting and other administrative matters, (iii) in the case of the IPO
Listco, holding Equity Interests of the IPO Subsidiary, (iv) holding Equity
Interests of Holdings, (v) incurring fees, costs and expenses relating to
overhead and general operating including professional fees for legal, tax and
accounting issues and paying taxes, (vi) providing indemnification to officers
and directors and as otherwise permitted in Section 6.09, (vii) activities
incidental to the consummation of an IPO, including the IPO Reorganization
Transactions and (viii) activities incidental to the businesses or activities
described in clauses (i) to (vii) of this paragraph; provided that each IPO
Shell Company shall cease to be a subsidiary of Holdings no later than the
consummation of an IPO.

 

Section 6.04.                          Investments, Loans, Advances, Guarantees
and Acquisitions.  Neither Holdings nor the Borrower will, nor will they permit
any Restricted Subsidiary or Intermediate Parent to, make or hold any
Investment, except:

 

(a)          Permitted Investments;

 

(b)          loans or advances to officers, directors and employees of Holdings,
the Borrower and its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings (or any direct or indirect parent thereof or any Employee
Holding Vehicle) (provided that the amount of such loans and advances made in
cash to such Person shall be contributed to the Borrower in cash as common
equity or Qualified Equity Interests) and (iii) for purposes not described in
the foregoing clauses (i) and (ii), in an aggregate principal amount outstanding
at any time not to exceed $5,000,000;

 

(c)           Investments (i) by Holdings, any Intermediate Parent, the Borrower
or any Restricted Subsidiary in any Loan Party (excluding any new Restricted
Subsidiary that becomes a Loan Party pursuant to such Investment), (ii) by any
Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is also not a Loan Party, (iii) by the Borrower or any
Restricted Subsidiary (A) in any Restricted Subsidiary; provided that the
aggregate amount of such Investments made by Loan Parties after the Closing Date
in Restricted Subsidiaries that are not Loan Parties in reliance on this clause
(iii)(A)

 

131

--------------------------------------------------------------------------------


 

(including any such Investments deemed to be made pursuant to Section 6.14)
(together with the amount of Investments made in Restricted Subsidiaries (other
than Regulated Subsidiaries) that are not Loan Parties pursuant to
Section 6.04(h) and the amount of Investments and acquisitions made pursuant to
Section 6.04(m)) shall not exceed the Non-Loan Party Investment Amount at the
time of any such Investment, (B) in any Regulated Subsidiary in the form of
short-term intercompany advances and Indebtedness, in each case made in the
ordinary course of business to provide for working capital and other operational
requirements of such Regulated Subsidiary, (C) in any Restricted Subsidiary that
is not a Loan Party, constituting an exchange of Equity Interests of such
Restricted Subsidiary for Indebtedness of such Subsidiary, (D) constituting
Guarantees of Indebtedness or other monetary obligations of Restricted
Subsidiaries that are not Loan Parties owing to any Loan Party or
(E) constituting unsecured Guarantees of Trading Debt to the extent such
Guarantees are permitted under Section 6.01(a)(iii), (iv) by Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary in Restricted
Subsidiaries that are not Loan Parties so long as such Investment is part of a
series of simultaneous transactions that result in the proceeds of the initial
transaction being invested in one or more Loan Parties or, if the proceeds were
initially held by a non-Loan Party, in a Restricted Subsidiary that is not a
Loan Party and (v) by Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary in any Restricted Subsidiary that is not a Loan Party,
consisting of the contribution of Equity Interests of any other Restricted
Subsidiary that is not a Loan Party so long as the Equity Interests of the
transferee Restricted Subsidiary is pledged to secure the Secured Obligations;

 

(d)          Investments consisting of extensions of trade credit in the
ordinary course of business;

 

(e)           Investments (i) existing or contemplated on the date hereof and
set forth on Schedule 6.04(e) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) existing on the date hereof by
Holdings, the Borrower or any Restricted Subsidiary in the Borrower or any
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that in each case the amount of the original Investment is not
increased except by the terms of such Investment to the extent as set forth on
Schedule 6.04(e) or as otherwise permitted by this Section 6.04;

 

(f)            Investments in Swap Agreements permitted under Section 6.07;

 

(g)           promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 6.05;

 

(h)           Permitted Acquisitions; provided that the aggregate amount of
consideration paid or provided by Holdings, any Intermediate Parent, the
Borrower or any other Loan Party (including any Indebtedness incurred by any
such Person to finance any portion of such consideration) after the Closing Date
in reliance on this Section 6.04(h) (together with any Investments made in
Subsidiaries that are not Loan Parties pursuant to
Section 6.04(c)(iii)(A), Investments deemed to be made pursuant to Section 6.14
and the amount of Investments and acquisitions made pursuant to Section 6.04(m))
for Permitted Acquisitions (including the aggregate principal amount of all
Indebtedness assumed in connection with Permitted Acquisitions) of any
Restricted Subsidiary (other than a Regulated Subsidiary) that shall not be or,
after giving effect to such Permitted

 

132

--------------------------------------------------------------------------------


 

Acquisition, shall not become, a Loan Party, shall not exceed the Non-Loan Party
Investment Amount at such time;

 

(i)              Investments made during the Pre-IPO Period (except for the
formation of the IPO Shell Companies, which may occur prior to the Pre-IPO
Period) that the Borrower, in good faith, determines are reasonably necessary to
effectuate the IPO Reorganization Transactions;

 

(j)             Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices;

 

(k)          Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

 

(l)              loans and advances to Holdings (or any direct or indirect
parent thereof) or any Intermediate Parent in lieu of, and not in excess of the
amount of (after giving effect to any other loans, advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to Holdings (or such parent) in accordance with Section 6.08(a)(iv), (v),
(vi), (vii) or (viii);

 

(m)      so long as immediately after giving effect to any such Investment or
acquisition no Default shall have occurred and be continuing, other Investments
and other acquisitions; provided that at the time any such Investment (including
any such Investments deemed to be made pursuant to Section 6.14) or other
acquisition is made, the aggregate outstanding amount of all Investments made in
reliance on this clause (m) (including all such Investments deemed made pursuant
to Section 6.14), Investments made in Subsidiaries that are not Loan Parties
pursuant to Section 6.04(c)(iii)(A) and Investments made in Restricted
Subsidiaries (other than Regulated Subsidiaries) that are not Loan Parties
pursuant to Section 6.04(h), together with the aggregate amount of all
consideration paid in connection with all other acquisitions made in reliance on
this clause (m) (including the aggregate principal amount of all Indebtedness
assumed in connection with any such other acquisition), shall not exceed the
Non-Loan Party Investment Amount at the time of any such Investment or
acquisition;

 

(n)          advances of payroll payments to employees in the ordinary course of
business;

 

(o)           Investments and other acquisitions to the extent that payment for
such Investments is made solely with Qualified Equity Interests (excluding Cure
Amounts) of Holdings (or any direct or indirect parent thereof or the IPO
Entity);

 

(p)          Investments of a Subsidiary acquired after the Closing Date or of a
Person merged or consolidated with any Subsidiary in accordance with this
Section and Section 6.03 after the Closing Date (other than existing Investments
in subsidiaries of such

 

133

--------------------------------------------------------------------------------


 

Subsidiary or Person, which must comply with the requirements of
Section 6.04(h) or 6.04(m)) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

 

(q)          Investments made or acquired in the ordinary course trading
activities of the Borrower and its Restricted Subsidiaries;

 

(r)             non-cash Investments in connection with tax planning and
reorganization activities; provided that after giving effect to any such
activities, the security interests of the Lenders in the Collateral, taken as a
whole, would not be materially impaired; and

 

(s)            Investments in any Foreign Subsidiary made for the purposes of
providing such Foreign Subsidiary the necessary capital to comply with any
capital or margin requirements of a Regulatory Supervisory Organization;
provided that the aggregate outstanding amount of Investments made pursuant to
this clause shall not exceed $25,000,000 at any time.

 

Section 6.05.                          Asset Sales.  Neither Holdings nor the
Borrower will, nor will they permit any Restricted Subsidiary or Intermediate
Parent to, sell, transfer, lease or otherwise dispose of any asset, including
any Equity Interest owned by it, nor will Holdings or the Borrower permit any
Restricted Subsidiary to issue any additional Equity Interest in such Restricted
Subsidiary (other than issuing directors’ qualifying shares, nominal shares
issued to foreign nationals to the extent required by applicable Requirements of
Law and other than issuing Equity Interests to Holdings, the Borrower or a
Restricted Subsidiary in compliance with Section 6.04(c)) (each, a
“Disposition”), except:

 

(a)          Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of Holdings,
any Intermediate Parent, the Borrower and its Restricted Subsidiaries;

 

(b)          Dispositions of inventory and other assets in the ordinary course
of business;

 

(c)           Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

 

(d)          Dispositions of property to the Borrower or a Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party, (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.04
or (iii) to the extent constituting a Disposition to a Restricted Subsidiary
that is not a Loan Party, such Disposition is for fair value and any promissory
note or other non-cash consideration received in respect thereof is a permitted

 

134

--------------------------------------------------------------------------------


 

investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04;

 

(e)           Dispositions permitted by Section 6.03 (other than
Section 6.03(a)(viii)), Investments permitted by Section 6.04, Restricted
Payments permitted by Section 6.08 and Liens permitted by Section 6.02;

 

(f)            Dispositions of property acquired by Holdings, the Borrower or
any of its Restricted Subsidiaries after the Closing Date pursuant to
sale-leaseback transactions permitted by Section 6.06;

 

(g)           Dispositions of Permitted Investments;

 

(h)          Dispositions of accounts receivable in connection with the
collection or compromise thereof;

 

(i)              leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business and that do not materially interfere with the
business of Holdings, the Borrower and its Restricted Subsidiaries, taken as a
whole;

 

(j)             transfers of property subject to Casualty Events upon receipt of
the Net Proceeds of such Casualty Event;

 

(k)          Dispositions of property to Persons other than Restricted
Subsidiaries (including the sale or issuance of Equity Interests of a Restricted
Subsidiary) not otherwise permitted under this Section 6.05; provided that
(i) the aggregate amount of consideration received from Dispositions made in
reliance on this clause (k) shall not exceed $100,000,000, (ii) no Default shall
exist at the time of, or would result from, such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default existed or would have resulted from such Disposition) and
(iii) with respect to any Disposition pursuant to this clause (k) for a purchase
price in excess of $5,000,000, Holdings, the Borrower or a Restricted Subsidiary
shall receive not less than 75% of such consideration in the form of cash or
Permitted Investments; provided, however, that for the purposes of this clause
(iii), (A) any liabilities (as shown on the most recent balance sheet of
Holdings provided hereunder or in the footnotes thereto) of Holdings, the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated in right of payment to the Loan Document Obligations, that
are assumed by the transferee with respect to the applicable Disposition and for
which Holdings, any Intermediate Parent, the Borrower and all of the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, shall be deemed to be cash, (B) any securities received by Holdings,
any Intermediate Parent, the Borrower or such Restricted Subsidiary from such
transferee that are converted by Holdings, any Intermediate Parent, the Borrower
or such Restricted Subsidiary into cash or Permitted Investments (to the extent
of the cash or Permitted Investments received) within 180 days following the
closing of the applicable Disposition, shall be deemed to be cash and (C) any
Designated Non-Cash Consideration received by Holdings, any Intermediate Parent,
the Borrower or such Restricted Subsidiary in respect of such Disposition having
an aggregate fair market value, taken together with all other

 

135

--------------------------------------------------------------------------------


 

Designated Non-Cash Consideration received pursuant to this clause (k) that is
at that time outstanding, not in excess of $20,000,000 at the time of the
receipt of such Designated Non-Cash Consideration, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash;

 

(l)              Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(m)      Dispositions of assets listed on Schedule 6.05;

 

(n)          Dispositions of non-core assets acquired in a Permitted
Acquisition; provided that (i) such assets were identified to the Administrative
Agent in writing as non-core assets within thirty days of the time that the
applicable Permitted Acquisition was consummated and (ii) such Disposition is
consummated within one year after the date on which the applicable Permitted
Acquisition was consummated;

 

(o)          Dispositions of securities, Swap Agreements and other financial
instruments as part of the ordinary course trading business of the Borrower and
its Restricted Subsidiaries; and

 

(p)          Dispositions made during the Pre-IPO Period that the Borrower, in
good faith, determines are reasonably necessary to effectuate the IPO
Reorganization Transactions;

 

provided that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Section 6.05(e) and except for Dispositions by a Loan Party
to another Loan Party), shall be for no less than the fair market value of such
property at the time of such Disposition.

 

Section 6.06.                          Sale and Leaseback Transactions.  Neither
Holdings nor the Borrower will, nor will they permit any Restricted Subsidiary
or Intermediate Parent to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Borrower or any Restricted
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset and is consummated within 270 days
after the Borrower or such Restricted Subsidiary, as applicable, acquires or
completes the construction of such fixed or capital asset; provided that, if
such sale and leaseback results in a Capital Lease Obligation, such Capital
Lease Obligation is permitted by Section 6.01 and any Lien made the subject of
such Capital Lease Obligation is permitted by Section 6.02.

 

Section 6.07.                          Swap Agreements.  Neither Holdings nor
the Borrower will, nor will they permit any Restricted Subsidiary or
Intermediate Parent to, enter into any Swap Agreement, except (a) (i) Swap
Agreements entered into to hedge or mitigate risks to which Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary has

 

136

--------------------------------------------------------------------------------


 

actual exposure (other than those in respect of shares of capital stock or other
Equity Interests of Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary) and (ii) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary; provided that
any Swap Agreement entered into pursuant to this clause (a) shall be entered
into in the ordinary course of business and not for speculative purposes and
(b) Swap Agreements entered into in the ordinary course trading business of the
Borrower or any Restricted Subsidiary.

 

Section 6.08.                          Restricted Payments; Certain Payments of
Indebtedness.  (a)  Neither Holdings nor the Borrower will, nor will they permit
any Restricted Subsidiary or Intermediate Parent to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, except:

 

(i)                                     each Restricted Subsidiary may make
Restricted Payments to the Borrower or any other Restricted Subsidiary;

 

(ii)                                  Holdings, any Intermediate Parent, the
Borrower and each Restricted Subsidiary may declare and make dividend payments
or other distributions payable solely in the Equity Interests of such Person;
provided that in the case of any such Restricted Payment by a Restricted
Subsidiary that is not a Wholly Owned Subsidiary of the Borrower, such
Restricted Payment is made to the Borrower, any Restricted Subsidiary and to
each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests;

 

(iii)                               [Reserved];

 

(iv)                              repurchases of Equity Interests in Holdings
(or Restricted Payments by Holdings to allow repurchases of Equity Interests in
any direct or indirect parent of Holdings), the Borrower or any Restricted
Subsidiary deemed to occur upon the exercise of stock options or warrants if
such Equity Interests represent a portion of the exercise price of such options
or warrants;

 

(v)                                 Holdings may redeem, acquire, retire or
repurchase its Equity Interests (or any options or warrants or stock
appreciation rights issued with respect to any of such Equity Interests) (or
make Restricted Payments to allow any of Holdings’ direct or indirect parent
companies or any Employee Holding Vehicle to so redeem, retire, acquire or
repurchase Equity Interests of Holdings or such entity) held by current or
former officers, managers, consultants, directors and employees or their
permitted transferees (or their respective estates, executors, trustees,
administrators, heirs, legatees or distributes) of Holdings (or any direct or
indirect parent thereof), the Borrower and the Restricted Subsidiaries, or held
by any Employee Holding Vehicle for the benefit of any of the foregoing, upon
the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, stock subscription plan, employment

 

137

--------------------------------------------------------------------------------


 

termination agreement or any other employment agreements or equity holders’
agreement, in an aggregate amount after the Closing Date together with the
aggregate amount of loans and advances to Holdings made pursuant to
Section 6.04(l) in lieu of Restricted Payments permitted by this clause (v) not
to exceed $15,000,000 in any calendar year with unused amounts in any calendar
year (including in any event the aggregate unused amount of carry-forward under
the Existing Credit Agreement) being carried over to succeeding calendar years
subject to a maximum of $30,000,000 in any calendar year (without giving effect
to the following proviso); provided that such amount in any calendar year may be
increased by an amount not to exceed the cash proceeds of key man life insurance
policies received by the Borrower or its Restricted Subsidiaries after the
Closing Date and not previously applied pursuant to this clause (v);

 

(vi)                              so long as the Borrower and Holdings are each
treated as a pass-through or disregarded entity (a “Flow-Through Entity”) for
U.S. federal and state income tax purposes, Borrower may make distributions to
Holdings and Holdings may make distributions to its members for Permitted Tax
Distributions at such times and with respect to such periods as Tax
Distributions (as defined in the Holdings LLC Agreement) are required to be made
or designated pursuant to the Holdings LLC Agreement; provided that after an
IPO, if Holdings is not a Flow-Through Entity, so long as Borrower is a
Flow-Through Entity, Borrower may make Permitted Tax Distributions to Holdings
on a quarterly basis and at the end of a Taxable Year (with the determination of
the Permitted Tax Distributions to be made by substituting Borrower for Holdings
in the applicable definitions); provided further that Restricted Payments under
this clause (vi) in respect of any taxes attributable to the income of any
Unrestricted Subsidiaries of the Borrower may be made only to the extent that
such Unrestricted Subsidiaries have made cash payments for such purpose to the
Borrower or its Restricted Subsidiaries;

 

(vii)                           any Intermediate Parent, the Borrower and the
Restricted Subsidiaries may make Restricted Payments in cash to Holdings and any
Intermediate Parent and, where applicable, Holdings and such Intermediate Parent
may make Restricted Payments in cash:

 

(A)                          the proceeds of which shall be used by Holdings or
any Intermediate Parent to pay (or to make Restricted Payments to allow any
direct or indirect parent of Holdings to pay) (1) its operating expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including administrative, legal, accounting and similar expenses
payable to third parties) that are reasonable and customary and incurred in the
ordinary course of business, in an aggregate amount together with the aggregate
amount of loans and advances to Holdings made pursuant to Section 6.04(l) in
lieu of Restricted Payments permitted by this clause (a)(vii)(A) not to exceed
(x) $2,000,000 in any fiscal year occurring prior to the year in which an IPO
occurs and (y) $4,000,0000 in any fiscal year occurring in the year in which an
IPO occurs and in each fiscal year thereafter plus, in each case, any reasonable
and customary indemnification claims made by directors or officers of Holdings
(or any parent thereof) attributable to

 

138

--------------------------------------------------------------------------------


 

the ownership or operations of Holdings and the Restricted Subsidiaries or
otherwise payable by Holdings pursuant to the Holdings LLC Agreement and
(2) fees and expenses (x) due and payable by any of the Restricted Subsidiaries
and (y) otherwise permitted to be paid (but not paid) by such Restricted
Subsidiary under this Agreement;

 

(B)                          the proceeds of which shall be used by Holdings or
any Intermediate Parent to pay franchise taxes and other fees, taxes and
expenses required to maintain its organizational existence;

 

(C)                          the proceeds of which shall be used by Holdings to
make Restricted Payments permitted by Section 6.08(a)(iv) or Section 6.08(a)(v);

 

(D)                          to finance any Investment permitted to be made
pursuant to Section 6.04; provided that (A) such Restricted Payment shall be
made substantially concurrently with the closing of such Investment and
(B) Holdings or any Intermediate Parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests but
not including any loans or advances made pursuant to Section 6.04(b)) to be
contributed to the Borrower or the Restricted Subsidiaries or (2) the Person
formed or acquired to merge into or consolidate with the Borrower or any of the
Restricted Subsidiaries (to the extent such merger or consolidation is permitted
under Section 6.03) in order to consummate such Investment, in each case in
accordance with the requirements of Sections 5.11 and 5.12;

 

(E)                           the proceeds of which shall be used to pay (or to
make Restricted Payments to allow any direct or indirect parent thereof to pay)
fees and expenses related to any equity or debt offering permitted by this
Agreement; and

 

(F)                            the proceeds of which shall be used to make
payments permitted by clause (b)(iv) of this Section 6.08;

 

(viii)                        in addition to the foregoing Restricted Payments
and so long as (x) no Default shall have occurred and be continuing or would
result therefrom and (y) the Borrower would be in compliance with the covenants
set forth in Sections 6.12 and 6.13 on a Pro Forma Basis as of the end of the
most recent Test Period for which financial statements are available (after
giving Pro Forma Effect to such additional Restricted Payments), the Borrower
and any Intermediate Parent may make additional Restricted Payments to any
Intermediate Parent and Holdings the proceeds of which may be utilized by
Holdings to make additional Restricted Payments or by Holdings or any
Intermediate Parent to make any payments in respect of any Permitted Holdings
Debt, in an aggregate amount, together with the aggregate amount of
(1) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings made pursuant to Section 6.08(b)(iv) and (2) loans
and advances made pursuant to Section 6.04(l)

 

139

--------------------------------------------------------------------------------


 

in lieu of Restricted Payments permitted by this clause (viii), not to exceed
(x) $25,000,000 plus (y) at any time on or after the 2013 Third Quarter
Financial Statements Delivery Date, the aggregate amount of the Net Proceeds of
the issuance of, or contribution in respect of existing, Qualified Equity
Interests, in each case to the extent contributed to the Borrower as cash common
equity after the Closing Date (other than any such issuance or contribution made
pursuant to Section 7.02 or any issuance to or contribution from a Restricted
Subsidiary) that are Not Otherwise Applied plus (z) at any time on or after the
2013 Third Quarter Financial Statements Delivery Date, the amount of Cumulative
Excess Cash Flow that is Not Otherwise Applied;

 

(ix)                              redemptions in whole or in part of any of its
Equity Interests for another class of its Equity Interests or with proceeds from
substantially concurrent equity contributions or issuances of new Equity
Interests; provided that such new Equity Interests contain terms and provisions
at least as advantageous to the Lenders in all respects material to their
interests as those contained in the Equity Interests redeemed thereby;

 

(x)                                 Restricted Payments made during the Pre-IPO
Period that the Borrower, in good faith, determines are reasonably necessary to
effectuate the IPO Reorganization Transactions; and

 

(xi)                              in addition to the foregoing Restricted
Payments, on the Closing Date, the Borrower and any Intermediate Parent may make
additional Restricted Payments to any Intermediate Parent and Holdings the
proceeds of which may be utilized by Holdings to make additional Restricted
Payments; provided that the aggregate amount of all such Restricted Payments
made pursuant to this clause (xi) shall not exceed $100,000,000.

 

(b)          Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary or Intermediate Parent to, make or agree to pay or make,
directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any Junior Financing, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Junior Financing, or any other payment (including any payment
under any Swap Agreement) that has a substantially similar effect to any of the
foregoing, except:

 

(i)                                     payment of regularly scheduled interest
and principal payments as and when due in respect of any Indebtedness, other
than payments in respect of any Junior Financing prohibited by the subordination
provisions thereof;

 

(ii)                                  refinancings of Indebtedness to the extent
permitted by Section 6.01;

 

(iii)                               the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
of its direct or indirect parent companies or any Intermediate Parent; and

 

140

--------------------------------------------------------------------------------


 

(iv)  so long as (x) no Default shall have occurred and be continuing or would
result therefrom and (y) the Borrower would be in compliance with the covenants
set forth in Sections 6.12 and 6.13 on a Pro Forma Basis as of the end of the
most recent Test Period for which financial statements are available (after
giving Pro Forma Effect to such prepayments, redemptions, purchases, defeasances
and other payments), prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity in an
aggregate amount, together with the aggregate amount of (1) Restricted Payments
made pursuant to clause (a)(viii) and (2) loans and advances made pursuant to
Section 6.04(l) in lieu thereof not to exceed the sum of (x) $25,000,000 plus
(y) at any time on or after the 2013 Third Quarter Financial Statements Delivery
Date, the amount of the Net Proceeds of issuances of, or contributions in
respect of existing, Qualified Equity Interests, in each case to the extent
contributed to the Borrower as cash common equity after the Closing Date (other
than any such issuance or contribution made pursuant to Section 7.02 or any
issuance to or contribution from a Restricted Subsidiary) that are Not Otherwise
Applied plus (z) at any time on or after the 2013 Third Quarter Financial
Statements Delivery Date, the amount of Cumulative Excess Cash Flow that is Not
Otherwise Applied.

 

Section 6.09.         Transactions with Affiliates.  Neither Holdings nor the
Borrower will, nor will they permit any Restricted Subsidiary or any
Intermediate Parent to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions with Holdings, the Borrower, any Intermediate Parent or any
Restricted Subsidiary, (b) on terms substantially as favorable to Holdings, the
Borrower, such Intermediate Parent or such Restricted Subsidiary as would be
obtainable by such Person at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate, (c) in connection with the IPO
Reorganization Transactions, that the Borrower, in good faith, determines are
reasonably necessary to effectuate the IPO Reorganization Transactions,
(d) issuances of Equity Interests of Holdings to the extent otherwise permitted
by this Agreement, (e) employment and severance arrangements between Holdings,
the Borrower, any Intermediate Parent and the Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business (including
loans and advances pursuant to Sections 6.04(b) and 6.04(n)), (f) payments by
Holdings (and any direct or indirect parent thereof), the Borrower and the
Restricted Subsidiaries pursuant to tax sharing agreements among Holdings (and
any such parent thereof), any Intermediate Parent, the Borrower and the
Restricted Subsidiaries on customary terms to the extent attributable to the
ownership or operation of the Borrower and the Restricted Subsidiaries, to the
extent payments are permitted by Section 6.08, (g) the payment of customary fees
and reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, officers and employees of Holdings, the Borrower, any Intermediate
Parent and the Restricted Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of Holdings, any Intermediate
Parent, the Borrower and the Restricted Subsidiaries, (h) transactions pursuant
to any permitted agreements in existence or contemplated on the Closing Date and
set forth on Schedule 6.09 or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect, (i) Restricted
Payments permitted under Section 6.08 and (j) customary payments by Holdings,
any

 

141

--------------------------------------------------------------------------------


 

Intermediate Parent, the Borrower and any Restricted Subsidiaries to the Sponsor
made for any financial advisory, consulting, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of Holdings in good
faith.

 

Section 6.10.         Restrictive Agreements.  Neither Holdings nor the Borrower
will, nor will they permit any Restricted Subsidiary or Intermediate Parent to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of Holdings, any Intermediate Parent, the Borrower or any other
Subsidiary Loan Party to create, incur or permit to exist any Lien upon any of
its property or assets to secure the Secured Obligations or (b) the ability of
any Restricted Subsidiary that is not a Loan Party to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to any Restricted Subsidiary or to Guarantee Indebtedness of
any Restricted Subsidiary; provided that the foregoing clauses (a) and (b) shall
not apply to any such restrictions that (i)(x) exist on the date hereof and (to
the extent not otherwise permitted by this Section 6.10) are listed on Schedule
6.10 and (y) any renewal or extension of a restriction permitted by clause
(i)(x) or any agreement evidencing such restriction so long as such renewal or
extension does not expand the scope of such restrictions, (ii)(x) are binding on
a Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary, so long as such restrictions were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary and (y) any
renewal or extension of a restriction permitted by clause (ii)(x) or any
agreement evidencing such restriction so long as such renewal or extension does
not expand the scope of such restrictions, (iii) represent Indebtedness of a
Restricted Subsidiary that is not a Loan Party that is permitted by
Section 6.01, (iv) are customary restrictions that arise in connection with any
Disposition permitted by Section 6.05 applicable pending such Disposition solely
to the assets subject to such Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 6.04, (vi) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 6.01 but
solely to the extent any negative pledge relates to the property financed by or
securing such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing), (vii) are imposed by Requirements of Law,
(viii) are customary restrictions contained in leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate only to the assets subject thereto, (ix) comprise restrictions imposed by
any agreement relating to secured Indebtedness permitted pursuant to
Section 6.01(a)(v) to the extent that such restrictions apply only to the
property or assets securing such Indebtedness, (x) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary,
(xi) are customary provisions restricting assignment of any license, lease or
other agreement, (xii) are restrictions on cash (or Permitted Investments) or
deposits imposed by customers under contracts entered into in the ordinary
course of business (or otherwise constituting Permitted Encumbrances on such
cash or Permitted Investments or deposits) or (xiii) are customary net worth
provisions contained in real property leases or licenses of intellectual
property entered into by the Borrower or any Restricted Subsidiary, so long as

 

142

--------------------------------------------------------------------------------


 

the Borrower has determined in good faith that such net worth provisions could
not reasonably be expected to impair the ability of the Borrower and its
subsidiaries to meet their ongoing obligations under the Loan Documents.

 

Section 6.11.         Amendment of Junior Financing.  Neither Holdings nor the
Borrower will, nor will they permit any Restricted Subsidiary or any
Intermediate Parent to, amend, modify, waive, terminate or release the
documentation governing any Junior Financing, in each case if the effect of such
amendment, modification, waiver, termination or release is materially adverse to
the Lenders.

 

Section 6.12.         Interest Coverage Ratio.  Holdings will not permit the
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower, beginning with the four fiscal quarter period ended December 31,
2013, to be less than 3.00:1.00.

 

Section 6.13.         Total Net Leverage Ratio.  Holdings will not permit the
Total Net Leverage Ratio as of the last day of any fiscal quarter of the
Borrower, beginning with December 31, 2013, to exceed 2.75:1.00.

 

Section 6.14.         Equity Interests.  (a)  Holdings and the Borrower will not
permit any Restricted Subsidiary or any Intermediate Parent to be a non-Wholly
Owned Subsidiary and be released from its Guarantee (if applicable), except
(x) as a result of a Disposition of Equity Interests of such Subsidiary to a
Person other than Holdings, any Intermediate Parent, the Borrower or any other
Restricted Subsidiary that is permitted by the other terms of this Agreement or
an Investment in any Person permitted under Section 6.04; provided that (i) no
Default has occurred or is continuing on the date of such release or would
result immediately after giving effect to such release, and the Administrative
Agent has been furnished with a certificate of a Financial Officer confirming
satisfaction of such condition, (ii) after such release is effected, such
Restricted Subsidiary shall thereafter be treated as a Restricted Subsidiary
that is not a Loan Party for purposes of this Agreement, (iii) the fair market
value of such Restricted Subsidiary immediately after the release of such
Guarantee, as reasonably determined by a Financial Officer, is deemed to be an
Investment by a Loan Party on the date of such release in a Subsidiary that is
not a Loan Party for purposes of either Section 6.04(c) or 6.04(m), as
designated by Holdings to the Administrative Agent prior to such release,
(iv) such Investment is permitted under such designated section, (v) after
giving effect to such transaction on a Pro Forma Basis, not more than 10% of
Consolidated EBITDA for the most recently ended Test Period for which financial
statements are available shall be attributable to such Restricted Subsidiary
together with all other Restricted Subsidiaries (or any successors thereto) that
were released from being Loan Parties pursuant to the provisions of Sections
6.14(a) and 6.14(b) and (vi) the Borrower shall have provided the Administrative
Agent such certifications or documents as the Administrative Agent shall
reasonably request in order to demonstrate compliance with this Agreement or
(y) so long as such Restricted Subsidiary continues to be a Subsidiary Loan
Party, in which case the release provisions of Section 9.14 will not apply.

 

(b)   Holdings may notify the Administrative Agent that it wishes to obtain the
release of the Guarantee of, and grants of Liens by, any Subsidiary Loan Party
under the Security Documents (any Subsidiary in respect of which such a release
is given, a

 

143

--------------------------------------------------------------------------------


 

“Released Subsidiary”), and the Administrative Agent will, and is hereby
authorized to, promptly release such Guarantee and grants of Liens of such
Subsidiary Loan Party pursuant to a written notification thereof given to
Holdings; provided that (i) no Default has occurred or is continuing on the date
of such request or would result immediately after giving effect to such release,
and the Administrative Agent has been furnished with a certificate of a
Financial Officer confirming satisfaction of such condition, (ii) after such
release is effected, such Restricted Subsidiary shall thereafter be treated as a
Restricted Subsidiary that is not a Loan Party for purposes of this Agreement,
(iii) the fair market value of such Released Subsidiary immediately after the
release of such Guarantee, as reasonably determined by a Financial Officer, is
deemed to be an Investment by a Loan Party on the date of such release in a
Subsidiary that is not a Loan Party for purposes of either Section 6.04(c) or
6.04(m), as designated by Holdings to the Administrative Agent prior to such
release, (iv) such Investment is permitted under such designated section,
(v) after giving effect to such transaction on a Pro Forma Basis, not more than
10% of Consolidated EBITDA for the most recently ended Test Period for which
financial statements are available shall be attributable to such Restricted
Subsidiary together with all other Restricted Subsidiaries (or any successors
thereto) that were released from being Loan Parties pursuant to the provisions
of Sections 6.14(a) and 6.14(b) and (vi) the Borrower shall have provided the
Administrative Agent such certifications or documents as the Administrative
Agent shall reasonably request in order to demonstrate compliance with this
Agreement.

 

Section 6.15.         Changes in Fiscal Periods.  Neither Holdings nor the
Borrower will make any change in fiscal year; provided, however, that Holdings
and the Borrower may, upon written notice to the Administrative Agent, change
its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, Holdings, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

 

ARTICLE 7
EVENTS OF DEFAULT

 

Section 7.01.         Events of Default.  If any of the following events (any
such event, an “Event of Default”) shall occur:

 

(a)   any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)   any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in paragraph (a) of this
Section) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
Business Days;

 

(c)    any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any of its Restricted Subsidiaries in or in connection
with any

 

144

--------------------------------------------------------------------------------


 

Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d)   Holdings, the Borrower or any of its Restricted Subsidiaries shall fail to
observe or perform any covenant, condition or agreement contained in Sections
5.02, 5.04 (with respect to the existence of Holdings, the Borrower or such
Restricted Subsidiaries), 5.10 or in Article 6 (other than Section 6.09);
provided that any Event of Default under Sections 6.12 and 6.13 is subject to
the cure period provided in Section 7.02;

 

(e)    Holdings, the Borrower or any of its Restricted Subsidiaries shall fail
to observe or perform any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraph (a), (b) or (d) of this
Section), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Borrower;

 

(f)    Holdings, the Borrower or any of its Restricted Subsidiaries shall fail
to make any payment (whether of principal or interest and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable (after giving effect to any applicable grace period);

 

(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement), (ii) Trading Debt (it being
understood that paragraph (f) of this Section will apply to any failure to make
any payment in respect of any Trading Debt) or (iii) termination events or
similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event);

 

(h)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of Holdings, the Borrower or any Material Subsidiary or
its debts, or of a material part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, examiner,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Material Subsidiary or for a material part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed or unstayed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

 

145

--------------------------------------------------------------------------------


 

(i)     Holdings, the Borrower or any other Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, court protection, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in paragraph
(h) of this Section, (iii) apply for or consent to the appointment of a
receiver, trustee, examiner, custodian, sequestrator, conservator or similar
official for Holdings, the Borrower or any Material Subsidiary or for a material
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding or (v) make a general
assignment for the benefit of creditors;

 

(j)    one or more enforceable judgments for the payment of money in an
aggregate amount in excess of $15,000,000 (to the extent not covered by
insurance as to which the insurer has been notified of such judgment or order
and has not denied coverage) shall be rendered against Holdings, the Borrower
and any of its Restricted Subsidiaries or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any judgment creditor shall
legally attach or levy upon assets of any such Loan Party that are material to
the businesses and operations of Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole, to enforce any such judgment;

 

(k)   (i) an ERISA Event occurs that has resulted or could reasonably be
expected to result in liability of any Loan Party in an aggregate amount that
could reasonably be expected to result in a Material Adverse Effect, or (ii) any
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount that could reasonably be expected to result in a Material
Adverse Effect;

 

(l)     any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any material portion of the Collateral, with the priority required by
the applicable Security Document, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) as a result of the Administrative Agent’s failure to
(A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents or (B) file Uniform
Commercial Code continuation statements, (iii) as to Collateral consisting of
real property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage or (iv) as a result of
acts or omissions of the Administrative Agent or any Lender;

 

(m)  any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party party thereto or
subject thereto other than as expressly permitted hereunder or thereunder;

 

146

--------------------------------------------------------------------------------


 

(n)   any Guarantee of the Loan Document Obligations by any Loan Party pursuant
to the Guarantee Agreement shall cease to be in full force and effect (in each
case, other than in accordance with the terms of the Loan Documents);

 

(o)   a Change in Control shall occur;

 

(p)   [Reserved];

 

(q)   [Reserved];

 

(r)    one or more Regulated Subsidiaries shall become subject to regulatory
restrictions on its business as a result of falling below capital early warning
levels and such restrictions are material and adverse to the business of
Holdings, the Borrower and the Restricted Subsidiaries, taken as a whole; or

 

(s)    any disqualification of the Borrower or Holdings from owning any
Regulated Subsidiary which disqualification remains in effect and unwaived for a
period of 30 days from receipt of notification thereof by the Borrower or
Holdings; provided, however, that if the Borrower or Holdings becomes the
subject of a waiver application within such 30 day period, then such
disqualification shall not constitute an Event Of Default for so long as such
waiver application has not been denied;

 

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to Holdings or the Borrower
described in paragraph (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

Section 7.02.         Right to Cure.  (a)  Notwithstanding anything to the
contrary contained in Section 7.01, in the event that the Borrower and the
Restricted Subsidiaries fail to comply with the requirements of either Financial
Performance Covenant as of the last day of any fiscal quarter of the Borrower,
then at any time after the beginning of such fiscal quarter until the expiration
of the 10th day subsequent to the earlier of (i) the date on which a Compliance
Certificate with respect to such fiscal quarter (or the fiscal year ended on the
last day of such fiscal quarter) is delivered in accordance with
Section 5.01(d) and (ii) the date on which the financial statements with respect
to such fiscal

 

147

--------------------------------------------------------------------------------


 

quarter (or the fiscal year ended on the last day of such fiscal quarter) are
required to be delivered pursuant to Section 5.01(a) or (b), as applicable,
Holdings shall have the right to issue Qualified Equity Interests for cash or
otherwise receive cash contributions to the capital of Holdings as cash common
equity or other Qualified Equity Interests (which Holdings shall contribute
through its Subsidiaries of which the Borrower is a Subsidiary to the Borrower
as cash common equity) (collectively, the “Cure Right”), and upon the receipt by
the Borrower of the Net Proceeds of such issuance that are Not Otherwise Applied
(the “Cure Amount”) pursuant to the exercise by Holdings of such Cure Right such
Financial Performance Covenant shall be recalculated giving effect to the
following pro forma adjustment:

 

(i)    Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any four fiscal quarter period that contains such fiscal
quarter, solely for the purpose of measuring the Financial Performance Covenants
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount; and

 

(ii)   if, after giving effect to the foregoing pro forma adjustment (without
giving effect to any repayment of any Indebtedness with any portion of the Cure
Amount or any portion of the Cure Amount on the balance sheet of the Borrower
and its Restricted Subsidiaries, in each case, with respect to such fiscal
quarter only), the Borrower and its Restricted Subsidiaries shall then be in
compliance with the requirements of the Financial Performance Covenants, the
Borrower and its Restricted Subsidiaries shall be deemed to have satisfied the
requirements of the Financial Performance Covenants as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Performance Covenants that had occurred shall be deemed cured for the purposes
of this Agreement;

 

provided that the Borrower shall have notified the Administrative Agent of the
exercise of such Cure Right within five (5) Business Days of the issuance of the
relevant Qualified Equity Interests for cash or the receipt of the cash
contributions by Holdings.

 

(b)   Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) during the life
of this Agreement, the Cure Right shall not be exercised more than four times
and (iii) for purposes of this Section 7.02, the Cure Amount shall be no greater
than the amount required for purposes of complying with the Financial
Performance Covenants and any amounts in excess thereof shall not be deemed to
be a Cure Amount.  Notwithstanding any other provision in this Agreement to the
contrary, the Cure Amount received pursuant to any exercise of the Cure Right
shall be disregarded for purposes of determining any financial ratio based
conditions or any available basket under Article 6 of this Agreement.

 

148

--------------------------------------------------------------------------------


 

ARTICLE 8
ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

Each Lender hereby irrevocably appoints the Administrative Agent its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to it by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.  The
Administrative Agent shall also act as the “collateral agent” under the Loan
Documents (and for purposes of this Article 8, the Administrative Agent acting
in its capacity as such and acting in its capacity as collateral agent shall be
referred to collectively as the “Agent” or the “Agents”), and each of the
Lenders hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent hereunder for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) granted under the Security
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent, shall be entitled to the benefits of all provisions
of this Article 8 and Article 9 (including Section 9.03 as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Security Documents and (ii) negotiate, enforce or settle
any claim, action or proceeding affecting the Lenders in their capacity as such,
at the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender. In the event that any obligations
(other than the Secured Obligations) are permitted to be incurred hereunder and
secured by Liens permitted to be incurred hereunder on all or a portion of the
Collateral, each Lender authorizes each Agent to enter into intercreditor
agreements, subordination agreements and amendments to the Security Documents to
reflect such arrangements on terms acceptable to such Agent.

 

The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity.  Such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if it
were not an Agent hereunder.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a)

 

149

--------------------------------------------------------------------------------


 

neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02); provided that
neither Agent shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, neither Agent shall have any duty to disclose, nor shall it
be liable for the failure to disclose, any information relating to Holdings, the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent and/or Collateral Agent or any of its
Affiliates in any capacity.  Neither Agent shall be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment. Neither Agent shall be
deemed to have knowledge of any Default unless and until written notice thereof
is given to such Agent by Holdings, the Borrower or a Lender and neither Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of any Lien purported to be created by
the Security Documents, (vi) the value or the sufficiency of any Collateral,
(vii) the financial condition or business affairs of any Loan Party or any other
Person liable for the payment of any Secured Obligations or as to the use of the
proceeds of the Loans, (viii) the properties, books or records of any Loan
Party, (ix) the existence or possible existence of any Event of Default or
Default or (x) the satisfaction of any condition set forth in Article 4 or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed or sent by the proper Person. Each Agent may also rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through

 

150

--------------------------------------------------------------------------------


 

their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time upon 30 days’ notice to the Lenders
and the Borrower.  If the Administrative Agent becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has consented to, approved of or acquiesced in
any such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has consented to,
approved of or acquiesced in any such proceeding or appointment and the
Administrative Agent is not performing its role hereunder as Administrative
Agent, then the Administrative Agent may be removed as the Administrative Agent
hereunder at the request of the Borrower and the Required Lenders.  Upon receipt
of any such notice of resignation or upon such removal, the Required Lenders
shall have the right, with the Borrower’s consent (such consent not to be
unreasonably withheld or delayed) (provided that no consent of the Borrower
shall be required if an Event of Default under Section 7.01(a), (b), (h) or
(i) has occurred and is continuing), to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and each
Issuing Bank, appoint a successor Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. If no successor Agent has
been appointed pursuant to the immediately preceding sentence by the 30th day
after the date such notice of resignation was given by such Agent, such Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of such Agent hereunder and/or under any other Loan
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and/or Collateral Agent, as the case may be.  Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

 

Each Lender acknowledges and represents and warrants that it has, independently
and without reliance upon the Agents or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan Document,
any related agreement or any document furnished hereunder or thereunder. Neither
Agent shall have any duty or responsibility, either initially or on a

 

151

--------------------------------------------------------------------------------


 

continuing basis, to make any investigation or any appraisal on behalf of
Lenders or to provide any Lender with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter, and neither Agent shall have any
responsibility with respect to the accuracy or completeness of any information
provided to Lenders.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or outstanding Letter of
Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, outstanding Letters of Credit
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Agents and their
respective agents and counsel and all other amounts due the Lenders and the
Agents under Sections 2.12 and 9.03) allowed in such judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders to pay to each Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of such Agent and its agents and counsel,
and any other amounts due such Agent under Sections 2.12 and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

To the extent required by any applicable law, the Administrative Agent may
deduct or withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax.  If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective,
or for any other reason), such Lender shall indemnify and

 

152

--------------------------------------------------------------------------------


 

hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrower pursuant to Section 2.15
and without limiting any obligation of the Borrower to do so pursuant to such
Section) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Article 8.  The agreements in
this Article 8 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations.

 

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, the Lead Arranger is named as such for recognition purposes
only, and in its capacity as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that the Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Agents provided herein
and in the other Loan Documents.  Without limitation of the foregoing, the Lead
Arranger in its capacity as such shall not, by reason of this Agreement or any
other Loan Document, have any fiduciary relationship in respect of any Lender,
any Loan Party or any other Person.

 

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, (x) Credit Suisse AG is named as an Administrative Agent in
respect of the Incremental Revolving Facility established pursuant to Amendment
No. 1 for recognition purposes only and, solely in such capacity as an
Administrative Agent in respect of the Incremental Revolving Facility
established pursuant to Amendment No. 1, shall have no duties, responsibilities
or liabilities with respect to this Agreement or any other Loan Document (it
being understood and agreed that Credit Suisse AG, in such capacity, shall be
entitled to all indemnification and reimbursement rights in favor of the Agents
provided herein and in the other Loan Documents), (y) the Primary Revolving
Facility Administrative Agent shall, with respect to the Incremental Revolving
Facility established pursuant to Amendment No. 1, perform all the duties and
responsibilities of the Administrative Agent, Applicable Administrative Agent
and Primary Revolving Facility Administrative Agent under this Agreement and any
other Loan Document and (z) in case of any dispute or disagreement between
Credit Suisse AG, in its capacity as Administrative Agent, and the Primary
Revolving Facility Administrative Agent as to who is required to perform any
obligation hereunder, Credit Suisse AG, in its capacity as Administrative Agent,
and the Primary Revolving Facility Administrative Agent shall resolve such
dispute or disagreement as promptly as is practicable.  For the avoidance of
doubt, clause (x) of the foregoing sentence shall not apply to Credit Suisse AG
acting in its capacity as collateral agent under the Loan Documents; provided
that, in the event the Terms Loans hereunder are paid in full and the
Incremental Revolving Facility established pursuant to Amendment No. 1 remains
outstanding, the Primary Revolving Facility Administrative Agent shall act as
collateral agent under the Loan Documents.

 

153

--------------------------------------------------------------------------------


 

The term “Lender” in this Article 8 shall include any Issuing Bank.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.                          Notices.  (a)  Except in the case of
notices and other communications expressly permitted to be given by telephone,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or other electronic transmission, as follows:

 

(i)             if to Holdings, the Borrower, the Administrative Agent, the
Primary Revolving Facility Administrative Agent or the Issuing Bank, to the
address, fax number, e-mail address or telephone number specified for such
Person on Schedule 9.01; and

 

(ii)          if to any Lender, to it at its address (or fax number, telephone
number or e-mail address) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures reasonably approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article 2 if such Lender or the Issuing Bank, as applicable has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed

 

154

--------------------------------------------------------------------------------


 

received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Holdings, the
Borrower, any Lender, the Issuing Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
Holdings, the Borrower, any Lender, the Issuing Bank or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)          Public Lenders. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(e)           Change of Address, Etc.  Each of Holdings, the Borrower, the
Administrative Agent and the Issuing Bank may change its address, electronic
mail address, fax or telephone number for notices and other communications or
website hereunder by notice to the other parties hereto.  Each Lender may change
its address, fax or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent and the Issuing
Bank.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, fax number and electronic
mail address to which notices and other communications may be sent and
(ii) accurate wire instructions for such Lender.

 

155

--------------------------------------------------------------------------------


 

(f)            Reliance by Administrative Agent, Issuing Bank and Lenders.  The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the Issuing Bank, each Lender and the Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent and each of the parties hereto hereby consents to such
recording.

 

Section 9.02.                          Waivers; Amendments.  (a)  No failure or
delay by the Administrative Agent, any Issuing Bank or any Lender in exercising
any right or power under this Agreement or any Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or the issuance, amendment, renewal or
extension of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.  No
notice or demand on the Borrower or Holdings in any case shall entitle the
Borrower or Holdings to any other or further notice or demand in similar or
other circumstances.

 

(b)          Except as provided in Section 2.18 with respect to any Incremental
Revolving Facility Amendment or Incremental Term Facility Amendment (including
to provide for provisions relating to the issuance of letters of credit and
swingline loans and provisions with respect to “defaulting lenders”),
Section 2.19 with respect to any Refinancing Amendment or Section 6.15 with
respect to a change in the fiscal year of Holdings and the Borrower, neither
this Agreement nor any Loan Document nor any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders, provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that (x) a waiver of any condition precedent set
forth in paragraphs (a) and (b) of Section 4.02 or the waiver of any Default,
mandatory prepayment or

 

156

--------------------------------------------------------------------------------


 

mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender and (y) a waiver of any condition
precedent set forth in paragraph (c) of Section 4.02 shall require the consent
of each Revolving Lender), (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly and adversely
affected thereby (it being understood that any change to the definition of Total
Leverage Ratio, Total Net Leverage Ratio or in the component definitions thereof
shall not constitute a reduction of interest or fees), provided that only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay default interest pursuant to Section 2.11(c), (iii) postpone
the maturity of any Loan, or the date of any scheduled amortization payment of
the principal amount of any Term Loan under Section 2.08 or the applicable
Refinancing Amendment, or the reimbursement date with respect to any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby, (iv) change
Section 2.16(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of the Lenders holding a
Majority in Interest of the outstanding Loans and unused Commitments of each
adversely affected Class, (v) change any of the provisions of this
Section without the written consent of each Lender directly and adversely
affected thereby, (vi) change the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be), (vii) release all or substantially all the
value of the Guarantees under the Guarantee Agreement (except as expressly
provided in the Guarantee Agreement) without the written consent of each Lender
(other than a Defaulting Lender) (except as expressly provided in the Security
Documents), (viii) release all or substantially all the Collateral from the
Liens of the Security Documents, without the written consent of each Lender
(other than a Defaulting Lender), (ix) change any provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class, without the written consent of Lenders (other
than a Defaulting Lender) holding a Majority in Interest of the outstanding
Loans and unused Commitments of each affected Class, or (x) change the rights of
the Term Lenders to decline mandatory prepayments as provided in Section 2.09 or
the rights of any Additional Lenders of any Class to decline mandatory
prepayments of Term Loans of such Class as provided in the applicable
Refinancing Amendment, without the written consent of a Majority in Interest of
the Term Lenders or Additional Lenders of such Class, as applicable; provided
further that (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any Issuing Bank without the
prior written consent of the Administrative Agent or such Issuing Bank, as the
case may be, and (B) any provision of this Agreement or any other Loan Document
may be amended by an agreement in writing entered into by Holdings, the Borrower
and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five

 

157

--------------------------------------------------------------------------------


 

Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such
amendment.  Notwithstanding the foregoing, (a) this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents and (ii) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders on
substantially the same basis as the Lenders prior to such inclusion and
(b) guarantees, collateral security documents and related documents executed by
Foreign Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement, amended and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment or waiver is delivered in order (i) to comply with
local law or advice of local counsel, (ii) to cure ambiguities or defects or
(iii) to cause such guarantee, collateral security document or other document to
be consistent with this Agreement and the other Loan Documents.

 

(c)           In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class pursuant to clause (iv), (ix) or (x) of paragraph (b) of this
Section, the consent of a Majority in Interest of the outstanding Loans and
unused Commitments of such Class) to such Proposed Change is obtained, but the
consent to such Proposed Change of other Lenders whose consent is required is
not obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment), provided that (a) the Borrower
shall have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable (and, if a Revolving Commitment is being
assigned, each Issuing Bank), which consent shall not unreasonably be withheld,
(b) such Non-Consenting Lender shall have received payment of an amount equal to
the outstanding par principal amount of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder (including pursuant to Section 2.09(a)(i)) from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(c) unless waived, the Borrower or such Eligible Assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in
Section 9.04(b).

 

158

--------------------------------------------------------------------------------


 

(d)          Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, each Affiliated Lender (other than an Affiliated Debt
Fund) hereby agrees that, if a proceeding under the United States Bankruptcy
Code or any other Federal, state or foreign bankruptcy, insolvency, receivership
or similar law shall be commenced by or against the Borrower or any other Loan
Party at a time when such Lender is an Affiliated Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Loans held by such Affiliated
Lender in any manner in the Administrative Agent’s sole discretion, unless the
Administrative Agent instructs such Affiliated Lender to vote, in which case
such Affiliated Lender shall vote with respect to the Loans held by it as the
Administrative Agent directs; provided that such Affiliated Lender shall be
entitled to vote in accordance with its sole discretion (and not in accordance
with the direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any Secured Obligations held by such Affiliated Lender in a manner that is less
favorable in any material respect to such Affiliated Lender than the proposed
treatment of similar Secured Obligations held by Lenders that are not Affiliates
of the Borrower.

 

(e)           Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, the Revolving Commitments and Revolving Exposure of
any Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class), a Majority in Interest of Lenders of any Class or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section 9.02); provided that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

Section 9.03.                          Expenses; Indemnity; Damage Waiver.  (a) 
The Borrower shall pay (i) all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred by the Administrative Agent, the Lead
Arranger and their Affiliates (without duplication), including the reasonable
fees, charges and disbursements of Davis Polk & Wardwell LLP and to the extent
reasonably determined by the Administrative Agent to be necessary, one local
counsel in each applicable jurisdiction (exclusive of any reasonably necessary
special counsel) for the Administrative Agent and, in the case of an actual or
reasonably perceived conflict of interest, one additional counsel per affected
party, and any other counsel retained with the Borrower’s consent (such consent
not to be unreasonably withheld or delayed), in connection with the syndication
of the credit facilities provided for herein, and the preparation, execution,
delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not successful)
(ii) all reasonable and documented or invoiced out-of-pocket costs and expenses
incurred by each Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable and documented or invoiced out-of-pocket
expenses incurred by the Administrative Agent, each Issuing Bank or any Lender,
including the fees, charges and disbursements of counsel for the Administrative
Agent, the Issuing

 

159

--------------------------------------------------------------------------------


 

Banks and the Lenders, in connection with the enforcement or protection of any
rights or remedies (A) in connection with the Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Laws), including its rights under this
Section or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket costs and expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit; provided that such counsel shall be limited to one lead counsel and
such local counsel (exclusive of any reasonably necessary special counsel) as
may reasonably be deemed necessary by the Administrative Agent in each relevant
jurisdiction and, in the case of an actual or reasonably perceived conflict of
interest, one additional counsel per affected party, and any other counsel
retained with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed).

 

(b)          The Borrower shall indemnify the Administrative Agent, each Issuing
Bank, each Lender, the Lead Arranger and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced out-of-pocket fees and
expenses of any counsel for any Indemnitee (provided that such counsel shall be
limited to one lead counsel and such local counsel (exclusive of any reasonably
necessary special counsel) as may reasonably be deemed necessary by the
Indemnitees in each relevant jurisdiction and, in the case of an actual or
perceived conflict of interest, one additional counsel per affected party),
incurred by or asserted against any Indemnitee by any third party or by the
Borrower, Holdings or any Subsidiary arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any Loan Document or
any other agreement or instrument contemplated hereby or thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on, at, to or from any Mortgaged Property or any other property currently or
formerly owned or operated by Holdings, the Borrower or any Subsidiary, or any
other Environmental Liability related in any way to Holdings, the Borrower or
any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, Holdings or any Subsidiary and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities, costs
or related expenses (x) resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Related Parties (as determined by a court
of competent jurisdiction in a final and non-appealable judgment), (y) resulted
from a material breach of the Loan Documents by such Indemnitee or its Related
Parties (as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (z) arise from disputes between or among Indemnitees
that do not involve an act or omission by Holdings, the Borrower or any
Restricted Subsidiary, except that the Administrative Agent and the Lead
Arranger shall be indemnified in their capacities as such with respect to any
dispute under this clause (z).

 

160

--------------------------------------------------------------------------------


 

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Lead Arranger
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or the Lead Arranger, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or the Lead
Arranger in its capacity as such.  For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the aggregate Revolving
Exposures, Term Loans and unused Commitments at such time.  The obligations of
the Lenders under this paragraph (c) are subject to the last sentence of
Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations
under this paragraph (c)).

 

(d)   To the extent permitted by applicable law, neither Holdings nor the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee
(i) for any direct or actual damages arising from the use by unintended
recipients of information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems (including the Internet) in connection with
this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such direct or actual damages are determined by
a court of competent jurisdiction by final, non-appealable judgment to have
resulted from the gross negligence or willful misconduct of, or a material
breach of the Loan Documents by, such Indemnitee or its Related Parties or
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)    All amounts due under this Section shall be payable not later than ten
(10) Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.

 

Section 9.04.         Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void), (ii) no assignment shall be made to any Defaulting Lender or any
of its Subsidiaries, or any Persons who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii) and
(iii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective

 

161

--------------------------------------------------------------------------------


 

successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Indemnitees and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)   (i) Subject to the conditions set forth in paragraphs (b)(ii) and
(f) below, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of
(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment (x) solely in the case of Term Loans, to any Lender, an Affiliate
of any Lender or an Approved Fund, (y) solely in the case of Revolving Loans and
Revolving Commitments, to any Revolving Lender or (z) (1) prior to the earlier
of the date upon which a “successful syndication” of the term facility provided
hereunder is achieved (as notified by the Administrative Agent to the Borrower)
and the day that is 30 days following the Closing Date, if an Event of Default
has occurred and is continuing and (2) thereafter, if an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing; provided
further that if any such purported assignment is to a Competitor (other than any
such assignment to the Lead Arranger (or any Affiliate of the Lead Arranger) for
the purpose of facilitating bona fide trades of Term Loans to entities that are
not Disqualified Lenders), the Borrower may unreasonably withhold its consent;
and provided further that the Borrower shall have the right to withhold its
consent to any assignment if in order for such assignment to comply with
applicable law, the Borrower would be required to obtain the consent of, or make
any filing or registration with, any Governmental Authority, (B) the
Administrative Agent and (C) solely in the case of Revolving Loans and Revolving
Commitments, each Issuing Bank; provided that, for the avoidance of doubt, no
consent of any Issuing Bank shall be required for an assignment of all or any
portion of a Term Loan or Term Commitment.  Notwithstanding anything in this
Section 9.04 to the contrary, if the consent of the Borrower is required by this
paragraph with respect to any assignment and the Borrower has not given the
Administrative Agent written notice of its objection to such assignment within
ten (10) days after written notice to the Borrower, the Borrower shall be deemed
to have consented to such assignment.

 

(ii)   Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall in the case of Revolving Loans not be less than
$5,000,000 (and integral multiples of $1,000,000 in excess thereof) or, in the
case of a Term Loan $1,000,000 (and integral multiples thereof), unless the
Borrower and the Administrative Agent otherwise consent (such consent not to be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default under Section 7.01(a), (b), (h)

 

162

--------------------------------------------------------------------------------


 

or (i) has occurred and is continuing, (B) each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement; provided that this clause (B) shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of one Class of Commitments or Loans,
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or, if previously agreed by the
Administrative Agent, manually, in each case together (unless waived by the
Administrative Agent) with a processing and recordation fee of $3,500; provided
that the Administrative Agent, in its sole discretion, may elect to waive such
processing and recordation fee; provided further that assignments made pursuant
to Section 2.17(b) or Section 9.02(c) shall not require the signature of the
assigning Lender to become effective (D) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent any tax forms required by
Section 2.15(e) and an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws and (E) unless the Borrower otherwise consents, no assignment of
all or any portion of the Revolving Commitment of a Lender that is also the
Issuing Bank may be made unless (1) the assignee shall be or become an Issuing
Bank, and assume a ratable portion of the rights and obligations of such
assignor in its capacity as Issuing Bank, or (2) the assignor agrees, in its
discretion, to retain all of its rights with respect to and obligations to issue
Letters of Credit hereunder in which case the Applicable Fronting Exposure of
such assignor may exceed such assignor’s Revolving Commitment for purposes of
Section 2.22(a) by an amount not to exceed the difference between the assignor’s
Revolving Commitment prior to such assignment and the assignor’s Revolving
Commitment following such assignment; provided that no such consent of the
Borrower shall be required if an Event of Default under Section 7.01(a), (b),
(h) or (i) has occurred and is continuing.

 

(iii)  Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.13, 2.14, 2.15 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 

 

163

--------------------------------------------------------------------------------


 

9.04 shall be treated for purposes of this Agreement as a sale by such Lender of
a participation in such rights and obligations in accordance with paragraph
(c)(i) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Primary Revolving Facility Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Borrower, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)   Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.15(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(vi)  The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other Persons other than a natural person, any VV Holder, any Affiliate
of Vincent Viola (including any trust established for the benefit of his spouse
or children) a Disqualified Lender, Holdings, any Intermediate Parent, the
Borrower or any of the Borrower’s Subsidiaries (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain

 

164

--------------------------------------------------------------------------------


 

unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) Holdings, the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and any other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and any other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly and adversely affects such
Participant.  Subject to paragraph (c)(iii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.13, 2.14
and 2.15 (subject to the obligations and limitations of such Sections, including
Section 2.15(e)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.16(c) as though it were a Lender.

 

(ii)   Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”).  The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(iii)  A Participant shall not be entitled to receive any greater payment under
Section 2.13 or Section 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

 

(d)   Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other “central” bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Primary Revolving
Facility Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be

 

165

--------------------------------------------------------------------------------


 

outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Primary Revolving Facility Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Primary Revolving
Facility Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(f)    Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement (other than with respect to a Revolving
Commitment, an Incremental Revolving Commitment or any loan thereunder) to the
Sponsor or any of its Affiliates (other than Holdings, any Intermediate Parent,
the Borrower or any of their respective subsidiaries, any VV Holder, any
Affiliate of Vincent Viola (including any trust established for the benefit of
his spouse or children) or any natural person) subject to the following
limitations:

 

(i)    Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in meetings attended solely by the Lenders and the
Administrative Agent, other than the right to receive notices of Borrowings,
notices of prepayments and other administrative notices in respect of its Loans
or Commitments required to be delivered to Lenders pursuant to Article 2;
provided, however, that the foregoing provisions of this clause (i) will apply
to any Affiliated Debt Fund only to the extent that the Administrative Agent has
determined in good faith that affording such rights to such Affiliate Debt Fund
during a period or in connection with a matter or matters being considered by
Lenders would be inadvisable in light of such Affiliated Debt Fund’s status as
an Affiliated Lender (in which case the Administrative Agent will promptly
notify such Affiliated Debt Funds that are Lenders of such determination);

 

(ii)   for purposes of any amendment, waiver or modification of any Loan
Document (including such modifications pursuant to Section 9.02), or, subject to
Section 9.02(d), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, that in either case does not require the consent of each Lender or each
affected Lender or does not adversely affect such Affiliated Lender in any
material respect as compared to other Lenders, Affiliated Lenders will be deemed
to have voted in the same proportion as the Lenders that are not Affiliated
Lenders voting on such matter; and each Affiliated Lender hereby acknowledges,
agrees and consents that if, for any reason, its vote to accept or reject any
plan pursuant to the U.S. Bankruptcy Code is not deemed to have been so voted,
then such vote will be (x) deemed not to be in good faith and (y) “designated”
pursuant to Section 1126(e) of the U.S. Bankruptcy Code such that

 

166

--------------------------------------------------------------------------------


 

the vote is not counted in determining whether the applicable class has accepted
or rejected such plan in accordance with Section 1126(c) of the U.S. Bankruptcy
Code; provided that Affiliated Debt Funds will not be subject to such voting
limitations and will be entitled to vote as any other Lender;

 

(iii)  the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 9.04 and held at any one time by Affiliated Lenders
(other than Affiliated Debt Funds) may not exceed 20% of the principal amount of
all Term Loans outstanding at the time of any such assignment plus the principal
amount of all term loans outstanding at such time that were made pursuant to an
Incremental Term Facility;

 

(iv)  Affiliated Lenders may not purchase Revolving Loans or Revolving
Commitments by assignment pursuant to this Section 9.04; and

 

(g)    Notwithstanding anything in Section 9.02 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document, or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document:

 

(i)    all Term Loans held by any Affiliated Lenders that are not Affiliated
Debt Funds shall be deemed to be not outstanding for all purposes of calculating
whether the Required Lenders have taken any actions; and

 

(ii)   all Term Loans, Revolving Commitments and Revolving Exposure held by
Affiliated Debt Funds may not account for more than 50% of the Term Loans,
Revolving Commitments and Revolving Exposure of consenting Lenders included in
determining whether the Required Lenders have consented to any action pursuant
to Section 9.02.

 

Section 9.05.         Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of an Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.13, 2.14, 2.15, 9.03, 9.08 and Article 8 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the

 

167

--------------------------------------------------------------------------------

 


 

Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.  Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement, in the event that, in connection with the
refinancing or repayment in full of the credit facilities provided for herein,
an Issuing Bank shall have provided to the Primary Revolving Facility
Administrative Agent a written consent to the release of the Revolving Lenders
from their obligations hereunder with respect to any Letter of Credit issued by
such Issuing Bank (whether as a result of the obligations of the Borrower (and
any other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.22.

 

Section 9.06.         Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, the Existing Lenders Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent or the
syndication of the Loans and Commitments constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 9.07.         Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 9.07, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Primary Revolving Facility Administrative Agent
or the Issuing Bank, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.  The parties hereto shall endeavor
in good faith negotiations to replace any invalid, illegal or unenforceable
provisions with valid, legal and enforceable provisions the economic effect of
which comes as close as reasonably possible to that of the invalid, illegal or
unenforceable provisions.

 

Section 9.08.         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Bank and each of their
respective Affiliates is

 

168

--------------------------------------------------------------------------------


 

hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, any
such Issuing Bank or any such Affiliate to or for the credit or the account of
the Borrower against any of and all the obligations of the Borrower then due and
owing under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement and although (i) such obligations may be contingent or unmatured and
(ii) such obligations are owed to a branch or office of such Lender or Issuing
Bank different from the branch or office holding such deposit or obligated on
such Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Primary Revolving Facility Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Primary Revolving
Facility Administrative Agent a statement describing in reasonable detail the
Secured Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff.  The applicable Lender and applicable Issuing Bank shall
notify the Borrower and the Administrative Agent of such setoff and application;
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section.  The
rights of each Lender, each Issuing Bank and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank and their respective
Affiliates may have.

 

Section 9.09.         Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the laws of the State of New York.

 

(b)   Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in any
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to any Loan Document against Holdings or the Borrower or their respective
properties in the courts of any jurisdiction.

 

(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section.

 

169

--------------------------------------------------------------------------------


 

Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

Section 9.10.         Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11.         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12.         Confidentiality.  (a)  Each of the Administrative Agent,
the Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees, trustees and agents,
including accountants, legal counsel and other agents and advisors and
numbering, administration and settlement service providers (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and any failure of such Persons acting on behalf of the
Administrative Agent, any Issuing Bank or the relevant Lender to comply with
this Section 9.12 shall constitute a breach of this Section 9.12 by the
Administrative Agent, such Issuing Bank or the relevant Lender, as applicable),
(ii) to the extent requested by any regulatory authority or self-regulatory
authority, required by applicable law or by any subpoena or similar legal
process; provided that solely to the extent permitted by law and other than in
connection with routine audits and reviews by regulatory and self-regulatory
authorities, each Lender and the Administrative Agent shall notify the Borrower
as promptly as practicable of any such requested or required disclosure in
connection with any legal or regulatory proceeding; provided further that in no
event shall any Lender or the Administrative Agent be obligated or required to
return any materials furnished by the Borrower or any Subsidiary of Holdings,
(iii) to any other party to this Agreement, (iv) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (v) subject

 

170

--------------------------------------------------------------------------------


 

to an agreement containing confidentiality undertakings substantially similar to
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (B) any actual or prospective counterparty (or its
advisors) to any Swap Agreement or derivative transaction relating to any Loan
Party or its Subsidiaries and its obligations under the Loan Documents or
(C) any pledgee referred to in Section 9.04(d), (vi) if required by any rating
agency; provided that prior to any such disclosure, such rating agency shall
have agreed in writing to maintain the confidentiality of such Information or
(vii) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than Holdings or the
Borrower.  In addition, the Administrative Agent and the Lead Arranger may
disclose the existence of this Agreement and information about this Agreement
(other than any Information) to market data collectors and similar services
providers to the lending industry to the extent reasonably required by such
market data collectors or service providers to enable such party to receive
league table credit for such party’s role in connection with this Agreement and
the Transactions. For the purposes hereof, “Information” means all information
received from Holdings or the Borrower relating to Holdings, the Borrower, any
other Subsidiary or their business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by Holdings, the Borrower or any
Subsidiary; provided that, in the case of information received from Holdings,
the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

(b)   EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT

 

171

--------------------------------------------------------------------------------


 

WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

Section 9.13.         USA Patriot Act.  Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA Patriot Act.

 

Section 9.14.         Release of Liens and Guarantees.  (a)  A Subsidiary Loan
Party shall automatically be released from its obligations under the Loan
Documents, and all security interests created by the Security Documents in
Collateral owned by such Subsidiary Loan Party shall be automatically released,
(1) upon the consummation of any transaction permitted by this Agreement as a
result of which such Subsidiary Loan Party ceases to be a Restricted Subsidiary
(including pursuant to a merger with a Subsidiary that is not a Loan Party or
designation as an Unrestricted Subsidiary), (2) upon the request of the Borrower
in connection with a transaction permitted under Section 6.14(a), as a result of
which such Subsidiary Loan Party ceases to be a Wholly Owned Subsidiary or
(3) upon the request of the Borrower, if permitted pursuant to Section 6.14(b). 
Upon any sale or other transfer by any Loan Party (other than to Holdings, the
Borrower or any Subsidiary Loan Party) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Security Document in
any Collateral or the release of Holdings or any Subsidiary Loan Party from its
Guarantee under the Guarantee Agreement pursuant to Section 9.02, the security
interests in such Collateral created by the Security Documents or such guarantee
shall be automatically released.  Upon termination of the aggregate Commitments
and payment in full of all Secured Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (including as a result of obtaining the consent of the applicable Issuing
Bank as described in Section 9.05), all obligations under the Loan Documents and
all security interests created by the Security Documents shall be automatically
released.  In connection with any termination or release pursuant to this
Section, the Administrative Agent shall execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release so long as the
Borrower or applicable Loan Party shall have provided the Administrative Agent
such certifications or documents as the Administrative Agent shall reasonably
request in order to demonstrate compliance with this Agreement.

 

(b)   The Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate its Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.02(iv).

 

172

--------------------------------------------------------------------------------


 

(c)    Each of the Lenders and the Issuing Bank irrevocably authorizes the
Administrative Agent to provide any release or evidence of release, termination
or subordination contemplated by this Section 9.14.  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Document and this Section 9.14.

 

Section 9.15.         No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of the Borrower and Holdings acknowledges and agrees
that (i) (A) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the Lenders and the Lead Arranger are arm’s-length
commercial transactions between the Borrower, Holdings and their respective
Affiliates, on the one hand, and the Administrative Agent, the Lenders and the
Lead Arranger, on the other hand, (B) each of the Borrower and Holdings has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrower and Holdings is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents;
(ii) (A) each of the Administrative Agent, the Lenders and the Lead Arranger is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not and will not be acting as
an advisor, agent or fiduciary for the Borrower, Holdings, any of their
respective Affiliates or any other Person and (B) none of the Administrative
Agent, the Lenders and the Lead Arranger has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
the Lead Arranger and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower, Holdings and their respective Affiliates, and none of the
Administrative Agent, the Lenders and the Lead Arranger has any obligation to
disclose any of such interests to the Borrower, Holdings or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Borrower and Holdings hereby waives and releases any claims that it may have
against the Administrative Agent, the Lenders and the Lead Arranger with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

Section 9.16.         Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate and spread in

 

173

--------------------------------------------------------------------------------


 

equal or unequal parts the total amount of interest throughout the contemplated
term of the obligations hereunder.

 

Section 9.17.         Lender Action.  Each Lender and the Issuing Bank agrees
that it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Loan Party or any other obligor
under any of the Loan Documents (including the exercise of any right of setoff,
rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceedings, or otherwise commence any
remedial procedures, with respect to any Collateral or any other property of any
such Loan Party, unless expressly provided for herein or in any other Loan
Document, without the prior written consent of the Administrative Agent.  The
provisions of this Section 9.17 are for the sole benefit of the Lenders and the
Issuing Bank and shall not afford any right to, or constitute a defense
available to, any Loan Party.

 

Section 9.18.         Marshalling; Payments Set Aside.  Neither the
Administrative Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other Person or against or in payment
of any or all of the Secured Obligations. To the extent that any Loan Party
makes a payment or payments to the Administrative Agent or Lenders (or to the
Administrative Agent, on behalf of Lenders), or the Administrative Agent or
Lenders enforce any security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.

 

Section 9.19.         Margin Stock; Collateral.  Each of the Lenders represents
to the Administrative Agent and each of the other Lenders that it in good faith
is not relying upon any margin stock (within the meaning of Regulation U of the
Board of Governors) as collateral in the extension or maintenance of the credit
provided in this Agreement.

 

174

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

VFH PARENT LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

VIRTU FINANCIAL LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and as Administrative
Agent,

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 


 

Exhibit B

 

Conformed Guarantee Agreement

 

[See attached]

 

--------------------------------------------------------------------------------


 

 

CONFORMED COPY

 

MASTER GUARANTEE AGREEMENT

 

dated as of

 

July 8, 2011

 

as amended by Amendment No. 1,

Incremental Revolving Facility Amendment

and Joinder Agreement

 

dated as of April 15, 2015, among

 

VFH LLC,

 

VFH PARENT LLC,

 

THE SUBSIDIARY GUARANTORS

IDENTIFIED HEREIN

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.

Credit Agreement

1

SECTION 1.02.

Other Defined Terms

1

 

 

 

ARTICLE II

 

THE GUARANTEES

 

 

 

SECTION 2.01.

Guarantee

2

SECTION 2.02.

Guarantee of Payment; Continuing Guarantee

3

SECTION 2.03.

No Limitations

3

SECTION 2.04.

Reinstatement

5

SECTION 2.05.

Agreement to Pay; Subrogation

5

SECTION 2.06.

Information

5

SECTION 2.07.

Payments Free of Taxes

5

SECTION 2.08.

Limitation on Obligations of Subsidiary Guarantor

5

 

 

 

ARTICLE III

 

INDEMNITY, SUBROGATION AND SUBORDINATION

 

 

 

SECTION 3.01.

Indemnity and Subrogation

5

SECTION 3.02.

Contribution and Subrogation

6

SECTION 3.03.

Subordination

6

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

ARTICLE V

MISCELLANEOUS

 

 

 

SECTION 5.01.

Notices

7

SECTION 5.02.

Waivers; Amendment

7

SECTION 5.03.

Administrative Agent’s Fees and Expenses; Indemnification

7

SECTION 5.04.

Successors and Assigns

8

SECTION 5.05.

Survival of Agreement

8

SECTION 5.06.

Counterparts; Effectiveness; Several Agreement

9

SECTION 5.07.

Severability

9

SECTION 5.08.

Right of Set-Off

9

SECTION 5.09.

Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent

10

SECTION 5.10.

WAIVER OF JURY TRIAL

10

 

i

--------------------------------------------------------------------------------


 

 

 

Page

SECTION 5.11.

Headings

11

SECTION 5.12.

Termination or Release

11

SECTION 5.13.

Additional Subsidiary Guarantors

11

SECTION 5.14.

Effectiveness as to East Subsidiary Guarantors

11

 

ii

--------------------------------------------------------------------------------


 

MASTER GUARANTEE AGREEMENT dated as of July 8, 2011 (this “Agreement”), among
VFH LLC, VFH PARENT LLC, the SUBSIDIARY GUARANTORS identified herein and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent (the “Administrative
Agent”), on behalf of itself and the other Guaranteed Parties.

 

Reference is made to the Credit Agreement dated as of July 8, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among VFH LLC, a Delaware limited liability company (“Holdings”), VFH Parent
LLC, a Delaware limited liability company (the “Borrower”), the Lenders party
thereto and Credit Suisse AG, Cayman Islands Branch, as Administrative Agent.
The Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. Holdings and the Subsidiary Guarantors are affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders and the Issuing Banks to extend
such credit. Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.   Credit Agreement.  (a) Capitalized terms used in this Agreement
(including in the introductory paragraph hereto) and not otherwise defined
herein have the meanings specified in the Credit Agreement.

 

(b)    The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.

 

SECTION 1.02.   Other Defined Terms.    As used in this Agreement, the following
terms have the meanings specified below:

 

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrower” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

 

“Claiming Party” has the meaning assigned to such term in Section 3.02.

 

“Contributing Party” has the meaning assigned to such term in Section 3.02.

 

“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“East Subsidiary Guarantors” means the Subsidiaries identified under the heading
“East Subsidiary Guarantors” on Schedule I hereto.

 

“Guaranteed Obligations” means the Loan Document Obligations.

 

“Guaranteed Parties”  means (a) each Lender, (b) each Issuing Bank,  (c) the
Administrative Agent, (d) the Primary Revolving Facility Administrative Agent,
(e) each Lead Arranger,

 

--------------------------------------------------------------------------------


 

(f) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (g) the permitted successors and assigns of
each of the foregoing.

 

“Guarantors” means Holdings, any Intermediate Parent and the Subsidiary
Guarantors.

 

“Holdings” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in the Credit Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar proceeding
(or that would accrue but for the operation of bankruptcy or insolvency laws),
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) each payment required to be made by the
Borrower under the Credit Agreement in respect of any Letter of Credit, when and
as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding (or that would accrue but for the operation of
bankruptcy or insolvency laws), regardless of whether allowed or allowable in
such proceeding) and (iii) all other monetary obligations of the Borrower under
or pursuant to the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding (or that
would have been incurred but for the operation of bankruptcy or insolvency
laws), regardless of whether allowed or allowable in such proceeding), (b) the
due and punctual payment and performance of all other obligations of the
Borrower under or pursuant to each of the Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding (or that would have been
incurred but for the operation of bankruptcy or insolvency laws), regardless of
whether allowed or allowable in such proceeding).

 

“Subsidiary Guarantors” means the Subsidiaries identified as such on Schedule I
hereto and each other Subsidiary that becomes a party to this Agreement as a
Subsidiary Guarantor after the Closing Date pursuant to Section 5.13; provided
that if a Subsidiary is released from its obligations as a Subsidiary Guarantor
hereunder as provided in Section 5.12(b), such Subsidiary shall cease to be a
Subsidiary Guarantor hereunder effective upon such release.

 

“Supplement” means an instrument in the form of Exhibit A hereto, or any other
form approved by the Administrative Agent, and in each case reasonably
satisfactory to the Administrative Agent.

 

ARTICLE II

 

The Guarantees

 

SECTION 2.01.   Guarantee.    Each Guarantor irrevocably and unconditionally
guarantees to each of the Guaranteed Parties, jointly with the other Guarantors
and severally, as a primary obligor and not merely as a surety, by way of an
independent payment obligation, the due and punctual payment and performance of
the Guaranteed Obligations.  Each Guarantor further agrees that the

 

2

--------------------------------------------------------------------------------


 

Guaranteed Obligations may be extended or renewed, in whole or in part, or
amended or modified, without notice to or further assent from it, and that it
will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal, or amendment or modification, of any of the Guaranteed
Obligations. Each Guarantor irrevocably waives presentment to, demand of payment
from and protest to the Borrower or any other Loan Party of any of the
Guaranteed Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment.

 

SECTION 2.02.   Guarantee of Payment; Continuing Guarantee.   Each Guarantor
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy or similar proceeding shall have stayed
the accrual or collection of any of the Guaranteed Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any other Guaranteed Party
to any security held for the payment of any of the Guaranteed Obligations or to
any balance of any deposit account or credit on the books of the Administrative
Agent or any other Guaranteed Party in favor of the Borrower, any other Loan
Party or any other Person.  Each Guarantor agrees that its guarantee hereunder
is continuing in nature and applies to all of its Guaranteed Obligations,
whether currently existing or hereafter incurred.

 

SECTION 2.03.   No Limitations.  (a) Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 5.12, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations, any impossibility in the
performance of any of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, except for the termination or release of its
obligations hereunder as expressly provided in Section 5.12, the obligations of
each Guarantor hereunder shall be unconditional and absolute and shall not be
discharged or impaired or otherwise affected by:

 

(i)    the failure of any Guaranteed Party or any other Person to assert any
claim or demand or to enforce any right or remedy under the provisions of any
Loan Document or otherwise;

 

(ii)    any rescission, waiver, amendment, restatement or modification of, or
any release from any of the terms or provisions of, any Loan Document or any
other agreement, including with respect to any other Guarantor under this
Agreement;

 

(iii)    the release of, or any impairment of or failure to perfect any Lien on,
any security held by any Guaranteed Party for any of the Guaranteed Obligations;

 

(iv)    any default, failure or delay, willful or otherwise, in the performance
of any of the Guaranteed Obligations;

 

(v)    any other act or omission or delay that may or might in any manner or to
any extent vary the risk of any Guarantor or otherwise operate as a discharge of
any Guarantor as a matter of law or equity (other than the payment in full in
cash of all the Guaranteed Obligations);

 

(vi)    any illegality, lack of validity or lack of enforceability of any of the
Guaranteed Obligations;

 

3

--------------------------------------------------------------------------------


 

(vii)    any change in the corporate existence, structure or ownership of any
Loan Party, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Loan Party or its assets or any resulting release or
discharge of any of the Guaranteed Obligations;

 

(viii)    the existence of any claim, set-off or other rights that any Guarantor
may have at any time against the Borrower, the Administrative Agent, any other
Guaranteed Party or any other Person, whether in connection with the Credit
Agreement, the other Loan Documents or any unrelated transaction;

 

(ix)    this Agreement having been determined (on whatsoever grounds) to be
invalid, non-binding or unenforceable against any other Guarantor ab initio or
at any time after the Closing Date;

 

(x)    the fact that any Person that, pursuant to the Loan Documents, was
required to become a party hereto may not have executed or is not effectually
bound by this Agreement, whether or not this fact is known to the Guaranteed
Parties;

 

(xi)    any action permitted or authorized hereunder; or

 

(xii)    any other circumstance (including any statute of limitations), or any
existence of or reliance on any representation by the Administrative Agent, any
Guaranteed Party or any other Person, that might otherwise constitute a defense
to, or a legal or equitable discharge of, the Borrower, any Guarantor or any
other guarantor or surety (other than the payment in full in cash of all the
Guaranteed Obligations (excluding contingent obligations (other than any such
obligations in respect of a Letter of Credit) as to which no claim has been
made)).

 

Each Guarantor expressly authorizes the Guaranteed Parties to take and hold
security in accordance with the terms of the Loan Documents for the payment and
performance of the Guaranteed Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations, all without affecting
the obligations of any Guarantor hereunder.

 

(b)    To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower or any other Loan Party, other than the payment in full in cash of all
the Guaranteed Obligations. The Administrative Agent and the other Guaranteed
Parties may, at their election and in accordance with the terms of the Loan
Documents, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Guaranteed Obligations,
make any other accommodation with the Borrower or any other Loan Party or
exercise any other right or remedy available to them against the Borrower or any
other Loan Party, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.04.   Reinstatement. Each Guarantor agrees that, unless released
pursuant to Section 5.12(b), its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Obligations is rescinded or must otherwise be
restored by any Guaranteed Party upon the bankruptcy or reorganization (or any
analogous proceeding in any jurisdiction) of the Borrower, any other Loan Party
or otherwise.

 

SECTION 2.05.   Agreement to Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranteed Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Guaranteed Parties in
cash the amount of such unpaid Guaranteed Obligation.  Upon payment by any
Guarantor of any sums to the Administrative Agent as provided above, all rights
of such Guarantor against the Borrower or any other Loan Party arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article III.

 

SECTION 2.06.   Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Guaranteed Parties will have any duty to advise such Guarantor
of information known to it or any of them regarding such circumstances or risks.

 

SECTION 2.07.   Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Guarantor hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes on the same terms and to the same extent that payments by the
Borrower are required to be so made pursuant to the terms of Section 2.15 of the
Credit Agreement. The provisions of Section 2.15 of the Credit Agreement shall
apply to each Guarantor, mutatis mutandis.

 

SECTION 2.08.   Limitation on Obligations of Subsidiary Guarantor. The
obligations of each Subsidiary Guarantor under its guarantee of the Guaranteed
Obligations shall be limited to an aggregate amount equal to the largest amount
that would not render such guarantee of the Guaranteed Obligations subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of applicable law.

 

ARTICLE III

 

Indemnity, Subrogation and Subordination

 

SECTION 3.01.   Indemnity and Subrogation.   In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03) in respect of any payment hereunder, the Borrower
agrees that (a) in the event a payment in respect of any obligation of the
Borrower shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to any Security Document to satisfy in whole or
in part any Guaranteed Obligations owed to any Guaranteed Party, the Borrower
shall indemnify

 

5

--------------------------------------------------------------------------------


 

such Guarantor in an amount equal to the greater of the book value or the fair
market value of the assets so sold.

 

SECTION 3.02.   Contribution and Subrogation.  Each Guarantor (a “Contributing
Party”) agrees (subject to Section 3.03) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Guaranteed Obligations
or assets of any other Guarantor (other than the Borrower) shall be sold
pursuant to any Security Document to satisfy any Guaranteed Obligation owed to
any Guaranteed Party and such other Guarantor (the “Claiming Party”) shall not
have been fully indemnified as provided in Section 3.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
(or, in the case of any Guarantor becoming a party hereto pursuant to
Section 5.13, the date of the Supplement executed and delivered by such
Guarantor) and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 5.13, such other date).  Any Contributing Party
making any payment to a Claiming Party pursuant to this Section 3.02 shall be
subrogated to the rights of such Claiming Party under Section 3.01 to the extent
of such payment.

 

SECTION 3.03.   Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 3.01 and
3.02 and all other rights of the Guarantors of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
payment in full in cash of all the Guaranteed Obligations. No failure on the
part of the Borrower or any Guarantor to make the payments required by Sections
3.01 and 3.02 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

 

(b)    Each Guarantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Administrative
Agent (provided that no such notice shall be required to be given in the case of
any Event of Default arising under Section 7.01(h) or 7.01(i) of the Credit
Agreement), all Indebtedness and other monetary obligations owed by it to, or to
it by, any other Guarantor or any other Subsidiary shall be fully subordinated
to the payment in full in cash of all the Guaranteed Obligations.

 

ARTICLE IV Representations

 

and Warranties

 

Each Subsidiary Guarantor represents and warrants to the Administrative Agent
and the other Guaranteed Parties that (a) the execution, delivery and
performance by such Subsidiary Guarantor of this Agreement have been duly
authorized by all necessary corporate or other action and, if required, action
by the holders of such Subsidiary Guarantor’s Equity Interests, and that this
Agreement has been duly executed and delivered by such Subsidiary Guarantor and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and (b) all representations and warranties set
forth in the Credit Agreement as to such Subsidiary Guarantor are true and
correct in all material respects; provided that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language is true and correct in all respects.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01.     Notices.  All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement.  All communications and
notices hereunder to any Subsidiary Guarantor shall be given to it in care of
Holdings as provided in Section 9.01 of the Credit Agreement.

 

SECTION 5.02.     Waivers; Amendment.  (a) No failure or delay by the
Administrative Agent,  the  Primary  Revolving  Facility  Administrative 
Agent,  any  Issuing  Bank  or  any  Lender  in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.   The rights and remedies of the Administrative Agent, the
Primary Revolving Facility Administrative Agent, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 5.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, the Primary Revolving
Facility Administrative Agent, any Lender or any Issuing Bank may have had
notice or knowledge of such Default at the time.  No notice or demand on any
Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.

 

(b)       Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Guarantor or Guarantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Guaranteed Party,
consent to a departure by any Guarantor from any covenant of such Guarantor set
forth herein to the extent such departure is consistent with the authority of
the Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement.

 

SECTION 5.03.     Administrative  Agent’s  Fees  and  Expenses; 
Indemnification.    (a) Each Guarantor, jointly with the other Guarantors and
severally, agrees to reimburse the Administrative Agent  for  its  fees  and 
expenses  incurred  hereunder  as  provided  in  Section 9.03(a)  of  the 
Credit Agreement; provided that each reference therein to the “Borrower” shall
be deemed to be a reference to “each Guarantor.”

 

(b)       Without limitation of its indemnification obligations under the other
Loan Documents, each Guarantor, jointly with the other Guarantors and severally,
agrees to indemnify the Administrative Agent and the other Indemnitees against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced out-of-pocket fees and
expenses of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee by any third party or by Holdings, any Intermediate Parent, the
Borrower or any Subsidiary arising out of, in connection with, or as a result
of, the execution, delivery or performance of this Agreement or any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether

 

7

--------------------------------------------------------------------------------


 

based on contract, tort or any other theory, whether brought by a third party or
by Holdings, any Intermediate Parent, the Borrower or any Subsidiary and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, costs or related expenses (x) resulted
from the gross negligence, bad faith or  willful  misconduct  of such Indemnitee
or  its  Related Parties  (as  determined by a  court  of competent jurisdiction
in a final and non-appealable judgment), (y) resulted from a material breach of
the Loan Documents by such Indemnitee or its Related Parties (as determined by a
court of competent jurisdiction in a final and non-appealable judgment) or
(z) arise from disputes between or among Indemnitees  that  do  not  involve 
an  act  or  omission  by  Holdings,  the  Borrower  or  any  Restricted
Subsidiary, except that the Administrative Agent, the Documentation Agent, each
Syndication Agent and each Lead Arranger shall be indemnified in their
capacities as such with respect to any dispute under this clause (z).

 

(c)        To the fullest extent permitted by applicable law, no Guarantor shall
assert, and each Guarantor hereby waives, any claim against any Indemnitee
(i) for any direct or actual damages arising from the use by unintended
recipients of information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems (including the Internet) in connection with
this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such direct or actual damages are determined by
a court of competent jurisdiction in a final and non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of, or a
material breach of the Loan Documents by, such Indemnitee or its Related Parties
(as determined by a court of competent jurisdiction in a final and non-
appealable judgment), or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any Loan
Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

 

(d)        The provisions of this Section 5.03 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby or
thereby, the repayment of any of the Guaranteed Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Guaranteed Party.  
All amounts due under this Section shall be payable not later than 10 Business
Days after written demand therefore; provided, however, any Indemnitee shall
promptly refund an indemnification payment received hereunder to the extent that
there is a final judicial determination that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 5.03.  Any
such amounts payable as provided hereunder shall be additional Guaranteed
Obligations.

 

SECTION 5.04.     Successors and Assigns.   Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, in each case subject to Section 5.06.

 

SECTION 5.05.     Survival of Agreement.   All covenants, agreements,
representations and warranties made by the Loan Parties in this Agreement or any
other Loan Document and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Guaranteed Parties and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any

 

8

--------------------------------------------------------------------------------


 

Letters of Credit, regardless of any investigation made by or on behalf of any
Guaranteed Party and notwithstanding that the Administrative Agent, any Issuing
Bank, any Lender or any other Guaranteed Party may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement or any other Loan Document, and shall
continue in full force and effect until such time as (a) all the Loan Document
Obligations (including LC Disbursements, if any, but excluding contingent
obligations for indemnification, expense reimbursement, tax gross-up or yield
protection as to which no claim has been made) have been paid in full in cash,
(b) all Commitments have terminated or expired and (c) the LC Exposure has been
reduced to zero (including as a result of obtaining  the  consent  of  the 
applicable  Issuing  Bank  as  described  in  Section  9.05  of  the  Credit
Agreement) and the Issuing Banks have no further obligation to issue or amend
Letters of Credit under the Credit Agreement.

 

SECTION 5.06.     Counterparts;  Effectiveness;  Several  Agreement.    This 
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but  all 
of  which  when taken together  shall constitute a  single contract. Delivery of
an executed signature page to this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement.  This Agreement shall become effective as to any Guarantor when
a counterpart hereof executed on behalf of such Guarantor shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Guarantor and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Guarantor, the
Administrative Agent and the other Guaranteed Parties and their respective
successors and assigns, except that no Guarantor shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein (and any
such assignment or transfer shall be void) except as expressly provided in this
Agreement and the Credit Agreement.  This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

 

SECTION 5.07.     Severability.   Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 5.08.     Right of Set-Off.  If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such Issuing Bank or any such Affiliate to or for the credit or
the account of any Guarantor against any of and all the obligations of such
Guarantor then due and owing under this Agreement held by such Lender or such
Issuing Bank, irrespective of whether or not such Lender or such Issuing Bank
shall have made any demand under this Agreement and although (i) such
obligations may be contingent or unmatured and (ii) such obligations are owed to
a branch or office of such Lender or such Issuing Bank different from the branch
or office holding such deposit or obligated on such Indebtedness; provided that
if any Defaulting Lender shall exercise any such right of set-off, (i) all
amounts so set off shall be paid over immediately to the Primary Revolving
Facility Administrative Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Primary Revolving Facility Administrative Agent,

 

9

--------------------------------------------------------------------------------


 

the Issuing Bank and the Lenders and (ii) the Defaulting Lender shall provide
promptly to the Primary Revolving Facility  Administrative Agent  a  statement 
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set-off.  The applicable Lender and
Issuing Bank shall notify the applicable Guarantor and the Applicable
Administrative Agent of such setoff and application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section 5.08.  The rights of each Lender,
each Issuing Bank and their respective Affiliates under this Section 5.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Bank and their respective Affiliates may have.

 

SECTION 5.09.     Governing   Law;   Jurisdiction;   Consent   to   Service  
of   Process; Appointment of Service of Process Agent.  (a) This Agreement shall
be construed in accordance with and governed by the laws of the State of New
York.

 

(b)        Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.   Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any  other  manner  provided  by 
law.    Nothing  in  this  Agreement  shall  affect  any  right  that  the
Administrative Agent, the Primary Revolving Facility Administrative Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against any Guarantor or its respective properties in
the courts of any jurisdiction.

 

(c)        Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 5.01.  Nothing in this
Agreement will affect the right of any party to this Agreement or any other Loan
Document to serve process in any other manner permitted by law.

 

(e)        Each   Subsidiary   Guarantor   hereby   irrevocably   designates,  
appoints   and empowers the Borrower as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
that may be served in any such action or proceeding.

 

SECTION 5.10.     WAIVER OF JURY TRIAL.   EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST  EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT  IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT

 

10

--------------------------------------------------------------------------------


 

NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION,  SEEK  TO  ENFORCE  THE  FOREGOING  WAIVER  AND  (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

 

SECTION 5.11.     Headings.   Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 5.12.     Termination or Release.  (a) Subject to Section 2.04, this
Agreement and the Guarantees made herein shall terminate when (i) all the Loan
Document Obligations (including all LC Disbursements, if any, but excluding
contingent obligations for indemnification, expense reimbursement, tax gross-up
or yield protection as to which no claim has been made) have been paid in full
in cash, (ii) all Commitments have terminated or expired and (iii) the LC
Exposure has been reduced to zero (including as a result of obtaining the
consent of the applicable Issuing Bank as described in Section 9.05 of the
Credit Agreement) and the Issuing Banks have no further obligation to issue or
amend Letters of Credit under the Credit Agreement.

 

(b)        The guarantees made herein shall also terminate and be released at
the time or times and in the manner set forth in Section 9.14 of the Credit
Agreement.

 

(c)        In connection with any termination or release pursuant to paragraph
(a) or (b) of this Section, the Administrative Agent shall execute and deliver
to any Loan Party, at such Loan Party’s expense, all documents that such Loan
Party shall reasonably request to evidence such termination or release so long
as the applicable Loan Party shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably request
in order to demonstrate compliance with this Section 5.12.   Any execution and
delivery of documents by the Administrative Agent pursuant to this Section 5.12
shall be without recourse to or warranty by the Administrative Agent.

 

SECTION 5.13.     Additional Subsidiary Guarantors.  Pursuant to the Credit
Agreement, additional Subsidiaries may be required to become Subsidiary
Guarantors after the date hereof.   Upon execution and delivery by the
Administrative Agent and a Subsidiary of a Supplement, any such Subsidiary shall
become a Subsidiary Guarantor hereunder with the same force and effect as if
originally named as such herein.  The execution and delivery of any such
instrument shall not require the consent of any other Guarantor hereunder.  The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any Subsidiary as a party to this
Agreement.

 

SECTION 5.14.     Effectiveness as to East Subsidiary Guarantors.  The East
Subsidiary Guarantors shall have no rights or obligations hereunder until the
consummation of the transactions described in clauses (a)-(c) of the definition
of Subsequent Transactions and any representations and warranties of the East
Subsidiary Guarantors hereunder shall not become effective until such time. 
Upon consummation of the Subsequent Transactions, all the rights and obligations
and all representations and warranties of the East Subsidiary Guarantors shall
become effective as of the date hereof, without any further action by any
Person.

 

11

--------------------------------------------------------------------------------


 

Exhibit A to

the Master Guarantee Agreement

 

SUPPLEMENT  NO.      dated  as  of                    ,  20     to  the  Master 
Guarantee Agreement dated as of July 8, 2011, among VFH LLC (“Holdings”), VFH
PARENT LLC (the “Borrower”), the subsidiaries of Holdings party thereto
(Holdings, the Borrower and such subsidiaries being collectively referred to as
the “Guarantors”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative
Agent.

 

A.         Reference is made to the Credit Agreement dated as of July 8, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Borrower, the Lenders party thereto and Credit
Suisse AG, Cayman Islands Branch, as Administrative Agent.

 

B.        Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement and the
Guarantee Agreement referred to therein, as applicable.

 

C.         The Guarantors have entered into the Guarantee Agreement in order to
induce the Lenders  and  the  Issuing  Banks  to  extend  credit  to  the 
Borrower.    Section  5.13  of  the  Guarantee Agreement provides that
additional Subsidiaries may become Subsidiary Guarantors under the Guarantee
Agreement by execution and delivery of an instrument in the form of this
Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement to become a Subsidiary Guarantor under the Guarantee Agreement in
order to induce the Lenders and the Issuing Banks to make additional extensions
of credit under the Credit Agreement and as consideration for such extensions of
credit previously issued.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.       In accordance with Section 5.13 of the Guarantee Agreement, the
New Subsidiary by its signature below becomes a Subsidiary Guarantor under the
Guarantee Agreement with the same force and  effect  as  if  originally  named 
therein  as  a  Subsidiary  Guarantor,  and  the New Subsidiary hereby agrees to
all the terms and provisions of the Guarantee Agreement applicable to it as a
Subsidiary Guarantor (and a Guarantor) thereunder.   Each reference to a
“Subsidiary Guarantor” or a “Guarantor” in the Guarantee Agreement shall be
deemed to include the New Subsidiary.  The Guarantee Agreement is hereby
incorporated herein by reference.

 

SECTION 2.     The New Subsidiary represents and warrants to the Administrative
Agent and the other Guaranteed Parties that (a) the execution, delivery and
performance by the New Subsidiary of this Supplement have been duly authorized
by all necessary corporate or other action and, if required, action by the
holders of such New Subsidiary’s Equity Interests, and that this Supplement has
been duly executed and delivered by the New Subsidiary and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, (b) all representations and warranties set forth in the
Credit Agreement as to the New Subsidiary are true and correct in all material
respects as of the date hereof; provided that, to the extent such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date; provided,
further that any representation and warranty that is qualified as to
“materiality,” “Material  Adverse Effect”  or  similar  language  is  true and 
correct  in  all respects  and  (c) the New Subsidiary is a [company] duly
[incorporated] under the law of [name of relevant jurisdiction].

 

Exh. A-1

--------------------------------------------------------------------------------


 

SECTION 3.     This  Supplement  may  be  executed  in  counterparts  (and  by 
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken  together  shall  constitute 
a  single  contract.    Delivery  of  an  executed  signature  page  to  this
Supplement by facsimile or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Supplement.  This Supplement
shall become effective as to the New Subsidiary when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon the New
Subsidiary and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of the New Subsidiary,
the Administrative Agent and the other Guaranteed Parties and their respective
successors and assigns, except that the New Subsidiary shall not have the right
to assign or transfer its rights or obligations hereunder or any interest herein
(and any such assignment or transfer shall be void) except as expressly provided
in this Supplement, the Guarantee Agreement and the Credit Agreement.

 

SECTION 4.     Except  as  expressly  supplemented  hereby,  the  Guarantee 
Agreement shall remain in full force and effect.

 

SECTION 5.    THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.     Any  provision  of  this  Supplement  held  to  be  invalid, 
illegal  or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 7.     All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Guarantee Agreement.

 

SECTION 8.     The New Subsidiary agrees to reimburse the Administrative Agent
for its fees and expenses incurred hereunder and under the Guarantee Agreement
as provided in Section 9.03(a) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to “the
New Subsidiary.”

 

Exh. A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Master Guarantee Agreement as of the day and
year first above written.

 

 

[NAME OF NEW SUBSIDIARY],

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, on behalf of
itself and the other Guaranteed Parties,

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO SUPPLEMENT TO THE MASTER GUARANTEE AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Conformed Collateral Agreement

 

[See attached]

 

--------------------------------------------------------------------------------


 

CONFORMED COPY

 

COLLATERAL AGREEMENT

 

dated as of

 

July 8, 2011

 

as amended by Amendment No. 1,

Incremental Revolving Facility Amendment

and Joinder Agreement

 

dated as of April 15, 2015, among

 

VFH LLC,

 

VFH PARENT LLC,

 

THE OTHER GRANTORS PARTY HERETO

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Other Defined Terms

1

 

 

 

ARTICLE II

PLEDGE OF SECURITIES

 

 

 

SECTION 2.01.

Pledge

4

SECTION 2.02.

Delivery of the Pledged Collateral

5

SECTION 2.03.

Representations, Warranties and Covenants

6

SECTION 2.04.

Registration in Nominee Name; Denominations

7

SECTION 2.05.

Voting Rights; Dividends and Interest

7

 

 

 

ARTICLE III

 

SECURITY INTERESTS IN PERSONAL PROPERTY

 

 

 

SECTION 3.01.

Security Interest

9

SECTION 3.02.

Representations and Warranties

11

SECTION 3.03.

Covenants

13

SECTION 3.04.

Other Actions

15

SECTION 3.05.

Covenants Regarding Patent, Trademark and Copyright Collateral

15

 

 

 

ARTICLE IV

 

REMEDIES

 

 

 

SECTION 4.01.

Remedies upon Default

16

SECTION 4.02.

Application of Proceeds

18

SECTION 4.03.

Grant of License to Use Intellectual Property

18

SECTION 4.04.

Securities Act

19

 

 

 

ARTICLE V

 

MISCELLANEOUS

 

 

 

SECTION 5.01.

Notices

19

SECTION 5.02.

Waivers; Amendment

19

SECTION 5.03.

Administrative Agent’s Fees and Expenses; Indemnification

20

SECTION 5.04.

Successors and Assigns

21

SECTION 5.05.

Survival of Agreement

21

SECTION 5.06.

Counterparts; Effectiveness; Several Agreement

21

SECTION 5.07.

Severability

22

SECTION 5.08.

Right of Set-Off

22

 

i

--------------------------------------------------------------------------------


 

SECTION 5.09.

Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent

22

SECTION 5.10.

WAIVER OF JURY TRIAL

23

SECTION 5.11.

Headings

23

SECTION 5.12.

Security Interest Absolute

23

SECTION 5.13.

Termination or Release

24

SECTION 5.14.

Additional Subsidiaries

24

SECTION 5.15.

Administrative Agent Appointed Attorney-in-Fact

24

SECTION 5.16.

Broker Dealer Compliance

25

SECTION 5.17.

Effectiveness as to East Subsidiary Grantors

25

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Schedule I

Grantors

Schedule II

Pledged Equity Interests; Pledged Debt Securities

Schedule III

Intellectual Property

Schedule IV

Commercial Tort Claims

Schedule V

Regulatory Authorizations and Notifications

 

 

Exhibits

 

 

 

Exhibit I

Form of Supplement

Exhibit II

Form of Copyright Security Agreement

Exhibit III

Form of Patent Security Agreement

Exhibit IV

Form of Trademark Security Agreement

 

iii

--------------------------------------------------------------------------------


 

COLLATERAL AGREEMENT dated as of July 8, 2011 (this “Agreement”), among VFH LLC,
VFH PARENT LLC, the other GRANTORS from time to time party hereto and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent (the “Administrative
Agent”).

 

Reference  is  made to  the Credit  Agreement  dated  as  of July 8, 2011  (as 
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VFH LLC, a Delaware limited liability company (“Holdings”),
VFH Parent LLC, a Delaware limited liability company (the “Borrower”), the
Lenders party thereto and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent.  The Lenders and the Issuing Banks have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement.  The obligations of the Lenders and the Issuing Banks to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement.  The Grantors (other than the Borrower) are
Affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders and the
Issuing Banks to extend such credit.  Accordingly, the parties hereto agree as
follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.      Defined  Terms.    (a) Each  capitalized term used but  not 
defined herein shall have the meaning assigned thereto in the Credit Agreement;
provided that each term defined in the New York UCC (as defined herein) and not
defined in this Agreement shall have the meaning specified in the New York UCC. 
The term “instrument” shall have the meaning specified in Article 9 of the New
York UCC.

 

(b)        The  rules  of  construction  specified  in  Section  1.03  and 
1.04  of  the  Credit Agreement also apply to this Agreement, mutatis mutandis.

 

SECTION 1.02.            Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of, an Account.

 

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

 

“Borrower” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

 

“Collateral” means Article 9 Collateral and Pledged Collateral.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright now or hereafter owned by
any other Person or that such other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

 

“Copyright Security Agreement” means the Copyright Security Agreement
substantially in the form of Exhibit II.

 

--------------------------------------------------------------------------------


 

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
arising under the copyright laws of the United States, whether as author,
assignee, transferee or otherwise, and (b) all registrations and applications
for registration of any such copyright in the United States, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including, in the case of
any Grantor, the Copyrights set forth next to its name on Schedule III hereto.

 

“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“East Subsidiary Grantors” means the Subsidiaries identified under the heading
“East Subsidiary Grantors” on Schedule I hereto.

 

“Excluded Equity Interests” has the meaning assigned to such term in Section
2.01.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.

 

“Grantors” means (a) the Borrower, (b) Holdings, (c) each Intermediate Parent,
(d) each other Subsidiary identified on Schedule I hereto and (e) each
Subsidiary that becomes a party to this Agreement as a Grantor after the Closing
Date.

 

“Intellectual Property” means, with respect to any Person, all intellectual and
similar property of every kind and nature now owned or hereafter acquired by any
such Person, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, domain names, confidential or proprietary technical
and business information, know-how, show-how or other data or information,
software and databases and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Person is a party, including
those exclusive Copyright Licenses under which any Grantor is a licensee listed
on Schedule III hereto.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in the Credit Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar 
proceeding  (or  that  would  accrue but  for  the  operation  of  bankruptcy 
or  insolvency  laws), regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by the Borrower under the Credit Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding (or that would accrue but
for the operation of bankruptcy or insolvency laws), regardless of whether
allowed or allowable in such proceeding) and (iii) all other monetary
obligations of the Borrower under or pursuant to the Credit Agreement and each
of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding (or that would have been incurred but
for the operation of bankruptcy or insolvency laws), regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual payment and 
performance  of  all  other  obligations  of  the  Borrower  under  or 
pursuant  to  each  of  the  Loan

 

2

--------------------------------------------------------------------------------


 

Documents and (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding (or that would have been incurred but for the operation of bankruptcy
or insolvency laws), regardless of whether allowed or allowable in such
proceeding).

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent, now or hereafter owned by any other Person or that any other Person now
or hereafter otherwise has the right to license, is in existence, and all rights
of any such Person under any such agreement.

 

“Patent Security Agreement” means the Patent Security Agreement substantially in
the form of Exhibit III hereto.

 

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person:  (a) all letters patent of the United States
and all registrations thereof and all applications for letters patent of the
United States, including registrations and pending applications in the United
States Patent and Trademark Office, including those listed on Schedule III
hereto, and (b) all reissues,   continuations,   divisions,  
continuations-in-part,  renewals  or   extensions  thereof,   and  the
inventions  disclosed or  claimed  therein,  including the right  to  make,  use
and/or  sell the inventions disclosed or claimed therein.

 

“Perfection Certificate” means the Perfection Certificate dated the Closing Date
delivered to the Administrative Agent pursuant to Section 4.01(f) of the Credit
Agreement.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity Interests” has the meaning assigned to such term in Section
2.01.

 

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

“Secured Obligations” means the Loan Document Obligations.

 

“Secured Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) the Primary Revolving Facility Administrative Agent,
(e) each Lead Arranger, (f) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (g) the permitted
successors and assigns of each of the foregoing.

 

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent, and in each case reasonably
satisfactory to the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark now or hereafter owned by
any other Person or that any other  Person  otherwise has  the right  to 
license,  and all rights  of any such Person under  any such agreement.

 

“Trademark Security Agreement” means the trademark security agreement in the
form of

 

Exhibit IV hereto.

 

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations thereof, and all registration and
applications filed in connection therewith, including registrations and
applications in the United States Patent and Trademark Office, and all
extensions or renewals thereof, including, in the case of any Grantor, any of
the foregoing set forth next to its name on Schedule III hereto, (b) all
goodwill associated therewith or symbolized thereby and (c) all other assets,
rights and interests that uniquely reflect or embody such goodwill.

 

“UCC” shall mean the New York UCC; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Administrative Agent’s and the Secured Parties’ security interest in any
item or portion of the Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

 

ARTICLE II

 

Pledge of Securities

 

SECTION 2.01.      Pledge.  As security for the payment or performance, as the
case may be, in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, and hereby grants to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a continuing
security interest in, all of such Grantor’s right, title and interest in, to and
under (a)(i) the shares of capital stock and other Equity Interests owned by
such Grantor, including those listed opposite the name of such Grantor on
Schedule II hereto, (ii)any other Equity Interests obtained in the future by
such Grantor and (iii) the certificates or other instruments representing all
such Equity Interests (if any) together with undated  stock  powers  or  other 
instruments  of  transfer  with  respect  thereto  endorsed  in  blank;
(collectively, the “Pledged Equity Interests”); provided that the Pledged Equity
Interests shall not include (1) Equity Interests of any Person (other than the
Borrower or a Wholly Owned Restricted Subsidiary), to the extent not permitted
by the terms of such Person’s organizational or joint venture documents, (2)
voting Equity Interests constituting an amount greater than 65% of the voting
Equity Interests of any Foreign Subsidiary, (3) any Equity Interest with respect
to which Borrower, with the written consent of the Administrative Agent (not to
be unreasonably withheld or delayed), shall have provided to the Administrative
Agent a certificate of a Financial Officer to the effect that, based on advice
of outside counsel or tax advisors of national recognition, the pledge of such
Equity Interest hereunder would result in adverse tax consequences (including as
a result of the operation of Section 956 of the Code or any similar  law  or 
regulation  in  any  applicable  jurisdiction)  to  Holdings,  any 
Intermediate  Parent,  the Borrower and its Restricted Subsidiaries (other than
on account of any Taxes payable in connection with filings,  recordings, 
registrations,  stampings  and any  similar  acts  in connection  with the
creation  or

 

4

--------------------------------------------------------------------------------


 

perfection of the Liens granted hereunder) that shall have been reasonably
determined by Borrower to be material to Holdings, any Intermediate Parent, the
Borrower and its Restricted Subsidiaries, (4) any Equity Interest if, to the
extent and for so long as the pledge of such Equity Interest hereunder is
prohibited by any applicable Requirements of Law (other than to the extent that
any such prohibition would be rendered ineffective pursuant to the UCC or any
other applicable Requirements of Law); provided that such Equity Interest shall
cease to be an Excluded Equity Interest at such time as such prohibition ceases
to be in effect and (5) any Equity Interest that the Borrower and the
Administrative Agent shall have agreed in writing to treat as an Excluded Equity
Interest for purposes hereof on account of the cost of pledging such Equity
Interest hereunder (including any adverse tax consequences to Holdings,  any 
Intermediate  Parent,  the  Borrower  and  the  Subsidiaries  resulting 
therefrom)  being excessive in view of the benefits to be obtained by the
Secured Parties therefrom (the Equity Interests excluded pursuant to clauses (1)
through (5) above being referred to as the “Excluded Equity Interests”); (b)(i)
the debt securities owned by such Grantor, including those listed opposite the
name of such Grantor on Schedule II hereto, (ii) any debt securities in the
future issued to or otherwise acquired by such Grantor and (iii) the promissory
notes and any other instruments evidencing all such debt securities
(collectively, the  “Pledged  Debt  Securities”);  (c) all  other  property 
that  may  be  delivered  to  and  held  by  the Administrative  Agent 
pursuant  to  the  terms  of  this  Section 2.01  and  Section 2.02;  (d)
subject  to Section 2.05, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a), (b) and (c) above; (e) subject to Section 2.05, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above; and (f) all Proceeds of any
of the foregoing to the extent such Proceeds would constitute property referred
to in clauses (a) through (e) above (the items referred to in clauses (a)
through (f) above being collectively referred to as the “Pledged Collateral”).

 

SECTION 2.02.      Delivery  of  the  Pledged  Collateral.    (a)  Each 
Grantor  agrees  to deliver or cause to be delivered to the Administrative Agent
any and all Pledged Securities (i) on the date hereof, in the case of any such
Pledged Securities owned by such Grantor on the date hereof, and (ii) promptly
(and in any event within 30 days after receipt by such Grantor or such longer
period agreed to by the Administrative Agent in its reasonable discretion) after
the acquisition thereof, in the case of any such Pledged Securities acquired by
such Grantor after the date hereof.

 

(b)        As promptly as practicable (and in any event within 30 days after
receipt by such Grantor or such longer period agreed to by the Administrative
Agent in its reasonable discretion), each Grantor will cause any Indebtedness
for borrowed money (including in respect of cash management arrangements) owed
to such Grantor by any Person in a principal amount of $5,000,000 or more to be
evidenced by a duly executed promissory note (including, if such security
interest can be perfected therein, a grid note) that is pledged and delivered to
the Administrative Agent pursuant to the terms hereof.

 

(c)        Upon delivery to the Administrative Agent, (i) any certificate or
promissory note representing Pledged Securities shall be accompanied by undated
stock or note powers, as applicable, duly executed in blank or other undated
instruments of transfer duly executed in blank and reasonably satisfactory to
the Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment duly executed in blank by the applicable Grantor and
such other instruments and documents as the Administrative Agent may reasonably
request.  Each delivery of Pledged Securities shall be accompanied by a schedule
describing such Pledged Securities, which schedule shall be deemed attached to,
and shall supplement, Schedule II hereto and be made a part hereof; provided
that failure to provide any such schedule hereto shall not

 

5

--------------------------------------------------------------------------------


 

affect  the  validity  of  such  pledge  of  such  Pledged  Securities.   Each 
schedule  so  delivered  shall supplement any prior schedules so delivered.

 

SECTION 2.03.      Representations, Warranties and Covenants.   The Grantors
jointly and severally represent, warrant and covenant to and with the
Administrative Agent, for the benefit of the Secured Parties, that:

 

(a)        as of the Closing Date, Schedule II hereto sets forth a true and
complete list, with respect to each Grantor, of (i) all the Equity Interests
owned by such Grantor in the Borrower, any Intermediate Parent or any Subsidiary
and the percentage of the issued and outstanding units of each class of the
Equity Interests of the issuer thereof represented by the Pledged Equity
Interests owned by such Grantor and (ii) all the Pledged Debt Securities owned
by such Grantor;

 

(b)        the Pledged Equity Interests and the Pledged Debt Securities have
been duly and validly authorized and issued by the issuers thereof and (i) in
the case of Pledged Equity Interests, are fully paid and nonassessable and (ii)
in the case of Pledged Debt Securities, are legal, valid and binding obligations
of the issuers thereof, except to the extent that enforceability of such
obligations may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditor’s rights generally; provided that the foregoing
representations, insofar as they relate to the Pledged Debt Securities issued by
a Person other than Holdings, any Intermediate Parent, the Borrower or any
Subsidiary, are made to the knowledge of the Grantors;

 

(c)        except for the security interests granted hereunder and under any
other Loan Documents, each of the Grantors (i) is and, subject to any transfers
made in compliance with the Credit Agreement, will continue to be the direct
owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II hereto as owned by such Grantor, (ii) holds the same free and clear
of all Liens, other than Liens permitted pursuant to Section 6.02 of the Credit
Agreement and  transfers  made  in  compliance  with  the  Credit  Agreement, 
(iii) will  make  no  further assignment, pledge, hypothecation or transfer of,
or create or permit to exist any security interest in or other Lien on, the
Pledged Collateral, other than Liens permitted pursuant to Section 6.02 of the
Credit Agreement and transfers made in compliance with the Credit Agreement, and
(iv) will defend its title or interest thereto or therein against any and all
Liens (other than the Liens created by this Agreement and the other Loan
Documents and Liens permitted pursuant to Section 6.02 of the Credit Agreement),
however arising, of all Persons whomsoever;

 

(d)        except  for  restrictions  and  limitations  imposed  by  the  Loan 
Documents  or securities laws generally, the Pledged Equity Interests and, to
the extent issued by Holdings, any Intermediate Parent, the Borrower or any
Subsidiary, the Pledged Debt Securities are and will continue to be freely
transferable and assignable, and none of the Pledged Equity Interests and, to
the extent issued by Holdings, any Intermediate Parent, the Borrower or any
Subsidiary, the Pledged Debt Securities are or will be subject to any option,
right of first refusal, shareholders agreement, charter, by-law or other
organizational document provisions or contractual restriction of any nature that
might prohibit, impair, delay or otherwise affect in any manner adverse to the
Secured Parties in any material respect the pledge of such Pledged Collateral
hereunder, the sale or disposition thereof pursuant hereto or the exercise by
the Administrative Agent of rights and remedies hereunder;

 

(e)       no part of the Collateral constituting Equity Interests in the
Borrower, any Intermediate Parent or any Subsidiary consists of margin stock, as
that term is defined under Regulation U of the Board of Governors of the Federal
Reserve System;

 

6

--------------------------------------------------------------------------------


 

(f)         each of the Grantors has the power and authority to pledge the
Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated;

 

(g)        by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Administrative Agent
in accordance with this Agreement, the Administrative Agent will obtain a legal,
valid and perfected lien upon and security interest in such Pledged Securities,
free of any adverse claims, under the New York UCC to the extent such lien and
security interest may be created and perfected under the New York UCC, as
security for the payment and performance of the Secured Obligations; and

 

(h)        subject to the terms of this Agreement and to the extent permitted by
applicable law, each Grantor hereby agrees that upon the occurrence and during
the continuance of an Event of Default, (A) it will comply with instructions of
the Administrative Agent with respect to the Equity Interests in such Grantor
that constitute Pledged Equity hereunder that are not certificated without
further consent by the applicable owner or holder of such Equity Interests, and
(B) at the request of the Administrative Agent, each Grantor agrees to cause
each Broker-Dealer Subsidiary to (i) make any required filing or application
with, and give any required notice to, any applicable Governmental Authority or
Regulatory Supervising Organization that may be necessary to permit the Secured
Parties and the Administrative Agent to acquire, exercise control over, transfer
or otherwise exercise any rights provided under this Agreement over the Pledged
Equity Interests of a Broker-Dealer Subsidiary, (ii) use its best efforts to
pursue such filing, application or notice and obtain any required consent or
approval as promptly as practicable, (iii) notify the Administrative Agent of
any filing or notice that will be required, other than those set forth on
Schedule V, which each Grantor represents contains a complete list of all
regulatory authorizations and notifications that may be required, and (iv) take
such other actions as may be reasonably requested by the Administrative Agent to
facilitate such acquisition, control or transfer of the Pledged Equity Interests
of any Broker-Dealer Subsidiary.

 

SECTION 2.04.      Registration  in  Nominee  Name;  Denominations.    If  an 
Event  of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Grantors of its intent to exercise such rights,
the Administrative Agent, on behalf of the Secured Parties, shall have the right
(in its sole and absolute discretion) to hold the Pledged Securities in the name
of the applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent or in its own name as pledgee or in the name of its nominee
(as pledgee or as sub-agent), and each Grantor will promptly give to the
Administrative Agent copies of any notices or other communications received by
it with respect to Pledged Securities registered in the name of such Grantor.  
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall at all times have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any reasonable purpose consistent with this Agreement.

 

SECTION 2.05.      Voting Rights; Dividends and Interest.  (a) Unless and until
an Event of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Grantors that their rights under this Section 2.05
are being suspended:

 

(i)       each  Grantor  shall  be  entitled  to  exercise  any  and  all 
voting  and/or  other consensual rights and powers inuring to an owner of
Pledged Securities or any part thereof for any purpose consistent with the terms
of this Agreement, the Credit Agreement and the other Loan Documents; provided
that such rights and powers shall not be exercised in any manner that could
materially and adversely affect the rights inuring to a holder of any Pledged
Securities or the rights and remedies of any of the Administrative Agent or the
other Secured Parties under this Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same;

 

7

--------------------------------------------------------------------------------


 

(ii)       the Administrative Agent shall promptly execute and deliver to each
Grantor, or cause to be promptly executed and delivered to such Grantor, all
such proxies, powers of attorney and other instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section;

 

(iii)       each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and are
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests in the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the
Administrative Agent and the other Secured Parties and shall be forthwith
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsements, stock or note powers and other instruments of transfer
reasonably requested by the Administrative Agent).

 

(b)        Upon the occurrence and during the continuance of an Event of
Default, after the Administrative Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(iii) of this Section 2.05, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.05 shall cease, and all such rights shall thereupon become vested
in the Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.05 shall be
held in trust for the benefit of the Administrative Agent and the other Secured
Parties, shall be segregated from other property or funds of such Grantor and
shall be forthwith delivered to the Administrative Agent upon demand in the same
form as so received (with any necessary endorsements, stock or note powers and
other instruments of transfer reasonably requested by the Administrative
Agent).   Any and all money and other property paid over to or received by the
Administrative Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Administrative Agent in an account to be established by the
Administrative Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02.  After all Events of
Default have been cured or waived and the Borrower has delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
that effect, the Administrative Agent shall promptly repay to each Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section 2.05 and that remain in such account.

 

(c)        Upon the occurrence and during the continuance of an Event of
Default, after the Administrative Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(i) of this Section 2.05, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.05, and
the obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.05, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise

 

8

--------------------------------------------------------------------------------


 

directed by the Required Lenders, the Administrative Agent shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights.   After all Events of Default have
been cured or waived and the Borrower has delivered to the Administrative Agent
a certificate of a Responsible Officer of the Borrower to that effect, all
rights vested in the Administrative Agent pursuant to this paragraph (c) shall
cease, and the Grantors shall have the exclusive right to exercise the voting
and consensual rights and powers they would otherwise be entitled to exercise
pursuant to paragraph (a)(i) of this Section 2.05.

 

(d)        Any notice given by the Administrative Agent to the Grantors
suspending their rights under paragraph (a) of this Section 2.05 (i) may be
given by telephone if promptly confirmed in writing, (ii) may be given with
respect to one or more of the Grantors at the same or different times and (iii)
may suspend the rights of the Grantors under paragraph (a)(i) or paragraph
(a)(iii) in part without suspending all such rights (as specified by the
Administrative Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Administrative Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.

 

ARTICLE III

 

Security Interests in Personal Property

 

SECTION 3.01.      Security Interest.  (a) As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor hereby grants to the Administrative Agent, its successors and assigns,
for the benefit of the Secured Parties, a continuing security interest (the
“Security Interest”) in all of such Grantor’s right, title and interest in, to
and under any and all of the following assets now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and wherever located
(collectively, the “Article 9 Collateral”):

 

(i)             all Accounts;

 

(ii)            all Chattel Paper;

 

(iii)           all Documents;

 

(iv)          all Equipment;

 

(v)            all General Intangibles, including all Intellectual Property;

 

(vi)           all Instruments;

 

(vii)          all Inventory;

 

(viii)         all other Goods;

 

(ix)           all Investment Property;

 

(x)            all Letter-of-Credit Rights;

 

(xi)           all Commercial Tort Claims specifically described on Schedule IV
hereto, as such schedule may be supplemented from time to time pursuant to
Section 3.04(d);

 

9

--------------------------------------------------------------------------------


 

(xii)       all books and records pertaining to the Article 9 Collateral; and

 

(xiii)       to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing;

 

provided that in no event shall the Security Interest attach to (A) any lease,
license, contract or agreement to which a Grantor is a party or any of its
rights or interests thereunder if, to the extent and for so long as the grant of
such security interest shall constitute or result in a breach of or a default
under, or creates an enforceable right of termination in favor of any party
(other than Holdings, any Intermediate Parent, the Borrower or any of their
respective subsidiaries) to, such lease, license, contract or agreement (other
than to the extent that any such term would be rendered ineffective, or is
otherwise unenforceable, pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC or any other applicable Requirement of Law); provided that, to the
extent severable, the Security Interest shall attach immediately to any portion
of such lease, license, contract or agreement that does not result in any such
breach, termination or default, including any Proceeds of such lease, license,
contract or agreement; (B) any motor vehicle or other asset covered by a
certificate of title or ownership, whether now owned or hereafter acquired, the
perfection of which is excluded from the UCC in the relevant jurisdiction;
(C) any asset owned by any Grantor that is subject to a Lien of the type
permitted by Section 6.02(iv) of the Credit  Agreement  (whether or not 
incurred pursuant to such Section) or a Lien permitted by Section 6.02(xi) or
Section 6.02(xx) of the Credit Agreement, in each case if, to the extent and for
so long as the grant of a Lien thereon hereunder to secure the Secured
Obligations constitutes a breach of or a default under, or creates a right of
termination in favor of any party (other than Holdings, any Intermediate Parent,
the Borrower or any of their respective subsidiaries) to, any agreement pursuant
to which such Lien has been created; provided that the Security Interest shall
attach immediately to any such asset (x) at the time the provision of such
agreement containing such restriction ceases to be in effect and (y) to the
extent any such breach or default is not rendered ineffective by, or is
otherwise unenforceable pursuant to, the UCC or any other applicable Requirement
of Law; (D) any asset owned by any Grantor with respect to which Borrower, with
the written consent of the Administrative Agent (not to be unreasonably withheld
or delayed), shall have provided to the Administrative Agent a certificate of a
Financial Officer to the effect that, based on advice of outside counsel or tax
advisors of national recognition, the creation of such security interest in such
asset hereunder would result in adverse tax consequences (including as a result
of the operation of Section 956 of the Code or any similar law or regulation in
any applicable jurisdiction) to Holdings, any Intermediate Parent, the Borrower
and its Restricted Subsidiaries (other than on account of any Taxes payable in
connection with filings, recordings, registrations, stampings and any similar
acts in connection with the creation or perfection of the Liens granted
hereunder) that shall have been reasonably determined by Borrower to be material
to Holdings, any Intermediate Parent, the Borrower and its Restricted
Subsidiaries; (E) any asset owned by any Grantor if, to the extent and for so
long as the grant of such security interest in such asset shall be prohibited by
any applicable Requirements of Law (other than to the extent that any such
prohibition would be rendered ineffective pursuant to the UCC or any other
applicable Requirements of Law); provided that the Security Interest shall
attach immediately to such asset at such time as such prohibition ceases to be
in effect; (F) any asset owned by any Grantor that the Borrower and the
Administrative Agent shall have agreed in writing to exclude from being
Article 9 Collateral on account of the cost of creating a security interest in
such asset hereunder (including any adverse tax consequences to Holdings, any
Intermediate Parent, the Borrower and the Subsidiaries resulting therefrom)
being excessive in view of the benefits to be obtained by the Secured Parties
therefrom; (G) any intent-to-use trademark applications filed in the United
States Patent and Trademark Office, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of any registration
that issues from such intent-to-use application under

 

10

--------------------------------------------------------------------------------


 

applicable federal law; and (H) the Excluded Equity Interests (it being
understood that, to the extent the Security Interest shall not have attached to
any such asset as a result of clauses (A) through (H) above, the term “Article 9
Collateral” shall not include any such asset); provided, however, that Article 9
Collateral shall include any Proceeds, substitutions or replacements of any of
the foregoing (unless such Proceeds, substitutions or replacements would
constitute property referred to in clauses (A) through (H)).

 

(b)        Each Grantor hereby irrevocably authorizes the Administrative Agent
for the benefit of the Secured Parties at any time and from time to time to file
in any relevant jurisdiction any financing statements (including fixture
filings) and continuation statements with respect to the Article 9 Collateral or
any part thereof and amendments thereto that (i) describe the collateral covered
thereby in any manner that the Administrative Agent reasonably determines is
necessary or advisable to ensure the perfection of the security interest in the
Article 9 Collateral granted under this Agreement, including indicating the
Collateral as “all assets” of such Grantor or words of similar effect, and
(ii) contain the information required by Article 9 of the UCC or the analogous
legislation of each applicable jurisdiction for the filing of any financing
statement or amendment, including (A) whether such Grantor is an organization,
the type of organization and any organizational identification number issued to
such Grantor and (B) in the case of a financing statement filed as a fixture
filing, a sufficient description of the real property to which such Article 9
Collateral relates.  Each Grantor agrees to provide such information to the
Administrative Agent promptly upon request.

 

Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto with respect to the Article 9 Collateral  or  any  part  thereof 
naming  any  Grantor  as  debtor  or  the  Grantors  as  debtors  and  the
Administrative Agent as secured party, if filed prior to the date hereof.

 

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be reasonably necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in Article 9 Collateral consisting of United States registered
or applied for Patents, Trademarks or Copyrights granted by each Grantor and
naming any Grantor or the Grantors as debtors and the Administrative Agent as
secured party.

 

(c)        The Security Interest and the security interest granted pursuant to
Article II are granted as security only and shall not subject the Administrative
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Collateral.

 

SECTION 3.02.      Representations and Warranties.  The Grantors jointly and
severally represent and warrant to the Administrative Agent, for the benefit of
the Secured Parties, that:

 

(a)        Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes, in each
case except where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and has full power
and authority to grant to the Administrative Agent, for the benefit of the
Secured Parties, the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained and except to the
extent that failure to obtain or make such consent or approval, as the case may
be, individually or in aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

11

--------------------------------------------------------------------------------


 

(b)        The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
and jurisdiction of organization of each Grantor, is correct and complete in all
material respects as of the Closing Date.  The Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations prepared by the Administrative Agent based
upon the information provided to the Administrative Agent in the Perfection
Certificate for filing in each governmental, municipal or other office specified
in Schedule 2 to the Perfection Certificate (or specified by notice from the
Borrower to the Administrative Agent after the Closing Date in the case of
filings, recordings or registrations required by Section 5.03 or 5.12 of the
Credit Agreement), are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office in order to perfect the Security Interest in
Article 9 Collateral consisting of United States  registrations  and 
applications  for  Patents,  Trademarks  and  Copyrights)  that  are necessary 
to establish a legal, valid and perfected security interest in favor of the
Administrative Agent, for the benefit of the Secured Parties,  in respect  of
all  Article 9  Collateral in  which the Security Interest  may be perfected by
filing, recording or registration in the United States, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary, except as provided under applicable law with
respect to the filing of continuation statements (other than such actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of registered or applied for Patents, Trademarks and
Copyrights acquired or developed by a Grantor after the date hereof).  The
Grantors represent and warrant that a fully executed Patent Security Agreement,
Trademark Security Agreement and Copyright Security Agreement, in each case
containing a description of the Article 9 Collateral consisting of United States
registered Patents, United States registered Trademarks and United States
registered Copyrights (and applications for any of the foregoing), as
applicable, and executed by each Grantor owning any such Article 9 Collateral,
have been delivered to the Administrative Agent for recording with the United
States Patent and Trademark Office or the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction, to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Administrative  Agent,  for  the  benefit  of  the  Secured  Parties,  in 
respect  of  all  Article 9  Collateral consisting of registrations and
applications for Patents, Trademarks and Copyrights in which a security interest
may be perfected by filing, recording or registration in the United States, and
no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary (other than such actions as are necessary to
perfect the Security Interest with respect to any Article 9 Collateral
consisting of registered or applied for Patents, Trademarks and Copyrights
acquired or developed by a Grantor after the date hereof).

 

(c)        The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Secured Obligations, (ii) subject to the filings  described  in paragraph
(b)  of this  Section 3.02,  a  perfected security  interest  in all  Article 9
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States
pursuant to the Uniform Commercial Code and (iii) subject to the filings
described in paragraph (b) of this Section 3.02, a security interest that shall
be perfected in all Article 9 Collateral in which a security interest may be
perfected upon the receipt and recording of a Patent Security Agreement, a
Trademark Security Agreement and a Copyright Security Agreement with the United
States Patent and Trademark Office and the United States Copyright Office, as 
applicable,  within  the  three-month  period  after  the  date  hereof 
pursuant  to  35 U.S.C.  § 261  or 15 U.S.C. § 1060 or the one-month period
after the date hereof pursuant to 17 U.S.C. § 205. The Security Interest is and
shall be prior to any other Lien on any of the Article 9 Collateral, other than
Liens permitted pursuant to Section 6.02 of the Credit Agreement.

 

12

--------------------------------------------------------------------------------


 

(d)        The Article 9 Collateral is owned by the Grantors free and clear of
any Lien, except for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement.   None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Article 9 Collateral or (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the
United States Patent and Trademark Office or the United  States  Copyright 
Office,  except,  in  each  case,  for  Liens  expressly  permitted  pursuant 
to Section 6.02 of the Credit Agreement.

 

SECTION 3.03.      Covena nts.  (a) Each Grantor shall, at its own expense, take
any and all  commercially  reasonable actions  necessary  to  defend  title to 
the  Article 9  Collateral  against  all Persons, except with respect to
Article 9 Collateral that such Grantor determines in its reasonable business
judgment is no longer necessary or beneficial to the conduct of such Grantor’s
business, and to defend the Security Interest of the Administrative Agent in the
Article 9 Collateral and the priority thereof against any Lien not permitted
pursuant to Section 6.02 of the Credit Agreement, subject to the rights of such
Grantor under Section 9.14 of the Credit Agreement and corresponding provisions
of the Security Documents to obtain a release of the Liens created under the
Security Documents.

 

(b)        Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Administrative Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and Taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith.   If any amount payable under or in connection
with any of the Article 9 Collateral shall be or become evidenced by any
promissory note (which may be a global note) or other instrument (other than any
promissory note or other instrument in an aggregate principal amount of less
than $5,000,000 owed to the applicable Grantor by any Person), such note or
instrument shall be promptly pledged and delivered to the Administrative Agent,
for the benefit of the Secured Parties, together with an undated instrument of
transfer duly executed in blank and in a manner reasonably satisfactory to the
Administrative Agent.

 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Administrative Agent, with prompt written notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III hereto or adding
additional schedules hereto to identify specifically any asset or item that may
constitute an application or registration for any Copyright, Patent or
Trademark; provided that any Grantor shall have the right, exercisable within 10
days (or such longer period as shall be agreed by the Borrower and the
Administrative Agent) after it has been notified in writing by the
Administrative Agent of the specific identification of such Collateral, to
advise the Administrative Agent in writing of any inaccuracy (i) with respect to
such supplement or additional schedule or (ii) of the representations and
warranties made by such Grantor hereunder with respect to such Collateral.  
Each Grantor agrees that, at the reasonable request of the Administrative Agent,
it will use commercially reasonable efforts to take such action as shall be
reasonably necessary in order that all representations and warranties hereunder
shall be true and correct with respect to such Collateral within 10 days (or
such longer period as shall be agreed by the Borrower and the Administrative
Agent) after the date it has been notified in writing by the Administrative
Agent of the specific identification of such Collateral.

 

(c)        At  its   option,   the  Administrative  Agent   may  discharge 
past  due  taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not
permitted pursuant to Section 6.02 of the Credit Agreement, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Grantor fails to do so as

 

13

--------------------------------------------------------------------------------


 

required by the Credit Agreement, this Agreement or any other Loan Document and
within a reasonable period of time after the Administrative Agent has requested
that it do so, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent, within 10 days after demand, for any reasonable payment
made or any reasonable expense incurred by the Administrative Agent pursuant to
the foregoing authorization; provided that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured Party to cure or perform,
any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.

 

(d)       Each Grantor shall remain liable, as between such Grantor and the
relevant counterparty under each contract, agreement or instrument relating to
the Article 9 Collateral, to observe and perform all the conditions and
obligations to be observed and performed by it under such contract, agreement or
instrument, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Administrative Agent and the other Secured Parties from and against any and all
liability for such performance.

 

(e)        It is understood that no Grantor shall be required by this Agreement
to perfect the security interests created hereunder by any means other than
(i) filings pursuant to the Uniform Commercial Code, (ii) filings with the
United States Patent and Trademark Office or United States Copyright Office (or
any successor office) in respect of registered Intellectual Property (provided
that, with respect to Licenses, such filings shall be limited to exclusive
Copyright Licenses under which such Grantor is a licensee), (iii) in the case of
Collateral that constitutes Tangible Chattel Paper, Pledged
Securities, Instruments, Certificated Securities or Negotiable Documents,
delivery thereof to the Administrative Agent in accordance with the terms hereof
(together with, where applicable, undated stock or note powers or other undated
proper instruments of assignment) and (iv) other actions to the extent required
by Section 3.03(b) (solely with respect to the second sentence thereof),
Section 3.04(c) and Section 3.04(d) hereunder.  No Grantor shall be required to
(i) complete any filings or other action with respect to the perfection or
creation of security interests in any jurisdiction outside of the United States
(or otherwise enter into any security agreements, mortgages or pledge agreements
governed by the laws of any jurisdiction outside of the United States) or
(ii) deliver control agreements or other control or similar arrangements with
respect to, or confer perfection by “control” over, any Deposit Accounts,
Securities Accounts, Commodity Accounts, letters of credit rights or other
assets requiring perfection by control (other than assets described in clauses
(iii) and (iv) of this clause (e)).

 

(f)         Each Grantor  irrevocably  makes,  constitutes  and appoints  the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default and after notice to the Borrower of its
intent to exercise such rights, of making,  settling and adjusting claims  in
respect  of Article 9  Collateral under  policies  of insurance, endorsing the
name of such Grantor on any check, draft, instrument or other item of payment
for the proceeds of such policies of insurance and for making all determinations
and decisions with respect thereto.   In the event that any Grantor at any time
or times shall fail to obtain or maintain any of the policies of insurance
required hereby or to pay any premium in whole or part relating thereto, the
Administrative Agent may, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Default or Event of Default, in its
sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Administrative
Agent reasonably deems advisable.  All sums disbursed by the Administrative
Agent in connection with this paragraph, including reasonable out-of-pocket
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within 10 days of demand, by the Grantors to the Administrative
Agent and shall be additional Secured Obligations secured hereby.

 

14

--------------------------------------------------------------------------------


 

SECTION 3.04.      Other Actions.  In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

 

(a)        Instruments.   If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral (other than Instruments with a face amount
of less than $5,000,000 and other than checks to be deposited in the ordinary
course of business), such Grantor shall promptly endorse, assign and deliver the
same to the Administrative Agent, accompanied by such undated instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.

 

(b)        Investment Property.  Except to the extent otherwise provided in
Article II, if any Grantor shall at any time hold or acquire any certificated
securities (other than in the ordinary course of its trading activities), such
Grantor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such undated instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time reasonably request.

 

(c)        Letter-of-Credit Rights.  If any Grantor is at any time a beneficiary
under a letter of credit with an aggregate face amount in excess of $5,000,000
now or hereafter issued in favor of such Grantor that is not a Supporting
Obligation with respect to any of the Collateral, such Grantor shall promptly
notify the Administrative Agent thereof and, at the request and option of the
Administrative Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably  satisfactory  to  the  Administrative  Agent,  either 
(i) use  commercially  reasonable efforts to arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to the
Administrative Agent of the proceeds of any drawing under such letter of credit
or (ii) use commercially reasonable efforts to arrange for the Administrative
Agent to become the transferee beneficiary of such letter of credit, with the
Administrative Agent agreeing, in each case, that the proceeds of any drawing
under such letter of credit are to be paid to the applicable Grantor unless an
Event of Default has occurred and is continuing.

 

(d)       Commercial Tort Claims.  If any Grantor shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated to exceed
$5,000,000, such Grantor shall promptly notify the Administrative Agent thereof
in a writing signed by such Grantor, including a summary description of such
claim, and Schedule IV hereto shall be deemed to be supplemented to include such
description of such commercial tort claim as set forth in such writing.

 

SECTION 3.05.      Covena nts Regarding Patent, Trademark and Copyright
Collateral. (a) Except to the extent failure so to act could not reasonably be
expected to have a Material Adverse Effect of the type referred to in clause
(a) or (b) of the definition of such term in the Credit Agreement, with respect
to registration or pending application of each item of its Intellectual Property
for which such Grantor has standing to do so, each Grantor agrees (i) to
maintain the validity and enforceability of any registered Intellectual Property
(or applications therefor) and to maintain such registrations and applications
of Intellectual Property in full force and effect and (ii) to pursue the
registration and maintenance  of  each  Patent,  Trademark  or  Copyright 
registration  or  application,  now  or  hereafter included in the Intellectual
Property of such Grantor, including the payment of required fees and taxes, the
filing of responses  to  office actions  issued by the U.S. Patent  and
Trademark Office,  the U.S. Copyright Office or other governmental authorities,
the filing of applications for renewal or extension, the filing of affidavits
under Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation,  continuation-in-part,  reissue  and  renewal  applications  or 
extensions,  the  payment  of

 

15

--------------------------------------------------------------------------------


 

maintenance fees and the participation in interference, reexamination,
opposition, cancellation, infringement and misappropriation proceedings.

 

(b)        Except as could not reasonably be expected to have a Material Adverse
Effect of the type referred to in clause (a) or (b) of the definition of such
term in the Credit Agreement, no Grantor shall do or permit any act or knowingly
omit to do any act whereby any of its Intellectual Property may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or in case of a trade secret, lose its competitive value).

 

(c)        Except  where failure to  do  so  could  not  reasonably  be 
expected  to  have a Material Adverse Effect of the type referred to in clause
(a) or (b) of the definition of such term in the Credit Agreement, each Grantor
shall take all commercially reasonable steps to preserve and protect each item
of its Intellectual Property, including maintaining the quality of any and all
products or services used or provided in connection with any of the Trademarks,
consistent with the quality of the products and services as of the date hereof,
and taking all commercially reasonable steps necessary to ensure that all
licensed users of any of the Trademarks abide by the applicable license’s terms
with respect to the standards of quality.

 

(d)        Each Grantor agrees that, should it obtain an ownership or other
interest in any Intellectual Property after the Closing Date, (i) the provisions
of this Agreement shall automatically apply thereto and (ii) any such
Intellectual Property and, in the case of Trademarks, the goodwill symbolized
thereby, shall automatically become Intellectual Property subject to the terms
and conditions of this Agreement.

 

(e)        Nothing  in  this  Agreement  shall  prevent  any  Grantor  from 
disposing  of, discontinuing the use or maintenance of, failing to pursue or
otherwise allowing to lapse, terminate or put into the public domain any of its
Intellectual Property to the extent permitted by the Credit Agreement if such
Grantor determines in its reasonable business judgment that such discontinuance
is desirable in the conduct of its business.

 

ARTICLE IV

 

Remedies

 

SECTION 4.01.      Remedies  upon  Default.    Upon  the  occurrence  and 
during  the continuance of an Event of Default, each Grantor agrees to deliver,
on demand, each item of Collateral to the Administrative Agent or any Person
designated by the Administrative Agent, and it is agreed that the Administrative
Agent shall have the right to take any of or all the following actions at the
same or different times: (a) with respect to any Article 9 Collateral consisting
of Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Grantors to the Administrative Agent, for the benefit of the
Secured Parties, or to license or sublicense, whether on an exclusive or
nonexclusive basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained), and (b) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Article 9 Collateral and the Pledged Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral or
the Pledged Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and the Pledged Collateral and, generally, to
exercise any and all rights afforded to a secured party under the Uniform
Commercial Code or other applicable law.   Without limiting the generality of
the foregoing, each  Grantor  agrees  that  the  Administrative  Agent  shall 
have  the  right,  subject  to  the  mandatory

 

16

--------------------------------------------------------------------------------


 

requirements of applicable law and the notice requirements described below, to
sell or otherwise dispose of all or any part of the Collateral at a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold.  Each such purchaser
at any sale of Collateral shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal that
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

 

The Administrative Agent shall give the applicable Grantors no less than 10
days’ written notice (which each Grantor agrees  is reasonable notice within the
meaning of Section 9-611  of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange.   Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale.  At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine.  The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent and the other
Secured Parties shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may (with the consent of the Administrative Agent,
which may be withheld in its discretion) bid for or purchase, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor.  For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Administrative Agent shall be free to carry out such sale pursuant to such
agreement and no Grantor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Administrative Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Secured Obligations paid in full.  As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.   Any
sale pursuant to the provisions of this Section 4.01 shall be deemed to conform
to the

 

17

--------------------------------------------------------------------------------


 

commercially  reasonable  standards  as  provided  in  Section 9-610(b)  of 
the  New York  UCC  or  its equivalent in other jurisdictions.

 

SECTION 4.02.      Application of Proceeds.  The Administrative Agent shall
apply the proceeds of any collection or sale of Collateral and any Collateral
consisting of cash, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Secured Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;

 

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and

 

THIRD,  to  the  Grantors,  their  successors  or  assigns,  or  as  a  court 
of  competent jurisdiction may otherwise direct.

 

The Administrative Agent  shall  have absolute discretion as  to the time of
application  of any such proceeds, moneys or balances in accordance with this
Agreement.   Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not  be  obligated  to  see  to 
the  application  of  any  part  of  the  purchase  money  paid  over  to  the
Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.  The Administrative Agent shall have no liability to any
of the Secured Parties for actions taken in reliance on information  supplied 
to  it  as  to  the  amounts  of  unpaid  principal  and  interest  and  other 
amounts outstanding with respect to the Secured Obligations.

 

SECTION 4.03.      Grant of License to Use Intellectual Property.   For the
purpose of enabling the Administrative Agent to exercise rights and remedies
under this Agreement at any time that an Event of Default shall have occurred
and be continuing, each Grantor hereby grants to the Administrative Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Grantors) to use, license or sublicense any of the
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Grantor (it being understood that the Administrative Agent shall not
exercise such license except during the continuance of an Event of Default and
after notice to such Grantor), and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof to the extent that such
non- exclusive license (a) does not violate the express terms of any agreement
between a Grantor and a third party governing the applicable Grantor’s use of
such Collateral consisting of Intellectual Property, or gives such third party
any right of acceleration, modification or cancellation therein and (b) is not
prohibited by any Requirements of Law; provided that such licenses to be granted
hereunder with respect to Trademarks shall be subject to the maintenance of
quality standards with respect to the goods and services on which such
Trademarks are used sufficient to preserve the validity of such Trademarks.  The
use of such license by the Administrative Agent may be exercised, at the option
of the Administrative Agent, during the continuation of an Event of Default;
provided further that any license, sublicense or

 

18

--------------------------------------------------------------------------------


 

other transaction entered into by the Administrative Agent in accordance
herewith shall be binding upon the Grantors notwithstanding any subsequent cure
of an Event of Default.

 

SECTION 4.04.      Securities Act.  In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same.  Similarly,
there may be other legal restrictions or limitations affecting the
Administrative Agent in any attempt to dispose of all or part of the Pledged
Collateral under applicable blue sky or other state securities laws or similar
laws analogous in purpose or effect.  Each Grantor recognizes that in light of
such restrictions and limitations the Administrative Agent may, with respect to
any sale of the Pledged Collateral, limit the purchasers to those who will
agree, among other things, to acquire such Pledged Collateral for their own
account, for investment and not with a view to the distribution or resale
thereof.   Each Grantor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws to the extent the
Administrative Agent has determined that such a registration is not required by
any Requirement of Law and (b) may approach and negotiate with a limited number
of potential purchasers (including a single potential purchaser) to effect such
sale.  Each Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions.   In the event of any such sale, the
Administrative Agent and the other Secured Parties shall incur no responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Administrative Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a limited 
number  of  purchasers  (or  a  single  purchaser)  were  approached.    The 
provisions  of  this Section 4.04 will apply notwithstanding the existence of a
public or private market upon which the quotations or sales prices may exceed
substantially the price at which the Administrative Agent sells.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01.      Notices.  All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement.   All communications and
notices hereunder to any Grantor shall be given to it in care of Holdings as
provided in Section 9.01 of the Credit Agreement.

 

SECTION 5.02.      Waivers; Amendment.  (a) No failure or delay by the
Administrative Agent,  the  Primary  Revolving  Facility  Administrative 
Agent,  any  Issuing  Bank  or  any  Lender  in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.   The rights and remedies of the Administrative Agent, the
Primary Revolving Facility Administrative Agent, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they

 

19

--------------------------------------------------------------------------------


 

would otherwise have.  No waiver of any provision of this Agreement or consent
to any departure by any Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section 5.02, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, the Primary Revolving Facility Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.  No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

 

(b)       Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Grantor or Grantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Secured Party, consent
to a departure by any Grantor from any covenant of such Grantor set forth herein
to the extent such departure is consistent with the authority of the
Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement.

 

SECTION 5.03.      Administrative Agent’s  Fees  and Expenses; 
Indemnification.    (a) Each Grantor, jointly with the other Grantors and
severally, agrees to reimburse the Administrative Agent for its fees and
expenses incurred hereunder as provided in Section 9.03(a) of the Credit
Agreement; provided that each reference therein to the “Borrower” shall be
deemed to be a reference to “each Grantor.”

 

(b)       Without limitation of its indemnification obligations under the other
Loan Documents, each Grantor, jointly with the other Grantors and severally,
agrees to indemnify the Administrative Agent and the other Indemnitees against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced out-of-pocket fees and
expenses of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee by any third party or by the Borrower, Holdings, any Intermediate
Parent or any Subsidiary arising out of, in connection with, or as a result of,
the execution, delivery or performance of this Agreement or any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, Holdings, any Intermediate Parent
or any Subsidiary and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, costs or related
expenses (x) resulted from the gross negligence, bad faith or willful misconduct
of such Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (y) resulted from a
material breach of the Loan Documents by such Indemnitee or its Related Parties
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (z) arise from disputes between or among Indemnitees
that do not involve an act or omission by Holdings, the Borrower or any
Restricted Subsidiary, except that the Administrative Agent, the Documentation
Agent, each Syndication Agent and each Lead Arranger shall be indemnified in
their capacities as such with respect to any dispute under this clause (z).

 

(c)        To the fullest extent permitted by applicable law, no Grantor shall
assert, and each Grantor hereby waives, any claim against any Indemnitee (i) for
any direct or actual damages arising from the use by unintended recipients of
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems (including the Internet) in connection with this Agreement
or the other Loan Documents or the transactions  contemplated  hereby  or 
thereby;  provided  that  such  indemnity  shall  not,  as  to  any

 

20

--------------------------------------------------------------------------------


 

Indemnitee, be available to the extent that such actual or direct damages are
determined by a court of competent jurisdiction in a final and non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of, or a material breach of the Loan Documents by, such Indemnitee or
its Related  Parties  (as  determined  by  a  court  of  competent 
jurisdiction  in  a  final  and  non-appealable judgment) or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(d)        The provisions of this Section 5.03 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby or
thereby, the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Secured Party.  All
amounts due under this Section shall be payable  not  later  than  10  Business 
Days  after  written  demand  therefor;  provided,  however,  any Indemnitee
shall promptly refund an indemnification payment received hereunder to the
extent that there is a final judicial determination that such Indemnitee was not
entitled to indemnification with respect to such payment pursuant to this
Section 5.03.  Any such amounts payable as provided hereunder shall be
additional Secured Obligations.

 

SECTION 5.04.      Successors and Assigns.   Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, in each case subject to Section 5.06.

 

SECTION 5.05.      Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in this Agreement or any
other Loan Document and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Secured Parties and shall survive
the execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by or on
behalf of any Secured Party and notwithstanding that the Administrative Agent,
any Issuing Bank, any Lender or any other Secured Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement or any other Loan Document, and
shall continue in full force and effect until such time as (a) all the Loan
Document Obligations (including LC Disbursements, if any, but excluding
contingent obligations as to which no claim has been made) have been paid in
full in cash, (b) all Commitments have terminated or expired and (c) the LC
Exposure has been reduced to zero (including as a result of obtaining the
consent of the applicable Issuing Bank as described in Section 9.05 of the
Credit Agreement) and the Issuing Banks have no further obligation to issue or
amend Letters of Credit under the Credit Agreement.

 

SECTION 5.06.      Counterparts; Effectiveness; Several Agreement.   This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but  all 
of  which  when taken together  shall constitute a  single contract. Delivery of
an executed signature page to this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement.  This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding upon such
Grantor and the Administrative Agent and their respective permitted successors
and assigns, and shall inure to the benefit

 

21

--------------------------------------------------------------------------------


 

of such Grantor, the Administrative Agent and the other Secured Parties and
their respective successors and assigns, except that no Grantor shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein (and any such assignment or transfer shall be void) except as expressly
provided in this Agreement and the Credit Agreement.  This Agreement shall be
construed as a separate agreement  with  respect  to  each  Grantor  and  may 
be amended,  modified,  supplemented,  waived  or released with respect to any
Grantor without the approval of any other Grantor and without affecting the
obligations of any other Grantor hereunder.

 

SECTION 5.07.      Severability.   Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 5.08.      Right of Set-Off.  If an Event of Default under the Credit
Agreement shall have occurred and be continuing, each Lender, the Issuing Banks
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set-off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Bank or any such
Affiliate to or for the credit or the account of any Grantor against any of and
all the obligations of such Grantor then due and owing under this Agreement held
by such Lender or such Issuing Bank, irrespective of whether or not such Lender
or such Issuing Bank shall have made any demand under this Agreement and
although (i) such obligations may be contingent or unmatured and (ii) such
obligations are owed to a branch or office of such Lender or such Issuing Bank
different from the branch or office holding such deposit or obligated on such
Indebtedness; provided that if any Defaulting Lender shall exercise any such
right of set-off, (i) all amounts so set off shall be paid over immediately to
the Primary Revolving Facility Administrative Agent for further application in
accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Primary Revolving Facility Administrative
Agent, the Issuing Bank and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Primary Revolving Facility Administrative Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of set-off.  The
applicable Lender and Issuing Bank shall notify the applicable Grantor and the
Applicable Administrative Agent of such setoff and application; provided that
any failure to give or any delay in giving such notice shall not affect the
validity of any such setoff and application under this Section 5.08. The rights
of each Lender, each Issuing Bank and their respective Affiliates under this
Section 5.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank and their respective
Affiliates may have.

 

SECTION 5.09.      Governing  Law;   Jurisdiction;   Consent   to  Service  
of   Process; Appointment of Service of Process Agent.  (a) This Agreement shall
be construed in accordance with and governed by the laws of the State of New
York.

 

(b)        Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may

 

22

--------------------------------------------------------------------------------


 

be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the Administrative Agent, the Primary Revolving Facility, any Issuing Bank or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement against any Grantor or its respective properties in the courts of any
jurisdiction.

 

(c)        Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 5.01.  Nothing in any Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

(e)        Each  Grantor  hereby  irrevocably  designates,  appoints  and 
empowers  the Borrower as its designee, appointee and agent to receive, accept
and acknowledge for and on its behalf, and in respect of its property, service
of any and all legal process, summons, notices and documents that may be served
in any such action or proceeding.

 

SECTION 5.10.      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST  EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT  IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION,  SEEK  TO  ENFORCE  THE 
FOREGOING  WAIVER  AND  (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

 

SECTION 5.11.      Headings.   Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 5.12.      Security Interest Absolute.   All rights of the
Administrative Agent hereunder,  the  Security  Interest,  the  grant  of  a 
security  interest  in  the  Pledged  Collateral  and  all obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Secured Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Secured Obligations, or any other amendment or waiver of or any consent
to any departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.

 

23

--------------------------------------------------------------------------------


 

SECTION 5.13.      Termination or Release.   (a) This Agreement, the Security
Interest and all other security interests granted hereby shall terminate when
(i) all the Loan Document Obligations (including all LC Disbursements, if any,
but excluding contingent obligations as to which no claim has been made) have
been paid in full in cash, (ii) all Commitments have terminated or expired and
(iii) the LC Exposure has been reduced to zero (including as a result of
obtaining the consent of the applicable Issuing Bank as described in
Section 9.05 of the Credit Agreement) and the Issuing Banks have no further
obligation to issue or amend Letters of Credit under the Credit Agreement.

 

(b)       The Security Interest and all other security interests granted hereby
shall also terminate and be released at the time or times and in the manner set
forth in Section 9.14 of the Credit Agreement.

 

(c)        In connection with any termination or release pursuant to paragraph
(a) or (b) of this Section, the Administrative Agent shall execute and deliver
to any Loan Party, at such Loan Party’s expense, all documents that such Loan
Party shall reasonably request to evidence such termination or release so long
as the applicable Loan Party shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably request
in order to demonstrate compliance with this Section 5.13.   Any execution and
delivery of documents by the Administrative Agent pursuant to this Section shall
be without recourse to or warranty by the Administrative Agent.

 

SECTION 5.14.      Additional Subsidiaries. The Grantors shall cause each
Subsidiary of the Borrower which, from time to time, after the date hereof shall
be required to pledge any assets to the Administrative Agent for the benefit of
the Secured Parties pursuant to the Credit Agreement to (a) execute and deliver
to the Administrative Agent a Supplement and (ii) a Perfection Certificate, in
each case, within thirty (30) days of the date on which it was acquired, created
or otherwise required to become a Grantor hereunder.   Upon execution and
delivery by the Administrative Agent and a Subsidiary of a Supplement, any such
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as such herein.  The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder.   The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any Subsidiary as a party to this
Agreement.

 

SECTION 5.15.      Administrative Agent  Appointed  Attorney-in-Fact.    Each
Grantor hereby appoints the Administrative Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof at any time after
and during the continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, but only upon the
occurrence and during the continuance of an Event of Default and notice by the
Administrative Agent to the Borrower of its intent to exercise such rights, with
full power of substitution either in the Administrative Agent’s name or in the
name of such Grantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Administrative Agent; and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all

 

24

--------------------------------------------------------------------------------


 

or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Administrative Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby.  The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or wilful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.

 

SECTION 5.16.            Broker Dealer Compliance.

 

(a)        Notwithstanding anything to the contrary contained herein or in any
other Loan Document, no party hereto shall take any actions hereunder that would
constitute or result in a transfer or assignment of any Broker-Dealer Subsidiary
or any Equity Interests of a Broker-Dealer Subsidiary, or a change of control
over such Broker-Dealer Subsidiary, requiring the application to and/or prior
approval of FINRA or any other Regulatory Supervising Organization without first
making such application and/or obtaining such prior approval, to the extent
required, of FINRA or such Regulatory Supervising Organization.

 

(b)        Without limiting the obligations of any party under
Section 2.03(h)(B), if an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have notified the Borrower that it intends to
enforce its rights under Section 4.01, the Administrative Agent is empowered 
to  seek  from  FINRA  or  any  other  Regulatory  Supervising  Organization, 
to  the  extent required, consent to or approval of any involuntary transfer of
control of any entity whose Collateral is subject to this Agreement for the
purpose of seeking a bona fide purchaser to whom control ultimately will  be 
transferred.  The  Borrower  agrees  to  cooperate  with  any  such  purchaser 
and  with  the Administrative Agent in the preparation, execution and filing of
any forms and providing any information that may be necessary in obtaining such
consent to the assignment to such purchaser of the Collateral. The Borrower
hereby agrees to consent to any such voluntary or involuntary transfer after and
during the continuation of an Event of Default and following delivery by the
Administrative Agent of the notice described above, as long as not revoked or
rescinded.  The Borrower shall cooperate fully in obtaining the consent  of
FINRA and the approval or  consent  of  each  other  Regulatory Supervising
Organization required to effectuate the foregoing.

 

SECTION 5.17.     Effectiveness as to East Subsidiary Grantors.   The East
Subsidiary Grantors  shall  have  no  rights  or  obligations  hereunder  until 
the  consummation  of  the transactions described in clauses (a)-(c) of the
definition of Subsequent Transactions and any representations and warranties of
the East Subsidiary Grantors hereunder shall not become effective until such
time.  Upon consummation of the Subsequent Transactions, all the rights and
obligations and all representations and warranties of the East Subsidiary
Grantors shall become effective as of the date hereof, without any further
action by any Person.

 

[Signature Pages Follow]

 

25

--------------------------------------------------------------------------------


 

Exhibit I to the

Collateral Agreement

 

SUPPLEMENT NO.     dated as of         , 20    (this “Supplement”), to the
Collateral Agreement dated as of July 8, 2011, (the “Collateral Agreement”),
among VFH LLC (“Holdings”), VFH PARENT LLC (the “Borrower”), the other GRANTORS
from time to time party thereto and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent.

 

A.         Reference is  made to (a) the Credit  Agreement  dated as of July 8,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the Borrower, the Lenders party thereto and
Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and (b) the
Collateral Agreement.

 

B.        Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement and the
Collateral Agreement, as applicable.

 

C.         The Grantors have entered into the Collateral Agreement in order to
induce the Lenders to make Loans and the Issuing Banks to issue Letters of
Credit.  Section 5.14 of the Collateral Agreement provides that additional
Subsidiaries may become Grantors under the Collateral Agreement by execution and
delivery of an instrument in the form of this Supplement.  The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Grantor under the
Collateral Agreement in order to induce the Lenders to make additional Loans and
the Issuing Banks to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.   In accordance with Section 5.14 of the Collateral Agreement, the
New Subsidiary by its signature below becomes a Grantor under the Collateral
Agreement with the same force and effect as if originally named therein as a
Grantor, and the New Subsidiary hereby (a) agrees to all the terms  and 
provisions  of  the  Collateral  Agreement  applicable  to  it  as  a  Grantor 
thereunder  and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct on and as of
the date hereof.   In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Secured Obligations (as
defined in the Collateral Agreement), does hereby create and grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in and lien on all of the New Subsidiary’s right,
title and interest in, to and under the Pledged Collateral and the Article 9
Collateral (as each such term is defined in the Collateral Agreement).  Each
reference to a “Grantor” in the Collateral Agreement shall be deemed to include
the New Subsidiary.  The Collateral Agreement is hereby incorporated herein by
reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
to the extent that enforceability of such obligations may be limited by
applicable bankruptcy, insolvency and other similar laws affecting creditors’
rights generally.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken

 

--------------------------------------------------------------------------------


 

together shall constitute a single contract.  Delivery of an executed signature
page to this Supplement by facsimile or other electronic transmission shall be
effective as delivery of a manually signed counterpart of this Supplement.  This
Supplement shall become effective as to the New Subsidiary when a counterpart
hereof executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon the New
Subsidiary and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of the New Subsidiary,
the Administrative Agent and the other Secured Parties and their respective
successors and assigns, except that the New Subsidiary shall not have the right
to assign or transfer its rights or obligations hereunder or any interest herein
(and any such assignment or transfer shall be void) except as expressly provided
in this Supplement, the Collateral Agreement and the Credit Agreement.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a schedule with the true and correct legal name
of the New Subsidiary, its jurisdiction of formation and the location of its
chief executive office, (b) Schedule II sets forth a true and complete list,
with respect to the New Subsidiary, of (i) all the Equity Interests owned by the
New Subsidiary in any Subsidiary and the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity Interests owned by the New Subsidiary and
(ii) all the Pledged Debt Securities owned by the New Subsidiary and
(c) Schedule III attached hereto sets forth, as of the date hereof, (i) all of
the New Subsidiary’s Patents, including the name of the registered owner, type,
registration or application number and the expiration date (if already
registered)  of  each  such  Patent  owned  by  the  New  Subsidiary,  (ii) 
all  of  the  New  Subsidiary’s Trademarks, including the name of the registered
owner, the registration or application number and the expiration date (if
already registered) of each such Trademark owned by the New Subsidiary, and
(iii) all of the New Subsidiary’s Copyrights, including the name of the
registered owner, title and, if applicable, the registration number of each such
Copyright owned by the New Subsidiary, and (d) Schedule IV attached hereto sets
forth, as of the date hereof, each Commercial Tort Claim in respect of which a
complaint or counterclaim has been filed by the New Subsidiary seeking damages
in an amount of $5,000,000 or more.

 

SECTION 5.  Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

 

SECTION 6.  This Supplement shall be construed in accordance with and governed
by the laws of the State of New York.

 

SECTION  7.     Any  provision  of  this  Supplement  held  to  be  invalid, 
illegal  or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Collateral Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Administrative Agent for
its fees and expenses incurred hereunder and under the Collateral Agreement as
provided in Section 9.03(a) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to “the
New Subsidiary.”

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

 

[NEW SUBSIDIARY],

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Legal Name:

 

 

Jurisdiction of Formation:

 

 

Location of Chief Executive Office:

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent,

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO SUPPLEMENT TO COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule I

to Supplement No.   to the

Collateral Agreement

 

NEW SUBSIDIARY INFORMATION

 

Name

 

Jurisdiction of Formation

 

Chief Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule II

to Supplement No.    to the

Collateral Agreement

 

PLEDGED EQUITY INTERESTS

 

 

 

 

 

 

 

 

Number and

 

 

 

 

 

 

 

Number of

 

Class of

 

Percentage

 

Grantor

 

Issuer

 

Certificate

 

Equity Interests

 

of Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT SECURITIES

 

 

 

 

 

Principal

 

 

 

 

 

Grantor

 

Issuer

 

Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule III

to Supplement No.     to the

Collateral Agreement

 

INTELLECTUAL PROPERTY

 

--------------------------------------------------------------------------------


 

Schedule IV

to Supplement No.     to the

Collateral Agreement

 

COMMERCIAL TORT CLAIMS

 

--------------------------------------------------------------------------------


 

Schedule V

to Supplement No.     to the

Collateral Agreement

 

REGULATORY AUTHORIZATIONS AND NOTIFICATIONS

 

--------------------------------------------------------------------------------


 

Exhibit II to the

Collateral Agreement

 

COPYRIGHT SECURITY AGREEMENT dated as of                          , 20   
(this“Agreement”), among (the “Grantor”) and Credit Suisse AG, Cayman Islands
Branch, as administrative agent (in such capacity, the “Administrative Agent”)
and Collateral Agent.

 

Reference is made to (a) the Credit Agreement dated as of July 8, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VFH LLC (“Holdings”), VFH Parent LLC (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent and (b) the Collateral Agreement dated as of July 8, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among Holdings, the Borrower, the other grantors from time to time
party thereto and the Administrative Agent. The Lenders and the Issuing Banks
have agreed to extend credit to the Borrower subject to the terms and conditions
set forth in the Credit Agreement.  The Grantor is an Affiliate of the Borrower
and is willing to execute and deliver this Agreement in order to induce the
Lenders to make additional Loans and the Issuing Banks to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.  Accordingly, the parties hereto agree as follows:

 

SECTION 1.   Terms.   Capitalized terms used in this  Agreement  and not 
otherwise defined herein have the meanings specified in the Collateral Agreement
or the Credit Agreement, as applicable.  The rules of construction specified in
Section 1.01(b) of the Collateral Agreement also apply to this Agreement.

 

SECTION 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under any Copyrights
now owned or at any time hereafter acquired by such Grantor, including those
listed on Schedule I, and any exclusive Copyright Licenses under which such
Grantor is a licensee, including those listed on Schedule II (collectively, the
“Copyright Collateral”).

 

SECTION 3.  Collateral Agreement.  The Security Interest granted to the
Administrative Agent herein is granted in furtherance, and not in limitation, of
the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.   The Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

 

SECTION 4.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[GRANTOR],

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent,

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule I

 

--------------------------------------------------------------------------------


 

Schedule II

 

--------------------------------------------------------------------------------


 

Exhibit III to the

Collateral Agreement

 

PATENT SECURITY AGREEMENT dated as of                  , 20   (this
“Agreement”), among (the “Grantor”) and Credit Suisse AG, Cayman Islands Branch,
as administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent.

 

Reference is made to (a) the Credit Agreement dated as of July 8, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VFH LLC, (“Holdings”), VFH Parent LLC (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent and (b) the Collateral Agreement dated as of July 8, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among Holdings, the Borrower, the other grantors from time to time
party thereto and the Administrative Agent. The Lenders and the Issuing Banks
have agreed to extend credit to the Borrower subject to the terms and conditions
set forth in the Credit Agreement.  The Grantor is an Affiliate of the Borrower
and is willing to execute and deliver this Agreement in order to induce the
Lenders to make additional Loans and the Issuing Banks to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.  Accordingly, the parties hereto agree as follows:

 

SECTION 1.   Terms.   Capitalized terms used in this  Agreement  and not 
otherwise defined herein have the meanings specified in the Collateral Agreement
or the Credit Agreement, as applicable.  The rules of construction specified in
Section 1.01(b) of the Collateral Agreement also apply to this Agreement.

 

SECTION 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under any Patents now
owned or at any time hereafter acquired by such Grantor, including those listed
on Schedule I (the “Patent Collateral”).

 

SECTION 3.  Collateral Agreement.  The Security Interest granted to the
Administrative Agent herein is granted in furtherance, and not in limitation, of
the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.   The Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

 

SECTION 4.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[GRANTOR],

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent,

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule I

 

--------------------------------------------------------------------------------


 

Exhibit IV to the

Collateral Agreement

 

TRADEMARK SECURITY AGREEMENT dated as of               , 20    (this
“Agreement”), among (the “Grantor”) and Credit Suisse AG, Cayman Islands Branch,
as administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent.

 

Reference is made to (a) the Credit Agreement dated as of July 8, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VFH LLC (“Holdings”), VFH Parent LLC (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent and (b) the Collateral Agreement dated as of July 8, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among Holdings, the Borrower, the other grantors from time to time
party thereto and the Administrative Agent. The Lenders and the Issuing Banks
and have agreed to extend credit to the Borrower subject to the terms and
conditions set forth in the Credit Agreement.   The Grantor is an Affiliate of
the Borrower and is willing to execute and deliver this Agreement in order to
induce the Lenders to make additional Loans and the Issuing Banks to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.  Accordingly, the parties hereto agree as
follows:

 

SECTION 1.     Terms.   Capitalized terms used in this  Agreement  and not
otherwise defined herein have the meanings specified in the Collateral Agreement
or the Credit Agreement, as applicable.  The rules of construction specified in
Section 1.01(b) of the Collateral Agreement also apply to this Agreement.

 

SECTION 2.     Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under any Trademarks
now owned or at any time hereafter acquired by such Grantor, including those
listed on Schedule I (the “Trademark Collateral”).

 

SECTION 3.     Certain Limited Exclusions.    Notwithstanding anything  herein
to the contrary, in no event shall the security interest granted under Section 2
above attach to any intent-to-use trademark applications filed in the United
States Patent and Trademark Office prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect to such applications if
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law.

 

SECTION 4.     Collateral   Agreement.       The   Security   Interest  
granted   to   the Administrative Agent herein is granted in furtherance, and
not in limitation, of the security interests granted to the Administrative Agent
pursuant to the Collateral Agreement.   The Grantor hereby acknowledges and
affirms that the rights and remedies of the Administrative Agent with respect to
the Trademark Collateral are more fully set forth in the Collateral Agreement,
the terms and provisions of which are hereby incorporated herein by reference as
if fully set forth herein.  In the event of any conflict between the terms of
this Agreement and the Collateral Agreement, the terms of the Collateral
Agreement shall govern.

 

SECTION 5.     Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of

 

--------------------------------------------------------------------------------


 

which when taken together shall constitute a single contract.  Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement.

 

[Remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[GRANTOR],

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent,

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule I

 

--------------------------------------------------------------------------------